Exhibit 10.31

--------------------------------------------------------------------------------

SECOND AMENDED & RESTATED SENIOR UNSECURED CREDIT AGREEMENT
Dated as of January 10, 2017
among
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.,
as the Borrower,
LASALLE HOTEL PROPERTIES,
as the Parent,
THE GUARANTORS NAMED HEREIN,
as the Guarantors,
CITIBANK, N.A.,
as Administrative Agent,
The Banks Party Hereto,
as the Banks,
CITIBANK, N.A., BANK OF MONTREAL, and BANK OF AMERICA, N.A.,
as Issuing Banks,
BANK OF MONTREAL and BANK OF AMERICA, N.A.,
as Co-Syndication Agents (Revolving Facility),
PNC BANK, NATIONAL ASSOCIATION, TD BANK, N.A., U.S. BANK NATIONAL ASSOCIATION,
SUMITOMO MITSUI BANKING CORPORATION, WELLS FARGO BANK, NATIONAL ASSOCIATION,
RAYMOND JAMES BANK, N.A., ROYAL BANK OF CANADA, REGIONS BANK, and BRANCH BANKING
AND TRUST COMPANY,
as Co-Documentation Agents (Revolving Facility),
CITIGROUP GLOBAL MARKETS INC., BMO CAPITAL MARKETS, MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, PNC CAPITAL MARKETS LLC, TD BANK, N.A., SUMITOMO
MITSUI BANKING CORPORATION, and U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers (Revolving Facility and TL Facility),
CITIGROUP GLOBAL MARKETS INC., BMO CAPITAL MARKETS, and MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED,
as Joint Bookrunners (Revolving Facility and TL Facility),
and
BANK OF MONTREAL, BANK OF AMERICA, N.A., PNC BANK, NATIONAL ASSOCIATION, TD
BANK, N.A., SUMITOMO MITSUI BANKING CORPORATION, and U.S. BANK NATIONAL
ASSOCIATION,
as Co-Syndication Agents (TL Facility),
and
WELLS FARGO BANK, NATIONAL ASSOCIATION, RAYMOND JAMES BANK, N.A., REGIONS BANK,
BRANCH BANKING AND TRUST COMPANY, and CRÉDIT AGRICOLE CORPORATE AND INVESTMENT
BANK,
as Co-Documentation Agents (TL Facility)





--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
 
PAGE


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
2


Section 1.01
Certain Defined Terms
 
2


Section 1.02
Computation of Time Periods
 
29


Section 1.03
Accounting Terms; Changes in GAAP
 
30


Section 1.04
Types of Advances
 
30


Section 1.05
Miscellaneous
 
30


Section 1.06
Commitment Increases
 
30


Section 1.07
Revolving Facility Maturity Date Extension
 
31


ARTICLE II
THE ADVANCES AND THE LETTERS OF CREDIT
 
31


Section 2.01
The Advances
 
31


Section 2.02
Method of Borrowing
 
32


Section 2.03
Fees
 
34


Section 2.04
Reduction of the Commitments
 
35


Section 2.05
Repayment of Advances
 
35


Section 2.06
Interest
 
35


Section 2.07
Prepayments
 
36


Section 2.08
Breakage Costs
 
37


Section 2.09
Increased Costs
 
38


Section 2.10
Payments and Computations
 
39


Section 2.11
Taxes
 
41


Section 2.12
Illegality
 
44


Section 2.13
Letters of Credit
 
44


Section 2.14
Bank Replacement
 
47


Section 2.15
Sharing of Payments, Etc.
 
47


Section 2.16
Defaulting Lenders
 
48


Section 2.17
Reallocation of Bank Pro Rata Shares
 
50


Section 2.18
No Novation
 
51


ARTICLE III
CONDITIONS OF LENDING
 
51


Section 3.01
Conditions Precedent to Initial Advance
 
51


Section 3.02
Conditions Precedent for each Borrowing or Letter of Credit
 
53


ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
55


Section 4.01
Existence; Qualification; Partners; Subsidiaries
 
55


Section 4.02
Partnership and Corporate Power
 
55


Section 4.03
Authorization and Approvals
 
56


Section 4.04
Enforceable Obligations
 
56





i



--------------------------------------------------------------------------------



Section 4.05
Parent Stock
 
56


Section 4.06
Financial Statements
 
56


Section 4.07
True and Complete Disclosure
 
56


Section 4.08
Litigation
 
56


Section 4.09
Use of Proceeds
 
57


Section 4.10
Investment Company Act
 
57


Section 4.11
Taxes
 
57


Section 4.12
Pension Plans
 
57


Section 4.13
Condition of Hotel Property; Casualties; Condemnation
 
58


Section 4.14
Insurance
 
58


Section 4.15
No Burdensome Restrictions; No Defaults
 
58


Section 4.16
Environmental Condition
 
58


Section 4.17
Legal Requirements, Zoning, Utilities, Access
 
58


Section 4.18
Existing Indebtedness
 
59


Section 4.19
Title; Encumbrances
 
59


Section 4.20
Leasing Arrangements
 
59


Section 4.21
Unencumbered Properties
 
59


Section 4.22
OFAC
 
59


Section 4.23
EEA Financial Institution
 
60


ARTICLE V
AFFIRMATIVE COVENANTS
 
60


Section 5.01
Compliance with Laws, Etc.
 
60


Section 5.02
Preservation of Existence, Separateness, Etc.
 
60


Section 5.03
Payment of Taxes, Etc.
 
61


Section 5.04
Visitation Rights; Bank Meeting
 
61


Section 5.05
Reporting Requirements
 
61


Section 5.06
Maintenance of Property
 
64


Section 5.07
Insurance
 
64


Section 5.08
Use of Proceeds
 
64


Section 5.09
New Guarantors
 
64


Section 5.10
Leverage Trigger Guarantors and Pledgors
 
65


ARTICLE VI
NEGATIVE COVENANTS
 
65


Section 6.01
Liens, Etc.
 
65


Section 6.02
Indebtedness
 
66


Section 6.03
Agreements Restricting Distributions From Subsidiaries
 
67


Section 6.04
Restricted Payments
 
67


Section 6.05
Fundamental Changes; Asset Dispositions
 
68


Section 6.06
Participating Lessee Ownership
 
68


Section 6.07
Investments, Loans, Future Properties
 
68


Section 6.08
Affiliate Transactions
 
69


Section 6.09
Sale and Leaseback
 
69





-ii-

--------------------------------------------------------------------------------



Section 6.10
Sale or Discount of Receivables
 
69


Section 6.11
Restriction on Negative Pledges
 
69


Section 6.12
Material Documents
 
69


Section 6.13
Limitations on Development, Construction, Renovation and Purchase of Hotel
Properties
 
70


Section 6.14
OFAC
 
70


Section 6.15
Voluntary Prepayments during a Leverage Trigger Period
 
70


ARTICLE VII
FINANCIAL COVENANTS
 
71


Section 7.01
Fixed Charge Coverage Ratio
 
71


Section 7.02
Maintenance of Net Worth
 
71


Section 7.03
Limitations on Total Liabilities
 
71


Section 7.04
Limitations on Unsecured Indebtedness
 
71


Section 7.05
Limitations on Secured Indebtedness
 
71


ARTICLE VIII
EVENTS OF DEFAULT; REMEDIES
 
71


Section 8.01
Events of Default
 
71


Section 8.02
Optional Acceleration of Maturity
 
74


Section 8.03
Automatic Acceleration of Maturity
 
74


Section 8.04
Cash Collateral Account
 
74


Section 8.05
Nonexclusivity of Remedies
 
75


Section 8.06
Right of Setoff
 
75


ARTICLE IX
NEW YORK PROPERTIES
 
75


Section 9.01
New York Term Notes
 
75


ARTICLE X
AGENCY AND ISSUING BANK PROVISIONS
 
79


Section 10.01
Authorization and Action
 
79


Section 10.02
Administrative Agent's Reliance, Etc.
 
79


Section 10.03
Administrative Agent and Its Affiliates
 
79


Section 10.04
Bank Credit Decision
 
79


Section 10.05
Indemnification
 
80


Section 10.06
Successor Administrative Agent and Issuing Banks
 
80


Section 10.07
Co-Syndication Agents, Joint Lead Arrangers and Joint Book Running Managers,
Co-Documentation Agents
 
81


Section 10.08
Designation of Additional Agents
 
81


ARTICLE XI
MISCELLANEOUS
 
81


Section 11.01
Amendments, Etc.
 
81


Section 11.02
Notices, Etc.
 
83


Section 11.03
No Waiver; Remedies
 
84





-iii-

--------------------------------------------------------------------------------



Section 11.04
Costs and Expenses
 
84


Section 11.05
Binding Effect
 
85


Section 11.06
Bank Assignments and Participations
 
85


Section 11.07
Indemnification
 
87


Section 11.08
Execution in Counterparts
 
88


Section 11.09
Survival of Representations, Indemnifications, etc.
 
88


Section 11.10
Severability
 
88


Section 11.11
Entire Agreement
 
88


Section 11.12
Usury Not Intended
 
88


Section 11.13
Governing Law
 
88


Section 11.14
Consent to Jurisdiction; Service of Process; Jury Trial
 
89


Section 11.15
Knowledge of Borrower
 
89


Section 11.16
Banks Not in Control
 
89


Section 11.17
Headings Descriptive
 
90


Section 11.18
Time is of the Essence
 
90


Section 11.19
Scope of Indemnities
 
90


Section 11.20
Confidentiality
 
90


Section 11.21
USA Patriot Act Notice
 
91


Section 11.22
No Fiduciary Duties
 
91


Section 11.23
Release of Eligible Subsidiary Guarantors
 
91


Section 11.24
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
 
92





-iv-

--------------------------------------------------------------------------------



Exhibits:
 
 
Exhibit A-1
—
Form of Note (Revolving Facility)
Exhibit A-2
—
Form of Note (TL Facility)
Exhibit B
—
Form of Assignment and Acceptance
Exhibit C
—
Form of Compliance Certificate
Exhibit D
—
Form of Environmental Indemnity
Exhibit E
—
Form of Guaranty
Exhibit F
—
Form of Notice of Borrowing
Exhibit G
—
Form of Notice of Conversion or Continuation
Exhibit H
—
Form of New York Mortgage
Exhibit I
—
Form of New York Term Note
Exhibit J
—
Form of Pledge and Security Agreement
 
 
 
Schedules:
 
 
Schedule 1.01(A)
—
Commitments
Schedule 1.01(B)
—
Existing Properties
Schedule 1.01(C)
—
Guarantors
Schedule 1.01(D)
—
Qualified Ground Leases
Schedule 1.01(E)
—
Existing Letters of Credit
Schedule 4.01
—
Subsidiaries
Schedule 4.08
—
Litigation
Schedule 4.17
—
Legal Requirements; Zoning; Utilities; Access
Schedule 4.18
—
Existing Indebtedness
Schedule 5.07
—
Insurance















-v-

--------------------------------------------------------------------------------






SECOND AMENDED & RESTATED SENIOR UNSECURED CREDIT AGREEMENT
This SECOND AMENDED & RESTATED SENIOR UNSECURED CREDIT AGREEMENT, dated as of
January 10, 2017, is among LASALLE HOTEL OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership, as the Borrower, LASALLE HOTEL PROPERTIES, a Maryland
trust, as the Parent, the Guarantors from time to time party hereto, the Banks
from time to time party hereto, CITIBANK, N.A., as Administrative Agent,
CITIBANK, N.A., BANK OF MONTREAL and BANK OF AMERICA, N.A., as Issuing Banks,
BANK OF MONTREAL, and BANK OF AMERICA, N.A., as Co‑Syndication Agents (Revolving
Facility), PNC BANK, NATIONAL ASSOCIATION, TD BANK, N.A., U.S. BANK NATIONAL
ASSOCIATION, SUMITOMO MITSUI BANKING CORPORATION, WELLS FARGO BANK, NATIONAL
ASSOCIATION, RAYMOND JAMES BANK, N.A., ROYAL BANK OF CANADA, REGIONS BANK, and
BRANCH BANKING AND TRUST COMPANY, as Co-Documentation Agents (Revolving
Facility), CITIGROUP GLOBAL MARKETS INC., BMO CAPITAL MARKETS, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, PNC CAPITAL MARKETS LLC, TD BANK, N.A.,
SUMITOMO MITSUI BANKING CORPORATION, and U.S. BANK NATIONAL ASSOCIATION, as
Joint Lead Arrangers (Revolving Facility and TL Facility), CITIGROUP GLOBAL
MARKETS INC., BMO CAPITAL MARKETS, and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as Joint Bookrunners (Revolving Facility and TL Facility), BANK OF
MONTREAL, BANK OF AMERICA, N.A., PNC BANK, NATIONAL ASSOCIATION, TD BANK, N.A.,
SUMITOMO MITSUI BANKING CORPORATION, and U.S. BANK NATIONAL ASSOCIATION, as
Co‑Syndication Agents (TL Facility), and WELLS FARGO BANK, NATIONAL ASSOCIATION,
RAYMOND JAMES BANK, N.A., REGIONS BANK, BRANCH BANKING AND TRUST COMPANY, and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Co-Documentation Agents (TL
Facility).
The Borrower has requested, and the Banks have agreed to extend, certain credit
facilities on the terms and conditions of this Agreement. In consideration of
the mutual agreements contained in this Agreement, the parties hereto do hereby
agree as follows:
WITNESSETH THAT:
(1)    Pursuant to that certain Amended & Restated Senior Unsecured Credit
Agreement dated as of January 8, 2014, as amended by that certain First Letter
Amendment dated as of June 20, 2014 and that certain Second Amendment dated as
of November 5, 2015 (as so amended, the “Existing Revolving Facility
Agreement”), among the Borrower, the Parent, the guarantors party thereto, the
banks described therein, Citibank, N.A., as administrative agent, and the other
parties from time to time party thereto, such banks extended certain commitments
to make certain credit facilities available to the Borrower.
(2)    Pursuant to that certain Senior Unsecured Term Loan Agreement dated as of
January 8, 2014, as amended by that certain First Letter Amendment dated as of
June 20, 2014, and as further amended by that certain Second Amendment dated as
of November 5, 2015 (as so amended, the “Existing TL Facility Agreement” and
collectively with the Existing Revolving Facility Agreement, the “Existing
Agreements”), among the Borrower, the Parent, the guarantors party thereto, the
banks described therein, Citibank, N.A., as administrative agent, and the other
parties from time to time party thereto, such banks extended certain commitments
to make certain credit facilities available to the Borrower.
(3)    The Borrower, the Guarantors, the Administrative Agent, and the banks
party to the Existing Agreements desire to consolidate, amend and restate the
Existing Agreements to make certain amendments to the Existing Agreements.
NOW, THEREFORE, in consideration of the recitals set forth above, which by this
reference are incorporated into this Agreement set forth below, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and subject to the terms and conditions hereof and on the basis of
the representations and warranties herein set forth, the parties hereto hereby
agree to consolidate, amend and restate the Existing Agreements into a single
credit agreement, which shall read in its entirety as follows:







--------------------------------------------------------------------------------





ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (unless otherwise indicated, such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
“2021 Term Loan Agreement” means that certain Amended & Restated Senior
Unsecured Term Loan Agreement, dated as of the date hereof, among the Borrower,
the Parent, the Subsidiary Guarantors, Citibank, as administrative agent, and
the Banks (as such term is defined therein), as the same may be amended from
time to time.
“2021 TL Facility” means, at any time, the aggregate amount of the Commitments
(as such term is defined in the 2021 Term Loan Agreement) (whether funded or
unfunded) at such time under the 2021 Term Loan Agreement.
“Accession Agreement” means an Accession Agreement in the form attached
respectively to the Guaranty and Environmental Indemnity as Annex 1 thereto,
which agreement causes the Person executing and delivering the same to the
Administrative Agent to become a party to the Guaranty and the Environmental
Indemnity.
“Adjusted Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the greatest
of (a) the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate (which in no circumstance
shall be less than 0% per annum), (b) 2% per annum above the Federal Funds Rate
and (c) one-month LIBOR as published on the applicable date of determination (or
on the previous Business Day if such date of determination is not a Business
Day), as the same may fluctuate from time to time, plus 1% per annum. Citibank’s
base rate is a rate set by Citibank based upon various factors, including
Citibank’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such base rate
announced by Citibank shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Adjusted Corporate EBITDA” means, for the Rolling Period of the Parent most
recently ended for which financial statements have been, or are required to be,
delivered to the Banks hereunder, the Corporate EBITDA for such period adjusted
for (i) any Investments made or disposed of during such period to include or
exclude, as appropriate, the Corporate EBITDA attributable to such Investments
for such period, and (ii) any Hotel Property acquired or disposed of during such
period to include or exclude, as appropriate, the Adjusted NOI of such Hotel
Property for such period, plus the aggregate FF&E Reserves for such period for
such Hotel Property; provided in each case that the addition or deduction of the
Corporate EBITDA attributable to such Investments or such Hotel Property’s
Adjusted NOI, as applicable, for such period is subject to verification by
either an accounting firm reasonably acceptable to the Administrative Agent or
written certification reasonably acceptable to the Administrative Agent from an
officer of the Borrower that such Corporate EBITDA or Adjusted NOI, as the case
may be, is true and accurate.


“Adjusted Net Worth” means, for the Parent as of any date, the sum of (a) the
Parent’s Net Worth on such date plus (b) the minority interest reflected in the
Parent’s balance sheet on such date determined in accordance with GAAP.
“Adjusted NOI” means, for any Hotel Property for the Rolling Period of the
Parent most recently ended for which financial statements have been, or are
required to be, delivered to the Banks hereunder, an amount (if positive) equal
to (a) the Net Income of such Hotel Property for such period after taxes, as
determined in accordance with GAAP, excluding, however, those items that the
Administrative Agent determines are extraordinary items, including but not
limited to (i) any net gain or loss during such period arising from the sale,
exchange, or other disposition of capital assets (such term to include all fixed
assets) other than in the ordinary course of business, (ii) any write‑up or
write-down of assets, and (iii) expenses incurred in connection with hotel
conversions prior to the opening of any such converted hotels; provided that to
the extent that the Net Income for any Hotel Property does not include a
reasonable allocation of administrative, accounting or other overhead of the
Person or Persons who directly or indirectly own or lease such Hotel Property
which directly pertains to the operation of Hotel Properties, then such
allocation amount


-2-

--------------------------------------------------------------------------------





shall be deemed subtracted from such Net Income for purposes of the financial
tests and other definitions contained in this Agreement which utilize Adjusted
NOI, plus (b) to the extent deducted in determining Adjusted NOI, Interest
Expense, income taxes, depreciation, amortization, and other non‑cash items for
such period, as determined in accordance with GAAP, minus (c) the aggregate FF&E
Reserves for such period for such Hotel Property; provided further that in no
event shall the Adjusted NOI for any Hotel Property be less than zero.
“Administrative Agent” means Citibank, in its capacity as Administrative Agent
for the Banks pursuant to Article X and any successor Administrative Agent
appointed pursuant to Section 10.06.
“Advance” means a Revolving Facility Advance or a TL Facility Advance.
“Affected Bank” has the meaning set forth in Section 2.14(a).
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract or otherwise. For the avoidance
of doubt, Persons employed by the Borrower or the Parent in a senior management
role shall not be deemed Affiliates by reason of such employment.
“Agreement” means this Second Amended & Restated Senior Unsecured Credit
Agreement, as the same may be amended, modified, restated or supplemented from
time to time.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, the Parent or their Subsidiaries from
time to time concerning or relating to bribery, corruption, terrorism or money
laundering.
“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance and such Bank’s LIBOR
Lending Office in the case of a LIBOR Advance.
“Applicable Margin” means, (a) with respect to each Type of Advance at any date,
the applicable percentage per annum set forth below based upon the Status then
in effect under the column for such Type of Advance, and (b) with respect to the
letter of credit fee payable under Section 2.03(b) at any date, the applicable
percentage per annum set forth below under the column “Letters of Credit & LIBOR
Advances,” based upon the Status then in effect.
 
Leverage Ratio
Revolving Facility Base Rate
Advances
Letters of Credit & Revolving Facility LIBOR Advances
Level I Status
< 4.00:1.00
0.50%
1.50%
Level II Status
> 4.00:1.00 but < 4.50:1.00
0.60%
1.60%
Level III Status
> 4.50:1.00 but < 5.00:1.00
0.65%
1.65%
Level IV Status
> 5.00:1.00 but < 5.50:1.00
0.80%
1.80%
Level V Status
> 5.50:1.00 but < 6.00:1.00
0.95%
1.95%
Level VI Status
> 6.00:1.00
1.25%
2.25%





-3-

--------------------------------------------------------------------------------





 
Leverage Ratio
TL Facility Base Rate
Advances
TL Facility LIBOR Advances
Level I Status
< 4.00:1.00
0.45%
1.45%
Level II Status
> 4.00:1.00 but < 4.50:1.00
0.55%
1.55%
Level III Status
> 4.50:1.00 but < 5.00:1.00
0.60%
1.60%
Level IV Status
> 5.00:1.00 but < 5.50:1.00
0.75%
1.75%
Level V Status
> 5.50:1.00 but < 6.00:1.00
0.85%
1.85%
Level VI Status
> 6.00:1.00
1.20%
2.20%



; provided, however, that in the event that the Parent achieves an Investment
Grade Rating, the Parent may, upon written notice to the Administrative Agent,
elect to convert to the ratings-based pricing grid set forth below (a “Ratings
Grid Election”), in which case, commencing upon the effectiveness of such
notice, the interest rate will be LIBOR plus the Applicable Margin determined by
the Debt Rating of the Parent, as set forth below. Any Ratings Grid Election
shall be irrevocable (subject to the provisions of the paragraph following the
grid below).


Debt Rating
Revolving Facility Base Rate Advances
Revolving Facility LIBOR Advances
Revolving Facility Facility Fee
>A-/A3
0.00%
0.875%
0.125%
BBB+/Baa1
0.00%
0.90%
0.15%
BBB/Baa2
0.00%
1.00%
0.20%
BBB-/Baa3
0.25%
1.25%
0.25%



Debt Rating
TL Facility Base Rate Advances
TL Facility LIBOR Advances
 
>A-/A3
0.00%
0.90%
 
BBB+/Baa1
0.00%
0.95%
 
BBB/Baa2
0.10%
1.10%
 
<BBB-/Baa3
0.35%
1.35%
 



If Parent has made the Ratings Grid Election as provided above but thereafter
fails to maintain an Investment Grade Rating by at least one of S&P or Moody’s,
then the applicable interest rate margin shall be determined pursuant to
clause (a) and (b) above, as applicable, during the period commencing on the
date Parent no longer has an Investment Grade Rating by at least one of S&P or
Moody’s and ending on the date Parent makes another Ratings Grid Election.


Notwithstanding the foregoing, if the last day of any Fiscal Quarter is during a
Leverage Trigger Period, then the Applicable Margin (whether based on the
Leverage Ratio or the applicable Debt Rating) shall be increased by 35 basis
points (0.35%) until the next Leverage Release Date.


“Approved Electronic Communications” means each Communication that the Borrower
or any Guarantor is obligated to, or otherwise chooses to, provide to the
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein, including any financial statement, financial and other
report, notice, request, certificate and other information materials required to
be delivered pursuant to Sections 5.05(a) through (d), (h), and (k); provided,
however, that solely with respect to delivery of any such Communication by the
Borrower or any Guarantor to the Administrative Agent and without limiting or
otherwise affecting either the Administrative Agent’s right to effect delivery
of such Communication by posting such Communication to the Approved Electronic
Platform or the protections afforded hereby to the Administrative Agent in
connection with any such posting, “Approved Electronic Communication” shall
exclude (i) any notice of borrowing, letter of credit request, swing loan
request, notice of


-4-

--------------------------------------------------------------------------------





conversion or continuation, and any other notice, demand, communication,
information, document and other material relating to a request for a new, or a
conversion of an existing, Borrowing, (ii) any notice pursuant to
Section 2.07 and any other notice relating to the payment of any principal or
other amount due under any Credit Document prior to the scheduled date therefor,
(iii) all notices of any Default or Event of Default and (iv) any notice,
demand, communication, information, document and other material required to be
delivered to satisfy any of the conditions set forth in Article III or any other
condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.
“Approved Electronic Platform” has the meaning specified in Section 11.02(c).
“Approved Other Country” means each of the following countries: Canada, Mexico,
United Kingdom, France, Germany, Spain, Belgium, The Netherlands, Luxembourg,
Italy, Portugal, Austria, Switzerland, Norway, Sweden, Denmark, U.S. Virgin
Islands, Bahamas, and Puerto Rico.
“Approved Third Party Operating Leases” means all operating leases for which
either the Borrower or a Material Subsidiary is the lessor thereunder, except
any operating lease for which LaSalle Leasing or a Subsidiary of LaSalle Leasing
is a lessee.
“Asset Disposition” means any sale, lease of substantially all of a Hotel
Property (in which the Borrower or a Material Subsidiary is lessor), conveyance,
exchange, transfer, or assignment of any Property by the Borrower or a Material
Subsidiary to a Person other than the Borrower or a Material Subsidiary.
“Asset Value” means, with respect to any Hotel Property, as of any date, (a) the
Calculated Value of such asset; provided, however, that the value of each Hotel
Property during the first 12 months following acquisition shall be equal to the
greater of (i) the acquisition price or (ii) the Calculated Value, (b) in the
case of any Development Property, the undepreciated book value of such Hotel
Property as determined in accordance with GAAP, or (c) in the case of any Hotel
Property held by a Joint Venture Subsidiary, the pro rata share of such Hotel
Property as determined in accordance with clause (a) or (b), as applicable.
“Assigned Revolving Rights and Obligations” has the meaning specified in
Section 2.17(a).
“Assigned TL Rights and Obligations” has the meaning specified in
Section 2.17(b).
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Bank and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit B.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banks” means the lenders listed on the signature pages of this Agreement and
each Eligible Assignee that shall become a party to this Agreement pursuant to
Section 11.06.
“Base Rate Advance” means an Advance which bears interest as provided in
Section 2.06(a).
“Borrower” means LaSalle Hotel Operating Partnership, L.P., a Delaware limited
partnership.
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each Bank pursuant to Section 2.01 or Converted by each Bank to
Advances of a different Type pursuant to Section 2.02(b).


-5-

--------------------------------------------------------------------------------





“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any LIBOR Advances, on which dealings are carried on in the London interbank
market.
“Calculated Value” means for any Hotel Property (a) if such Hotel Property is
leased to a Subsidiary of the Borrower, the Adjusted NOI for such Hotel Property
for the preceding Rolling Period and, if such Hotel Property is not leased to a
Subsidiary of the Borrower, the lesser of (i) the Adjusted NOI for such Hotel
Property for the preceding Rolling Period or (ii) the actual rental payments
received by the Parent or its Subsidiary under the participating lease for such
Hotel Property during such Rolling Period divided by (b) the Capitalization
Rate.
“Capital Expenditure” means any payment made directly or indirectly for the
purpose of acquiring or constructing fixed assets, Real Property or equipment
which in accordance with GAAP would be capitalized in the fixed asset accounts
of such Person making such expenditure, including, without limitation, amounts
paid or payable for such purpose under any conditional sale or other title
retention agreement or under any Capital Lease, but excluding repairs of
Property in the normal and ordinary course of business.
“Capitalization Event” means any sale or issuance by the Parent or any of its
Subsidiaries of equity securities except for the issuance of the Borrower’s
operating partnership units in exchange for a direct or indirect ownership
interest in a Hotel Property or a Person that owns a Hotel Property.
“Capitalization Rate” means 7.75%, provided that with respect to any Hotel
Property located in the central business district of New York City, New York;
Washington, D.C.; Chicago, Illinois; San Francisco, California; Boston,
Massachusetts; Key West, Florida; San Diego, California; or urban properties in
Los Angeles, California, the Capitalization Rate shall mean 7.25%.
“Capital Lease” means, for any Person, any lease of any Property (whether real,
personal or mixed) by that Person as lessee which, in accordance with GAAP, is
or should be accounted for as a capital lease on the balance sheet of that
Person.
“Capital Lease Obligations” means, as to any Person, the capitalized amount of
all obligations of such Person or any of its Subsidiaries under Capital Leases,
as determined on a Consolidated basis in conformity with GAAP.
“Cash Collateral Account” means a special cash collateral account containing
cash deposited pursuant to the terms of this Agreement to be maintained at
Citibank in accordance with Section 8.04.
“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in Dollars, at
a location and pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the applicable Issuing Bank (and “Cash
Collateralization” has a corresponding meaning).
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
“Citibank” means Citibank, N.A.
“Closing Date” means January 10, 2017.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.
“Collective Facilities” means the Revolving Facility, the TL Facility and the
2021 TL Facility.
“Commitment” means a Revolving Facility Commitment, a TL Facility Commitment or
a Letter of Credit Commitment.


-6-

--------------------------------------------------------------------------------





“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Credit Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Credit Documents, the Borrower or any Guarantor or any of their respective
Affiliates, or the transactions contemplated by this Agreement or the other
Credit Documents including, without limitation, all Approved Electronic
Communications.
“Compliance Certificate” means a certificate of the Borrower in substantially
the form of the attached Exhibit C.
“Consolidated” refers to the consolidation of the accounts of the Borrower with
the Borrower’s Subsidiaries and the Parent with the Parent’s Subsidiaries, as
applicable, in accordance with GAAP.
“Consolidated Total Book Value” means, at any time the same is to be determined,
the aggregate book value of all assets that would appear on the balance sheet of
the Parent and the Parent’s Subsidiaries determined on a Consolidated basis in
accordance with GAAP, plus the aggregate book value of the accumulated
depreciation of such assets determined on a Consolidated basis in accordance
with GAAP.
“Control Percentage” means, with respect to any Person, the percentage of the
outstanding capital stock of such Person having ordinary voting power which
gives the direct or indirect holder of such stock the power to elect a majority
of the Board of Directors of such Person.
“Controlled Group” means all members of a controlled group of corporations and
all trades (whether or not incorporated) under common control which, together
with the Parent and the Borrower, are treated as a single employer under
Section 414 of the Code.
“Convert”, “Conversion”, and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.02(b).
“Corporate EBITDA” means, for the Rolling Period of the Parent most recently
ended for which financial statements have been, or are required to be, delivered
to the Banks hereunder, an amount equal to (a) the Net Income of the Parent (on
a Consolidated basis) for such period after taxes, as determined in accordance
with GAAP, excluding, however, those items that the Administrative Agent
determines are extraordinary items, including but not limited to (i) any net
gain or loss during such period arising from the sale, exchange, or other
disposition of capital assets (such term to include all fixed assets and all
securities) other than in the ordinary course of business, (ii) any write‑up or
write-down of assets, and (iii) expenses incurred in connection with hotel
conversions prior to the opening of any such converted hotels, plus (b) to the
extent deducted in determining Corporate EBITDA, Interest Expense, income taxes,
depreciation, amortization, and other non‑cash items for such period, as
determined in accordance with GAAP.
“Credit Documents” means this Agreement, the Notes, the Guaranty, the
Environmental Indemnity, the Fee Letter and, to the extent delivered, any New
York Mortgage, any New York Term Note, the Pledge Agreement (if and to the
extent delivered in accordance with this Agreement), and each other agreement,
instrument or document executed by the Borrower, any of its Subsidiaries or the
Parent at any time in connection with this Agreement.
“Debt Rating” means, as of any date of determination, the higher of the credit
ratings then assigned to the Parent’s long-term senior unsecured debt by either
of S&P or Moody’s. For purposes of the foregoing, a credit rating of BBB- from
S&P is equivalent to a credit rating of Baa3 from Moody’s and vice versa. A
credit rating of BBB from S&P is equivalent to a credit rating of Baa2 from
Moody’s and vice versa. It is the intention of the parties that if the Parent
shall only obtain a Debt Rating from one of S&P or Moody’s without seeking a
credit rating from the other, the Borrower shall be entitled to the benefit of
the pricing level for such credit rating. If the Parent obtains a Debt Rating
from both of S&P and Moody’s, the higher of the two ratings shall control,
provided that the lower rating is only one level below that of the higher
rating. If, however, the lower rating is more than one level below that of the
higher Debt


-7-

--------------------------------------------------------------------------------





Rating, the pricing level that is one level higher than the lower Debt Rating
shall apply. If the Parent has only one Investment Grade Rating, then that Debt
Rating shall apply. If the Parent obtains a Debt Rating from both of S&P and
Moody’s and thereafter loses such rating from one of them, the Parent shall be
deemed to not have a Debt Rating from such rating agency. At any time, if either
of S&P or Moody’s shall no longer perform the functions of a securities rating
agency, then the Borrower and the Administrative Agent shall promptly negotiate
in good faith to agree upon a substitute rating agency or agencies (and to
correlate the system of ratings of each substitute rating agency with that of
the rating agency being replaced), and pending such amendment, the Debt Rating
of the other of S&P and Moody’s, if one has been provided, shall continue to
apply.
“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.
“Defaulting Lender” means at any time, subject to Section 2.16(f), (i) any Bank
that has failed for two or more Business Days to comply with its obligations
under this Agreement to make a Revolving Facility Advance, make a payment to any
Issuing Bank in respect of a Letter of Credit or make any other payment due
hereunder (each, a “funding obligation”), unless such Bank has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Bank’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any Bank
that has notified the Administrative Agent, the Borrower or any Issuing Bank in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations hereunder, unless such writing or statement states that such
position is based on such Bank’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, will be specifically identified in such
writing or public statement), (iii) any Bank that has, for 3 or more Business
Days after written request of the Administrative Agent or the Borrower, failed
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Bank will cease to be a Defaulting Lender pursuant to this clause (iii) upon the
Administrative Agent’s and the Borrower’s receipt of such written confirmation),
or (iv) any Bank with respect to which a Lender Insolvency Event has occurred
and is continuing with respect to such Bank or its Parent Company, provided that
a Bank shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Bank or any direct or indirect Parent
Company thereof by a Governmental Authority so long as such Equity Interest does
not result in or provide such Bank with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Bank (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Bank (provided that in each case, neither the reallocation of funding
obligations provided for in Section 2.16(b) as a result of a Bank’s being a
Defaulting Lender nor the performance by Non‑Defaulting Lenders of such
reallocated funding obligations will by themselves cause the relevant Defaulting
Lender to become a Non‑Defaulting Lender). Any determination by the
Administrative Agent that a Bank is a Defaulting Lender under any of clauses
(i) through (iv) above will be conclusive and binding absent manifest error, and
such Bank will be deemed to be a Defaulting Lender (subject to Section 2.16(f))
upon notification of such determination by the Administrative Agent to the
Borrower, each Issuing Bank and the Banks.
“Development Property” means either (a) a new Hotel Property under construction
including the conversion of a non‑Hotel Property into a Hotel Property or (b) an
existing Hotel Property which is undergoing an expansion pursuant to which the
total guest rooms for such Hotel Property will be increased by 50% or more. Each
Development Property shall continue to be classified as a Development Property
hereunder until the achievement of Substantial Completion with respect to such
Development Property, following which such Development Property shall be
classified as a Hotel Property hereunder.
“Dollars” and “$” means lawful money of the United States of America.
“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Operations Contact” in the questionnaire such Bank
provided to the Administrative Agent, or such other office of such Bank as such
Bank may from time to time specify to the Borrower and the Administrative Agent.
“ECP” means an eligible contract participant as defined in the Commodity
Exchange Act.


-8-

--------------------------------------------------------------------------------





“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.
“Eligible Assignee” means (a) a commercial bank (or other financial institution
acceptable to the Administrative Agent and, unless a Default has occurred and is
continuing at the time any assignment is effected pursuant to Section 11.06, the
Borrower, which approval shall not be unreasonably withheld or
delayed) organized under the laws of the United States, or any state thereof,
and having primary capital of not less than $250,000,000 and approved by the
Administrative Agent, which approval will not be unreasonably withheld or
delayed, (b) a commercial bank (or other financial institution acceptable to the
Administrative Agent and, unless a Default has occurred and is continuing at the
time any assignment is effected pursuant to Section 11.06, the Borrower, which
approval shall not be unreasonably withheld or delayed) organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development and having primary capital (or its equivalent) of
not less than $250,000,000 and approved by the Administrative Agent, which
approval will not be unreasonably withheld or delayed, (c) a finance company,
insurance company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) acceptable to the Administrative Agent and,
unless a Default has occurred and is continuing at the time any assignment is
effected pursuant to Section 11.06, the Borrower, which approval shall not be
unreasonably withheld or delayed, that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and having total assets in excess of $250,000,000, (d) a Bank (without approval
of the Administrative Agent or the Borrower), and (e) an Affiliate of the
respective assigning Bank, without approval of any Person but otherwise meeting
the eligibility requirements of clause (a) or (b) above; provided, however, that
neither the Borrower nor any Affiliate of the Borrower shall qualify as an
Eligible Assignee under this definition. For avoidance of doubt, the Borrower
shall have no approval or consent rights with respect to an Eligible Assignee so
long as a Default has occurred and is continuing at the time any assignment is
effected pursuant to Section 11.06. If the Borrower shall not have responded to
a request for consent under this definition within 10 Business Days of receipt
of a proper written request, the Borrower’s consent shall be deemed granted.
“Eligible Subsidiary Guarantor” means (a) each Subsidiary of the Borrower which
directly or indirectly owns an Unencumbered Property, (b) each Operating Lessee,
and (c) each Material Subsidiary, in each case excluding Permitted Other
Subsidiaries and any Joint Venture Subsidiary which is contractually prohibited
from acting as a Guarantor by the terms of (i) any document evidencing or
securing Indebtedness of the Borrower or its Subsidiaries permitted by the terms
of this Agreement or (ii) the organizational documents of such Person.
“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
§ 9601(8), as amended.
“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.
“Environmental Indemnity” means that certain Environmental Indemnification
Agreement effective the date hereof executed by the Borrower, the Parent and the
Guarantors in substantially the form of the attached Exhibit D and


-9-

--------------------------------------------------------------------------------





any future environmental indemnity or Accession Agreement executed in connection
with any Hotel Property, as any of such environmental indemnities may be amended
hereafter in accordance with the terms of such agreements.
“Environmental Law” means all Legal Requirements arising from, relating to, or
in connection with the Environment, health, or safety, including without
limitation CERCLA, relating to (a) pollution, contamination, injury,
destruction, loss, protection, cleanup, reclamation or restoration of the air,
surface water, groundwater, land surface or subsurface strata, or other natural
resources; (b) solid, gaseous or liquid waste generation, treatment, processing,
recycling, reclamation, cleanup, storage, disposal or transportation;
(c) exposure to pollutants, contaminants, hazardous, medical, infectious, or
toxic substances, materials or wastes; (d) the safety or health of employees; or
(e) the manufacture, processing, handling, transportation, distribution in
commerce, use, storage or disposal of hazardous, medical, infectious, or toxic
substances, materials or wastes.
“Environmental Permit” means any permit, license, order, approval or other
authorization under Environmental Law.
“Equity Interests” means, with respect to any Person, all of the Stock in such
Person, all of the Stock Equivalents in such Person, and all of the other
ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
Stock or Stock Equivalents are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.
“Event of Default” has the meaning set forth in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guaranty of such Guarantor or the grant of such security interest
becomes effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
illegal.
“Excluded Taxes” has the meaning set forth in Section 2.11(a).
“Existing Agreements” has the meaning set forth in the recitals of this
Agreement.
“Existing Issuing Bank” means Citibank, N.A.
“Existing Letters of Credit” means the letters of credit listed on Schedule
1.01(e) hereto.
“Existing New York Mortgage” means a mortgage creating a Lien on a New York
Property.
“Existing New York Note” means the promissory note or notes evidencing the
Indebtedness secured by an Existing New York Mortgage.


-10-

--------------------------------------------------------------------------------





“Existing Park Central Mortgage” means that certain Consolidated, Amended and
Restated Mortgage made by and between PC Festivus, LLC and Citibank, N.A., in
its capacity as Agent (as defined therein), dated December 29, 2011 and recorded
in the Office of the City Register of the City of New York on January 27, 2012
as CRFN 2012000038149 with respect to the Hotel Property located at 870 Seventh
Avenue, New York, New York and commonly known as the Park Central Hotel.
“Existing Park Central Note” means the promissory note or notes evidencing the
Indebtedness secured by the Existing Park Central Mortgage.
“Existing Properties” means collectively the Hotel Properties listed on
Schedule 1.01(b), and “Existing Property” means any of such Hotel Properties.
“Existing Revolving Facility Agreement” has the meaning set forth in the
recitals of this Agreement.
“Existing TL Facility Agreement” has the meaning set forth in the recitals of
this Agreement.
“Extension Date” has the meaning set forth in Section 1.07.
“Extension Fee” has the meaning set forth in Section 1.07.
“Expiration Date” means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.
“Facility” means the Revolving Facility or the TL Facility.
“Facility Fee” has the meaning set forth in Section 2.03(a).
“FATCA” has the meaning set forth in Section 2.11(a).
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, an analogous
rate determined by the Administrative Agent with reference to another
commercially available source or sources designated by the Administrative Agent;
provided, however, that in no circumstance shall the Federal Funds Rate be less
than 0% per annum for each Base Rate Advance that has not been identified by the
Borrower in accordance with the terms of this Agreement as being subject to a
Swap Contract.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
“Fee Letter” has the meaning set forth in Section 2.03(c).
“FF&E” means, with respect to any Hotel Property, all fixtures, furnishings,
equipment, furniture, and other items of tangible personal property now or
hereafter located on such Hotel Property or used in connection with the use,
occupancy, operation and maintenance of all or any part of such Hotel Property,
other than stocks of food and other supplies held for consumption in normal
operation but including, without limitation, appliances, machinery, equipment,
signs, artwork, office furnishings and equipment, guest room furnishings, and
specialized equipment for kitchens, laundries, bars, restaurants, public rooms,
health and recreational facilities, dishware, all partitions, screens, awnings,
shades, blinds, floor coverings, hall and lobby equipment, heating, lighting,
plumbing, ventilating, refrigerating, incinerating, elevators, escalators, air
conditioning and communication plants or systems with appurtenant fixtures,
vacuum cleaning systems, call or beeper systems, security systems, sprinkler
systems and other fire prevention and extinguishing apparatus and materials;
reservation system computer and related equipment.


-11-

--------------------------------------------------------------------------------





“FF&E Reserve” means, for any Person or any Hotel Property at any time, a
reserve equal to 4% of gross revenues from any Hotel Property owned by such
Person or from such Hotel Property, as applicable, for the Rolling Period of the
Parent most recently ended for which financial statements have been, or are
required to be, delivered to the Banks hereunder.
“First Extension Maturity Date” means July 9, 2021.
“Fiscal Quarter” means each of the three-month periods ending on March 31, June
30, September 30 and December 31.
“Fiscal Year” means the twelve-month period ending on December 31.
“Fixed Charge Coverage Ratio” means, as of the end of any Rolling Period, a
ratio of (a) the Corporate EBITDA for such Rolling Period less the aggregate
FF&E Reserves for such period in respect of each Hotel Property owned by the
Parent or its Subsidiaries (whether located on land owned by or land leased to
such owner of the Hotel Property) to (b) the Fixed Charges for such Rolling
Period.
“Fixed Charges” means, for the Rolling Period of the Parent most recently ended
for which financial statements are required to be delivered to the Banks
hereunder, the sum of the following amounts for the Parent and the Parent’s
Subsidiaries on a Consolidated basis: (a) the amount (without duplication) of
all mandatory principal payments scheduled to be made (excluding optional
prepayments and scheduled principal payments in respect of any such Indebtedness
which is payable in a single installment at final maturity), (b) Parent’s
Interest Expense, (c) all payments scheduled to be made in respect of Capital
Leases, and (d) all preferred stock dividends.
“Flood Hazard Property” has the meaning set forth in Section 3.01(a)(xi).
“Flood Insurance Requirements” has the meaning set forth in Section 3.01(a)(xi).
“Funding Date” has the meaning set forth in Section 1.06(b).
“Future Property” means any Hotel Property except for the Existing Properties
which the Borrower or any Subsidiary of the Borrower acquires.
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.
“Governmental Authority” means any foreign governmental authority, the United
States of America, any state of the United States of America and any subdivision
of any of the foregoing, and any agency, department, commission, board,
authority or instrumentality, bureau or court having jurisdiction over any Bank,
the Parent, the Borrower, any Subsidiaries of the Borrower or the Parent, any
participating lessee, a manager or any of their respective Properties (including
any supra‑national bodies such as the European Union or the European Central
Bank).
“Guarantor” means (a) the Parent, (b) each Subsidiary which owns an Unencumbered
Property, (c) each Operating Lessee, and (d) each Material Subsidiary, in each
case excluding Permitted Other Subsidiaries and any Joint Venture Subsidiary
which is contractually prohibited from acting as a Guarantor by the terms of
(i) any document evidencing or securing Indebtedness of the Borrower or its
Subsidiaries permitted by the terms of this Agreement or (ii) the organizational
documents of such Person. The Guarantors on the Closing Date are identified on
Schedule 1.01(c).
“Guaranty” means that certain Guaranty and Contribution Agreement effective the
date hereof executed by the Parent, the Borrower and the Guarantors, evidencing
the joint and several guaranty by the signatories thereto of the Obligations of
Borrower in respect of the Credit Documents in substantially the form of the
attached Exhibit E executed to secure Advances and any future guaranty and
contribution agreement or Accession Agreement executed to secure Advances, as
any of such agreements may be amended hereafter in accordance with the terms of
such agreements.


-12-

--------------------------------------------------------------------------------





“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products, radio
nuclides, radioactive materials, and medical and infectious waste.
“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.
“Hotel Property” for any hotel means the Real Property and the Personal Property
for such hotel.
“ICE LIBOR” has the meaning specified in the definition of Screen Rate.
“ICC” has the meaning set forth in Section 2.13(g).
“ICC Rule” has the meaning set forth in Section 2.13(g).
“Improvements” for any hotel means all buildings, structures, fixtures, tenant
improvements and other improvements of every kind and description now or
hereafter located in or on or attached to the Land for such hotel; and all
additions and betterments thereto and all renewals, substitutions and
replacements thereof.
“Indebtedness” means (without duplication), at any time and with respect to any
Person, (a) indebtedness of such Person for borrowed money (whether by loan or
the issuance and sale of debt securities) or for the deferred purchase price of
property or services purchased (other than amounts constituting trade payables,
accruals or bank drafts arising in the ordinary course of business);
(b) indebtedness of others in the amount which such Person has directly or
indirectly assumed or guaranteed or otherwise provided credit support therefor
or for which such Person is liable as a partner of such Person; (c) indebtedness
of others in the amount secured by a Lien on assets of such Person, whether or
not such Person shall have assumed such indebtedness; (d) obligations of such
Person in respect of letters of credit, acceptance facilities, or drafts or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person (other than trade payables or bank drafts arising
in the ordinary course); (e) obligations of such Person under Capital Leases;
(f) obligations under interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements or other similar agreements or
arrangements designed to protect against fluctuations in interest rates; and
(g) all preferred stock that is issued by such Person that is redeemable by the
holder thereof in cash, a cash equivalent or some type of Indebtedness or
convertible to some type of Indebtedness.
“Indemnified Taxes” has the meaning set forth in Section 2.11(a).
“Indemnitee” has the meaning set forth in Section 11.07(a).
“Initial Interest Period” has the meaning specified in the definition of
“Interest Period”.
“Interest Expense” means, for any Person for any period for which such amount is
being determined, the total interest expense (including that properly
attributable to Capital Leases in accordance with GAAP) and all charges incurred
with respect to letters of credit determined on a Consolidated basis in
conformity with GAAP, plus capitalized interest of such Person and its
Subsidiaries.
“Interest Period” means, for each LIBOR Advance comprising part of the same
Borrowing, the period commencing on the date of such Advance or the date of the
Conversion of any Base Rate Advance into such an Advance and ending on the last
day of the period selected by the Borrower pursuant to the provisions below and
Section 2.02 and, thereafter, each subsequent period commencing on the last day
of the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below and
Section 2.02. The duration of each such Interest Period shall be one, two, three
or six months, or, if approved by all Banks, twelve months, in each case as the
Borrower may select, upon notice received by the Administrative Agent not later
than 1:00 P.M. (New York City time) on the third Business Day prior to the first
day of such Interest Period, provided, however, that the initial Interest Period
shall be the period commencing on the Closing Date and ending on February 2,
2017 (the “Initial Interest Period”); and provided further that:


-13-

--------------------------------------------------------------------------------





(a)    Interest Periods for Advances of the same Borrowing shall be of the same
duration;
(b)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;
(c)    any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month;
(d)    each successive Interest Period shall commence on the day on which the
next preceding Interest Period expires; and
(e)    no Interest Period with respect to any portion of any Advance shall
extend beyond the Revolving Facility Maturity Date or the TL Facility Maturity
Date, as applicable.
“Interest Rate Agreements” means (i) any Swap Contract between the Borrower and
any Swap Bank, or (ii) any other interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect the Borrower, the Parent or any of their
respective Subsidiaries against fluctuations in interest rates.
“Interpolated Rate” means, for the relevant Interest Period, the rate per annum
(rounded upward, if necessary, to the nearest 1/100 of 1%) which results from
interpolating on a linear basis between:
(a)    the applicable Published Screen Rate for the longest period (for which
that Published Screen Rate is available) which is less than the relevant
Interest Period; and
(b)    the applicable Published Screen Rate for the shortest period (for which
that Published Screen Rate is available) which exceeds the relevant Interest
Period.
“Investment” means, with respect to any Person, (a) any loan or advance to any
other Person, (b) the ownership, purchase or other acquisition of, any Stock,
Stock Equivalents, other Equity Interest, obligations or other securities of,
(i) any other Person, or (ii) all or substantially all of the assets of any
other Person, or (iii) all or substantially all of the assets constituting the
business of a division, branch or other unit operation of any other Person,
(c) any joint venture or partnership with, or any capital contribution to, or
other investment in, any other Person or (d) any investment in any real
property. Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in a Credit Document, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“Investment Amount” means (a) for any Hotel Property the sum of (i) for any
Existing Property, the amount set forth for such Existing Property on
Schedule 1.01(b) attached hereto, and for any other Hotel Property, the
aggregate purchase price paid by the Borrower or its Subsidiary for such other
Hotel Property (giving effect to any securities used to purchase a Hotel
Property at the fair market value of the securities at the time of purchase
based upon the price at which such securities could be exchanged into Parent
Common Stock assuming such exchange occurred on the date of acquiring the Hotel
Property), and (ii) 95% of (A) the actual cost of any Capital Expenditures or
FF&E expenditures for such Hotel Property made by the Borrower or its
Subsidiaries during any period minus (B) the FF&E Reserve for such Hotel
Property, and (b) for any other Investment the aggregate purchase price paid by
the Borrower or its Subsidiary for such other Investment (giving effect to any
securities used to purchase such Investment at the fair market value of the
securities at the time of purchase based upon the price at which such securities
could be exchanged into Parent Common Stock assuming such exchange occurred on
the date of acquiring such Investment).


-14-

--------------------------------------------------------------------------------





“Investment Grade Rating” means a Debt Rating of BBB- or better from S&P or a
Debt Rating of Baa3 or better from Moody’s.
“Investment Grade Release Event” has the meaning set forth in Section 11.23.
“Issuing Bank” means (a) the Existing Issuing Bank, (b) Bank of Montreal, (c)
Bank of America, N.A., (d) any Bank approved by the Administrative Agent and the
Borrower as an “Issuing Bank” so long as each such Bank expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as an “Issuing Bank” and
notifies the Administrative Agent of its Applicable Lending Office and the
amount of its Letter of Credit Commitment (which information shall be recorded
by the Administrative Agent in the Register) for so long as such Initial Issuing
Bank, Lender or Eligible Assignee, as the case may be, shall have a Letter of
Credit Commitment, or (e) any Bank acting as a successor issuing bank pursuant
to Section 10.06, and “Issuing Banks” means, collectively, all of such Banks.
“Joint Venture Guarantor” means a direct or indirect Wholly‑Owned Subsidiary of
the Borrower that (a) has no assets other than its Equity Interests in Joint
Venture Subsidiaries whose sole assets are Unencumbered Properties, (b) is not
liable for any Indebtedness other than the Obligations, (c) complies in all
material respects with all of the covenants and requirements of the Guarantors
under the Credit Documents and (d) has delivered to the Administrative Agent
either (A) an original Guaranty and Environmental Indemnity executed by it or
(B) an Accession Agreement executed by it.
“Joint Venture Subsidiary” means any Subsidiary in which the Parent or any of
its Subsidiaries (a) holds a majority of Equity Interests and (b) after giving
effect to all buy/sell provisions contained in the applicable constituent
documents of such Subsidiary, controls all material decisions of such
Subsidiary, including without limitation the financing, refinancing and
disposition of the assets of such Subsidiary.
“Land” for any hotel means the real property upon which the hotel is located,
together with all rights, title and interests appurtenant to such real property,
including without limitation all rights, title and interests to (a) all strips
and gores within or adjoining such property, (b) the streets, roads, sidewalks,
alleys, and ways adjacent thereto, (c) all of the tenements, hereditaments,
easements, reciprocal easement agreements, rights-of-way and other rights,
privileges and appurtenances thereunto belonging or in any way pertaining
thereto, (d) all reversions and remainders, (e) all air space rights, and all
water, sewer and wastewater rights, (f) all mineral, oil, gas, hydrocarbon
substances and other rights to produce or share in the production of anything
related to such property, and (g) all other appurtenances appurtenant to such
property, including without limitation, any now or hereafter belonging or in
anywise appertaining thereto.
“LaSalle Leasing” means LaSalle Hotel Lessee, Inc.
“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority.
“Lender Insolvency Event” means that (i) the Bank or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (ii) such Bank or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Bank or its Parent Company,
or such Bank or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment,
or (iii) such Bank or its Parent Company has become the subject of a Bail-In
Action.
“Letter of Credit” means, individually, (a) any Existing Letter of Credit and
(b) any letter of credit issued by an Issuing Bank in accordance with the
provisions of Section 2.13 of this Agreement, and “Letters of Credit” means all
such letters of credit collectively.


-15-

--------------------------------------------------------------------------------





“Letter of Credit Commitment” means, with respect to any Issuing Bank, the
amount set forth opposite such Issuing Bank’s name on Schedule 1.01(a) as its
Letter of Credit Commitment, or if such Issuing Bank has entered into any
Assignment and Acceptance, the amount set forth for such Bank as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent
pursuant to Section 11.06(c), as such amount may be reduced pursuant to
Section 2.04(b).
“Letter of Credit Documents” means, with respect to any Letter of Credit, such
Letter of Credit and any reimbursement or other agreements, documents, and
instruments entered into in connection with or relating to such Letter of
Credit.
“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit and (b) the aggregate
unpaid amount of all Letter of Credit Obligations at such time.
“Letter of Credit Obligations” means all obligations of the Borrower arising in
respect of the Letter of Credit Documents, including without limitation the
aggregate drawn amounts of Letters of Credit which have not been reimbursed by
the Borrower or converted into a Base Rate Advance pursuant to the provisions of
Section 2.13(c).
“Leverage Ratio” means the percentage obtained by dividing (a) the Parent’s
Total Liabilities by (b) the Adjusted Corporate EBITDA.
“Leverage Release Date” has the meaning set forth in Section 5.10(c).
“Leverage Trigger” shall occur when the Leverage Ratio is greater than 6.50:1.00
for 2 consecutive Fiscal Quarters. For purposes only of determining whether a
Leverage Trigger has occurred, the Leverage Ratio shall be calculated on a pro
forma basis with respect to any Asset Dispositions and concurrent repayments of
Indebtedness occurring between the end of the relevant Fiscal Quarter and the
delivery of financial statements by the Borrower to the Administrative Agent
with respect to such quarter.
“Leverage Trigger Deadline” means 10 Business Days following the first date
following the occurrence of a Leverage Trigger on which the Borrower is
obligated to deliver a Compliance Certificate pursuant to the terms of this
Agreement.
“Leverage Trigger Period” means the period of time from and including the
occurrence of a Leverage Trigger through the related Leverage Release Date, if
any.
“LHL Facility” means that certain unsecured credit facility entered into by
LaSalle Hotel Lessee, Inc., as borrower, and U.S. Bank National Association, as
lender, pursuant to that certain Second Amended and Restated Revolving Credit
Note, dated as of December 14, 2011, as amended to date, from LaSalle Hotel
Lessee, Inc. to U.S. Bank National Association, in the maximum principal amount
of $25,000,000, as may be amended simultaneously herewith and as the same may be
extended or further amended to the extent permitted by Section 6.02.
“LIBOR” means, for the Interest Period for each LIBOR Advance comprising part of
the same Borrowing, an interest rate per annum equal to (A) the Screen Rate
determined as of approximately 11:00 A.M. (London time) 2 Business Days prior to
the first day of such Interest Period, provided that, if such Screen Rate is not
available for any reason at such time, the Screen Rate shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Advance being made, continued or
converted by Citibank and with a term equivalent to such Interest Period would
be offered by Citibank’s London branch (or other Citibank branch or Affiliate)
to major banks in the London or other offshore interbank market for Dollars at
their request at approximately 11:00 A.M. (London time) two Business Days prior
to the commencement of such Interest Period divided by (B) one minus the LIBOR
Reserve Requirement; provided, however, that LIBOR for the Initial Interest
Period shall be 0.78% per annum. It is agreed that for purposes of this
definition, LIBOR Advances made hereunder shall be deemed to constitute
Eurocurrency Liabilities as defined in Regulation D and to be subject to the
reserve requirements of Regulation D; provided further that for the avoidance of
doubt, in no circumstance shall LIBOR be less than 0% per annum for each LIBOR
Advance


-16-

--------------------------------------------------------------------------------





that has not been identified by the Borrower in accordance with the terms of
this Agreement as being subject to a Swap Contract.
“LIBOR Advance” means any Advance which bears interest as provided in
Section 2.06(b).
“LIBOR Lending Office” means, with respect to any Bank, the office of such Bank
specified as its “Operations Contact” in the questionnaire such Bank provided to
the Administrative Agent, or such other office of such Bank as such Bank may
from time to time specify to the Borrower and the Administrative Agent.
“LIBOR Reserve Requirement” shall mean, on any day, that percentage (expressed
as a decimal fraction) which is in effect on such date, as provided by the Board
of Governors of the Federal Reserve System (or any successor) for determining
the maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including “Eurocurrency liabilities” as currently defined as
Regulation D (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate LIBOR Rate Advances is
determined) having a term equal to such Interest Period. Each determination by
the Administrative Agent of the LIBOR Reserve Requirement, shall, in the absence
of manifest error, be conclusive and binding upon the Borrower.
“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, encumbrance or other type of preferential arrangement to secure or
provide for the payment of any obligation of any Person, whether arising by
contract, operation of law or otherwise (including, without limitation, the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement).
“Liquid Investments” means cash and the following:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States;
(b)    (i) negotiable or nonnegotiable certificates of deposit, time deposits,
or other similar banking arrangements maturing within 180 days from the date of
acquisition thereof (“bank debt securities”), issued by (A) any Bank or (B) any
other bank or trust company which has a combined capital surplus and undivided
profit of not less than $250,000,000, if at the time of deposit or purchase,
such bank debt securities are rated not less than “A” (or the then equivalent)
by the rating service of S&P or of Moody’s, and (ii) commercial paper issued by
(A) any Bank or (B) any other Person if at the time of purchase such commercial
paper is rated not less than “A-2” (or the then equivalent) by the rating
service of S&P or not less than “P-2” (or the then equivalent) by the rating
service of Moody’s, or upon the discontinuance of both of such services, such
other nationally recognized rating service or services, as the case may be, as
shall be selected by the Borrower with the consent of the Administrative Agent;
(c)    repurchase agreements relating to investments described in clauses
(a) and (b) above with a market value at least equal to the consideration paid
in connection therewith, with any Person who regularly engages in the business
of entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $250,000,000, if at the time of entering into
such agreement the debt securities of such Person are rated not less than “A”
(or the then equivalent) by the rating service of S&P or of Moody’s; and
(d)    such other instruments (within the meaning of New York’s Uniform
Commercial Code) as the Borrower may request and the Administrative Agent may
approve in writing, which approval will not be unreasonably withheld.
“Mandatory Commitment Reduction” has the meaning set forth in Section 2.04(c).
“Mandatory Prepayment Funds” has the meaning set forth in Section 2.07(c).


-17-

--------------------------------------------------------------------------------





“Mandatory Prepayments” means all prepayments of the Advances required under
Section 2.07(c).
“Master Agreement” has the meaning set forth in the definition of the term Swap
Contract.
“Material Acquisition” means the acquisition by the Borrower or any of its
Subsidiaries, in a single transaction or in a series of related transactions, of
one or more Hotel Properties or Persons owning Hotel Properties in which the
total Investment Amount is equal to or greater than 10% of Consolidated Total
Book Value at such time.
“Material Adverse Change” shall mean (a) a material adverse change in the
business, financial condition, or results of operations of the Borrower, the
Parent or the Borrower, the Parent and the Material Subsidiaries taken as a
whole, in each case since the date of the most recent financial statements of
the Parent delivered to the Banks pursuant to Section 5.05(b), (b) a material
adverse change affecting the validity or enforceability of this Agreement or any
Credit Document as against the Borrower or any Guarantor or (c) a material
adverse change affecting the ability of the Borrower, the Parent or the
Guarantors taken as a whole to perform their obligations under this Agreement or
any other Credit Document.
“Material Asset Sale” means any sale, lease (other than an Operating Lease) of
substantially all of a Hotel Property (in which the Parent, the Borrower or one
of their respective Subsidiaries is lessor), conveyance, exchange, transfer, or
assignment of any Property by the Parent, the Borrower or one of their
respective Subsidiaries to a Person other than the Parent, the Borrower or one
of their respective Subsidiaries (together with any related assets included in
such transaction).
“Material Subsidiary” means any Subsidiary of the Borrower which owns (a) a
direct fee or leasehold interest in an Unencumbered Property (including pursuant
to an Operating Lease) or (b) assets that have an aggregate undepreciated book
value greater than $10,000,000.
“Maximum Rate” means the maximum nonusurious interest rate under applicable law.
“Minimum Tangible Net Worth” means, with respect to the Parent, at any time, the
sum of (a) $1,931,251,500 plus (b) 75% of the aggregate net proceeds received by
the Parent or any of its Subsidiaries after September 30, 2016 in connection
with any offering of Stock or Stock Equivalents of the Parent or its
Subsidiaries; provided however, that any such net proceeds used solely for the
purpose of redeeming the Parent’s preferred stock shall not be included in such
sum.
“Moody’s” means Moody’s Investor Service Inc., and any successor thereto.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Parent, the Borrower or any member of a
Controlled Group is making or accruing an obligation to make contributions.
“Net Cash Proceeds” means, with respect to any Material Asset Sale or
Refinancing Debt occurring during a Leverage Trigger Period, the excess, if any,
of (i) the cash and other Liquid Investments received (including cash proceeds
or non-cash proceeds received by way of deferred payment, but only as and when
received) by the Borrower or any Subsidiary of the Borrower in consideration of
such Material Asset Sale or Refinancing Debt over (ii) the sum, without
duplication, of (A) payments made to repay or retire any Indebtedness that is
secured by an asset and repaid in connection with the sale thereof, (B) payments
made in respect of any principal or interest in connection with any Indebtedness
refinanced by such Refinancing Debt, (C) the reasonable expenses incurred by the
Parent, the Borrower or any of their respective Subsidiaries in connection with
such transaction (including, without limitation, brokerage commissions, transfer
and recording taxes and fees, title insurance premiums, attorneys’ fees,
financing fees, and reserves or escrows established for any post-closing
liabilities), (D) income, capital gains or similar taxes reasonably estimated to
be paid or payable with respect to the fiscal year in which such transaction
occurs with respect to such transactions and (E) dividend distributions
reasonably estimated to be required in respect of the realization of any gains
in connection with such transaction in order to maintain the Parent’s status as
a REIT.


-18-

--------------------------------------------------------------------------------





“Net Income” means, for any period for which such amount is being determined,
the net income of the Parent (on a consolidated basis) after taxes, as
determined in accordance with GAAP, excluding, however, those items that the
Administrative Agent determines are extraordinary items, including but not
limited to (i) any net gain or loss during such period arising from the sale,
exchange, or other disposition of capital assets (such term to include all fixed
assets and all securities) other than in the ordinary course of business,
(ii) any write‑up or write-down of assets and (iii) expenses incurred in
connection with hotel conversions prior to the opening of any such converted
hotels.
“Net Worth” means, for any Person, stockholders equity of such Person determined
in accordance with GAAP.
“New Property” means, as at any date, any Hotel Property that has been owned for
less than 4 Fiscal Quarters, by the Parent or by a Person that has been a
Subsidiary of the Parent during such entire period.
“New York Mortgage” means any consolidated, amended and restated mortgage by and
from a Subsidiary that owns a New York Property to the Administrative Agent, in
substantially the form of Exhibit H hereto.
“New York Property” has the meaning set forth in Section 9.01.
“New York Term Note” means any consolidated, amended and restated promissory
note made by a Subsidiary of the Borrower that owns a New York Property and
payable to the order of the Administrative Agent for the ratable benefit of the
Banks and with respect to which the Borrower shall be deemed to be a co-obligor
with such Subsidiary, in substantially the form of Exhibit I hereto.
“Non-Core Hotel Property” means a Hotel Property which is either (a) a full
service hotel located in a secondary market or (b) a limited service hotel
located in a non-urban market.
“Non‑Defaulting Lender” means, at any time, a Bank that is not a Defaulting
Lender or a Potential Defaulting Lender.
“Note” means a promissory note of the Borrower payable to the order of any Bank,
in substantially the form of the attached (a) Exhibit A-1, evidencing
Indebtedness of the Borrower to such Bank resulting from Revolving Facility
Advances owing to such Bank, or (b) Exhibit A-2, evidencing Indebtedness of the
Borrower to such Bank resulting from TL Facility Advances owing to such Bank,
and “Notes” means all of such promissory notes.
“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of the Borrower.
“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit G signed by a Responsible
Officer of the Borrower.
“Obligations” means all Advances, Letter of Credit Obligations, and other
amounts payable by the Borrower to the Administrative Agent or the Banks under
the Credit Documents. The foregoing shall also include all obligations under any
Swap Contract between Borrower or Parent and any Swap Bank that is permitted to
be incurred pursuant to Section 6.02(c), provided that in no event shall the
Obligations of the Borrower and the Guarantors under the Credit Documents
include the Excluded Swap Obligations.
“OFAC” means the Office of Foreign Asset Control of the Department of the
Treasury of the United States.
“Operating Lease” means any operating lease of an Unencumbered Property between
the applicable Subsidiary that owns such Unencumbered Property (whether in fee
simple or subject to a Qualified Ground Lease) and the applicable Operating
Lessee that leases such Unencumbered Property, as each may be amended, restated,
supplemented or otherwise modified from time to time.
“Operating Lessee” means a lessee of an Unencumbered Property pursuant to an
Operating Lease.


-19-

--------------------------------------------------------------------------------





“Other Taxes” has the meaning set forth in Section 2.11(b).
“Parent” means LaSalle Hotel Properties, a Maryland trust.
“Parent Common Stock” means the common shares of beneficial interest of Parent,
par value $.01 per share.
“Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the Equity Interests in such Bank.
“Parent’s Interest Expense” means, for the period for which such amount is being
determined, the Interest Expense for the Parent and the Parent’s Subsidiaries on
a Consolidated basis.
“Participant Register” has the meaning set forth in Section 11.06(e).
“Patriot Act” has the meaning set forth in Section 3.01(a)(ix).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permits” has the meaning set forth in Section 4.17.
“Permitted Encumbrances” means the Liens permitted to exist pursuant to
Section 6.01.
“Permitted Hazardous Substances” means (a) Hazardous Substances, petroleum and
petroleum products which are (i) used in the ordinary course of business and in
typical quantities for a hotel and (ii) generated, used and disposed of in
accordance with all Legal Requirements and good hotel industry practice and
(b) non‑friable asbestos to the extent (i) that no applicable Legal Requirements
require removal of such asbestos from the Hotel Property and (ii) such asbestos
is encapsulated in accordance with all applicable Legal Requirements and such
reasonable operations and maintenance program as may be required by the
Administrative Agent.
“Permitted Hotel Sale” means the Asset Disposition of all or a portion of (a) a
Hotel Property or (b) the Equity Interests in a Subsidiary of the Borrower which
owns a Hotel Property, in either case with respect to which no Default has
occurred and is continuing or would occur upon the consummation of such Asset
Disposition.
“Permitted Non‑Unencumbered Property” means any Hotel Property or other Property
(a) which is not an Unencumbered Property; (b) which is owned by a Permitted
Other Subsidiary; and (c) which neither is subject to any Environmental Claim,
nor contains any Hazardous Substance which could reasonably be expected to cause
a Material Adverse Change.
“Permitted Other Subsidiary” means a Wholly-Owned Subsidiary or a Joint Venture
Subsidiary of the Borrower which (a) does not own any Unencumbered Property, and
(b) is a bankruptcy remote, single purpose Person.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, limited
liability company, joint venture or other entity, or a government or any
political subdivision or agency thereof or any trustee, receiver, custodian or
similar official.
“Personal Property” for any Hotel Property means all FF&E, inventory and other
personal property of every kind, whether now existing or hereafter acquired,
tangible and intangible, now or hereafter located on or about the Land, and used
or to be used in the future in connection with the operation of such Hotel
Property.
“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Parent, the Borrower or any member of a
Controlled Group and covered by Title IV of ERISA or subject to the minimum
funding standards under Section 412 of the Code.


-20-

--------------------------------------------------------------------------------





“Pledge Agreement” means, to the extent delivered in accordance with the terms
of this Agreement, any Pledge and Security Agreement in substantially the form
of the attached Exhibit J to be executed by the Pledgors to secure the Advances
and the Guaranty and any future pledge and security agreement or Accession
Agreement executed to secure the Advances and/or the Guaranty, as any of such
agreements may be amended hereafter in accordance with the terms of such
agreements.
“Pledgor” has the meaning set forth Section 5.10(b).
“Potential Defaulting Lender” means, at any time, (i) any Bank with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of any Subsidiary of such Bank,
or (ii) any Bank that has notified, or whose Parent Company or a Subsidiary
thereof has notified, the Administrative Agent, the Borrower or the Issuing
Banks in writing, or has stated publicly, that it does not intend to comply with
its funding obligations under any other loan agreement or credit agreement or
other similar agreement, unless such writing or statement states that such
position is based on such Bank’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, will be specifically identified in such
writing or public statement). Any determination by the Administrative Agent that
a Bank is a Potential Defaulting Lender under either of clauses (i) or
(ii) above will be conclusive and binding absent manifest error, and such Bank
will be deemed a Potential Defaulting Lender (subject to Section 2.16(f)) upon
notification of such determination by the Administrative Agent to the Borrower,
the Issuing Banks and the Banks.
“Prescribed Forms” means such duly executed form(s) or statement(s), and in such
number of copies, which may, from time to time, be prescribed by law and which,
pursuant to applicable provisions of (a) an income tax treaty between the United
States and the country of residence of the Bank providing the form(s) or
statement(s), (b) the Code, or (c) any applicable rule or regulation under the
Code, permit the Borrower to make payments hereunder for the account of such
Bank free of deduction or withholding of income or similar taxes (except for any
deduction or withholding of income or similar taxes as a result of any change in
or in the interpretation of any such treaty, the Code or any such rule or
regulation).
“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.
“Property Owner” for any Existing Property or Future Property, means the Person
who owns fee or leasehold title interest (as applicable) in and to such
Property.
“Pro Rata Share” means, at any time with respect to any Bank, (a) with respect
to the Revolving Facility, either (a) the ratio (expressed as a percentage) of
such Bank’s Revolving Facility Commitment at such time to the aggregate
Revolving Facility Commitments at such time or (b) if the Revolving Facility
Commitments have been terminated, the ratio (expressed as a percentage) of such
Bank’s aggregate outstanding Revolving Facility Advances and participation
interest in the Letter of Credit Exposure at such time to the aggregate
outstanding Revolving Facility Advances and Letter of Credit Exposure of all the
Banks at such time, and (b) with respect to the TL Facility, the ratio
(expressed as a percentage) of such Bank’s aggregate outstanding TL Facility
Advances at such time to the aggregate outstanding TL Facility Advances of all
the Banks at such time.
“Published Screen Rate” has the meaning specified in the definition of “Screen
Rate”.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.
“Qualified Ground Lease” means each of the ground leases or ground subleases set
forth on Schedule 1.01(d) hereto and for a Future Property means any ground
lease (a) which is a direct ground lease or ground sublease granted by the fee
owner of real property or a master ground lessee from such fee owner, (b) which
may be transferred and/or assigned without the consent of the lessor (or as to
which the lease expressly provides that (i) such lease may be transferred and/or
assigned with the consent of the lessor and (ii) such consent shall not be
unreasonably withheld


-21-

--------------------------------------------------------------------------------





or delayed) or subject to certain reasonable pre‑defined requirements, (c) which
has a remaining term (including any renewal terms exercisable at the sole option
of the lessee) of at least 20 years, (d) under which no material default has
occurred and is continuing, (e) with respect to which a Lien may be granted
without the consent of the lessor (but subject to customary requirements
regarding the nature of the holder of such Lien and prior notice to the lessor),
(f) which contains customary and reasonable lender protection provisions,
including, without limitation, provisions to the effect that (i) the lessor
shall notify any holder of a Lien in such lease of the occurrence of any default
by the lessee under such lease and shall afford such holder the option to cure
such default, and (ii) in the event that such lease is terminated, such holder
shall have the option to enter into a new lease having terms substantially
identical to those contained in the terminated lease and (g) which otherwise
contains no non-customary terms that are material and adverse to the lessee.
“Qualified Intermediary” shall have the meaning set forth in the definition of
the term Unencumbered Property.
“Qualified Unsecured Debt” has the meaning specified in the definition of
Qualified Unsecured Lender.
“Qualified Unsecured Lender” means (a) a trustee in respect of an issuance of
Indebtedness by the Borrower or the Parent pursuant to Rule 144A of the
Securities Act of 1933, as amended, or (b) an administrative agent or similar
lead representative of a lender group (or, if no such administrative agent or
similar lead representative exists, each lender thereunder) in respect of a term
loan made (or to be made) to the Borrower or the Parent, in each case where such
Indebtedness is not secured by any Lien and does not otherwise constitute
Secured Indebtedness hereunder (“Qualified Unsecured Debt”), provided that to
constitute Qualified Unsecured Debt hereunder (i) the Borrower shall have
provided notice to the Administrative Agent of the aggregate maximum principal
amount of such Indebtedness, the name of the Qualified Unsecured Lender
thereunder, the address to which any notices to such Qualified Unsecured Lender
should be sent and such other information regarding the terms of such
Indebtedness as the Administrative Agent may reasonably request, (ii) the
Borrower shall have delivered a certificate signed by a Responsible Officer of
the Parent, dated the date of the incurrence of such Indebtedness, certifying
that (x) no Default or Event of Default has occurred and is continuing or would
result from the incurrence of such Indebtedness, and (y) the Parent, the
Borrower and each Guarantor is in compliance with the covenants contained in
Article VII immediately before and, on a pro forma basis, immediately after such
date, together with a Compliance Certificate or other reasonable supporting
information demonstrating such compliance, and (iii) such Qualified Unsecured
Lender shall have provided to the Administrative Agent a written acknowledgement
that such Person has reviewed and approved the provisions of Article IX of this
Agreement and, if requested by such Person (provided that at the time of such
request such Person shall satisfy the foregoing provisions of this definition),
the Administrative Agent shall have provided to such Person a written
acknowledgement that such Person is a “Qualified Unsecured Lender” and is
entitled to the rights, benefits and protections accorded to a Qualified
Unsecured Lender under Section 9.01(f) (it being understood that no such
acknowledgment from the Administrative Agent shall be required in order for any
such Qualified Unsecured Lender to obtain the rights, benefits or protections
under Section 9.01(f)).


“Ratings Grid Election” has the meaning set forth in the definition of the term
Applicable Margin.
“Real Property” for any hotel means the Land and the Improvements for such
hotel, including without limitation, any retail or office space incorporated in
the Improvements or located on the Land, parking rights and any and all real
property rights to other ancillary functions necessary or desirable for the
operation of such hotel.
“Refinancing Debt” has the meaning set forth in Section 6.02(e).
“Register” has the meaning set forth in Section 11.06(c).
“Reinvestment” means, during any Reinvestment Period, funds expended for (a) the
acquisition by any Material Subsidiary of any Unencumbered Property and any
related transaction costs, or (b) capital improvements in respect of any then
existing Unencumbered Property.
“Reinvestment Period” has the meaning set forth in Section 2.07(c)(i).


-22-

--------------------------------------------------------------------------------





“REIT” means a real estate investment trust under Sections 856-860 of the Code.
“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
“Repayment Date” has the meaning set forth in Section 2.07(c)(i).
“Reportable Event” means any of the events set forth in Section 4043(b) of
ERISA.
“Required Class Lenders” means, (a) with respect to the Revolving Facility, at
any time, Banks owed or holding at least 51% of the sum of (i) the aggregate
principal amount of the Revolving Facility Advances outstanding at such time,
(ii) the aggregate amount of all Letters of Credit outstanding at such time and
(iii) the aggregate Unused Revolving Facility Commitments at such time, and (b)
with respect to the TL Facility, at any time, Banks owed or holding at least 51%
of the then aggregate outstanding TL Facility Advances at such time. For
purposes of this definition, the aggregate principal amount of Letter of Credit
Advances owing to any Issuing Bank and the amount of each Letter of Credit shall
be considered to be owed to the Revolving Facility Banks ratably in accordance
with their respective Revolving Facility Commitments.
“Required Lenders” means, at any time, Banks owed or holding at least 51% of the
sum of (a) the aggregate principal amount of the Advances outstanding at such
time, (b) the aggregate amount of all Letters of Credit outstanding at such time
and (c) the aggregate Unused Revolving Facility Commitments at such time. For
purposes of this definition, the aggregate principal amount of Letter of Credit
Advances owing to any Issuing Bank and the amount of each Letter of Credit shall
be considered to be owed to the Revolving Facility Banks ratably in accordance
with their respective Revolving Facility Commitments.
“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
“Responsible Officer” means the Chief Executive Officer, President, Executive
Vice President, Chief Operating Officer, Chief Financial Officer, Director of
Finance or Treasurer of any Person.
“Restricted Payment” means (a) any direct or indirect payment, prepayment,
redemption, purchase, or deposit of funds or Property for the payment (including
any sinking fund or defeasance), prepayment, redemption or purchase of
Indebtedness not permitted by this Agreement, and (b) the making by any Person
of any dividends or other distributions (in cash, property, or otherwise) on, or
payment for the purchase, redemption or other acquisition of, any Equity
Interest in such Person, other than dividends or distributions payable in such
Person’s Equity Interests.
“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Facility Commitments at such time.
“Revolving Facility Advance” means an advance by a Bank to the Borrower pursuant
to Section 2.01(a), any such advance being either a Base Rate Advance or a LIBOR
Advance.
“Revolving Facility Commitment” means, with respect to any Bank, the amount set
forth opposite such Bank’s name on Schedule 1.01(a) as its Revolving Facility
Commitment, or if such Bank has entered into any Assignment and Acceptance, the
amount set forth for such Bank as its Revolving Facility Commitment in the
Register maintained by the Administrative Agent pursuant to Section 11.06(c), as
such amount may be reduced pursuant to Section 2.04 or increased pursuant to
Section 1.06.
“Revolving Facility Maturity Date” means January 8, 2021, as such date may be
extended pursuant to the provisions of Section 1.07.
“Revolver Selling Bank” has the meaning specified in Section 2.17(a).
“Revolver Purchasing Bank” has the meaning specified in Section 2.17(a).


-23-

--------------------------------------------------------------------------------





“Rolling Period” means, as of any date, the four Fiscal Quarters ending on or
immediately preceding such date.
“Sanctions” has the meaning set forth in Section 4.22.
“Screen Rate” means, for any Interest Period, the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be the ICE Benchmark Administration Limited LIBOR Rate
(“ICE LIBOR”) for deposits in Dollars (for delivery on the first day of such
Interest Period) for a term equivalent to such Interest Period as published by
Reuters or another commercially available source providing quotations of ICE
LIBOR as designated by the Administrative Agent from time to time in place of
Reuters (the “Published Screen Rate”); provided, however, that if the Published
Screen Rate is not available for a period corresponding to the relevant Interest
Period but is available for other periods, then “Screen Rate” shall mean the
Interpolated Rate.
“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial, Inc., and any successor thereto.
“Secured Indebtedness” means all Secured Recourse Indebtedness plus all Secured
Non‑Recourse Indebtedness of the Parent and the Parent’s subsidiaries determined
on a Consolidated basis in accordance with GAAP; provided, however, that Secured
Indebtedness shall exclude, to the extent provided in Section 9.01(b), the
Indebtedness evidenced by any New York Term Note.
“Secured Non‑Recourse Indebtedness” of any Person means all Indebtedness of such
Person with respect to which recourse for payment is limited to specific assets
encumbered by a Lien securing such Indebtedness; provided, however, that
personal recourse of a holder of Indebtedness against any obligor with respect
thereto for fraud, misrepresentation, misapplication of cash, non‑payment of
real estate taxes or ground lease rent, waste, non-permitted transfers or liens,
bankruptcy, violation of special purpose covenants and other circumstances
customarily excluded from non‑recourse provisions in non‑recourse financing of
real estate shall not, by itself, prevent any Indebtedness from being
characterized as Secured Non‑Recourse Indebtedness, provided further that if a
personal recourse claim is made in connection therewith, such claim shall not
constitute Secured Non‑Recourse Indebtedness for the purposes of this Agreement.
“Secured Recourse Indebtedness” of any Person means any Total Liabilities
(excluding any Secured Non‑Recourse Indebtedness) of such Person for which the
obligations thereunder are secured by a Lien on any assets of such Person or its
Subsidiaries; provided, however, that the Indebtedness evidenced by a New York
Term Note shall not comprise Secured Recourse Indebtedness and shall be treated
for all purposes under this Credit Agreement as Unsecured Indebtedness.
“Senior Financing Transaction” means the incurrence of senior Unsecured
Indebtedness by the Parent.
“Status” means the existence of Level I Status, Level II Status, Level III
Status, Level IV Status, Level V Status or Level VI Status, as the case may be.
As used in this definition:
“Level I Status” exists at any date if, at such date, the Leverage Ratio is less
than 4.00 to 1.00;
“Level II Status” exists at any date if, at such date, the Leverage Ratio is
greater than or equal to 4.00 to 1.00 but less than 4.50 to 1.00;
“Level III Status” exists at any date if, at such date, the Leverage Ratio is
greater than or equal to 4.50 to 1.00 but less than 5.00 to 1.00;
“Level IV Status” exists at any date if, at such date, the Leverage Ratio is
greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00;


-24-

--------------------------------------------------------------------------------





“Level V Status” exists at any date if, at such date, the Leverage Ratio is
greater than or equal to 5.50 to 1.00 but less than 6.00 to 1.00; and
“Level VI Status” exists at any date if, at such date, the Leverage Ratio is
greater than or equal to 6.00 to 1.00.
Status shall be determined and changed as of the 45th day following any Fiscal
Quarter, provided that until the 45th day following the Fiscal Quarter first
ending after the Closing Date, the Status shall be determined with reference to
the Compliance Certificate delivered in connection with the initial Borrowing
hereunder. The Leverage Ratio shall be based upon the components of the
calculation of the Leverage Ratio for the Rolling Period just ended or as of the
end of such Rolling Period, as applicable.
“Stock” means shares of capital stock, beneficial or partnership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation or equivalent entity, whether voting or non‑voting, and includes,
without limitation, common stock and preferred stock.
“Stock Equivalents” means all securities (other than Stock) convertible into or
exchangeable for Stock and all warrants, options or other rights to purchase or
subscribe for any stock, whether or not presently convertible, exchangeable or
exercisable.
“Subsidiary” of a Person means any corporation, association, partnership or
other business entity of which more than 50% of the outstanding shares of
capital stock (or other equivalent Equity Interests) having by the terms thereof
ordinary voting power under ordinary circumstances to elect a majority of the
board of directors or Persons performing similar functions (or, if there are no
such directors or Persons, having general voting power) of such entity
(irrespective of whether at the time capital stock (or other equivalent Equity
Interests) of any other class or classes of such entity shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more
Subsidiaries of such Person or by one or more Subsidiaries of such Person.
“Substantial Completion” means, with respect to any Development Property and as
of any relevant date of determination, the substantial completion of all
material construction, renovation and rehabilitation work then planned with
respect to such Property.
“Swap Bank” means (a) any Person that is a Bank or an Affiliate of a Bank at the
time that it becomes a party to a Swap Contract with the Borrower and (b) any
Bank on the Closing Date or Affiliate of such Bank that is party to a Swap
Contract with the Borrower in existence on the Closing Date, in each case to the
extent permitted by Section 6.02(c).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


-25-

--------------------------------------------------------------------------------





“Termination Event” means (a) the occurrence of a Reportable Event with respect
to a Plan, as described in Section 4043 of ERISA and the regulations issued
thereunder (other than a Reportable Event not subject to the provision for
30‑day notice to the PBGC under such regulations), (b) the withdrawal of the
Parent, the Borrower or any of a Controlled Group from a Plan during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA, (c) the giving of a notice of intent to terminate a Plan under
Section 4041(c) of ERISA, (d) the institution of proceedings to terminate a Plan
by the PBGC, or (e) any other event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.
“Term Loan” means one or more term loans to the Borrower pursuant to Section
2.01(b) in the aggregate principal amount of $300,000,000, as such amount may be
increased from time to time in accordance with Section 1.06.
“TL Facility” means, at any time, the aggregate amount of the TL Facility
Commitments (whether funded or unfunded) at such time.
“TL Facility Advance” means an advance by a Bank to the Borrower pursuant to
Section 2.01(b), any such advance being either a Base Rate Advance or a LIBOR
Advance.
“TL Facility Commitment” means, with respect to any Bank, the amount set forth
opposite such Bank’s name on Schedule 1.01(a) as its TL Facility Commitment, or
if such Bank has entered into any Assignment and Acceptance, the amount set
forth for such Bank as its TL Facility Commitment in the Register maintained by
the Administrative Agent pursuant to Section 11.06(c), as such amount may be
reduced pursuant to Section 2.04 or increased pursuant to Section 1.06.
“TL Facility Maturity Date” means January 10, 2022.
“TL Selling Bank” has the meaning specified in Section 2.17(b).
“TL Purchasing Bank” has the meaning specified in Section 2.17(b).
“Total Commitments” means the Total Revolving Facility Commitments and the Total
TL Facility Commitments.
“Total Liabilities” of any Person means the sum of the following (without
duplication): (a) all Indebtedness of such Person and its Subsidiaries
determined on a Consolidated basis in conformity with GAAP, plus (b) such
Person’s Unconsolidated Entity Percentage of Indebtedness (including Secured
Non‑Recourse Indebtedness) of such Person’s Unconsolidated Entities, plus (c) to
the extent not already included in the calculation of either of the preceding
clauses (a) or (b), the aggregate amount of letters of credit for which such
Person or any of its Subsidiaries would have a direct or contingent obligation
to reimburse the issuers of such letters of credit upon a drawing under such
letters of credit, minus (d) to the extent included in the calculation of any of
the preceding clauses (a), (b) or (c), (i) trade payables and accruals incurred
in the ordinary course of business, (ii) the amount of any minority interests
and (iii) Capital Lease Obligations for a ground lease for any Hotel Property,
minus (e), with respect to the Parent, the sum of (i) the Parent’s cash proceeds
from (x) any sale or issuance of equity securities of the Parent or Indebtedness
of the Parent, provided that such sale or issuance occurred within the 60 days
preceding the date such Total Liabilities are determined and (y) any “like-kind
exchange” under Section 1031 of the Code, provided that such “like-kind
exchange” proceeds shall be held in escrow in accordance with the requirements
of such Section 1031, (ii) Indebtedness that has been defeased in accordance
with the loan documents for such Indebtedness and for which the Borrower
certifies as to such defeasance in a manner reasonably satisfactory to the
Administrative Agent and (iii) cash on hand of the Parent and its Subsidiaries
in an amount not to exceed 0.50% of Consolidated Total Book Value, provided that
such cash is not subject to any Lien or other encumbrance or restriction of any
kind.
“Total Revolving Facility Commitments” means the aggregate amount of the Banks’
Revolving Facility Commitments, which shall initially be Seven Hundred Fifty
Million Dollars ($750,000,000), as such amount may be


-26-

--------------------------------------------------------------------------------





increased pursuant to the provisions of Section 1.06 or decreased pursuant to
the provisions of Section 2.04 or other applicable provisions of this Agreement.
“Total TL Facility Commitments” means the aggregate amount of the Banks’ TL
Facility Commitments, which shall initially be Three Hundred Million Dollars
($300,000,000), as such amount may be increased pursuant to the provisions of
Section 1.06 or decreased pursuant to the provisions of Section 2.04 or other
applicable provisions of this Agreement.
“Total Unencumbered Asset Value” means, at any date of determination, an amount
equal to the sum of (i) the Asset Values of all Unencumbered Properties (which
shall include, to the extent provided in Section 9.01(a), any New York Property
subject to a New York Mortgage) on such date plus (ii) Liquid Investments of the
Parent on a Consolidated basis on such date that are not subject to any Liens of
any kind (including any such Lien or restriction imposed by (A) any agreement
governing Indebtedness and (B) the organizational documents of the Parent or any
of its Subsidiaries) and, in each case, that (a) are not subject to any
agreement (including (x) any agreement governing Indebtedness and (y) if
applicable, the organizational documents of the Parent or any of its
Subsidiaries) which prohibits or limits the ability of the Parent or any of its
Subsidiaries to create, incur, assume or suffer to exist any Lien upon such
assets (excluding any agreement or organizational document which limits
generally the amount of Indebtedness which may be incurred by the Parent or its
Subsidiaries), and (b) are not subject to any agreement (including any agreement
governing Indebtedness) which entitles any Person to the benefit of any Lien on
such assets, or would entitle any Person to the benefit of any such Lien upon
the occurrence of any contingency (including, without limitation, pursuant to an
“equal and ratable” clause), but excluding any agreement that conditions the
ability of the Parent or its Subsidiaries to encumber their assets upon the
maintenance of one or more specified ratios that limit the ability of such
Persons to encumber their assets but that do not generally prohibit the
encumbrance of assets, or the encumbrance of specific assets); provided that,
for purposes of calculating this amount, (1) Unencumbered Properties owned or
leased by Joint Venture Subsidiaries may not exceed 25% of the Total
Unencumbered Asset Value, and (2) Non-Core Hotel Properties may not comprise
more than 10% of Total Unencumbered Asset Value.
“Type” has the meaning set forth in Section 1.04.
“UCP” has the meaning set forth in Section 2.13(g).
“Unconsolidated Entity” means, with respect to any Person, at any date, any
other Person in whom such Person holds an Investment, which Investment is
accounted for in the financial statements of such Person on an equity basis of
accounting or as a loan or advance to the other Person, and whose financial
results would not be consolidated under GAAP with the financial results of such
Person on the consolidated financial statements of such Person, if such
statements were prepared as of such date. Any Person that is an Unconsolidated
Entity with respect to another Person shall not be deemed to be a Subsidiary of
such Person.
“Unconsolidated Entity Percentage” means, for any Person, with respect to a
Person’s Unconsolidated Entity, the percentage ownership interest of such Person
in such Unconsolidated Entity, provided that, in the event that such Person is
the general partner of such Unconsolidated Entity, such Person’s Unconsolidated
Entity Percentage with respect to such Unconsolidated Entity shall be 100% with
respect to any Indebtedness for which recourse may be made against any general
partner of such Unconsolidated Entity (provided that such Indebtedness shall not
be deemed to be recourse to such general partner solely because of customary
carveouts to non‑recourse Indebtedness as described in the definition of
“Secured Non-Recourse Indebtedness”); provided further that when the Investment
in an Unconsolidated Entity is in the form of preferred stock or a loan or
advance, the Unconsolidated Entity Percentage shall be a percentage equal to
(a) the amount of such Investment divided by (b) the aggregate amount of the
Investments by all Persons in the Unconsolidated Entity.
“Unencumbered” means, with respect to any Hotel Property, at any date of
determination, the circumstance that such Hotel Property on such date:
(a)    is not subject to any Liens (including restrictions on transferability or
assignability) of any kind (including any such Lien or restriction imposed by
(i) any agreement governing Indebtedness, and (ii) the


-27-

--------------------------------------------------------------------------------





organizational documents of the Borrower or any of its Subsidiaries, but
excluding Permitted Encumbrances and, in the case of any Qualified Ground Lease
(to the extent permitted by the definition thereof), restrictions on
transferability or assignability in respect of such Qualified Ground Lease);
(b)    is not subject to any agreement (including (i) any agreement governing
Indebtedness, and (ii) if applicable, the organizational documents of the
Borrower or any of its Subsidiaries) which prohibits or limits the ability of
the Borrower or any of its Subsidiaries to create, incur, assume or suffer to
exist any Lien upon such Hotel Property, other than Permitted Encumbrances
(excluding any agreement or organizational document which limits generally the
amount of Indebtedness which may be incurred by the Borrower or its
Subsidiaries); and
(c)    is not subject to any agreement (including any agreement governing
Indebtedness) which entitles any Person to the benefit of any Lien (other than
Permitted Encumbrances) on such Hotel Property, or would entitle any Person to
the benefit of any such Lien upon the occurrence of any contingency (including,
without limitation, pursuant to an “equal and ratable” clause).
For the purposes of this Agreement, any Hotel Property owned by a Subsidiary of
the Borrower shall not be deemed to be Unencumbered unless both (i) such Hotel
Property and (ii) all Stock owned directly or indirectly by the Borrower in such
Subsidiary is Unencumbered.
“Unencumbered Property” means, as of any date it is to be determined, each Hotel
Property that is owned or leased by the Borrower or any Material Subsidiary, and
that satisfies each of the following conditions:
(a)    such Hotel Property (i) is Unencumbered, (ii) free of all material title
defects, and (iii) either (A) owned (together with the land on which it is
located) in fee simple by the Borrower or its direct or indirect Wholly-Owned
Subsidiary or Joint Venture Subsidiary, (B) owned by the Borrower or its direct
or indirect Wholly-Owned Subsidiary or Joint Venture Subsidiary and located on
land leased to the Borrower or such Subsidiary pursuant to a Qualified Ground
Lease, or (C) owned (together with the land on which it is located ) in fee
simple by a qualified intermediary within the meaning of Internal Revenue
Service Regulation 1.1031(k)-1(g)(4) that is acting for the benefit of the
Borrower or its direct or indirect Wholly‑Owned Subsidiary or Joint Venture
Subsidiary (each such entity, a “Qualified Intermediary”), all as evidenced by a
copy of the most recent ALTA Owner’s Policy of Title Insurance (or commitment to
issue such a policy to the Borrower or its Subsidiary owning or to own such
Hotel Property) relating to such Hotel Property showing the identity of the fee
titleholder thereto and all matters of record as of its date and, if such Hotel
Property is owned by a Qualified Intermediary, documents establishing that the
Qualified Intermediary acts at the direction of the Borrower or its direct or
indirect Wholly‑Owned Subsidiary or Joint Venture Subsidiary;
(b)    If the Property Owner for such Hotel Property is not the Borrower, the
Property Owner shall be (i) either a Wholly-Owned Subsidiary or a Joint Venture
Subsidiary of the Borrower whose sole assets are Unencumbered Properties, who is
not liable for any Indebtedness other than the Obligations, who complies in all
material respects with all of the covenants and requirements of Material
Subsidiaries under the Credit Documents and who has delivered to the
Administrative Agent an Accession Agreement executed by such Subsidiary
(provided, however, that no Accession Agreement shall be required if at such
time a Guaranty is not required under this Agreement from any Person other than
the Parent), (ii) a Qualified Intermediary, as defined in clause (a) above,
whose sole assets are Unencumbered Properties, who is not liable for any
Indebtedness, and whose sole beneficiary is either the Borrower or a
Wholly‑Owned Subsidiary or Joint Venture Subsidiary of the Borrower that
complies in all material respects with all of the covenants and requirements of
Material Subsidiaries under the Credit Documents and has delivered to the
Administrative Agent an Accession Agreement executed by such Subsidiary
(provided, however, that no Accession Agreement shall be required if at such
time a Guaranty is not required under this Agreement from any Person other than
the Parent), or (iii) a Joint Venture Subsidiary that has more than 50% of its
outstanding Equity Interests owned by a Joint Venture Guarantor or the Borrower.


-28-

--------------------------------------------------------------------------------





(c)    if such Hotel Property is subject to a Qualified Ground Lease, no default
by the lessee under the Qualified Ground Lease exists and the Qualified Ground
Lease remains in full force and effect;
(d)    such Hotel Property is free of all material structural defects;
(e)    such Hotel Property is (i) in compliance, in all material respects, with
all applicable Environmental Laws, and (ii) not subject to any material
Environmental Claim;
(f)    neither all nor any material portion of such Hotel Property shall be the
subject of any proceeding by a governmental authority for the condemnation,
seizure or appropriation thereof, nor the subject of any negotiations for sale
in lieu of condemnation, seizure or appropriation;
(g)    such Hotel Property is (i) located in either the United States of America
or in an Approved Other Country and (ii) either (A) a full service hotel located
in a resort, convention or urban market, (B) a limited service hotel located in
an urban market, or (C) a Non-Core Hotel Property; and
(h)    the Borrower shall have executed and acknowledged (or caused to be
executed and acknowledged) and delivered to the Administrative Agent, on behalf
of the Banks, all documents, and taken all actions reasonably required by the
Administrative Agent from time to time to confirm the rights created or now or
hereafter intended to be created under the Credit Documents, or otherwise to
carry out the purposes of the Credit Documents, and the transactions
contemplated thereunder, the Administrative Agent shall have received all other
evidence and information that it may reasonably require.
For the avoidance of doubt, the Hotel Properties listed on Schedule 1.01(b)
attached hereto, which constituted Unencumbered Properties (as such term is
defined in the Existing Agreements) under the Existing Agreements immediately
prior to the execution of this Agreement, are deemed to be Unencumbered
Properties as of the Closing Date.
“Unsecured Indebtedness” of any Person means the Total Liabilities of such
Person, and, with respect to the Parent, to the extent deducted in determining
Total Liabilities, those items included in clause (e) of the definition of Total
Liabilities, but excluding in each case all Secured Indebtedness of such Person.
For the avoidance of doubt and notwithstanding anything to the contrary herein,
(a) all Obligations in respect of the Facility (whether or not any Pledge
Agreement is in effect) and (b) any Unsecured Indebtedness secured solely by a
lien permitted by Section 6.01(f) shall be deemed to be Unsecured Indebtedness
for the purposes of Articles VI, VII and VIII.
“Unused Revolving Facility Commitment” means, with respect to any Bank at any
time, such Bank’s Revolving Facility Commitment at such time minus such Bank’s
Pro Rata Share of the total Letter of Credit Exposure minus the aggregate
principal amount of all Revolving Facility Advances made by such Bank and
outstanding at such time.
“Unused Fee” has the meaning specified in Section 2.03(a).
“Wholly-Owned Subsidiary” of a Person means any Subsidiary for which such
Person’s ownership interest is 99% or more.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.


-29-

--------------------------------------------------------------------------------





Section 1.03    Accounting Terms; Changes in GAAP. (a) All accounting terms not
specifically defined in this Agreement shall be construed in accordance with
GAAP applied on a consistent basis.
(b)    Unless otherwise indicated, all financial statements of the Borrower and
the Parent, all calculations for compliance with covenants in this Agreement,
and all calculations of any amounts to be calculated under the definitions in
Section 1.01 shall be based upon the Consolidated accounts of the Borrower, the
Parent and their respective Subsidiaries (as applicable) in accordance with
GAAP.
(c)    If any changes in accounting principles after the Closing Date required
by GAAP or the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or similar agencies results in a change in the
method of calculation of, or affects the results of such calculation of, any of
the financial covenants, standards or terms found in this Agreement, then the
parties shall enter into and diligently pursue negotiations in order to amend
such financial covenants, standards or terms so as to equitably reflect such
change, with the desired result that the criteria for evaluating the financial
condition of the Borrower and its Subsidiaries (determined on a Consolidated
basis) shall be the same after such change as if such change had not been made.
Until covenants, standards, or terms of this Agreement are amended in accordance
with this Section 1.3(c), such covenants, standards and terms shall be computed
and determined in accordance with accounting principles in effect prior to such
change in accounting principles.
(d)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
Section 1.04    Types of Advances. Advances are distinguished by “Type”. The
“Type” of an Advance refers to the determination whether such Advance is a LIBOR
Advance or Base Rate Advance, each of which constitutes a Type.
Section 1.05    Miscellaneous. Article, Section, Schedule and Exhibit references
are to Articles and Sections of and Schedules and Exhibits to this Agreement,
unless otherwise specified.
Section 1.06    Commitment Increases. (a) The Borrower shall be entitled to
request that (1) the Total Revolving Facility Commitments be increased to an
amount not exceeding One Billion Two Hundred Fifty Million Dollars
($1,250,000,000) in the aggregate, and (2) the Total TL Facility Commitments be
increased to an amount not exceeding Five Hundred Million Dollars ($500,000,000)
in the aggregate; provided that (i) no Default then exists, (ii) the Borrower
gives the applicable Banks 30 days’ prior written notice of such election,
(iii) no Bank shall be obligated to increase such Bank’s Commitment without such
Bank’s written consent which may be withheld in such Bank’s sole discretion,
(iv) the Borrower, not the Banks or the Administrative Agent, shall be
responsible for arranging for Persons to provide the additional Commitment
amounts; (v) any Person providing any additional Commitment amount must qualify
as an Eligible Assignee and be reasonably acceptable to the Administrative Agent
if such Person is not already a Bank; and (vi) the Borrower shall have delivered
current documentation satisfactory to the Administrative Agent evidencing
compliance with the Flood Insurance Requirements. In connection with any such
increase in the Total Revolving Facility Commitments or the Total TL Facility
Commitments, as the case may be, the parties shall execute any documents
reasonably requested in connection with or to evidence such increase, including
without limitation an amendment to this Agreement.
(b)    On the date (“Funding Date”) of any future increase in the Total
Revolving Facility Commitments or the Total TL Facility Commitments, as the case
may be, permitted by this Agreement, such date designated by the Administrative
Agent, the Banks whose Commitments have increased in connection with such future


-30-

--------------------------------------------------------------------------------





increase in the Total Revolving Facility Commitments or the Total TL Facility
Commitments, as the case may be, shall fund to the Administrative Agent such
amounts as may be required to cause each of them to hold its Pro Rata Share of
Revolving Facility Advances or TL Facility Advances, as applicable, based upon
the Commitments to the applicable Facility as of such Funding Date, and the
Administrative Agent shall distribute the funds so received to the other Banks
in such amounts as may be required to cause each of them to hold its Pro Rata
Share of Revolving Facility Advances or TL Facility Advances, as applicable, as
of such Funding Date. The Banks receiving such amounts to be applied to LIBOR
Advances may demand payment of the breakage costs under Section 2.08 as though
the Borrower had elected to prepay such LIBOR Advances on such date and the
Borrower shall pay the amount so demanded as provided in Section 2.08. The first
payment of interest and letter of credit fees received by the Administrative
Agent after such Funding Date shall be paid to the Banks in amounts adjusted to
reflect the adjustments of their respective Pro Rata Shares of the Advances as
of the Funding Date. On the Funding Date each Bank shall be deemed to have
either sold or purchased, as applicable, participations in the Letter of Credit
Exposure sold to the Banks pursuant to Section 2.13(b) so that upon consummation
of all such sales and purchases each Bank with a Commitment to the Revolving
Facility holds participations in the Letter of Credit Exposure equal to such
Bank’s Pro Rata Share of the total Letter of Credit Exposure as of such Funding
Date.
Section 1.07    Revolving Facility Maturity Date Extension. The Borrower shall
be entitled to extend the Revolving Facility Maturity Date for up to two (2)
six-month extensions; provided that (i) no Default then exists, (ii) the
Borrower gives the Administrative Agent, at least 90 days but no more than 120
days prior to the initial Revolving Facility Maturity Date or the First
Extension Maturity Date, as the case may be, written notice of such extension,
(iii) on or prior to the initial Revolving Facility Maturity Date or the First
Extension Maturity Date, as the case may be, the Borrower pays to the
Administrative Agent for the ratable benefit of the Banks an extension fee equal
to 0.075% of the Total Revolving Facility Commitments that will exist as of the
first day of the first or second six-month extension, as the case may be (the
“Extension Fee”), (iv) the Administrative Agent shall have received on or prior
to the initial Revolving Facility Maturity Date or the First Extension Maturity
Date, as the case may be, for the account of each Bank a certificate signed by a
Responsible Officer of the Parent, dated as of the initial Revolving Facility
Maturity Date or the First Extension Maturity Date, as the case may be (the
“Extension Date”), stating that: (a) the representations and warranties
contained in Article IV are true and correct on and as of the applicable
Extension Date as such representations and warranties may have changed based
upon events or activities not prohibited by this Agreement, (b) no Default or
Event of Default has occurred and is continuing or would result from such
extension, and (c) the Borrower, Parent and each Material Subsidiary is in
compliance with the covenants contained in Article VII immediately before and,
on a pro forma basis, immediately after the extension, together with a
Compliance Certificate or other reasonable supporting information demonstrating
such compliance, and (v) the Borrower shall have delivered at least 45 days
prior to the initial Revolving Facility Maturity Date or the First Extension
Maturity Date, as the case may be, current documentation satisfactory to the
Administrative Agent and the Co-Syndication Agents evidencing compliance with
the Flood Insurance Requirements. The Borrower’s delivery of written notice to
extend shall be irrevocable, and the Administrative Agent shall promptly notify
each Bank of any such notice. In connection with any such extension, the parties
hereto shall execute any documents reasonably requested in connection with or to
evidence such extension.
ARTICLE II

THE ADVANCES AND THE LETTERS OF CREDIT


Section 2.01    The Advances. (a) Revolving Facility Advances. Each Bank
severally agrees, on the terms and conditions set forth in this Agreement, to
make Revolving Facility Advances in Dollars to the Borrower from time to time on
any Business Day up to 30 days prior to the Revolving Facility Maturity Date in
an aggregate amount not to exceed at any time outstanding an amount equal to
such Bank’s Revolving Facility Commitment less such Bank’s Pro Rata Share of the
Letter of Credit Exposure at such time. The aggregate amount of all outstanding
Revolving Facility Advances and Letter of Credit Exposure at any time may not
exceed the Total Revolving Facility Commitments at such time. Within the limits
of each Bank’s Revolving Facility Commitment, the Borrower may from time to time
prepay the Revolving Facility pursuant to Section 2.07 and reborrow under this
Section 2.01(a). Notwithstanding the foregoing, during any Leverage Trigger
Period, no Borrowing shall be permitted that would cause (a) the aggregate
principal amount of Revolving Facility Advances plus the Letter of Credit
Exposure to exceed (b)(i) the Total Revolving Facility Commitments (after taking
into account any Mandatory Commitment Reductions) less (ii) the amount of any


-31-

--------------------------------------------------------------------------------





Mandatory Prepayments made during such Leverage Trigger Period in excess of the
Mandatory Commitment Reductions as provided in Section 2.07(c).
(b)    TL Facility Advances. Each Bank severally agrees, on the terms and
conditions set forth in this Agreement, to make a single TL Facility Advance in
Dollars to the Borrower on the Closing Date in an amount equal to such Bank’s TL
Facility Commitment. The Borrower may from time to time prepay the TL Facility
pursuant to Section 2.07. Amounts repaid on the TL Facility Advances may not be
reborrowed.
Section 2.02    Method of Borrowing. (a) Notice. Each Borrowing shall be made by
telephone (promptly confirmed in writing on the same day) pursuant to a Notice
of Borrowing, given not later than 1:00 P.M. (New York City time) (i) on the
third Business Day before the date of the proposed Borrowing, in the case of a
Borrowing consisting of LIBOR Advances, or (ii) on the Business Day before the
date of the proposed Borrowing, in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Administrative Agent, which shall give
each Bank prompt notice on the day of receipt of such timely telephone call or
Notice of Borrowing of such proposed Borrowing by telecopier. Each Notice of
Borrowing shall be in writing or by telecopier specifying the requested (i) date
of such Borrowing, (ii) Type of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, (iv) whether such Borrowing is subject
to a Swap Contract between the Borrower and a Swap Bank, (v) if such Borrowing
is to be comprised of LIBOR Advances, the Interest Period for each such Advance,
and (vi) whether such Borrowing is to be comprised of TL Facility Advances or
Revolving Facility Advances. In the case of a proposed Borrowing comprised of
LIBOR Advances, the Administrative Agent shall promptly notify each Bank of the
applicable interest rate under Section 2.06(b). Each Bank shall, before
1:00 P.M. (New York City time) on the date of such Borrowing, make available for
the account of its Applicable Lending Office to the Administrative Agent at its
address referred to in Section 11.02, or such other location as the
Administrative Agent may specify by written notice to the Banks, in same day
funds, such Bank’s Pro Rata Share of such Borrowing. Upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower at its account with the Administrative
Agent or to such other account as the Borrower shall specify to the
Administrative Agent in writing.
(b)    Conversions and Continuations. In order to elect to Convert or continue
Advances comprising part of the same Borrowing under this Section, the Borrower
shall deliver an irrevocable Notice of Conversion or Continuation to the
Administrative Agent at the Administrative Agent’s office no later than
1:00 P.M. (New York City time) (i) on the date which is at least 3 Business Days
in advance of the proposed Conversion or continuation date in the case of a
Conversion to or a continuation of a Borrowing comprised of LIBOR Advances and
(ii) on the Business Day prior to the proposed conversion date in the case of a
Conversion to a Borrowing comprised of Base Rate Advances. Each such Notice of
Conversion or Continuation shall be in writing or by telecopier, specifying
(i) the requested Conversion or continuation date (which shall be a Business
Day), (ii) the Borrowing amount and Type of the Advances to be Converted or
continued, (iii) whether a Conversion or continuation is requested, and if a
Conversion, into what Type of Advances, and (iv) in the case of a Conversion to,
or a continuation of, LIBOR Advances, the requested Interest Period. Promptly
after receipt of a Notice of Conversion or Continuation under this paragraph,
the Administrative Agent shall provide each Bank with a copy thereof and, in the
case of a Conversion to or a continuation of LIBOR Advances, notify each Bank of
the applicable interest rate under Section 2.06(b). For purposes other than the
conditions set forth in Section 3.02, the portion of Advances comprising part of
the same Borrowing that are Converted to Advances of another Type shall
constitute a new Borrowing. If the Borrower shall fail to specify an Interest
Period for a LIBOR Advance including the continuation of a LIBOR Advance, the
Borrower shall be deemed to have selected a Base Rate Advance.
(c)    Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:
(i)    in the case of LIBOR Advances, each Borrowing shall be in an aggregate
amount of not less than $1,000,000 or such greater amount that is an integral
multiple of $100,000;
(ii)    except for Borrowings for the acquisition by the Borrower or any
Subsidiary of Investments permitted under Sections 6.07(c) and (d), the Borrower
may not request Borrowings more than 3 times in any calendar month;


-32-

--------------------------------------------------------------------------------





(iii)    at no time shall there be more than eight (8) Interest Periods
applicable to outstanding LIBOR Advances;
(iv)    the Borrower may not select LIBOR Advances for any Borrowing to be made,
Converted or continued if a Default has occurred and is continuing;
(v)    if any Bank shall, at any time prior to the making of any requested
Borrowing comprised of LIBOR Advances, notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any Legal
Requirement after the date hereof makes it unlawful, or that any central bank or
other Governmental Authority asserts that it is unlawful, for such Bank or its
LIBOR Lending Office to perform its obligations under this Agreement to make
LIBOR Advances or to fund or maintain LIBOR Advances, then such Bank’s Pro Rata
Share of such Borrowing shall be made as a Base Rate Advance, provided that such
Base Rate Advance shall be considered part of the same Borrowing and interest on
such Base Rate Advance shall be due and payable at the same time that interest
on the LIBOR Advances comprising the remainder of such Borrowing shall be due
and payable; and such Bank agrees to use commercially reasonable efforts
(consistent with its internal policies and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such
designation would avoid the effect of this paragraph and would not, in the
reasonable judgment of such Bank, be otherwise materially disadvantageous to
such Bank;
(vi)    if the Administrative Agent is unable to determine the LIBOR for LIBOR
Advances comprising any requested Borrowing, the right of the Borrower to select
LIBOR Advances for such Borrowing or for any subsequent Borrowing shall be
suspended until the Administrative Agent shall notify the Borrower and the Banks
that the circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Base Rate Advance;
(vii)    if the applicable Required Class Lenders shall, at least one Business
Day before the date of any requested Borrowing, notify the Administrative Agent
that the LIBOR for LIBOR Advances comprising such Borrowing will not adequately
reflect the cost to such Banks of making or funding their respective LIBOR
Advances, as the case may be, for such Borrowing, the right of the Borrower to
select LIBOR Advances for such Borrowing or for any subsequent Borrowing shall
be suspended until the Administrative Agent shall notify the Borrower and the
Banks that the circumstances causing such suspension no longer exist, and each
Advance comprising such Borrowing shall be a Base Rate Advance; and
(viii)    if the Borrower shall fail to select the duration or continuation of
any Interest Period for any LIBOR Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01 and paragraph
(a) or (b) above, the Administrative Agent will forthwith so notify the Borrower
and the Banks and such Advances will be made available to the Borrower on the
date of such Borrowing as Base Rate Advances or, if an existing Advance,
Converted into Base Rate Advances.
(d)    Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion or
Continuation shall be irrevocable and binding on the Borrower. In the case of
any Borrowing which the related Notice of Borrowing specifies is to be comprised
of LIBOR Advances, the Borrower shall indemnify each Bank against any loss,
out-of-pocket cost or expense incurred by such Bank as a result of any condition
precedent for Borrowing set forth in Article III not being satisfied for any
reason, including, without limitation, any loss, cost or expense actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Bank to fund the Advance to be made by such Bank as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.
(e)    Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Bank before the date of any Borrowing that such Bank will
not make available to the Administrative Agent such Bank’s Pro Rata Share of the
Borrowing, the Administrative Agent may assume that such Bank has made its Pro
Rata Share of such Borrowing available to the Administrative Agent on the date
of such Borrowing in accordance with paragraph (a) of this Section 2.02 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Bank shall not have so made its Pro Rata Share of such Borrowing available to
the Administrative Agent, such Bank and the Borrower severally agree


-33-

--------------------------------------------------------------------------------





to immediately repay to the Administrative Agent on demand, and without
duplication, such corresponding amount, together with interest on such amount,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, the interest rate applicable on each such day to Advances
comprising such Borrowing and (ii) in the case of such Bank, the Federal Funds
Rate for each such day. If such Bank shall repay to the Administrative Agent
such corresponding amount and interest as provided above, such corresponding
amount so repaid shall constitute such Bank’s Advance as part of such Borrowing
for purposes of this Agreement even though not made on the same day as the other
Advances comprising such Borrowing.
(f)    Bank Obligations Several. The failure of any Bank to make the Advance to
be made by it as part of any Borrowing shall not relieve any other Bank of its
obligation, if any, to make its Advance on the date of such Borrowing. No Bank
shall be responsible for the failure of any other Bank to make the Advance to be
made by such other Bank on the date of any Borrowing.
(g)    Notes. Upon the request of a Bank, the indebtedness of the Borrower to
such Bank resulting from Advances owing to such Bank shall be evidenced by one
or more Notes; provided, however, that to the extent no Note has been issued to
a Bank, this Agreement shall be deemed to comprise conclusive evidence for all
purposes of the indebtedness resulting from the Advances and extensions of
credit made hereunder.
(h)    Bank Booking Vehicles. Each Bank may, at its option, make any Advance
available to the Borrower by causing any foreign or domestic branch or Affiliate
of such Bank to make such Advance; provided, however, that (i) any exercise of
such option shall not affect the obligation of the Borrower or any Bank in
accordance with the terms of this Agreement and (ii) nothing in this
Section 2.02(h) shall be deemed to obligate any Bank to obtain the funds for any
Advance in any particular place or manner or to constitute a representation or
warranty by any Bank that it has obtained or will obtain the funds for any
Advance in any particular place or manner.
Section 2.03    Fees. (a)    Unused Fee; Facility Fee. The Borrower shall pay to
the Administrative Agent for the account of the Banks an unused commitment fee
(the “Unused Fee”) with respect to the Revolving Facility, from the date hereof
or upon the effectiveness of any Assignment and Acceptance pursuant to which it
became a Bank until the Revolving Facility Maturity Date, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing March 31, 2017, and on the Revolving Facility Maturity Date. The
Unused Fee payable in Dollars for the account of each Bank shall be calculated
for each period for which the Unused Fee is payable on the average daily Unused
Revolving Facility Commitment of such Bank during such period at the rate per
annum equal to, (a) for any period in which the average daily Unused Revolving
Facility Commitment of such Bank for such period is less than 50% of such Bank’s
aggregate Commitments, 0.20% per annum, and (b) for any period in which the
average daily Unused Revolving Facility Commitment of such Bank for such period
is greater than or equal to 50% of such Bank’s aggregate Commitments, 0.30% per
annum; provided, however, that in the event that the Parent achieves an
Investment Grade Rating and the Parent provides written notice to the
Administrative Agent electing to convert to the ratings-based pricing grid set
forth in the definition of “Applicable Margin”, the Borrower shall no longer pay
Unused Fees immediately following the effectiveness of such notice. For each
succeeding quarter, the Borrower shall pay a facility fee (the “Facility Fee”)
at the applicable rate set forth in such pricing grid times the actual daily
amount of each Bank’s Commitment, regardless of usage. Each Facility Fee will be
payable quarterly in arrears on the last day of each March, June, September and
December, and on the Revolving Facility Maturity Date. The Unused Fees and
Facility Fees will be calculated on a 360-day basis. If the Parent has made the
Ratings Grid Election as described above but thereafter fails to maintain an
Investment Grade Rating by at least one of S&P or Moody’s, then (x) Unused Fees
shall be payable during the period commencing on the date the Parent no longer
has an Investment Grade Rating by at least one of S&P or Moody’s and ending on
the date the Parent makes another Ratings Grid Election, and (y) no Facility
Fees shall be payable during the period that Unused Fees are payable.
(b)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the benefit of the Banks, fees in respect of all Letters of Credit
outstanding at a rate per annum equal to the Applicable Margin calculated based
upon a 360-day year and in respect of the maximum amount available from time to
time to be drawn under such outstanding Letters of Credit, payable quarterly in
arrears for those quarters ending on the last day of each March, June, September
and December, commencing March 31, 2017, (i) on the date which is 30 days
following the last Business Day of each March, June, September and December and
(ii) on the Revolving Facility Maturity Date. In


-34-

--------------------------------------------------------------------------------





addition, the Borrower agrees to pay to each Issuing Bank for its own account a
fee on the average daily amount of the aggregate undrawn maximum face amount of
each Letter of Credit issued by such Issuing Bank at a rate per annum equal to
0.125%, such fees due and payable quarterly in arrears (i) on the date which is
30 days following the last Business Day of each March, June, September and
December and (ii) on the Revolving Facility Maturity Date.
(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent for the Administrative Agent’s account the fees set forth
in any separate letter agreement executed and delivered by the Borrower and to
which the Administrative Agent is a party, as the same may be amended from time
to time (collectively, the “Fee Letter”) in accordance with the terms thereof,
as and when the same are due and payable pursuant to the terms of such Fee
Letter.
(d)    Extension Fee. The Borrower agrees to pay the Extension Fee at the time
specified in, and to the extent required by, Section 1.07.
(e)    Defaulting Lender. Anything herein to the contrary notwithstanding,
during such period as a Bank is a Defaulting Lender, such Defaulting Lender will
not be entitled to any fees accruing during such period pursuant to
Section 2.03(a) and Section 2.03(b) (without prejudice to the rights of the
Non‑Defaulting Lenders in respect of such fees), provided that (a) to the extent
that all or a portion of the Letter of Credit Exposure of such Defaulting Lender
is reallocated to the Non‑Defaulting Lenders pursuant to Section 2.16(b), such
fees that would have accrued for the benefit of such Defaulting Lender will
instead accrue for the benefit of and be payable to such Non‑Defaulting Lenders,
pro rata in accordance with their respective Revolving Facility Commitments, and
(b) to the extent that all or any portion of such Letter of Credit Exposure
cannot be so reallocated, such fees will instead accrue for the benefit of and
be payable to the Issuing Banks (and the pro rata payment provisions of
Section 2.10(e) will automatically be deemed adjusted to reflect the provisions
of this Section).
Section 2.04    Reduction of the Commitments. (a) The Borrower may, upon at
least 3 Business Days’ prior notice to the Administrative Agent, permanently
terminate in whole or permanently reduce ratably in part the Revolving Facility
Commitments of the Banks; provided, however, that (i) each partial reduction
shall be in the aggregate amount of not less than $5,000,000 or an integral
multiple of $1,000,000 in excess thereof, and (ii) no such reduction shall
result in the Total Revolving Facility Commitments being less than $100,000,000
unless all Revolving Facility Commitments have been permanently terminated.
(b)    The Borrower may, upon at least 3 Business Days’ prior notice to the
Administrative Agent and with the prior written consent of the Issuing Banks,
permanently terminate in whole or permanently reduce ratably in part the Letter
of Credit Commitments of the Issuing Banks; provided, however, that Letter of
Credit Commitments may not be reduced below the total Letter of Credit Exposure.
(c)    The Commitments in respect of each Facility shall be permanently reduced
on a ratable basis upon receipt by the Administrative Agent of any Mandatory
Prepayment in an amount (the “Mandatory Commitment Reduction”) equal to the
lesser of (i) the amount of such Mandatory Prepayment, and (ii) the amount which
upon application to the outstanding Advances would reduce the Leverage Ratio to
6.50:1.00 on a pro forma basis taking into account any other prepayments made by
the Borrower on or before the date of determination.
Section 2.05    Repayment of Advances. The Borrower shall repay the outstanding
principal amount of each Advance on the Revolving Facility Maturity Date or the
TL Facility Maturity Date, as applicable.
Section 2.06    Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Bank from the date of such Advance
until such principal amount shall be paid in full, at the following rates per
annum:
(a)    Base Rate Advances. If such Advance is a Base Rate Advance, a rate per
annum (computed on the actual number of days elapsed, including the first day
and excluding the last, based on (x) a 365 or 366, as the case may be, day year
to the extent the interest rate is based upon Citibank’s base rate and (y) a 360
day year to the extent the interest rate is based upon either the Federal Funds
Rate or LIBOR) equal at all times


-35-

--------------------------------------------------------------------------------





to the lesser of (i) the Adjusted Base Rate in effect from time to time plus the
Applicable Margin and (ii) the Maximum Rate, payable in arrears on the first day
of each calendar month, provided that during the continuance of an Event of
Default, Base Rate Advances shall bear interest at a rate per annum equal at all
times to the lesser of (1) the rate required to be paid on such Advance
immediately prior to the date on which such Event of Default commenced plus 2%
and (2) the Maximum Rate.
(b)    LIBOR Advances. If such Advance is a LIBOR Advance, a rate per annum
(computed on the actual number of days elapsed, including the first day and
excluding the last, based on a 360 day year) equal at all times during the
Interest Period for such Advance to the lesser of (i) the LIBOR for such
Interest Period plus the Applicable Margin and (ii) the Maximum Rate, payable in
arrears on the last day of such Interest Period, and on the date such LIBOR
Advance shall be paid in full, and, with respect to LIBOR Advances having an
Interest Period in excess of one month, the numerically corresponding day to the
initial day of such Interest Period in each calendar month during such Interest
Period; provided, however, that if there is no numerically corresponding day in
any such month or if the Interest Period begins on the last Business Day of a
calendar month, interest shall be payable on the last Business Day of each
calendar month during the Interest Period; provided further that during the
continuance of an Event of Default, LIBOR Advances shall bear interest at a rate
per annum equal at all times to the lesser of (i) the rate required to be paid
on such Advance immediately prior to the date on which such Event of Default
commenced plus 2% and (ii) the Maximum Rate.
(c)    Usury Recapture. In the event the rate of interest chargeable under this
Agreement or the Notes at any time is greater than the Maximum Rate, the unpaid
principal amount of the Notes shall bear interest at the Maximum Rate until the
total amount of interest paid or accrued on the Notes equals the amount of
interest which would have been paid or accrued on the Notes if the stated rates
of interest set forth in this Agreement had at all times been in effect. In the
event, upon payment in full of the Notes, the total amount of interest paid or
accrued under the terms of this Agreement and the Notes is less than the total
amount of interest which would have been paid or accrued if the rates of
interest set forth in this Agreement had, at all times, been in effect, then the
Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Banks an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on the Notes if the Maximum Rate had, at all times, been in effect
and (B) the amount of interest which would have accrued on the Notes if the
rates of interest set forth in this Agreement had at all times been in effect
and (ii) the amount of interest actually paid or accrued under this Agreement on
the Notes. In the event the Banks ever receive, collect or apply as interest any
sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Notes, and if no such principal is then outstanding, such excess or part thereof
remaining shall be paid to the Borrower.
(d)    Other Amounts Overdue. If any amount payable under this Agreement or any
Credit Documents other than the Advances is not paid when due and payable,
including without limitation, accrued interest and fees, then such overdue
amount shall accrue interest hereon due and payable on demand at a rate per
annum equal to the Adjusted Base Rate plus 2%, from the date such amount became
due until the date such amount is paid in full.
Section 2.07    Prepayments.
(a)    Right to Prepay. The Borrower shall have no right to prepay any principal
amount of any Advance except as provided in this Section 2.07.
(b)    Optional Prepayments. The Borrower may elect to prepay any of the
Advances, after giving by 1:00 P.M. (New York City time) (i) in the case of
LIBOR Advances, at least 3 Business Days’ prior written notice or (ii) in case
of Base Rate Advances, at least 1 Business Day’s prior written notice to the
Administrative Agent stating the proposed date and aggregate principal amount of
such prepayment, the Facility with respect to which such prepayment relates, and
if applicable, the relevant Interest Period for the Advances to be prepaid. If
any such notice is given, the Borrower shall prepay Advances comprising part of
the same Borrowing in whole or ratably in part in an


-36-

--------------------------------------------------------------------------------





aggregate principal amount equal to the amount specified in such notice, and
with respect to LIBOR Advances shall also pay accrued interest to the date of
such prepayment on the principal amount prepaid and amounts, if any, required to
be paid pursuant to Section 2.08 as a result of such prepayment being made on
such date; provided, however, that each partial prepayment shall be in an
aggregate principal amount not less than $1,000,000 and in integral multiples of
$100,000.
(c)    Mandatory Prepayments. The Borrower shall prepay the Collective
Facilities at the times and in the manner set forth below in the respective
amounts set forth in the following clauses (i) and (ii) (the “Mandatory
Prepayment Funds”):
(i)    In the case of any Material Asset Sale occurring during a Leverage
Trigger Period, within 3 Business Days following the end of the applicable
Reinvestment Period (the “Repayment Date”), the Borrower shall prepay the
Collective Facilities in an aggregate amount equal to all Net Cash Proceeds
resulting from such Material Asset Sale; provided, however, that the amount of
the required prepayments under this clause (i) shall be reduced first by, for
any Material Asset Sale individually, the amount of any Reinvestments up to the
amount of such Net Cash Proceeds made during the 6-month period immediately
following the closing of such Material Asset Sale (the “Reinvestment Period”)
and second by, for all Material Asset Sales collectively, the first $100,000,000
of Net Cash Proceeds above any such Reinvestments resulting from such Material
Asset Sales; provided, however, that (1) if the applicable Repayment Date is not
during a Leverage Trigger Period, then no Mandatory Prepayments shall be
required with respect to such Material Asset Sale pursuant to this Section
2.07(c)(i), and (2) if, on the applicable Repayment Date, a Subsidiary of the
Borrower shall be a party to a binding contract for the purchase of an
Unencumbered Property executed during the applicable Reinvestment Period, then
the applicable Reinvestment Period shall be extended for a period of 60 days
upon Borrower’s notice to the Administrative Agent, which notice shall be
accompanied by a certified copy of the applicable purchase contract, but in no
case shall a single Reinvestment Period be so extended more than once; and
(ii)    In the case of any Refinancing Debt incurred during a Leverage Trigger
Period, within 3 Business Days following incurrence of such Refinancing Debt,
the Borrower shall prepay the Collective Facilities in an aggregate amount equal
to all Net Cash Proceeds resulting from such Refinancing Debt.
The Mandatory Prepayment Funds shall first be applied to the Collective
Facilities on a pro rata basis based on the principal amount, as of the date of
the applicable prepayment, of outstanding Advances (as such term is defined
herein or in the 2021 Term Loan Agreement, as applicable) in an amount equal to
the Mandatory Commitment Reduction. Any Mandatory Prepayment Funds remaining
after applying an amount equal to the Mandatory Commitment Reduction as
described in the immediately preceding sentence shall be applied to the
outstanding Revolving Facility Advances. Any Mandatory Prepayment Funds
remaining after payment of all outstanding Revolving Facility Advances shall be
deposited into the Cash Collateral Account up to the outstanding Letter of
Credit Exposure as security for the Obligations and such funds shall be
disbursed in accordance with Section 8.04 mutatis mutandis.
(d)    Ratable Payments. Each payment of any Advance pursuant to this
Section 2.07 or any other provision of this Agreement shall be made in a manner
such that all Advances comprising part of the same Borrowing are paid in whole
or ratably in part.
(e)    Effect of Notice. All notices given pursuant to this Section 2.07 shall
be irrevocable and binding upon the Borrower.
Section 2.08    Breakage Costs. If (a) any payment of principal of any LIBOR
Advance is made other than on the last day of the Interest Period for such
Advance as a result of any payment pursuant to Section 2.07 or the acceleration
of the maturity of the Notes pursuant to Article VIII or otherwise; (b) any
Conversion of a LIBOR Advance is made other than on the last day of the Interest
Period for such Advance pursuant to Section 2.12 or otherwise; (c) the Borrower
fails to make a principal or interest payment with respect to any LIBOR Advance
on the date such payment is due and payable; or (d) the Borrower exercises its
right under Section 2.14(a), the Borrower shall, within 10 days of


-37-

--------------------------------------------------------------------------------





any written demand sent by any Bank to the Borrower through the Administrative
Agent, pay to the Administrative Agent for the account of such Bank any amounts
(without duplication of any other amounts payable in respect of breakage costs)
required to compensate such Bank for any losses (other than lost profit),
out‑of‑pocket costs or expenses which it reasonably incurs as a result of such
payment, nonpayment or replacement, including, without limitation, any loss,
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Bank to fund or maintain such Advance.
Section 2.09    Increased Costs. (a)    LIBOR Advances. If, due to either
(i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements included in the calculation of
the LIBOR) in or in the interpretation of any Legal Requirement enacted, issued
or promulgated after the date of this Agreement or (ii) the compliance with any
guideline, rule, directive or request from any central bank or other
Governmental Authority (whether or not having the force of law) enacted, issued
or promulgated after the date of this Agreement, there shall be any increase in
the cost to any Bank of agreeing to make or making, funding, converting into,
continuing or maintaining LIBOR Advances, then the Borrower shall from time to
time, within 10 days of written demand by such Bank (with a copy of such demand
to the Administrative Agent), pay to the Administrative Agent for the account of
such Bank additional amounts (without duplication of any other amounts payable
in respect of increased costs) sufficient to compensate such Bank for such
increased cost; provided, however, that, before making any such demand, each
Bank agrees to use commercially reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank. A
certificate as to the amount of such increased cost and detailing the
calculation of such cost submitted to the Borrower and the Administrative Agent
by such Bank at the time such Bank demands payment under this Section shall be
conclusive and binding for all purposes, absent manifest error.
(b)    Capital Adequacy. If any Bank or Issuing Bank determines in good faith
that compliance with any Legal Requirement or any guideline, rule, directive or
request from any central bank or other Governmental Authority (whether or not
having the force of law) enacted, issued or promulgated after the date of this
Agreement affects or would affect the amount of capital or liquidity required or
expected to be maintained by such Bank or Issuing Bank or any Person controlling
such Bank or Issuing Bank and that the amount of such capital or liquidity is
increased by or based upon the existence of such Bank’s commitment to lend or
such Issuing Bank’s commitment to issue Letters of Credit or any Bank’s
commitment to participate in Letters of Credit and other commitments of this
type, then, upon 10 days’ prior written notice by such Bank or such Issuing Bank
(with a copy of any such demand to the Administrative Agent), the Borrower shall
immediately pay to the Administrative Agent for the account of such Bank or to
such Issuing Bank, as the case may be, from time to time as specified by such
Bank or such Issuing Bank, additional amounts (without duplication of any other
amounts payable in respect of increased costs) sufficient to compensate such
Bank or such Issuing Bank, in light of such circumstances, (i) with respect to
such Bank, to the extent that such Bank reasonably determines such increase in
capital or liquidity to be allocable to the existence of such Bank’s commitment
to lend under this Agreement or its commitment to participate in Letters of
Credit and (ii) with respect to such Issuing Bank, to the extent that such
Issuing Bank reasonably determines such increase in capital to be allocable to
the issuance or maintenance of the Letters of Credit. A certificate as to such
amounts and detailing the calculation of such amounts submitted to the Borrower
and the Administrative Agent by such Bank or such Issuing Bank shall be
conclusive and binding for all purposes, absent manifest error.
(c)    Letters of Credit. If any change in any Legal Requirement or in the
interpretation thereof by any central bank or other Governmental Authority
(whether or not having the force of law) charged with the administration thereof
enacted, issued or promulgated after the date of this Agreement shall either
(i) impose, modify, or deem applicable any reserve, special deposit, or similar
requirement against letters of credit issued by, or assets held by, or deposits
in or for the account of, any Issuing Bank or any Bank or (ii) impose on any
Issuing Bank or any Bank any other condition regarding the provisions of this
Agreement relating to the Letters of Credit or any Letter of Credit Obligations,
and the result of any event referred to in the preceding clause (i) or
(ii) shall be to increase the cost to any Issuing Bank of issuing or maintaining
any Letter of Credit, or increase the cost to such Bank of its risk
participation in any Letter of Credit (which increase in cost shall be
determined by such Issuing Bank’s or such Bank’s reasonable allocation of the
aggregate of such cost increases resulting from such event), then, within 10
days of written demand by such Issuing Bank or such Bank (with a copy sent to
the Administrative Agent), as the case may be, the Borrower


-38-

--------------------------------------------------------------------------------





shall pay to the Administrative Agent for the account of such Issuing Bank or
Bank, as the case may be, from time to time as specified by such Issuing Bank or
such Bank, additional amounts which shall be sufficient to compensate such
Issuing Bank or such Bank for such increased cost. Each Issuing Bank and each
Bank agrees to use commercially reasonable efforts (consistent with internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office for the booking of its Letters of Credit or risk
participations if the making of such designation would avoid the effect of this
paragraph and would not, in the reasonable judgment of such Issuing Bank or such
Bank, be otherwise disadvantageous to such Issuing Bank or such Bank, as the
case may be. A certificate as to such increased cost incurred by such Issuing
Bank or such Bank, as the case may be, as a result of any event mentioned in
clause (i) or (ii) above, and detailing the calculation of such increased costs
submitted by such Issuing Bank or such Bank to the Borrower and the
Administrative Agent, shall be conclusive and binding for all purposes, absent
manifest error.
(d)    Dodd Frank; Basel III. Notwithstanding anything to the contrary contained
in this Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection
Act, as amended, and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign financial regulatory authorities, in each case pursuant
to Basel III shall in each case be deemed an introduction or change of the type
referred to in this Section 2.09, regardless of the date enacted, adopted or
issued or implemented.
Section 2.10    Payments and Computations.
(a)    Payment Procedures. Except if otherwise set forth herein, the Borrower
shall make each payment under this Agreement and under the Notes not later than
12:00 Noon (New York City time) on the day when due in Dollars to the
Administrative Agent without setoff, deduction or counterclaim at the location
referred to in the Notes (or such other location as the Administrative Agent
shall designate in writing to the Borrower) in same day funds. The
Administrative Agent will on the same day such payment is deemed received from
the Borrower cause to be distributed like funds relating to the payment of
principal, interest or fees ratably (other than amounts payable solely to the
Administrative Agent, the Issuing Banks, or a specific Bank pursuant to
Section 2.03(b), 2.03(c), 2.06(c), 2.08, 2.09, 2.11, 2.12, or 2.13(c) but after
taking into account payments effected pursuant to Section 11.04) to the Banks in
accordance with each Bank’s Pro Rata Share in respect of the applicable Facility
for the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Bank or any Issuing
Bank for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. If and to the extent
that the Administrative Agent shall not have so made payment to a Bank on the
day required under this Agreement, the Administrative Agent agrees to
immediately pay such Bank such payment, together with interest on such amount,
for each day from the date such amount was deemed received by the Administrative
Agent until the date such amount is paid to such Bank at the Federal Funds Rate
for each such day.
(b)    Computations. All computations of interest based on Citibank’s base rate
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of fees and interest based on the
LIBOR and the Federal Funds Rate shall be made by the Administrative Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day, but excluding the last day) occurring in the period
for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate shall be conclusive and binding for all
purposes, absent manifest error.
(c)    Non‑Business Day Payments. Whenever any payment shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of LIBOR Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.
(d)    Administrative Agent Reliance. Unless the Administrative Agent shall have
received written notice from the Borrower prior to the date on which any payment
is due to the Banks that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be


-39-

--------------------------------------------------------------------------------





distributed to each Bank on such date an amount equal to the amount then due
such Bank. If and to the extent the Borrower shall not have so made such payment
in full to the Administrative Agent, each Bank shall repay to the Administrative
Agent forthwith on demand such amount distributed to such Bank, together with
interest, for each day from the date such amount is distributed to such Bank
until the date such Bank repays such amount to the Administrative Agent, at the
Federal Funds Rate for each such day.
(e)    Application of Payments. (i)    Unless otherwise specified in
Section 2.07 hereof and so long as no Event of Default shall have occurred and
be continuing at such time under any of the Collective Facilities (in which
case, the provisions of Section 2.10(e)(ii) shall apply), whenever any payment
received by the Administrative Agent under this Agreement is insufficient to pay
in full all amounts then due and payable under this Agreement and the Notes,
such payment shall be distributed and applied by the Administrative Agent and
the Banks in the following order: first, to the payment of fees and expenses due
and payable to the Administrative Agent under and in connection with this
Agreement or any other Credit Document and the payment of fees and expenses due
and payable to each Issuing Bank and each Bank under Section 11.04, ratably
among such Persons in accordance with the aggregate amount of such payments owed
to each such Person; second, to the payment of all expenses due and payable
under Section 2.11(c), ratably among the Banks in accordance with the aggregate
amount of such payments owed to each such Bank; third, to the payment of fees
due and payable to each Issuing Bank pursuant to Section 2.03(b), ratably among
the Banks in accordance with the aggregate amount of such payments owed to each
such Bank; fourth, to the payment of all other fees due and payable under
Section 2.03, ratably among the Banks in accordance with the aggregate amount of
such payments owed to each such Bank; fifth, to the payment of the interest
accrued on all of the Notes and the interest accrued on Letter of Credit
Obligations, ratably among the Banks in accordance with their respective Pro
Rata Shares; and sixth, ratably among such Persons in accordance with the
aggregate amount of such payments owed to each such Person, (a) to the payment
of the principal amount of outstanding Revolving Facility Advances and Letter of
Credit Obligations, regardless of whether any such amount is then due and
payable, and thereafter if there are funds remaining, then (b) to the payment of
(1) the principal amount of outstanding TL Facility Advances, regardless of
whether any such amount is then due and payable and (2) breakage, termination or
other amounts owing in respect of any Swap Contract between the Borrower and any
Swap Bank to the extent such Swap Contract is permitted hereunder.
(ii)    For the purposes of this Section 2.10(e)(ii), each capitalized term
shall have the meaning given thereto on a collective basis by the loan
documentation for the Collective Facilities. Unless otherwise specified in
Section 2.07 hereof, whenever any payment received by the Administrative Agent
under the Collective Facilities, which does not specify to which of the
Collective Facilities it should be applied, and which is not specifically
allocated by any other provision of this Agreement, is insufficient to pay in
full all amounts then due and payable with respect to the Collective Facilities
or if any payment is received by the Administrative Agent when an Event of
Default under any of the Collective Facilities shall have occurred and be
continuing, such payment shall be distributed and applied by the Administrative
Agent and the Banks in the following order: first, to the payment of fees and
expenses due and payable to the Administrative Agent under and in connection
with this Agreement, the 2021 Term Loan Agreement or any other Credit Document
and the payment of fees and expenses due and payable to each Issuing Bank and
each Bank, ratably among such Persons in accordance with the aggregate amount of
such payments owed to each such Person; second, to the payment of all expenses
due and payable under Section 2.11(c) hereof and under Section 2.11(c) of the
2021 Term Loan Agreement, ratably among the Banks in accordance with the
aggregate amount of such payments owed to each such Bank; third, to the payment
of fees due and payable to each Issuing Bank pursuant to Section 2.03(b),
ratably among the Banks in accordance with the aggregate amount of such payments
owed to each such Bank; fourth, to the payment of all other fees due and payable
under Section 2.03 hereof and under Section 2.03 of the 2021 Term Loan
Agreement, ratably among the Banks in accordance with the aggregate amount of
such payments owed to each such Bank; fifth, to the payment of the interest
accrued on all of the Notes, and the interest accrued on Letter of Credit
Obligations, ratably among the Banks in accordance with their respective Pro
Rata Shares; sixth, if no Event of Default shall have occurred and be continuing
at such time, then, ratably among such Persons in accordance with the aggregate
amount of such payments owed to each such Person, (a) to the payment of the
principal amount of outstanding Revolving Facility Advances and Letter of Credit
Obligations, regardless of whether any such amount is then due and payable, and
thereafter if there are funds remaining, then (b) to the payment of (1) the
principal amount of outstanding TL Facility Advances, regardless of whether any
such amount is then due and payable, (2) the principal amount of


-40-

--------------------------------------------------------------------------------





outstanding Advances under the 2021 Term Loan Agreement, regardless of whether
any such amount is then due and payable, and (3) breakage, termination or other
amounts owing in respect of any Swap Contract between the Borrower and any Swap
Bank to the extent such Swap Contract is permitted hereunder; and seventh, if an
Event of Default under any of the Collective Facilities shall have occurred and
be continuing at such time, then, ratably among such Persons in accordance with
the aggregate amount of such payments owed to each such Person to the payment of
(a) the principal amount of outstanding Revolving Facility Advances and Letter
of Credit Obligations, regardless of whether any such amount is then due and
payable, (b) the principal amount of outstanding TL Facility Advances,
regardless of whether any such amount is then due and payable, (c) the principal
amount of outstanding Advances under the 2021 TL Facility, regardless of whether
any such amount is then due and payable, and (d) breakage, termination or other
amounts owing in respect of any Swap Contract between the Borrower and any Swap
Bank to the extent such Swap Contract is permitted hereunder.
(iii)    Notwithstanding anything in this Agreement to the contrary, each of
Sections 2.07(c), 2.10(e)(ii) and this Section 2.10(e)(iii) shall inure to the
benefit of each Bank (as such term is defined in the 2021 Term Loan Agreement)
as a third party beneficiary. Notwithstanding any provision herein or in any
other Credit Document to the contrary, none of Sections 2.07(c), 2.10(e)(ii) or
this Section 2.10(e)(iii), nor the applicable defined terms used in such
Sections may be amended or waived without the written consent of the Required
Lenders (as such term is defined in the 2021 Term Loan Agreement).
(f)    Register. The Administrative Agent shall record in the Register the
Commitment and the Advances from time to time of each Bank and each repayment or
prepayment in respect to the principal amount of such Advances of each Bank. Any
such recordation shall be conclusive and binding on the Borrower and each Bank,
absent manifest error; provided however, that failure to make any such
recordation, or any error in such recordation, shall not affect the Borrower’s
obligations hereunder in respect of such Advances. The Register shall be
available to all Issuing Banks.
Section 2.11    Taxes.
(a)    No Deduction for Certain Taxes. Any and all payments by or on account of
any Obligations of the Borrower shall be made, in accordance with Section 2.10,
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, duties, deductions, withholdings (including all backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto (collectively, “Taxes”), except as required by applicable law,
excluding, (i) in the case of each Bank, each Issuing Bank, and the
Administrative Agent, taxes imposed on its net income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Bank, such
Issuing Bank, or the Administrative Agent (as the case may be) is organized or
any political subdivision of such jurisdiction or by the jurisdiction of such
Bank’s Applicable Lending Office or any political subdivision of such
jurisdiction and (ii) any U.S. federal withholding tax imposed pursuant to
Sections 1471 through 1474 of the Code (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with),
including any current or future implementing Treasury Regulations and
administrative pronouncements thereunder (collectively, “FATCA”), and (iii) any
withholding tax imposed on amounts payable to or for the account of any Bank,
Issuing Bank or the Administrative Agent with respect to an applicable interest
in an Advance or Commitment pursuant to a law in effect on the date on which
such Bank, Issuing Bank or the Administrative Agent acquires such interest in
the Advance or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.14) or designates a new Applicable Lending Office,
except in each case to the extent that, pursuant to this Section 2.11(a) or
Section 2.11(c), amounts with respect to such Taxes were payable either to such
Bank’s, Issuing Bank’s or the Administrative Agent’s assignor immediately before
such Person became a party hereto or to such Bank or Issuing Bank immediately
before it changed its Applicable Lending Office (all such excluded Taxes in
respect of payments hereunder or under any Credit Document being referred to as
“Excluded Taxes”, and all Taxes other than Other Taxes and Excluded Taxes being
referred to as “Indemnified Taxes”). If the Borrower shall be required by law
(as determined in the good faith discretion of the Borrower) to deduct any Taxes
from or in respect of any sum payable to any Bank, any Issuing Bank, or the
Administrative Agent, (i) the sum payable shall be increased as may be necessary
so that, after making all required deductions (including deductions applicable
to additional sums payable under this Section 2.11), such Bank, such Issuing
Bank, or the Administrative


-41-

--------------------------------------------------------------------------------





Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made; provided, however, that if the
Borrower’s obligation to deduct or withhold Taxes is caused solely by such
Bank’s, such Issuing Bank’s, or the Administrative Agent’s failure to provide
the forms described in paragraph (g) of this Section 2.11 and such Bank, such
Issuing Bank, or the Administrative Agent could have provided such forms, no
such increase shall be required; (ii) the Borrower shall make such deductions;
and (iii) the Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Legal
Requirements. For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of this Agreement, the Borrower and the
Administrative Agent shall treat (and the Banks hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
(b)    Other Taxes. In addition, the Borrower agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies which arise from any payment made under, or from the
execution, delivery, performance, enforcement or registration of, or otherwise
with respect to, this Agreement, the Notes, or the other Credit Documents
(hereinafter referred to as “Other Taxes”).
(c)    Indemnification by Borrower. Subject to the proviso of Section 2.11(a),
the Borrower indemnifies each Bank, each Issuing Bank, and the Administrative
Agent for the full amount of Indemnified Taxes or Other Taxes imposed on or paid
by such Bank, such Issuing Bank, or the Administrative Agent (as the case may
be) and any liability (including interest and expenses) arising therefrom or
with respect thereto, or required to be withheld or deducted from a payment to
such Bank, such Issuing Bank or the Administrative Agent, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by any Bank or Issuing Bank (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of any Bank or Issuing Bank, shall be conclusive absent
manifest error. Each payment required to be made by the Borrower in respect of
this indemnification shall be made to the Administrative Agent for the benefit
of any party claiming such indemnification within 30 days from the date the
Borrower receives written demand detailing the calculation of such amounts
therefor from the Administrative Agent on behalf of itself as Administrative
Agent, any Issuing Bank, or any such Bank. If any Bank, the Administrative
Agent, or any Issuing Bank receives a refund in respect of any Indemnified Taxes
or Other Taxes paid by the Borrower under this paragraph (c), such Bank, the
Administrative Agent, or such Issuing Bank, as the case may be, shall promptly
pay to the Borrower the Borrower’s share of such refund, net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, however, that the Borrower, upon the
request of the Administrative Agent or such Bank, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such Bank
in the event the Administrative Agent or such Bank is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
herein, in no event will the Administrative Agent or any Bank be required to pay
any amount to the Borrower pursuant to this Section 2.11(c) the payment of which
would place the Administrative Agent or any Bank in a less favorable net
after-Tax position than such Person would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 2.11(c) shall not be
construed to require the Administrative Agent or any Bank to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
(d)    Indemnification by Banks.    Each Bank and Issuing Bank shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Bank or such Issuing Bank (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such Bank’s
or such Issuing Bank’s failure to comply with the provisions of Section 2.10(f)
relating to the maintenance of a Register and (iii) any Excluded Taxes
attributable to such Bank or such Issuing Bank, in each case that are payable or
paid by the Administrative Agent in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Bank or Issuing Bank by the Administrative Agent
shall be conclusive absent manifest error. Each Bank and Issuing Bank hereby


-42-

--------------------------------------------------------------------------------





authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Bank or such Issuing Bank under any Credit Document or
otherwise payable by the Administrative Agent to such Bank or such Issuing Bank
from any other source against any amount due to the Administrative Agent under
this paragraph (d).
(e)    Evidence of Tax Payments. The Borrower will pay prior to delinquency all
Taxes and Other Taxes payable in respect of any payment. Within 30 days after
the date of any payment of Taxes, the Borrower will furnish to the
Administrative Agent, at its address referred to in Section 11.02, the original
or a certified copy of a receipt evidencing payment of such Taxes or Other
Taxes.
(f)    Withholding Tax Documentation. Any Bank or Issuing Bank that is entitled
to an exemption from or reduction of withholding tax with respect to payments
made under any Credit Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Bank or Issuing Bank, if reasonably requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Bank or such Issuing Bank is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.11(g) below) shall not be required if in the applicable Bank’s or
Issuing Bank’s reasonable judgment such completion, execution or submission
would subject such Bank or such Issuing Bank to any material unreimbursed cost
or expense or would materially prejudice the legal or commercial position of
such Bank or such Issuing Bank.
(g)    Foreign Bank Withholding Exemption. Each Bank and each Issuing Bank that
is not incorporated under the laws of the United States of America or a state
thereof agrees that it will deliver to the Borrower and the Administrative Agent
on the date of this Agreement or upon the effectiveness of any Assignment and
Acceptance two duly completed copies of the Prescribed Forms, certifying in each
case that such Bank is entitled to receive payments under this Agreement and the
Notes payable to it, without deduction or withholding of any United States
federal income taxes. Each Bank which delivers to the Borrower and the
Administrative Agent a Prescribed Form further undertakes to deliver to the
Borrower and the Administrative Agent two further copies of a replacement
Prescribed Form, on or before the date that any such Prescribed Form expires or
becomes obsolete or after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Borrower and the
Administrative Agent, and such extensions or renewals thereof as may reasonably
be requested by the Borrower and the Administrative Agent certifying that such
Bank is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes. If an event (including
without limitation any change in treaty, law or regulation) has occurred prior
to the date on which any delivery required by the preceding sentence would
otherwise be required which renders all such forms inapplicable or which would
prevent any Bank from duly completing and delivering any such Prescribed Form
with respect to it and such Bank advises the Borrower and the Administrative
Agent that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax, such Bank shall not be required
to deliver such forms. The Borrower shall withhold tax at the rate and in the
manner required by the laws of the United States with respect to payments made
to a Bank failing to timely provide the requisite Prescribed Forms. If a payment
made to a Bank under any Credit Document would be subject to U.S. federal
withholding tax imposed by FATCA if such Bank were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall deliver
to the Borrower and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Bank has complied with
such Bank’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for the purposes of this subsection (g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.


-43-

--------------------------------------------------------------------------------





(h)    Survival.    Without prejudice to the survival of any other agreement of
any party hereunder or under any other Credit Document, the agreements and
obligations under this Section 2.11 shall survive the resignation or replacement
of the Administrative Agent, the assignment of rights by, or the replacement of,
a Bank or an Issuing Bank, the termination of the Commitments and the payment in
full of principal, interest and all other amounts payable hereunder and under
any of the other Credit Documents.
Section 2.12    Illegality. (a) Notice.    If any Bank shall notify the
Administrative Agent and the Borrower that the introduction of or any change in
or in the interpretation of any Legal Requirement makes it unlawful, or that any
central bank or other Governmental Authority asserts that it is unlawful for
such Bank or its LIBOR Lending Office to perform its obligations under this
Agreement to maintain any LIBOR Advances of such Bank then outstanding
hereunder, then, notwithstanding anything herein to the contrary, the Borrower
shall, if demanded by such Bank by notice to the Borrower and the Administrative
Agent no later than 12:00 Noon (New York City time), (i) if not prohibited by
Legal Requirement to maintain such LIBOR Advances for the duration of the
Interest Period, on the last day of the Interest Period for each outstanding
LIBOR Advance of such Bank or (ii) if prohibited by Legal Requirement to
maintain such LIBOR Advances for the duration of the Interest Period, on the
second Business Day following its receipt of such notice from such Bank, Convert
all LIBOR Advances of such Bank then outstanding to Base Rate Advances, and pay
accrued interest on the principal amount Converted to the date of such
Conversion and amounts, if any, required to be paid pursuant to Section 2.08 as
a result of such Conversion being made on such date. Each Bank agrees to use
commercially reasonable efforts (consistent with its internal policies and legal
and regulatory restrictions) to designate a different Applicable Lending Office
if the making of such designation would avoid the effect of this paragraph and
would not, in the reasonable judgment of such Bank, be otherwise disadvantageous
to such Bank.
(b)    Dodd Frank; Basel III.    Notwithstanding anything to the contrary
contained in this Agreement, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, as amended, and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States financial regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed an introduction or change of
the type referred to in this Section 2.12, regardless of the date enacted,
adopted or issued.
Section 2.13    Letters of Credit.
(a)    Issuance. From time to time from the date of this Agreement until
3 months before the Revolving Facility Maturity Date, at the request of the
Borrower to an Issuing Bank given not later than 1:00 P.M. (New York City time)
on the fifth Business Day prior the date of the proposed issuance of such Letter
of Credit, the Issuing Bank shall, on the issuance date proposed in the
Borrower’s notice (which shall be a Business Day) and on the terms and
conditions hereinafter set forth, issue, increase, decrease, amend, or extend
the Expiration Date of Letters of Credit, and the Existing Issuing Bank shall
continue any Existing Letters of Credit, for the account of the Borrower (for
its own benefit or for the benefit of any of its Subsidiaries). Each such notice
of issuance of a Letter of Credit shall be by telephone, confirmed immediately
in writing, telex, telecopier or e-mail, in each case specifying therein the
requested (i) date of such issuance (which shall be a Business Day), (ii) face
amount of such Letter of Credit, (iii) expiration date of such Letter of Credit,
(iv) name and address of the beneficiary of such Letter of Credit and (v) form
of such Letter of Credit, and shall be accompanied by such application and
agreement for letter of credit as such Issuing Bank may specify to the Borrower
for use in connection with such requested Letter of Credit. No Letter of Credit
will be issued, increased, or extended (i) if such issuance, increase, or
extension would cause (A) the Letter of Credit Exposure attributable to the
applicable Issuing Bank to exceed such Issuing Bank’s Letter of Credit
Commitment, or (B) the aggregate Letter of Credit Exposure to exceed the lesser
of (1) $100,000,000 or (2) an amount equal to (x) the Total Commitments less (y)
the sum of (I) the aggregate outstanding Advances and Letter of Credit Exposure
at such time plus (II) during any Leverage Trigger Period, the amount of any
Mandatory Prepayments made during such Leverage Trigger Period in excess of the
Mandatory Commitment Reductions; (ii) unless such Letter of Credit has an
Expiration Date not later than the earlier of (A) one year after the date of
issuance thereof (unless the Administrative Agent shall otherwise consent in
writing to a later date) and (B) on or prior to the Revolving Facility Maturity
Date; (iii) unless the face amount of such Letter of Credit is equal to or
greater than $100,000 and such Letter of Credit is otherwise in form and
substance acceptable to the respective Issuing Bank; (iv) unless such Letter of
Credit


-44-

--------------------------------------------------------------------------------





is a standby letter of credit; (v) unless the Borrower has delivered to the
respective Issuing Bank the completed and executed Letter of Credit Documents
(other than the Letter of Credit) on such Issuing Bank’s standard form, which
shall contain terms no more restrictive than the terms of this Agreement;
(vi) unless such Letter of Credit is governed by the International Standby
Practices (1998) (“ISP”) or any successor to the ISP; and (vii) unless no
Default has occurred and is continuing or would result from the issuance of such
Letter of Credit. If the terms of any of the Letter of Credit Documents referred
to in the foregoing clause (v) conflicts with the terms of this Agreement, the
terms of this Agreement shall control.
(b)    Participations. On the date of the issuance or increase of any Letter of
Credit in accordance with provisions of the preceding Section 2.13(a), each
Issuing Bank shall be deemed, and with respect to the Existing Letters of
Credit, the Existing Issuing Bank shall be deemed upon the date hereof, to have
sold to each other Bank holding a Revolving Facility Commitment and each such
other Bank shall have been deemed to have purchased from such Issuing Bank a
participation in the Letter of Credit Exposure related to the Letters of Credit
issued by such Issuing Bank equal to such Bank’s Pro Rata Share at such date and
such sale and purchase shall otherwise be in accordance with the terms of this
Agreement. Each Issuing Bank shall promptly notify each such participant Bank by
telex, telephone, or telecopy of each Letter of Credit of such Issuing Bank
issued, increased or decreased, and the actual dollar amount of such Bank’s
participation in such Letter of Credit. Each such Bank’s obligation to purchase
participating interests pursuant to this Section and to reimburse the respective
Issuing Bank for such Bank’s Pro Rata Share of any payment under a Letter of
Credit by such Issuing Bank not reimbursed in full by the Borrower shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any of the circumstances described in
paragraph (d) below, (ii) the occurrence and continuance of a Default, (iii) an
adverse change in the financial condition of the Borrower or any Guarantor, or
(iv) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing, except for any such circumstance, happening or
event constituting or arising from gross negligence or willful misconduct on the
part of such Issuing Bank.
(c)    Reimbursement. The Borrower shall pay promptly on demand to each Issuing
Bank in respect of each Letter of Credit issued by such Issuing Bank an amount
equal to any amount paid by such Issuing Bank under or in respect of such Letter
of Credit. In the event any Issuing Bank makes a payment pursuant to a request
for draw presented under a Letter of Credit and such payment is not promptly
reimbursed by the Borrower upon demand, such Issuing Bank shall give notice of
such payment to the Administrative Agent and the Banks holding a Revolving
Facility Commitment, and each such Bank shall promptly reimburse such Issuing
Bank for such Bank’s Pro Rata Share of such payment, and such reimbursement
shall be deemed for all purposes of this Agreement to constitute a Base Rate
Advance to the Borrower from such Bank. If such reimbursement is not made by any
such Bank to any Issuing Bank on the same day on which such Issuing Bank shall
have made payment on any such draw, such Bank shall pay interest thereon to such
Issuing Bank for each such day from the date such payment should have been made
until the date repaid at a rate per annum equal to the Federal Funds Rate for
each such day. The Borrower hereby unconditionally and irrevocably authorizes,
empowers, and directs the Administrative Agent and such Banks to record and
otherwise treat each payment under a Letter of Credit not immediately reimbursed
by the Borrower as a Borrowing comprised of Base Rate Advances to the Borrower.
(d)    Obligations Unconditional. Except to the extent provided in
Section 2.13(e), the obligations of the Borrower under this Agreement in respect
of each Letter of Credit shall be unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, notwithstanding the following circumstances:
(i)    any lack of validity or enforceability of any Letter of Credit Documents;
(ii)    any amendment or waiver of or any consent to departure from any Letter
of Credit Documents;
(iii)    the existence of any claim, set‑off, defense or other right which the
Borrower or any Bank or any other Person may have at any time against any
beneficiary or transferee of such Letter of Credit (or any Persons for whom any
such beneficiary or any such transferee may be acting), the respective


-45-

--------------------------------------------------------------------------------





Issuing Bank or any other Person or entity, whether in connection with this
Agreement, the transactions contemplated in this Agreement or in any Letter of
Credit Documents or any unrelated transaction;
(iv)    any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect to the extent
the respective Issuing Bank would not be liable therefor pursuant to the
following paragraph (e);
(v)    payment by the respective Issuing Bank under such Letter of Credit
against presentation of a draft or certificate which does not comply with the
terms of such Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
(e)    Liability of Issuing Banks. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. No Issuing Bank, nor any other Bank, nor
any of their respective officers or directors shall be liable or responsible
for:
(i)    the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;
(ii)    the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;
(iii)    payment by such Issuing Bank against presentation of documents which do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or
(iv)    any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (including such Issuing Bank’s own negligence);
except that the Borrower shall have a claim against such Issuing Bank to the
extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by (A) such Issuing Bank’s
willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit or (B) such Issuing Bank’s gross negligence in failing to make lawful
payment under any Letter of Credit after the presentation to it of a draft and
certificate strictly complying with the terms and conditions of such Letter of
Credit. In furtherance and not in limitation of the foregoing, any Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation.
(f)    Cash Collateral. (i) In the event that any Letter of Credit remains
outstanding on that date 3 Business Days prior to the Revolving Facility
Maturity Date and (ii) when required pursuant to Section 8.03(b), then, in
either such case, the Borrower shall deposit into the Cash Collateral Account on
or prior to such date an amount of cash equal to the outstanding Letter of
Credit Exposure as security for the Obligations to the extent all Letter of
Credit Obligations are not otherwise paid at such time.
(g)    Governing Rules. The Borrower agrees that each Letter of Credit shall be
governed by the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce (“ICC”) Publication No. 600 (2007 Revision)
or, at an Issuing Bank’s option, such later revision thereof in effect at the
time of issuance of the Letter of Credit (as so chosen for the Credit, the
“UCP”) or the International Standby Practices 1998, ICC Publication No. 590 or,
at an Issuing Bank’s option, such later revision thereof in effect at the time
of issuance of the Credit (as so chosen for the Letter of Credit, the “ISP”, and
each of the UCP and the ISP, an “ICC Rule”). Each Issuing Bank’s privileges,
rights and remedies under such ICC Rules shall be in addition to, and not in
limitation of, its privileges, rights and remedies expressly provided for
herein. The UCP and the ISP (or such later revision of either) shall serve,


-46-

--------------------------------------------------------------------------------





in the absence of proof to the contrary, as evidence of general banking usage
with respect to the subject matter thereof. The Borrower agrees that for matters
not addressed by the chosen ICC Rule, the Letter of Credit shall be subject to
and governed by the laws of the State of New York and applicable United States
Federal laws. If, at the Borrower’s request, the Letter of Credit expressly
chooses a state or country law other than New York State law and United States
Federal law or is silent with respect to the choice of an ICC Rule or a
governing law, no Issuing Bank shall be liable for any payment, cost, expense or
loss resulting from any action or inaction taken by such Issuing Bank if such
action or inaction is or would be justified under an ICC Rule, New York law,
applicable United States Federal law or the law governing the Letter of Credit.
Section 2.14    Bank Replacement.
(a)    Right to Replace. The Borrower shall have the right to replace any
Defaulting Lender and each Bank affected by a condition under
Section 2.02(c)(v), 2.09, 2.11, or 2.12 for more than 90 days (each such
affected Bank, an “Affected Bank”) in accordance with the procedures in this
Section 2.14 and provided that no reduction of the total Revolving Facility
Commitments or total TL Facility Commitments occurs as a result thereof.
Additionally, in the event that any Bank shall, for more than 30 days after
solicitation in writing from the Administrative Agent, fail to consent to a
waiver or amendment to, or a departure from, the provisions of this Agreement
which requires the consent of all Banks and that has been consented to by the
Administrative Agent and the Required Class Lenders under the applicable
Facility or Facilities for more than 30 days from the date of which the
Administrative Agent has solicited such Bank’s consent, such Bank shall be
deemed to be an Affected Bank, and the Borrower shall have the right to replace
such Affected Bank.
(b)    First Right of Refusal; Replacement. (i) Upon the occurrence of any
condition permitting the replacement of a Bank, the Administrative Agent in its
sole discretion shall have the right to reallocate the amount of the Commitments
of the Affected Banks among the non-Affected Banks within the same Facility pro
rata in accordance with their respective Revolving Facility Commitments or TL
Facility Commitments, as applicable, including without limitation to Persons
which are not already party to this Agreement but which qualify as Eligible
Assignees, which election shall be made by written notice within 30 days after
the date such condition occurs, provided that any reallocation to any
non-Affected Bank shall not be made without the prior written consent of such
non-Affected Bank.
(ii)    Without limiting the foregoing, the Borrower shall have the right to add
additional Banks which are Eligible Assignees to this Agreement to replace the
Commitments of any Affected Banks.
(c)    Procedure. Any assumptions of Commitments pursuant to this Section 2.14
shall be (i) made by the purchasing Bank or Eligible Assignee and the selling
Bank entering into an Assignment and Acceptance and by following the procedures
in Section 11.06 for adding a Bank. In connection with the reallocation of the
Commitments of any Bank pursuant to the foregoing paragraph (b), each Bank with
a reallocated Commitment shall purchase from the Affected Banks at par such
Bank’s ratable share of the outstanding Advances of the Affected Banks and
assume such Bank’s ratable share of the Affected Banks’ Letter of Credit
Exposure.
(d)    Affected Bank’s Assignment and Acceptance. If an Affected Bank being
replaced pursuant to this Section 2.14 does not execute and deliver to the
Eligible Assignee a duly completed Assignment and Acceptance and/or any other
documentation necessary to reflect such replacement within a period of time
deemed reasonable by the Administrative Agent after the date on which the
Eligible Assignee executes and delivers such Assignment and Acceptance and/or
such other related documentation contemplated by this Section 2.14, then such
Affected Bank shall be deemed to have executed and delivered such Assignment and
Acceptance and/or such other documentation as of such date and the Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Affected Bank.
Section 2.15    Sharing of Payments, Etc. If any Bank shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set‑off or
otherwise) on account of its Advances or its share of Letter of Credit
Obligations in excess of its applicable Pro Rata Share of payments on account of
the Advances or Letter of Credit Obligations obtained by all the Banks within
the applicable Facility, such Bank shall notify the Administrative Agent and
forthwith purchase from the other Banks within the applicable Facility such
participations in the Advances


-47-

--------------------------------------------------------------------------------





made by them or Letter of Credit Obligations held by them as shall be necessary
to cause such purchasing Bank to share the excess payment ratably in accordance
with the requirements of this Agreement with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Bank, such purchase from each Bank shall be rescinded and such
Bank shall repay to the purchasing Bank the purchase price to the extent of such
Bank’s ratable share (according to the proportion of (a) the amount of the
participation sold by such Bank to the purchasing Bank as a result of such
excess payment to (b) the total amount of such excess payment) of such recovery,
together with an amount equal to such Bank’s ratable share (according to the
proportion of (a) the amount of such Bank’s required repayment to the purchasing
Bank to (b) the total amount of all such required repayments to the purchasing
Bank) of any interest or other amount paid or payable by the purchasing Bank in
respect of the total amount so recovered. The Borrower agrees that any Bank so
purchasing a participation from another Bank pursuant to this Section 2.15 may,
to the fullest extent permitted by Legal Requirement, unless and until rescinded
as provided above, exercise all its rights of payment (including the right of
set‑off) with respect to such participation as fully as if such Bank were the
direct creditor of the Borrower in the amount of such participation.
Section 2.16    Defaulting Lenders. (a) If a Bank holding a Revolving Facility
Commitment becomes, and during the period it remains, a Defaulting Lender or a
Potential Defaulting Lender, if any Letter of Credit is at the time outstanding,
any Issuing Bank may (except, in the case of a Defaulting Lender, to the extent
the Revolving Facility Commitments have been fully reallocated pursuant to
Section 2.16(b)), by notice to the Borrower and such Defaulting Lender or
Potential Defaulting Lender through the Administrative Agent, require the
Borrower to Cash Collateralize the obligations of the Borrower to such Issuing
Bank in respect of such Letter of Credit in amount at least equal to 100% of the
aggregate amount of the unreallocated obligations (contingent or otherwise) of
such Defaulting Lender or such Potential Defaulting Lender to be applied pro
rata in respect thereof, or to make other arrangements satisfactory to the
Administrative Agent and to such Issuing Bank, in their sole discretion, to
protect them against the risk of non‑payment by such Defaulting Lender or
Potential Defaulting Lender.
(b)    If a Bank holding a Revolving Facility Commitment becomes, and during the
period it remains, a Defaulting Lender, the following provisions shall apply
with respect to any outstanding Letter of Credit Exposure of such Defaulting
Lender:
(i)    the Letter of Credit Exposure of such Defaulting Lender will, subject to
the limitation in the first proviso below, automatically be reallocated
(effective on the day such Bank becomes a Defaulting Lender) among the
Non‑Defaulting Lenders within the Revolving Facility pro rata in accordance with
their respective Revolving Facility Commitments; provided that (a) the
conditions set forth in Section 3.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time),
(b) the sum of each such Non‑Defaulting Lender’s aggregate amount of all
outstanding Advances in respect of the Revolving Facility and total Letter of
Credit Exposure may not in any event exceed the Revolving Facility Commitments
of such Non‑Defaulting Lender as in effect at the time of such reallocation and
(c) neither such reallocation nor any payment by any such Non‑Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, any Issuing Bank or any other Bank may have against
such Defaulting Lender or cause such Defaulting Lender to be a Non‑Defaulting
Lender;
(ii)    to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Letter of Credit Exposure cannot be so reallocated, whether
by reason of the first proviso in clause (i) above or otherwise, the Borrower
will, not later than 3 Business Days after demand by the Administrative Agent
(at the direction of any Issuing Bank), (a) Cash Collateralize the obligations
of the Borrower to such Issuing Bank in respect of such Letter of Credit
Exposure in an amount at least equal to the aggregate amount of the
unreallocated portion of such Letter of Credit Exposure, or (b) make other
arrangements satisfactory to the Administrative Agent, and to such Issuing Bank,
as the case may be, in their sole discretion to protect them against the risk of
non‑payment by such Defaulting Lender; and
(iii)    any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of any such Defaulting Lender (whether on
account of principal, interest, fees, indemnity


-48-

--------------------------------------------------------------------------------





payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agent in a segregated
non‑interest bearing account until (subject to Section 2.16(f)) the termination
of the Revolving Facility Commitments and payment in full of all Obligations of
the Borrower and will be applied by the Administrative Agent, to the fullest
extent permitted by law, to the making of payments from time to time in the
following order of priority: first to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent under this Agreement, second to
the payment of any amounts owing by such Defaulting Lender to the Issuing Banks
(pro rata as to the respective amounts owing to each of them) under this
Agreement, third to the payment of post‑default interest and then current
interest due and payable to the Banks under the Revolving Facility other than
Defaulting Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them, fourth to the payment of fees then due
and payable to the Non‑Defaulting Lenders and Potential Defaulting Lenders under
the Revolving Facility, ratably among them in accordance with the amounts of
such fees then due and payable to them, fifth to pay principal and unreimbursed
Letters of Credit then due and payable to the Non‑Defaulting Lenders and
Potential Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them, sixth to the payment of any amounts owing
to the Banks under the Revolving Facility in accordance with Section 2.10(e)
until such time as the outstanding Letter of Credit Exposure is held ratably
among the Banks under the Revolving Facility in accordance with their respective
Pro Rata Shares, seventh as the Borrower may request, to the funding of any
Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent, provided that no Default or Event of Default then exists,
eighth if so determined by the Administrative Agent and the Borrower, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Advances under this Agreement,
ninth, so long as no Default or Event of Default then exists, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, and tenth after the termination of the Revolving Facility Commitments
and payment in full of all Obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.
(c)    In furtherance of the foregoing, if any Bank becomes, and during the
period it remains, a Defaulting Lender or a Potential Defaulting Lender, each
Issuing Bank is hereby authorized by the Borrower (which authorization is
irrevocable and coupled with an interest) to give, in its discretion, through
the Administrative Agent, Notices of Borrowing pursuant to Section 2.02 in such
amounts and in such times as may be required to (i) reimburse an Advance under
the Revolving Facility in respect of an outstanding Letter of Credit, and/or
(ii) Cash Collateralize the obligations of the Borrower in respect of
outstanding Letters of Credit in an amount at least equal to the aggregate
amount of the obligations (contingent or otherwise) of such Defaulting Lender or
Potential Defaulting Lender in respect of such Letter of Credit.
(d)    Anything herein to the contrary notwithstanding, if at any time the
Required Lenders determine that the Person serving as Administrative Agent is
(without taking into account any provision in the definition of “Defaulting
Lender” requiring notice from the Administrative Agent or any other party) a
Defaulting Lender pursuant to clause (iv) of the definition thereof, the
Required Lenders (determined after giving effect to Section 11.01) may by notice
to the Borrower and such Person remove such Person as Administrative Agent and,
in consultation with the Borrower, appoint a replacement Administrative Agent
hereunder. Such removal will, to the fullest extent permitted by applicable law,
be effective on the earlier of (i) the date a replacement Administrative Agent
is appointed and (ii) the date 30 days after the giving of such notice by the
Required Lenders (regardless of whether a replacement Administrative Agent has
been appointed).
(e)    The Borrower may terminate the unused amount of the Revolving Facility
Commitment of a Defaulting Lender upon not less than 10 Business Days’ prior
notice to the Administrative Agent (which will promptly notify the Banks
thereof), and in such event the provisions of Section 2.16(b) will apply to all
amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts), provided that such termination will not be deemed
to be a waiver or release of any claim the Borrower, the Administrative Agent,
any Issuing Bank or any Bank may have against such Defaulting Lender.


-49-

--------------------------------------------------------------------------------





(f)    If the Borrower, the Administrative Agent and the Issuing Banks agree in
writing, in their discretion, that a Bank is no longer a Defaulting Lender or a
Potential Defaulting Lender, as the case may be, the Administrative Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.16(b)), such Bank will, to the extent applicable,
purchase at par such portion of outstanding Revolving Facility Advances of the
other Banks and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the aggregate amount of all outstanding
Advances under the Revolving Facility and the Letter of Credit Exposure of the
Banks to be on a pro rata basis in accordance with their respective Revolving
Facility Commitments, whereupon such Bank will cease to be a Defaulting Lender
or Potential Defaulting Lender and will be a Non‑Defaulting Lender (and such
exposure of each applicable Bank will automatically be adjusted on a prospective
basis to reflect the foregoing); provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Bank was a Defaulting Lender; and provided further that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender or Potential Defaulting Lender to
Non‑Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Bank’s having been a Defaulting Lender or
Potential Defaulting Lender.
(g)    So long as any Bank is a Defaulting Lender, such Bank or an Affiliate of
such Bank shall not be a Swap Bank with respect to any Swap Contract entered
into while such Bank was a Defaulting Lender.
(h)    So long as any Bank is a Defaulting Lender or a Potential Defaulting
Lender, no Issuing Bank shall be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it is protected against the
risk of non‑payment by such Defaulting Lender or Potential Defaulting Lender.
Section 2.17    Reallocation of Bank Pro Rata Shares. The Advances made under
the Existing Agreements shall be deemed to be made under this Agreement on the
date hereof, without executing any other documentation, and all such Advances
currently outstanding shall be reallocated among the Banks as follows:
(a)    On the Effective Date, each Bank that will have a greater Pro Rata Share
of the Revolving Facility upon the Effective Date than its Pro Rata Share (under
and as defined in the Existing Revolving Facility Agreement) of the Facility
(under and as defined in the Existing Revolving Facility Agreement) immediately
prior to the Effective Date (each, a “Revolver Purchasing Bank”), without
executing an Assignment and Acceptance, shall be deemed to have purchased
assignments pro rata from each Bank that will have a smaller Pro Rata Share of
the Revolving Facility upon the Effective Date than its Pro Rata Share (under
and as defined in the Existing Revolving Facility Agreement) of the Facility
(under and as defined in the Existing Revolving Facility Agreement) immediately
prior to the Effective Date (each, a “Revolver Selling Bank”) in all such
Revolver Selling Bank’s rights and obligations under this Agreement and the
other Credit Documents as a Bank with respect to the Revolving Facility
(collectively, the “Assigned Revolving Rights and Obligations”) so that, after
giving effect to such assignments, each Bank shall have its respective Revolving
Facility Commitment as set forth in Schedule 1.01(a) and a corresponding Pro
Rata Share of all Revolving Facility Advances then outstanding under the
Revolving Facility. Each such purchase hereunder shall be at par for a purchase
price equal to the principal amount of the loans and without recourse,
representation or warranty, except that each Revolver Selling Bank shall be
deemed to represent and warrant to each Revolver Purchasing Bank that the
Assigned Revolving Rights and Obligations of such Revolver Selling Bank are not
subject to any Liens created by that Revolving Selling Bank.
(b)    On the Effective Date, each Bank that will have a greater Pro Rata Share
of the TL Facility upon the Effective Date than its Pro Rata Share (under and as
defined in the Existing TL Facility Agreement) of the Facility (under and as
defined in the Existing TL Facility Agreement) immediately prior to the
Effective Date (each, a “TL Purchasing Bank”), without executing an Assignment
and Acceptance, shall be deemed to have purchased assignments pro rata from each
Bank that will have a smaller Pro Rata Share of the TL Facility upon the
Effective Date than its Pro Rata Share (under and as defined in the Existing TL
Facility Agreement) of the Facility (under and as defined in the Existing TL
Facility Agreement) immediately prior to the Effective Date (each, a “TL Selling
Bank”) in all such TL Selling Bank’s rights and obligations under this Agreement
and the other Credit Documents as a Bank with respect to the TL Facility
(collectively, the “Assigned TL Rights and Obligations”) so that, after giving
effect to


-50-

--------------------------------------------------------------------------------





such assignments, each Bank shall have its respective TL Facility Commitment as
set forth in Schedule 1.01(a) and a corresponding Pro Rata Share of all TL
Facility Advances then outstanding under the TL Facility. Each such purchase
hereunder shall be at par for a purchase price equal to the principal amount of
the loans and without recourse, representation or warranty, except that each TL
Selling Bank shall be deemed to represent and warrant to each TL Purchasing Bank
that the Assigned TL Rights and Obligations of such TL Selling Bank are not
subject to any Liens created by that TL Selling Bank.
(c)    The Administrative Agent shall calculate the net amount to be paid or
received by each Bank in connection with the assignments effected hereunder on
the Effective Date. Each Bank required to make a payment pursuant to this
Section shall make the net amount of its required payment available to the
Administrative Agent, in same day funds, at the office of the Administrative
Agent not later than 1:00 P.M. (Eastern Standard Time) on the Effective Date.
The Administrative Agent shall distribute on the Effective Date the proceeds of
such amounts to the Banks entitled to receive payments pursuant to this Section,
pro rata in proportion to the amount each such Bank is entitled to receive at
the primary address set forth in Schedule 1.01(a) or at such other address as
such Bank may request in writing to the Administrative Agent.
Section 2.18    No Novation. All obligations of the Borrower under each of the
Existing Agreements shall become obligations of the Borrower hereunder, and the
provisions of each of the Existing Agreements shall be superseded by the
provisions hereof. Each of the parties hereto confirms that the amendment and
restatement of each of the Existing Agreements pursuant to this Agreement shall
not constitute a novation of either of the Existing Agreements.
ARTICLE III

CONDITIONS OF LENDING
Section 3.01    Conditions Precedent to Initial Advance. The obligation of each
Bank to make its initial Advance under this Agreement as part of the initial
Borrowing under this Agreement and of the Existing Issuing Bank to continue the
Existing Letters of Credit under this Agreement are subject to the following
conditions precedent:
(a)    Documentation. The Administrative Agent shall have received counterparts
of this Agreement executed by the Borrower, the Guarantors and the Banks, and
the following duly executed by all the parties thereto, in form and substance
satisfactory to the Administrative Agent, and, with respect to this Agreement,
the Notes, the Guaranty and the Environmental Indemnity, in sufficient copies
for each Bank (except for each Note, as to which one original of each shall be
sufficient):
(i)    a Note or Notes (as applicable) duly executed by the Borrower and payable
to the order of each Bank that has requested the same, the Guaranty, and the
Environmental Indemnity;
(ii)    a certificate from the Chief Executive Officer, President or Chief
Financial Officer of the Parent on behalf of the Borrower dated as of the
Closing Date stating that as of the Closing Date (A) all representations and
warranties of the Borrower set forth in this Agreement and the Credit Documents
are true and correct in all material respects (except to the extent that any
representation or warranty that is qualified by materiality shall be true and
correct in all respects); (B) no Default has occurred and is continuing; (C) the
conditions in this Section 3.01 have been met or waived in writing; and (D) to
the best of the Borrower’s knowledge there are no claims, defenses,
counterclaims or offsets by the Borrower, the Parent and any of their
Subsidiaries against the Banks under the Credit Documents;
(iii)    a certificate of the Secretary or an Assistant Secretary of the Parent
on behalf of the Borrower, each Guarantor, each Subsidiary of the Parent and
each general partner or managing member (if any) of each of the foregoing, dated
as of the Closing Date certifying as of the Closing Date to the extent
applicable (A) the names and true signatures of officers or authorized
representatives of the general partner of such Person authorized to sign the
Credit Documents to which such Person is a party as general partner of such
Person, (B) resolutions of the Board of Directors or the members of the general
partner of such Person


-51-

--------------------------------------------------------------------------------





approving the transactions herein contemplated and of all documents evidencing
other necessary corporate action and governmental and other third party
approvals and consents, if any, with respect to the transactions under the
Credit Documents and each Credit Document to which it is or is to be a party,
(C) a true and correct copy of the organizational documents of the general
partner of such Person, (D) a true and correct copy of the bylaws, operating
agreement, partnership agreement or other governing document of such Person, and
(E) a true and correct copy of all partnership or other organizational
authorizations necessary or desirable in connection with the transactions herein
contemplated;
(iv)    a certificate of the Secretary or an Assistant Secretary of the Parent
dated as of the Closing Date certifying as of the Closing Date (A) resolutions
of the Board of Directors or the members of the general partner of such Person
approving the transactions herein contemplated and of all documents evidencing
other necessary corporate action and governmental and other third party
approvals and consents, if any, with respect to the transactions under the
Credit Documents and each Credit Document to which it is or is to be a party,
(B) the copies of the charter and bylaws of the Parent and any modification or
amendment to the articles or certificate of incorporation or bylaws of the
Parent made since such date, and (C) that the Parent owns 100% of the general
partner Equity Interests and at least 70% of the limited partner Equity
Interests in the Borrower;
(v)    a copy of a certificate of the Secretary of State (or equivalent
authority) of the jurisdiction of incorporation, organization or formation of
each of the Parent, the Borrower and each Guarantor, dated reasonably near (but
prior to) the Closing Date, certifying, if and to the extent such certification
is generally available for entities of the type of such Person, (A) as to a true
and correct copy of the charter, certificate of limited partnership, limited
liability company agreement or other organizational document of such Person, and
each amendment thereto on file in such Secretary’s office, (B) that (1) such
amendments are the only amendments to the charter, certificate of limited
partnership, limited liability company agreement or other organizational
document, as applicable, of such Person on file in such Secretary’s office,
(2) such Person has paid all franchise taxes to the date of such certificate and
(C) such Person is duly incorporated, organized or formed and in good standing
or presently subsisting under the laws of the jurisdiction of its incorporation,
organization or formation;
(vi)    a copy of a certificate of the Secretary of State (or equivalent
authority) of each jurisdiction in which any of the Parent, the Borrower and
each Guarantor owns or leases property or in which the conduct of its business
requires it to qualify or be licensed as a foreign corporation except where the
failure to so qualify or be licensed could not reasonably be expected to result
in a Material Adverse Change, dated reasonably near (but prior to) the Closing
Date, stating with respect to each such Person that such Person is duly
qualified and in good standing as a foreign corporation, limited partnership or
limited liability company in such state and has filed all annual reports
required to be filed to the date of such certificate;
(vii)    (A) one or more favorable written opinions of DeCampo, Diamond & Ash
LLP, Hagan & Vidovic LLP and DLA Piper LLP, each special counsel for the
Borrower, the Parent, and their Subsidiaries, in a form reasonably acceptable to
the Administrative Agent, in each case dated as of the Closing Date and with
such changes as the Administrative Agent may approve, and (B) such other legal
opinions as the Administrative Agent shall reasonably request, in each case
dated as of the Closing Date and with such changes as the Administrative Agent
may approve;
(viii)    in the event the initial Advance is a LIBOR Advance made on the
Closing Date, a breakage indemnity letter agreement executed by the Borrower and
dated as of the date of the related Notice of Borrowing in form and substance
satisfactory to the Administrative Agent;
(ix)    any information or materials reasonably required by the Administrative
Agent or any Bank in order to assist the Administrative Agent or such Bank in
maintaining compliance with (i) the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) and (ii) any applicable
“know your customer” or similar rules and regulations;


-52-

--------------------------------------------------------------------------------





(x)    a Compliance Certificate duly executed by a Responsible Officer of the
Parent, dated the Closing Date or, if later, the date of the initial Advance, in
each case confirming that the Parent is in compliance with the covenants
contained in Article VII on such date (including after giving effect to the
initial Advance, if any, made on such date);
(xi)    (i) evidence as to whether each Hotel Property encumbered by a New York
Mortgage is in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards (a “Flood Hazard Property”) pursuant
to a standard flood hazard determination form ordered and received by the
Administrative Agent and held by the Administrative Agent on behalf of the
Banks, and (ii) if such property is a Flood Hazard Property, (A) evidence as to
whether the community in which such property is located is participating in the
National Flood Insurance Program, (B) the Borrower’s written acknowledgment of
receipt of written notification from the Administrative Agent as to the fact
that such property is a Flood Hazard Property and as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program and (C) copies of the Borrower’s application
for a flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance satisfactory to the Administrative Agent and naming the Administrative
Agent as sole loss payee on behalf of the Banks (collectively, the “Flood
Insurance Requirements”);
(xii)    evidence satisfactory to the Administrative Agent that the 2021 Term
Loan Agreement has been made, or shall simultaneously with this Agreement be
made, effective; and
(xiii)    such other documents, governmental certificates, agreements, and lien
searches as the Administrative Agent may reasonably request.
(b)    Representations and Warranties. The representations and warranties
contained in Article IV hereof, the Guaranty, and the Environmental Indemnity
shall be true and correct in all material respects (except to the extent that
any representation or warranty that is qualified by materiality shall be true
and correct in all respects).
(c)    Certain Payments. The Borrower shall have paid the fees required to be
paid as of the execution of this Credit Agreement pursuant to the Fee Letter.
(d)    [Reserved].
(e)    Other. The Administrative Agent shall have received such other approvals,
opinions or documents deemed necessary or desirable by any Bank or the
Administrative Agent as such party may reasonably request.
Section 3.02    Conditions Precedent for each Borrowing or Letter of Credit. The
obligation of each Bank to fund an Advance on the occasion of each Borrowing
(other than the Conversion or continuation of any existing Borrowing) and of any
Issuing Bank to issue or increase or extend any Letter of Credit shall be
subject to the further conditions precedent that on the date of such Borrowing
or the issuance or increase or extension of such Letter of Credit:
(a)    the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Borrowing or the issuance or increase or extension of such
Letter of Credit shall constitute a representation and warranty by the Borrower
that on the date of such Borrowing or the issuance or increase or extension of
such Letter of Credit such statements are true):
(i)    the representations and warranties contained in Article IV hereof, the
Guaranty, and the Environmental Indemnity are correct in all material respects
(except to the extent that any representation or warranty that is qualified by
materiality shall be true and correct in all respects) as such representations
and warranties may have changed based upon events or activities not prohibited
by this Agreement on and as of the date of such Borrowing or the issuance or
increase or extension of such Letter of Credit, before and after giving effect
to such Borrowing or to the issuance or increase or extension of such Letter of
Credit and to the


-53-

--------------------------------------------------------------------------------





application of the proceeds from such Borrowing, as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date; and
(ii)    no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom;
(b)    the Borrower shall have executed and delivered to the Administrative
Agent a Notice of Borrowing in accordance with Section 2.02; and
(c)    the Administrative Agent shall have received such other approvals,
opinions or documents deemed necessary or desirable by any Bank or the
Administrative Agent as such party may reasonably request in order to confirm
(i) the accuracy of the Borrower’s and any Guarantor’s representations and
warranties contained in the Credit Documents, (ii) the Borrower’s and any
Guarantor’s timely compliance with the terms, covenants and agreements set forth
in the Credit Documents, (iii) the absence of any Default and (iv) the rights
and remedies of the Administrative Agent or any Bank or the ability of the
Borrower to perform any of the Obligations.
In addition to the other conditions precedent herein set forth, if any Bank
becomes, and during the period it remains, a Defaulting Lender or a Potential
Defaulting Lender, no Issuing Bank will be required to issue any Letter of
Credit or to amend any outstanding Letter of Credit to increase the face amount
thereof, alter the drawing terms thereunder or extend the expiry date thereof,
unless such Issuing Bank is satisfied that any exposure that would result
therefrom is fully covered or eliminated by any combination satisfactory to such
Issuing Bank of the following:
(x)    in the case of a Defaulting Lender, the Letter of Credit Exposure (if
any) of such Defaulting Lender is reallocated, as to outstanding and future
Letters of Credit, to the Non‑Defaulting Lenders as provided in clause (i) of
Section 2.16(b);
(y)    in the case of a Defaulting Lender or a Potential Defaulting Lender,
without limiting the provisions of Section 2.16(a), the Borrower Cash
Collateralizes the obligations of the Borrower in respect of such Letter of
Credit in an amount at least equal to the aggregate amount of the unreallocated
obligations (contingent or otherwise) of such Defaulting Lender or Potential
Defaulting Lender in respect of such Letter of Credit, or makes other
arrangements satisfactory to the Administrative Agent and such Issuing Bank in
their sole discretion to protect them against the risk of non‑payment by such
Defaulting Lender or Potential Defaulting Lender; and
(z)    in the case of a Defaulting Lender or a Potential Defaulting Lender, then
in the case of a proposed issuance of a Letter of Credit by an instrument or
instruments in form and substance satisfactory to the Administrative Agent and
to such Issuing Bank, the Borrower agrees that the face amount of such requested
Letter of Credit will be reduced by an amount equal to the unreallocated,
non‑Cash Collateralized portion thereof (if any) as to which such Defaulting
Lender or Potential Defaulting Lender would otherwise be liable, in which case
the obligations of the Non‑Defaulting Lenders which hold Commitments in respect
of the Revolving Facility in respect of such Letter of Credit will, subject to
the first proviso below, be on a pro rata basis in accordance with the
Commitments to the Revolving Facility of such Non‑Defaulting Lenders, and the
pro rata payment provisions of Section 2.10(e) will be deemed adjusted to
reflect this provision;
provided that (1) the sum of each such Non‑Defaulting Lender’s aggregate amount
of all outstanding Advances and total Letter of Credit Exposure may not in any
event exceed the Commitment to the Revolving Facility of such Non‑Defaulting
Lender, and (2) neither any such reallocation nor any payment by a
Non‑Defaulting Lender pursuant thereto nor any such Cash Collateralization or
reduction will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, any Issuing Bank or any other Bank may have against such
Defaulting Lender, or cause such Defaulting Lender or Potential Defaulting
Lender to be a Non‑Defaulting Lender.


-54-

--------------------------------------------------------------------------------





ARTICLE IV

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants as follows:
Section 4.01    Existence; Qualification; Partners; Subsidiaries. (a) The
Borrower is a limited partnership duly organized, validly existing, and in good
standing under the laws of Delaware and in good standing and qualified to do
business in each jurisdiction where its ownership or lease of property or
conduct of its business requires such qualification, except where the failure to
so qualify would not cause a Material Adverse Change.
(b)    The Parent is a real estate investment trust duly organized, validly
existing, and in good standing under the laws of Maryland and in good standing
and qualified to do business in each jurisdiction where its ownership or lease
of property or conduct of its business requires such qualification, except where
the failure to so qualify would not cause a Material Adverse Change with respect
to the Parent. The Parent has no first tier Subsidiaries except for (i) the
Borrower, (ii) Subsidiaries the sole assets of which are direct or indirect
Equity Interests in the Borrower, (iii) members of Permitted Other Subsidiaries,
(iv) LHO Hollywood Financing, Inc. (QRS), a Delaware corporation, and (v) LHO
New Orleans Financing, Inc., a Delaware corporation.
(c)    The Parent is the Borrower’s sole general partner with full power and
authority to bind the Borrower to the Credit Documents.
(d)    The Parent owns a 1% general partner Equity Interest in and at least 70%
of the limited partner Equity Interests in the Borrower.
(e)    Each Subsidiary of the Borrower is a limited partnership, general
partnership, limited liability company or corporation duly organized, validly
existing, and in good standing under the laws of its jurisdiction of formation
and in good standing and qualified to do business in each jurisdiction where its
ownership or lease of property or conduct of its business requires such
qualification, except where the failure to so qualify would not have a material
adverse effect on such Subsidiary. The Borrower has no Subsidiaries on the date
of this Agreement other than the Subsidiaries listed on the attached
Schedule 4.01, and Schedule 4.01 lists the jurisdiction of formation and the
address of the principal office of each such Subsidiary existing on the date of
this Agreement. As of the date of this Agreement, the Borrower and/or the Parent
owns, directly or indirectly, at least 99% of the Equity Interests in each such
Subsidiary.
(f)    As of the date of this Agreement, neither the Borrower, nor the Parent,
nor any of the Subsidiaries own directly or indirectly (i) such a percentage of
the beneficial ownership interest in any participating lessee for a Hotel
Property or (ii) such an Investment in the Personal Property for any Hotel
Property as would, in each case, cause a potential Event of Default under
Section 8.01(m).
Section 4.02    Partnership and Corporate Power. The execution, delivery, and
performance by the Borrower, the Parent, and each Guarantor of the Credit
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby (a) are within such Persons’ trust, partnership,
limited liability company and corporate powers, as applicable, (b) have been
duly authorized by all necessary trust, corporate, limited liability company and
partnership action, as applicable, (c) do not contravene (i)  such Person’s
declaration of trust, certificate or articles, as the case may be, of
incorporation or by‑laws, operating agreement or partnership agreement, as
applicable, or (ii) any law or any contractual restriction binding on or
affecting any such Person, the contravention of which could reasonably be
expected to cause a Material Adverse Change, and (d) will not result in or
require the creation or imposition of any Lien prohibited by this Agreement. At
the time of each Borrowing, such Borrowing and the use of the proceeds of such
Borrowing will be within the Borrower’s partnership powers, will have been duly
authorized by all necessary partnership action, (a) will not contravene (i) the
Borrower’s partnership agreement or (ii) any law or any contractual restriction
binding on or affecting the Borrower, the contravention of which could
reasonably be expected to cause a Material Adverse Change, and (b) will not
result in or require the creation or imposition of any Lien prohibited by this
Agreement.


-55-

--------------------------------------------------------------------------------





Section 4.03    Authorization and Approvals. No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by the Borrower, the
Parent, or any Guarantor of the Credit Documents to which it is a party or the
consummation of the transactions contemplated thereby. At the time of each
Borrowing, no authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority will be required for such Borrowing or
the use of the proceeds of such Borrowing the absence of which could reasonably
be expected to cause a Material Adverse Change.
Section 4.04    Enforceable Obligations. This Agreement, the Notes, and the
other Credit Documents to which the Borrower is a party have been duly executed
and delivered by the Borrower; this Agreement, each Guaranty and the other
Credit Documents to which each Guarantor and the Parent is a party have been
duly executed and delivered by such Guarantor and the Parent, and the
Environmental Indemnity has been duly executed and delivered by the parties
thereto. Each Credit Document is the legal, valid, and binding obligation of the
Borrower, the Parent, and each Guarantor which is a party to it enforceable
against the Borrower, the Parent, and each such Guarantor in accordance with its
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally and by general principles of equity (whether
considered in proceeding at law or in equity).
Section 4.05    Parent Stock. As of December 1, 2016, the entire authorized
capital stock of the Parent consists of (a) 200,000,000 shares of Parent Common
Stock of which 113,088,074 shares of Parent Common Stock are duly and validly
issued and outstanding, fully paid and nonassessable as of the Closing Date, and
(b) 40,000,000 preferred shares of beneficial interest, $0.01 par value per
share, of which 13,150,000 shares in the aggregate of Series H, Series I and
Series J of such preferred shares of beneficial interest are duly and validly
issued and outstanding, fully paid and nonassessable as of the Closing Date and
such preferred shares of beneficial interest provide no rights to any holder
thereof that may cause a violation of Section 6.04(f).  The issuance and sale of
such Parent Common Stock and such preferred shares of beneficial interest of the
Parent either (i) has been registered under applicable federal and state
securities laws or (ii) was issued pursuant to an exemption therefrom.  The
Parent meets the requirements for taxation as a REIT under the Code.
Section 4.06    Financial Statements. The Consolidated balance sheet of the
Parent and its Subsidiaries, and the related Consolidated statements of
operations, shareholders’ equity and cash flows, of the Parent and its
Subsidiaries contained in the most recent financial statements delivered to the
Banks, fairly present the financial condition in all material respects and
reflects the Indebtedness of the Parent and its Subsidiaries as of the
respective dates of such statements and the results of the operations of the
Existing Properties for the periods indicated, and such balance sheet and
statements were prepared in accordance with GAAP, subject to year-end
adjustments. Since December 31, 2015, neither a Material Adverse Change, nor any
material adverse change to the prospects or the Property of the Parent or the
Borrower has occurred.
Section 4.07    True and Complete Disclosure. No representation, warranty, or
other statement made by the Borrower (or on behalf of the Borrower) in this
Agreement or any other Credit Document contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which they were made as of the date of this Agreement. There is no fact known to
the Borrower or the Parent on the date of this Agreement that has not been
disclosed to the Administrative Agent which could reasonably be expected to
cause a Material Adverse Change. All projections, estimates, and pro forma
financial information furnished by the Borrower and the Parent or on behalf of
the Borrower or the Parent were prepared on the basis of assumptions, data,
information, tests, or conditions believed to be reasonable at the time such
projections, estimates, and pro forma financial information were furnished. No
representation, warranty or other statement made in any filing required by the
Exchange Act contains any untrue statement of material fact or omits to state
any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which they were made as of the date
same were made. Borrower and/or Parent have made all filings required by the
Exchange Act.
Section 4.08    Litigation. Except as set forth in the attached Schedule 4.08
and except with respect to any other actions or proceedings that, individually
or in the aggregate, could not reasonably be expected to cause a Material
Adverse Change, as of the date of this Agreement there is no pending or, to the
best knowledge of the Borrower,


-56-

--------------------------------------------------------------------------------





threatened action or proceeding affecting the Borrower, the Parent, any
participating lessee for a Hotel Property or any of their respective
Subsidiaries before any court, Governmental Authority or arbitrator.
Section 4.09    Use of Proceeds.
(a)    Advances. The Letters of Credit and the proceeds of the Advances will be
used by the Borrower (i) to refinance and repay existing Indebtedness, (ii) to
make investments permitted pursuant to the provisions of Section 6.07, (iii) to
finance the renovation, repair, restoration and expansion of Hotel Properties,
Capital Expenditures and expenditures for FF&E for any Hotel Properties in
accordance with the provisions of Section 5.06 and as permitted pursuant to the
provisions of Sections 6.07 and 6.13, (iv) for general corporate purposes of the
Borrower and its Subsidiaries, and (v) for costs incurred in connection with
this Agreement and any Capitalization Event done in compliance with this
Agreement.
(b)    Regulations. No Letters of Credit and proceeds of Advances will be used
to purchase or carry any margin stock in violation of Regulations T, U or X of
the Federal Reserve Board, as the same is from time to time in effect, and all
official rulings and interpretations thereunder or thereof. The Borrower is not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Federal Reserve
Board).
Section 4.10    Investment Company Act. Neither the Borrower, the Parent nor any
of their respective Subsidiaries is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
Section 4.11    Taxes. All federal, state, local and foreign tax returns,
reports and statements required to be filed (after giving effect to any
extension granted in the time for filing) by the Parent, the Borrower, their
respective Subsidiaries, or any member of a Controlled Group have been filed
with the appropriate governmental agencies in all jurisdictions in which such
returns, reports and statements are required to be filed, and where the failure
to file could reasonably be expected to cause a Material Adverse Change, except
where contested in good faith and by appropriate proceedings; and all taxes and
other impositions due and payable (which are material in amount) have been
timely paid prior to the date on which any fine, penalty, interest, late charge
or loss (which are material in amount) may be added thereto for non‑payment
thereof except where contested in good faith and by appropriate proceedings. As
of the date of this Agreement, neither the Parent, the Borrower nor any member
of a Controlled Group has given, or been requested to give, a waiver of the
statute of limitations relating to the payment of any federal, state, local or
foreign taxes or other impositions. None of the Property owned by the Parent,
the Borrower or any other member of a Controlled Group is Property which the
Parent, the Borrower or any member of a Controlled Group is required to be
treated as being owned by any other Person pursuant to the provisions of
Section 168(f)(8) of the Code. Proper and accurate amounts have been withheld by
the Borrower and all members of each Controlled Group from their employees for
all periods to comply in all material respects with the tax, social security and
unemployment withholding provisions of applicable federal, state, local and
foreign law. Timely payment of all material sales and use taxes required by
applicable law have been made by the Parent, the Borrower and all other members
of each Controlled Group, the failure to timely pay of which could reasonably be
expected to cause a Material Adverse Change. The amounts shown on all tax
returns to be due and payable have been paid in full or adequate provision
therefor is included on the books of the appropriate member of the applicable
Controlled Group.
Section 4.12    Pension Plans. All Plans are in compliance in all material
respects with all applicable provisions of ERISA. No Termination Event has
occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. No “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred and there has been no excise tax imposed
under Section 4971 of the Code. No Reportable Event has occurred with respect to
any Multiemployer Plan, and each Multiemployer Plan has complied with and been
administered in all material respects with applicable provisions of ERISA and
the Code. Neither the Parent, the Borrower, nor any member of a Controlled Group
has had a complete or partial withdrawal from any Multiemployer Plan for which
there is any material withdrawal liability. As of the most recent valuation date
applicable thereto, neither the Parent, the Borrower nor any member of a
Controlled Group has received notice that any Multiemployer Plan is insolvent or
in reorganization.


-57-

--------------------------------------------------------------------------------





Section 4.13    Condition of Hotel Property; Casualties; Condemnation. Except as
disclosed in writing to the Administrative Agent, and except for such items as
the Borrower or a Subsidiary is or will be addressing consistent with sound
business practices and has sufficient funds to address, each Existing Property
and any Future Property (a) is and will continue to be in good repair, working
order and condition, normal wear and tear excepted, (b) is free of structural
defects, (c) is not subject to material deferred maintenance and (d) has and
will have all building systems contained therein and all other FF&E in good
repair, working order and condition, normal wear and tear excepted. None of the
Properties of the Borrower or of any of its Subsidiaries has been materially and
adversely affected as a result of any fire, explosion, earthquake, flood,
drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of property or cancellation of contracts, permits or
concessions by a Governmental Authority, riot, activities of armed forces or
acts of God or of any public enemy. No condemnation or other like proceedings
that has had, or could reasonably be expected to result in, a Material Adverse
Change, are pending and served nor, to the knowledge of the Borrower, threatened
against any Property in any manner whatsoever. No casualty has occurred to any
Property that could reasonably be expected to have a Material Adverse Change.
Section 4.14    Insurance. The Borrower and each of its Subsidiaries carry, or
are the beneficiaries under, the insurance required pursuant to the provisions
of Section 5.07.
Section 4.15    No Burdensome Restrictions; No Defaults. (a) Except in
connection with Indebtedness which is (i) either permitted pursuant to the
provisions of Section 6.02, or (ii) being repaid with the proceeds of the
initial Borrowing, neither the Parent, the Borrower nor any of their respective
Subsidiaries is a party to any indenture, loan or credit agreement. Neither the
Borrower, the Parent nor any of their respective Subsidiaries is a party to any
agreement or instrument or subject to any charter or corporate restriction or
provision of applicable law or governmental regulation which could reasonably be
expected to cause a Material Adverse Change. Neither the Borrower, the Parent
nor any of their Subsidiaries is in default under or has received any notice of
default with respect to (i) any contract, agreement, lease or other instrument
or (ii) any Qualified Ground Lease, franchise agreement or management agreement
which default could reasonably be expected to cause a Material Adverse Change.
(b)    No Default or Event of Default has occurred and is continuing.
Section 4.16    Environmental Condition. (a) Except as disclosed in writing to
the Administrative Agent, to the knowledge of the Borrower, the Borrower and its
Subsidiaries (i) have obtained all Environmental Permits material for the
ownership and operation of their respective Properties and the conduct of their
respective businesses; (ii) have been and are in material compliance with all
terms and conditions of such Environmental Permits and with all other
requirements of applicable Environmental Laws; (iii) have not received notice of
any violation or alleged violation of any Environmental Law or Environmental
Permit; and (iv) are not subject to any actual or contingent Environmental
Claim.
(b)    Except as disclosed in writing to the Administrative Agent, to the
knowledge of Borrower, none of the present or previously owned or operated
Property of the Borrower or of any of its present or former Subsidiaries,
wherever located, (i) has been placed on or proposed to be placed on the
National Priorities List, the Comprehensive Environmental Response Compensation
Liability Information System list, or their state or local analogs, or have been
otherwise investigated, designated, listed, or identified as a potential site
for removal, remediation, cleanup, closure, restoration, reclamation, or other
response activity under any Environmental Laws which could reasonably be
expected to cause a Material Adverse Change; (ii) is subject to a Lien, arising
under or in connection with any Environmental Laws, that attaches to any
revenues or to any Property owned or operated by the Borrower or any of its
Subsidiaries, wherever located; (iii) has been the site of any Release, use or
storage of Hazardous Substances or Hazardous Wastes from present or past
operations except for Permitted Hazardous Substances, which Permitted Hazardous
Substances have not caused at the site or at any third‑party site any condition
that has resulted in or could reasonably be expected to result in the need for
Response or (iv) none of the Improvements are constructed on land designated by
any Governmental Authority having land use jurisdiction as wetlands.
Section 4.17    Legal Requirements, Zoning, Utilities, Access. Except as set
forth on Schedule 4.17 attached hereto, the use and operation of each Hotel
Property as a commercial hotel with related uses constitutes a legal use under
applicable zoning regulations (as the same may be modified by special use
permits or the granting of variances) and


-58-

--------------------------------------------------------------------------------





complies in all material respects with all Legal Requirements, and does not
violate in any material respect any material approvals, material restrictions of
record or any material agreement affecting any Hotel Property (or any portion
thereof). The Borrower and its Subsidiaries possess all certificates of public
convenience, authorizations, permits, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade names rights and copyrights
(collectively “Permits”) required by Governmental Authority to own and operate
the Hotel Properties, except for those Permits if not obtained would not cause a
Material Adverse Change. The Borrower and its Subsidiaries own and operate their
business in material compliance with all applicable Legal Requirements. To the
extent necessary for the full utilization of each Hotel Property in accordance
with its current use, telephone services, gas, steam, electric power, storm
sewers, sanitary sewers and water facilities and all other utility services are
available to each Hotel Property, are adequate to serve each such Hotel
Property, exist at the boundaries of the Land and are not subject to any
conditions, other than normal charges to the utility supplier, which would limit
the use of such utilities. All streets and easements necessary for the occupancy
and operation of each Hotel Property are available to the boundaries of the
Land.
Section 4.18    Existing Indebtedness. Except for the Obligations, the only
Indebtedness of the Borrower, the Parent or any of their respective Subsidiaries
existing as of the Closing Date is the Secured Non‑Recourse Indebtedness,
Secured Recourse Indebtedness and other Indebtedness set forth on Schedule 4.18
attached hereto and certain other Indebtedness incurred in the ordinary course
of business not to exceed $50,000. No “default” or “event of default”, however
defined, has occurred and is continuing under any such Indebtedness (or with
respect to the giving of this representation after the date of this Agreement,
as otherwise disclosed to the Administrative Agent in writing after the date of
this Agreement and prior to the date such representation is deemed given).
Section 4.19    Title; Encumbrances. With respect to the Existing Properties,
the Borrower or any Material Subsidiary, as the case may be, has (i) good and
marketable fee simple title to the Real Property (other than for Real Property
subject to a ground lease, as to which it has a valid leasehold interest) and
(ii) good and marketable title to the Personal Property (other than Personal
Property for any Hotel Property for which the Property Owner has a valid
leasehold interest) free and clear of all Liens, and there exists no Liens or
other charges against such Property or leasehold interest or any of the real or
personal, tangible or intangible, Property of the Borrower or any Material
Subsidiary (including without limitation statutory and other Liens of mechanics,
workers, contractors, subcontractors, suppliers, taxing authorities and others;
provided that certain Capital Expenditures have been made to the Hotel
Properties prior to the Effective Date for which the payment is not past due),
except (A) Permitted Encumbrances and (B) the Personal Property (plus any
replacements thereof) owned by the participating lessee for such Existing
Property.
Section 4.20    Leasing Arrangements. Except for (i) those Operating Leases
between a Property Owner and LaSalle Leasing or a wholly-owned Subsidiary of
LaSalle Leasing and (ii) the Approved Third Party Operating Leases, the only
material leases of Unencumbered Properties for which either the Borrower or a
Material Subsidiary is a lessee are the Qualified Ground Leases. The Property
Owner for a Real Property subject to a Qualified Ground Lease is the lessee
under such Qualified Ground Lease and no consent is necessary to such Person
being the lessee under such Qualified Ground Lease which has not already been
obtained. The Qualified Ground Leases are in full force and effect and no
defaults exist thereunder. As of the Closing Date, each ground lease or ground
sublease listed on Schedule 1.01(d) meets the qualifications of a “Qualified
Ground Lease” under the definition thereof.
Section 4.21    Unencumbered Properties. The Borrower represents to the Banks
and the Administrative Agent that the Unencumbered Properties as of the date of
this Agreement are identified as such on Schedule 1.01(b) attached hereto.
Section 4.22    OFAC. None of the Parent, the Borrower, any Guarantor, any
Material Subsidiary, any of their respective Subsidiaries or, to their
knowledge, any director, officer, employee, agent or Affiliate thereof, is, or
is owned or controlled by Persons that are (A) currently subject to any
sanctions administered or enforced by the United States government (including,
without limitation, OFAC) (“Sanctions”) or (B) located, organized or resident in
a country or territory that is, or whose government is, the subject of
Sanctions; and the Borrower will not directly or indirectly use the Letters of
Credit and the proceeds of the Advances or otherwise make available such
proceeds to any person, for the purpose of financing the activities of any
person currently subject to any Sanctions or in any manner that will result in a
violation of Sanctions or any Anti-Corruption Laws applicable to any party
hereto. Each of the Parent, the Borrower, the Guarantors, the Material
Subsidiaries, their respective Subsidiaries and, to their knowledge, each of the


-59-

--------------------------------------------------------------------------------





directors, officers, employees, agents or Affiliates thereof, is in material
compliance with all applicable Sanctions and Anti-Corruption Laws. In addition,
the Borrower hereby agrees to provide to the Banks any additional information
that a Bank deems reasonably necessary from time to time in order to ensure
compliance with all applicable Sanctions and Anti-Corruption Laws.
Section 4.23    EEA Financial Institution. Neither the Borrower, the Parent nor
any of their respective Subsidiaries nor any general partner or managing member
of any of the foregoing, as applicable, is an EEA Financial Institution.
ARTICLE V

AFFIRMATIVE COVENANTS
So long as any Note or any amount under any Credit Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Bank shall have any
Commitment hereunder, unless the Administrative Agent shall otherwise consent in
writing (subject to the provisions of Section 11.01), the Borrower agrees to
comply and, where applicable, cause the Parent to comply with the following
covenants.
Section 5.01    Compliance with Laws, Etc. The Borrower will comply, and cause
each of its Subsidiaries and the Parent to comply, in all material respects with
all Legal Requirements.
Section 5.02    Preservation of Existence, Separateness, Etc. (a) The Borrower
will (i) preserve and maintain, and cause each of its Subsidiaries and the
Parent to preserve and maintain, its partnership, limited liability company,
corporate or trust (as applicable) existence, rights, franchises and privileges
in the jurisdiction of its formation, and (ii) qualify and remain qualified, and
cause each such Subsidiary and the Parent to qualify and remain qualified, as a
foreign partnership, limited liability company, corporation or trust, as
applicable, in each jurisdiction in which qualification is necessary or
desirable in view of its business and operations or the ownership of its
properties, and, in each case, where failure to qualify or preserve and maintain
its rights and franchises could reasonably be expected to cause a Material
Adverse Change.
(b)    (i)  The Parent Common Stock shall at all times be duly listed on the New
York Stock Exchange, Inc. or another nationally recognized stock exchange and
(ii) the Parent shall timely file all reports required to be filed by it with
the New York Stock Exchange, Inc. and the Securities and Exchange Commission or
such other nationally recognized stock exchange, as applicable.
(c)    The Borrower shall cause the Permitted Other Subsidiaries which have
Indebtedness and own a Hotel Property to, (i) maintain financial statements,
payroll records, accounting records and other corporate records and other
documents separate from each other and any other Person, (ii) maintain its own
bank accounts in its own name, separate from each other and any other Person,
(iii) pay its own expenses and other liabilities from its own assets and incur
(or endeavor to incur) obligations to other Persons based solely upon its own
assets and creditworthiness and not upon the creditworthiness of each other or
any other Person, and (iv) file its own tax returns or, if part of a
consolidated group, join in the consolidated tax return of such group as a
separate member thereof. The Borrower shall use reasonable efforts to correct
any known misunderstanding or misrepresentation regarding the independence of
the Permitted Other Subsidiaries from the Borrower and the Borrower’s other
Subsidiaries.
(d)    The Borrower shall, and shall cause the Permitted Other Subsidiaries
which have Indebtedness and own a Hotel Property to, take all actions necessary
to keep such Permitted Other Subsidiaries separate from the Borrower and the
Borrower’s other Subsidiaries, including, without limitation, (i) the taking of
action under the direction of the Board of Directors, members or partners, as
applicable, of such Permitted Other Subsidiaries and, if so required by the
Certificate of Incorporation or the bylaws, operating agreement or partnership
agreement, as applicable, of such Permitted Other Subsidiaries or by any Legal
Requirement, the approval or consent of the stockholders, members or partners,
as applicable, of such Permitted Other Subsidiaries, (ii) the preparation of
corporate, partnership or limited liability company minutes for or other
appropriate evidence of each significant transaction engaged in by such
Permitted Other Subsidiaries, (iii) the observance of separate approval
procedures for the adoption of


-60-

--------------------------------------------------------------------------------





resolutions by the Board of Directors or consents by the partners, as
applicable, of such Permitted Other Subsidiaries, on the one hand, and of the
Borrower and the Borrower’s other Subsidiaries, on the other hand, (iv) the
holding of the annual stockholders meeting, if applicable, of such Permitted
Other Subsidiaries, which are corporations on a date other than the date of the
annual stockholders’ meeting of the Parent, and (v) preventing the cash, cash
equivalents, credit card receipts or other revenues of the Hotel Properties
owned by such Permitted Other Subsidiaries or any other assets of such Permitted
Other Subsidiaries from being commingled with the cash, cash equivalents, credit
card receipts or other revenues collected by the Borrower or the Borrower’s
other Subsidiaries, provided that the foregoing shall not prohibit a Permitted
Other Subsidiary from making dividend payments or distributions to the Borrower.
(e)    The Borrower shall, and shall cause the Permitted Other Subsidiaries to,
manage the business of and conduct the administrative activities of the
Permitted Other Subsidiaries independently from the business of the Borrower,
any of the Borrower’s other Subsidiaries and any other Person. Any moneys earned
by the Permitted Other Subsidiaries on their assets or proceeds of the sale of
any of their assets shall be deposited in bank accounts separate from any of the
assets of the Borrower, any of the Borrower’s other Subsidiaries and any other
Person, and no assets of the Permitted Other Subsidiaries shall become
commingled with assets of such Persons.
(f)    The Borrower shall hold itself out, and shall continue to hold itself
out, to the public and to its creditors as a legal entity, separate and distinct
from all other entities, and shall continue to take all steps reasonably
necessary to avoid (i) misleading any other Person as to the identity of the
entity with which such Person is transacting business or (ii) implying that the
Borrower is, directly or indirectly, absolutely or contingently, responsible for
the Indebtedness or other obligations of the Permitted Other Subsidiaries or any
other Person.
Section 5.03    Payment of Taxes, Etc. The Borrower will pay and discharge, and
cause each of its Subsidiaries and the Parent to pay and discharge, before the
same shall become delinquent (a) all taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits or Property that are
material in amount, prior to the date on which penalties attach thereto and
(b) all lawful claims that are material in amount which, if unpaid, might by
Legal Requirement become a Lien upon its Property; provided, however, that
neither the Borrower nor any such Subsidiary or the Parent shall be required to
pay or discharge any such tax, assessment, charge, levy, or claim (a) which is
being contested in good faith and by appropriate proceedings, (b) with respect
to which reserves in conformity with GAAP have been provided, (c) such charge or
claim does not constitute and is not secured by any choate Lien on any portion
of any Hotel Property and no portion of any Hotel Property is in jeopardy of
being sold, forfeited or lost during or as a result of such contest, (d) neither
the Administrative Agent nor any Bank could become subject to any civil fine or
penalty or criminal fine or penalty, in each case as a result of non‑payment of
such charge or claim and (e) such contest does not, and could not reasonably be
expected to, result in a Material Adverse Change.
Section 5.04    Visitation Rights; Bank Meeting. At any reasonable time and from
time to time and so long as any visit or inspection will not unreasonably
interfere with the Borrower’s or any of its Subsidiaries’ or the Parent’s
operations, upon reasonable notice and during normal business hours, the
Borrower will, and will cause its Subsidiaries and the Parent and any
participating lessees to, permit the Administrative Agent or any of its agents
or representatives thereof (at the Parent’s or the Borrower’s expense) and any
Bank or any of its agents or representatives thereof (at such Bank’s expense),
to examine and make copies of and abstracts from the records and books of
account of, and visit and inspect at its reasonable discretion the properties
of, the Borrower and any such Subsidiary and the Parent, to discuss the affairs,
finances and accounts of the Borrower and any such Subsidiary and the Parent
with any of their respective officers or directors. Without in any way limiting
the foregoing, the Borrower will, upon the request of the Administrative Agent,
participate in a meeting with the Administrative Agent and the Banks once during
each calendar year to be held at a location as may be agreed to by the Borrower
and the Administrative Agent at such time as may be agreed to by the Borrower
and the Administrative Agent; provided that, without limitation of the
provisions of Section 11.04, the Borrower shall not be obligated to reimburse
the Banks for such Persons’ travel expenses in connection with such meeting.
Section 5.05    Reporting Requirements. The Borrower will furnish to the
Administrative Agent and the Banks in each case in accordance with
Section 11.02(b):


-61-

--------------------------------------------------------------------------------





(a)    Quarterly Financials. As soon as available and in any event not later
than 45 days after the end of each Fiscal Quarter of the Parent (except when
such Fiscal Quarter ends on the same day as the end of a Fiscal Year of Parent),
the unaudited Consolidated balance sheets of the Parent and its Subsidiaries as
of the end of such quarter and the related unaudited statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
Fiscal Quarter and the period commencing at the end of the previous year and
ending with the end of such Fiscal Quarter, and the corresponding figures as at
the end of, and for, the corresponding periods in the preceding Fiscal Year, all
duly certified with respect to such statements (subject to year‑end audit
adjustments) by a Responsible Officer of the Parent as having been prepared in
accordance with GAAP, together with a Compliance Certificate duly executed by a
Responsible Officer of the Parent.
(b)    Annual Financials. As soon as available and in any event not later than
90 days after the end of each Fiscal Year of the Parent, a copy of the annual
audit report for such year for the Parent and its Subsidiaries, including
therein the Consolidated balance sheets of the Parent and its Subsidiaries as of
the end of such Fiscal Year and the related Consolidated statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
Fiscal Year, and the corresponding figures as at the end of, and for, the
preceding Fiscal Year, and certified by KPMG L.L.P. or other independent
certified public accountants of nationally recognized standing reasonably
acceptable to the Administrative Agent in an opinion, without qualification as
to the scope, and including, if requested by the Administrative Agent, any
management letters delivered by such accountants to the Parent in connection
with such audit, together with a Compliance Certificate duly executed by a
Responsible Officer of the Parent.
(c)    Notices of Material Variations and Supplemental Reports. As soon as
available and in any event not later than 60 days after the end of each Fiscal
Quarter of the Parent and 90 days after the end of each Fiscal Year of the
Parent, (i) written notice of any anticipated material variation to the
consolidated operating budget or a Capital Expenditure and FF&E expenditure
budget prepared pursuant to Section 5.05(d), except for such changes resulting
from the acquisition of a New Property or the acquisitions of New Properties,
(ii) a report certified by a Responsible Officer of the Parent setting forth for
each Unencumbered Property for the Fiscal Quarter just ended the average daily
rate, the average occupancy, the RevPAR, the total gross revenues, the total
expenses, the Adjusted NOI and the payments made under the participating leases
for such Hotel Properties, and (iii) a report certified by a Responsible Officer
of the Parent setting forth for all of the Hotel Properties owned or leased by
the Parent or any of its Subsidiaries on a Consolidated basis for the Fiscal
Quarter just ended the average daily rate, the average occupancy, the RevPAR,
the total gross revenues, the total expenses, the Adjusted NOI and the payments
made under the participating leases for such Hotel Properties.
(d)    Annual Budgets. No later than 60 days after the start of each Fiscal
Year, the annual operating budget and Capital Expenditure and FF&E expenditure
budget for such Fiscal Year for (i) the Unencumbered Properties on a
Consolidated basis, (ii) all of the Hotel Properties owned or leased by the
Parent or any of its Subsidiaries on a Consolidated basis, and (iii) on a
Consolidated basis for the Parent and its Subsidiaries, in each case in
reasonable detail and duly certified by a Responsible Officer of the Parent as
the budgets presented or to be presented to the Parent’s Board of Directors for
their review.
(e)    Securities Law Filings. Promptly and in any event within 10 Business Days
after the sending or filing thereof, copies of all proxy material, reports and
other information which the Borrower, the Parent or any of their respective
Subsidiaries sends to or files with the United States Securities and Exchange
Commission or sends to all shareholders of the Parent or partners of the
Borrower.
(f)    Defaults. As soon as possible and in any event within five days after the
occurrence of each Default known to a Responsible Officer of the Borrower, the
Parent or any of their respective Subsidiaries, a statement of an authorized
financial officer or Responsible Officer of the Borrower setting forth the
details of such Default and the actions which the Borrower has taken and
proposes to take with respect thereto.
(g)    ERISA Notices. As soon as possible and in any event (i) within 30 days
after the Parent, the Borrower or any of a Controlled Group knows that any
Termination Event described in clause (a) of the


-62-

--------------------------------------------------------------------------------





definition of Termination Event with respect to any Plan has occurred,
(ii) within 10 days after the Parent, the Borrower or any of a Controlled Group
knows that any other Termination Event with respect to any Plan has occurred, a
statement of the Chief Financial Officer of the Parent describing such
Termination Event and the action, if any, which the Parent, the Borrower or such
member of such Controlled Group proposes to take with respect thereto;
(iii) within 10 days after receipt thereof by the Parent, the Borrower or any of
a Controlled Group from the PBGC, copies of each notice received by the Parent,
the Borrower or any such member of such Controlled Group of the PBGC’s intention
to terminate any Plan or to have a trustee appointed to administer any Plan; and
(iv) within 10 days after receipt thereof by the Parent, the Borrower or any
member of a Controlled Group from a Multiemployer Plan sponsor, a copy of each
notice received by the Parent, the Borrower or any member of such Controlled
Group concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA.
(h)    Environmental Notices. Promptly upon receipt thereof by the Parent, the
Borrower or any of their Subsidiaries, a copy of any form of notice, summons or
citation received from the United States Environmental Protection Agency, or any
other Governmental Authority concerning (i) violations or alleged violations of
Environmental Laws, which seeks to impose liability therefor, (ii) any action or
omission on the part of the Parent or Borrower or any of their present or former
Subsidiaries in connection with Hazardous Waste or Hazardous Substances which,
based upon information reasonably available to the Borrower, could reasonably be
expected to cause a Material Adverse Change or an Environmental Claim in excess
of $1,000,000, (iii) any notice of potential responsibility under CERCLA, or
(iv) concerning the filing of a Lien upon, against or in connection with the
Parent, Borrower, their present or former Subsidiaries, or any of their leased
or owned Property, wherever located.
(i)    Other Governmental Notices or Actions. Promptly and in any event within
five Business Days after receipt thereof by the Borrower, the Parent or any of
their respective Subsidiaries, (i) a copy of any notice, summons, citation, or
proceeding seeking to adversely modify in any material respect, revoke, or
suspend any license, permit, or other authorization from any Governmental
Authority, which action could reasonably be expected to cause a Material Adverse
Change, and (ii) any revocation or involuntary termination of any license,
permit or other authorization from any Governmental Authority, which revocation
or termination could reasonably be expected to cause a Material Adverse Change.
(j)    Other Notices. (i) Promptly, a copy of any notice of default or any other
material notice (including without limitation property condition
reviews) received by the Borrower or any Material Subsidiary from any
franchisor, property manager, or any ground lessor under a Qualified Ground
Lease, and
(ii)    Promptly following any merger or dissolution of any Subsidiary of the
Borrower which is permitted hereunder or event which would make any of the
representations in Sections 4.01-4.04 untrue, notice thereof.
(k)    Material Litigation. As soon as possible and in any event within five
days of any of the Borrower, the Parent or any of their respective Subsidiaries
having knowledge thereof, notice of any litigation, claim or any other event
which could reasonably be expected to cause a Material Adverse Change.
(l)    Certificate in Support of Release. Not more than 30 days prior to a
request to release a Subsidiary’s obligations under the Guaranty pursuant to
Section 5.09(b), a Compliance Certificate duly executed by a Responsible Officer
of the Parent.
(m)    Investment Grade Rating Notice. Promptly upon a Responsible Officer
becoming aware of a change in the Investment Grade Rating (including the initial
issuance of any Investment Grade Rating) or any other credit rating given by
S&P, Moody’s or another nationally-recognized rating agency to the Parent’s
long‑term senior unsecured debt or any announcement that any such rating is
“under review” or that such rating has been placed on a watch list or that any
similar action has been taken by S&P, Moody’s or another nationally-recognized
rating agency, notice of such change, announcement or action.


-63-

--------------------------------------------------------------------------------





(n)    Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower, the Parent or any of their respective Subsidiaries, as the
Administrative Agent may from time to time reasonably request.
Section 5.06    Maintenance of Property. The Borrower will, and will cause each
of its Subsidiaries to, (a) maintain their owned, leased, or operated Property
in a manner substantially consistent with hotel properties and related property
of the same quality and character and shall keep or cause to be kept every part
thereof and its other properties in good condition and repair, reasonable wear
and tear excepted, and make all reasonably necessary repairs, renewals or
replacements thereto as may be reasonably necessary to conduct the business of
the Borrower and its Subsidiaries, (b) not renovate or expand any such Hotel
Property except for the renovation or expansion of a Hotel Property which
complies with the limitations set forth in this Agreement on the aggregate
amount of renovations and expansions the Borrower, the Parent and their
Subsidiaries are permitted at any one time, (c) not knowingly or willfully
permit the commission of waste or other injury, or the occurrence of pollution,
contamination or any other condition in, on or about any Hotel Property, and
(d) substantially maintain and repair each Hotel Property as required by any
franchise agreement, license agreement, management agreement or ground lease for
such Hotel Property. Except as may be required to maintain the Parent’s status
as a REIT under the Code, any Capital Expenditures or expenditures or leases for
FF&E made for any Hotel Property shall be in the name or for the benefit of the
Property Owner for such Hotel Property.
Section 5.07    Insurance. The Borrower will maintain and/or remain the
beneficiary under, and cause each of its Subsidiaries to maintain and/or remain
the beneficiary under, the insurance required pursuant to Schedule 5.07.
Section 5.08    Use of Proceeds. The Letters of Credit and the proceeds of the
Advances have been, and will be used by the Borrower for the purposes set forth
in Section 4.09(a) and in compliance with all applicable Sanctions and
Anti-Corruption Laws.
Section 5.09    New Guarantors. (a) The Borrower will promptly notify the
Administrative Agent of the creation of or Investment in a Person which may fall
within the definition of a Guarantor and will provide any financial and other
information with respect to such Person as the Administrative Agent may
reasonably request. In the event the Administrative Agent (after consultation
with the Borrower) determines that such Person is required to be designated a
Guarantor hereunder, the Administrative Agent shall provide notice of the same
to the Borrower, it being understood and agreed that any Person that owns an
Unencumbered Property and any Person who leases an Unencumbered Property as an
Operating Lessee shall be required to become a Guarantor promptly and in any
event on or prior to the date any Hotel Property owned or leased by such Person
is included as an Unencumbered Property hereunder. Within 60 days after the
Borrower’s receipt of such notice from the Administrative Agent, the Borrower
shall cause such Person to deliver to the Administrative Agent (i) either (a) an
original Guaranty and Environmental Indemnity executed by such Person or (b) an
Accession Agreement executed by such Person, and (ii) such other information or
documents with respect to such Person as the Administrative Agent may reasonably
request.
(b)    If no Default exists at such time, and any Hotel Property no longer
qualifies as an Unencumbered Property, any Subsidiary of the Borrower which
directly or indirectly owned or leased such Hotel Property, but not any other
Unencumbered Property, shall be automatically released from such Subsidiary’s
obligations under the Guaranty upon such time that the Borrower provides the
Administrative Agent with (i) a written notice of such event and (ii) a
Compliance Certificate evidencing pro forma compliance with Article VII. The
Administrative Agent shall, upon request from the Borrower and at the Borrower’s
sole cost and expense, promptly execute and deliver documentation in form
reasonably satisfactory to the Administrative Agent confirming such release.
(c)    The provisions of Section 5.09(a) and (b) shall only apply prior to an
Investment Grade Release Event and from and after an Investment Grade Release
Event no Subsidiary of the Borrower shall be required to become a Guarantor
under this Agreement (except as provided in Section 5.10 hereof) in each case
only so long as such Subsidiary (i) is not required by the terms of any other
Senior Financing Transaction to become a guarantor or borrower of any of the
obligations under such other Senior Financing Transaction and (ii) is not a
guarantor or borrower in respect of any other Senior Financing Transaction.


-64-

--------------------------------------------------------------------------------





Section 5.10    Leverage Trigger Guarantors and Pledgors. (a) Upon the
occurrence of a Leverage Trigger and not later than the Leverage Trigger
Deadline, the Borrower shall cause each Eligible Subsidiary Guarantor that is
not then a party to the Guaranty and Environmental Indemnity to deliver to the
Administrative Agent (i) either (a) an original Guaranty and Environmental
Indemnity executed by such Eligible Subsidiary Guarantor or (b) an Accession
Agreement executed by such Eligible Subsidiary Guarantor, and (ii) such other
information or documents with respect to each Eligible Subsidiary Guarantor as
the Administrative Agent may reasonably request.
(b)    Upon the occurrence of a Leverage Trigger and not later than the Leverage
Trigger Deadline, the Borrower shall cause each direct owner of all or a portion
of the Equity Interests in an Eligible Subsidiary Guarantor (each, a “Pledgor”)
to deliver to the Administrative Agent (i) an original Pledge Agreement, (ii) to
the extent any Equity Interest subject to the Pledge Agreement is certificated,
an original certificate evidencing ownership of such Equity Interests with a
power executed in blank, in each case executed by such Pledgor with respect to
its Equity Interests in the applicable Eligible Subsidiary Guarantor and (iii)
to the extent any Equity Interest subject to the Pledge Agreement is
uncertificated, such other documents, instruments, statements and records as the
Administrative Agent may reasonably require to perfect the security interest in
the pledged Equity Interests. The Administrative Agent may file UCC financing
statements in the jurisdictions it deems appropriate in connection with such
pledges.
(c)    If, following a Leverage Trigger, (i) as of the end of the two (2) most
recent consecutive Fiscal Quarters, the Leverage Ratio is equal to or less than
6.50:1.00, and (ii) no Default exists at such time, then, except to the extent
any Eligible Subsidiary Guarantor is required to be a Guarantor under this
Agreement irrespective of Section 5.10(a), all Eligible Subsidiary Guarantors
and Pledgors shall be released from their obligations under each Guaranty,
Environmental Indemnity and Pledge Agreement and all underlying Liens (and
documentation evidencing same) shall be released promptly following the receipt
by the Administrative Agent of a release request, which request shall (x)
specify the proposed date for the release, which shall be not less than 15
Business Days after the date of receipt of the notice (the “Leverage Release
Date”), (y) if not already provided, provide financial statements for such
Fiscal Quarters, and (z) contain a certification from a Responsible Officer that
the conditions to release of the Eligible Subsidiary Guarantors and Pledgors and
related Liens under this Section 5.10(c) have been satisfied (and, if not
already provided, a computation of the Leverage Ratio demonstrating that the
Leverage Ratio is equal to or less than 6.50:1.00). In the event a Leverage
Trigger occurs at any time after a Leverage Release Date, then the requirements
of Section 5.10(a) and Section 5.10(b) with respect to new guaranties,
environmental indemnities and pledges shall once again be in effect.
ARTICLE VI

NEGATIVE COVENANTS
So long as any Note or any amount under any Credit Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Bank shall have any
Commitment, the Borrower agrees, unless the Administrative Agent shall otherwise
consent in writing (subject to the provisions of Section 11.01), to comply and,
where applicable, cause the Parent to comply with the following covenants.
Section 6.01    Liens, Etc. The Borrower will not create, assume, incur or
suffer to exist, or permit any of its Subsidiaries (except for Permitted Other
Subsidiaries) to create, assume, incur, or suffer to exist, any Lien on or in
respect of any of its Property whether now owned or hereafter acquired, or
assign any right to receive income, except that the Borrower and its
Subsidiaries may create, incur, assume or suffer to exist Liens:
(a)    securing the Obligations;
(b)    for taxes, assessments or governmental charges or levies on Property of
the Borrower or any Material Subsidiary to the extent not required to be paid
pursuant to Sections 5.03;
(c)    imposed by law (such as landlords’, carriers’, warehousemen’s and
mechanics’ liens or otherwise arising from litigation) (a) which are being
contested in good faith and by appropriate proceedings, (b) with respect to
which reserves in conformity with GAAP have been provided, (c) which have not
resulted in any Hotel Property being in jeopardy of being sold, forfeited or
lost during or as a result of such contest,


-65-

--------------------------------------------------------------------------------





(d) neither the Administrative Agent nor any Bank could become subject to any
civil fine or penalty or criminal fine or penalty, in each case as a result of
non‑payment of such charge or claim and (e) such contest does not, and could not
reasonably be expected to, result in a Material Adverse Change;
(d)    on leased personal property to secure solely the lease obligations
associated with such property;
(e)    securing Secured Recourse Indebtedness and Secured Non‑Recourse
Indebtedness permitted pursuant to the provisions of Section 6.02; and
(f)    on the collateral pledged pursuant to any Pledge Agreement then in effect
to secure any Indebtedness permitted under Section 6.02(a) or (e) which is pari
passu with the Obligations.
Section 6.02    Indebtedness. The Borrower, the Parent and their respective
Subsidiaries will not incur or permit to exist any Indebtedness other than the
Obligations and the following:
(a)    Unsecured Indebtedness; provided, however, that the maximum principal
amount of the LHL Facility and any Refinancing Debt in respect thereof shall not
exceed $25,000,000 at any time;
(b)    In each case to the extent the covenants contained in Article VII are
complied with, (i) Secured Non-Recourse Indebtedness incurred by Permitted Other
Subsidiaries and (ii) Secured Recourse Indebtedness incurred by the Parent, the
Borrower and Permitted Other Subsidiaries;
(c)    The Swap Contracts with the Swap Banks in effect as of the Closing Date
and any other Indebtedness in the form of Interest Rate Agreements; provided
that (i) such agreements shall be unsecured, (ii) the dollar amount of
indebtedness subject to such agreements and the indebtedness subject to Interest
Rate Agreements in the aggregate shall not exceed the sum of the amount of the
Commitments and other Indebtedness permitted pursuant to this Section 6.02 which
bears interest at a variable rate, and (iii) the agreements shall be at such
interest rates and otherwise in form and substance reasonably acceptable to the
Administrative Agent;
(d)    Any of the following Indebtedness incurred by the Parent (to the extent
the same constitutes Indebtedness):
(i)    guaranties in connection with the Indebtedness secured by a Hotel
Property of (A) if the Hotel Property is subject to a ground lease, the payment
of rent under such ground lease, (B) real estate taxes relating to such Hotel
Property, and (C) capital reserves required under such Indebtedness;
(ii)    indemnities for certain acts of malfeasance, misappropriation and
misconduct and an environmental indemnity for the lender under Indebtedness
permitted under this Agreement;
(iii)    indemnities for certain acts of malfeasance, misappropriation and
misconduct by the Permitted Other Subsidiaries, environmental indemnities, and
other customary non-recourse carveouts as described in the definition of
“Secured Non-Recourse Indebtedness”, all for the benefit of the lenders of other
Permitted Other Subsidiary Indebtedness in connection with such Indebtedness;
and
(iv)    guaranties of franchise agreements;
(e)    If and to the extent the same would not otherwise be permitted under
paragraphs (a) through (d) above, extensions, renewals and refinancing of any of
the Indebtedness specified in paragraphs (a) - (d) above (any such extension,
renewal or refinancing, “Refinancing Debt”) so long as (A) the principal amount
of such Indebtedness is not thereby increased and (B) the other material terms,
taken as a whole, of any such


-66-

--------------------------------------------------------------------------------





Indebtedness are no less favorable in any material respect to the Borrower, the
Parent or any of their respective Subsidiaries or the Banks than the terms
governing the Indebtedness being extended, renewed or refinanced;
(f)    Indebtedness of a Material Subsidiary to the Borrower or another Material
Subsidiary provided such Indebtedness is subordinated to the Obligations in a
manner reasonably acceptable to the Administrative Agent; and
(g)    Capital Leases for personal property not to exceed in the aggregate
$5,000,000 at any time outstanding; provided, however, that for purposes of this
clause (g), no Qualified Ground Lease shall comprise a Capital Lease.
Section 6.03    Agreements Restricting Distributions From Subsidiaries. The
Borrower will not, nor will it permit any of its Subsidiaries (other than
Permitted Other Subsidiaries) to, enter into any agreement (other than a Credit
Document) which limits distributions to or any advance by any of the Borrower’s
Subsidiaries to the Borrower.
Section 6.04    Restricted Payments. Neither the Parent, the Borrower, nor any
of their respective Subsidiaries, will make any Restricted Payment, except that:
(a)    the Parent may pay cash dividends to its shareholders with respect to
Parent Common Stock, so long as no Default has occurred and is continuing or
would result therefrom; provided, however, that during a Leverage Trigger
Period, dividends with respect to Parent Common Stock shall not exceed the
greatest of (i) the minimum amount necessary for the Parent to maintain is
status as a REIT, and (ii) 95% of the Parent’s adjusted funds from operations,
and (iii) 100% of the Parent’s taxable income;
(b)    provided no Default has occurred and is continuing or would result
therefrom, the Borrower shall be entitled to make cash distributions to its
partners, including the Parent;
(c)    a Subsidiary of the Borrower may make a Restricted Payment to the
Borrower;
(d)    the limited partners of the Borrower shall be entitled to exchange
limited partner Equity Interests in the Borrower for the Parent’s stock or
redeem such Equity Interests for cash, as provided in the Borrower’s limited
partnership agreement;
(e)    the Borrower shall be entitled to issue limited partner Equity Interests
in the Borrower in exchange of Equity Interests in Subsidiaries and
Unconsolidated Entities which own a Future Property to the extent such
Investment is permitted pursuant to the provisions of Section 6.07;
(f)    provided no Default has occurred and is continuing or would result
therefrom, the Parent may pay cash dividends to holders of the Parent’s
preferred stock; provided, however, that during any Leverage Trigger Period, the
Parent may not pay cash dividends to holders of the Parent’s preferred stock
that are Affiliates of the Borrower or the Parent (to the extent the making of
such distinction is not prohibited by applicable law), unless such Affiliate is
also a Guarantor hereunder at such time; and
(g)    provided no Default has occurred and is continuing or would result
therefrom, the Parent may repurchase Parent Common Stock and repurchase or
redeem the Parent’s preferred stock.
Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default shall have occurred and be continuing, the Parent
may only declare or make cash distributions to its shareholders during any
Fiscal Quarter in an aggregate amount not to exceed the minimum amount necessary
for the Parent to maintain its status as a REIT. If a Default or Event of
Default specified in Section 8.01(a) or Section 8.01(f) of this Agreement shall
have occurred and be continuing, or if as a result of the occurrence of any
other Event of Default the Obligations have been accelerated pursuant to
Section 8.02 of this Agreement, the Parent shall not, and shall not permit any
of its Subsidiaries to, make any Restricted Payments to any Person whatsoever
other than to the Borrower or any of its Subsidiaries.


-67-

--------------------------------------------------------------------------------





Section 6.05    Fundamental Changes; Asset Dispositions. Neither the Parent, the
Borrower, nor any of their respective Subsidiaries (other than the Permitted
Other Subsidiaries) will, (a) merge or consolidate with or into any other
Person, unless (i) a Subsidiary other than a Permitted Other Subsidiary (or
another Person, if such merger with another Person is to effect an Investment
permitted hereunder) is merged into the Borrower or another Subsidiary other
than a Permitted Other Subsidiary and the Borrower or such other Subsidiary
other than a Permitted Other Subsidiary, as the case may be, is the surviving
Person or a Subsidiary (other than a Permitted Other Subsidiary which has
Indebtedness other than the Obligations) is merged into any Subsidiary (other
than a Permitted Other Subsidiary which has Indebtedness other than the
Obligations), and (ii) immediately after giving effect to any such proposed
transaction no Default would exist; (b) sell, transfer, or otherwise dispose of
all or any of such Person’s material property except for a Permitted Hotel Sale,
dispositions or replacements of personal property in the ordinary course of
business, or Hotel Properties which are not Unencumbered Properties; (c) sell or
otherwise dispose of any material Equity Interests in any Subsidiary (except for
a Permitted Other Subsidiary and except to effectuate a Permitted Hotel Sale);
(d) except for sales of Equity Interests not prohibited by this Agreement and
the issuance of limited partner Equity Interests in the Borrower in exchange for
Equity Interests in Subsidiaries and Unconsolidated Entities to the extent
permitted pursuant to the provisions of Section 6.04, materially alter the
corporate, capital or legal structure of any such Person (except for a Permitted
Other Subsidiary); (e) liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution) provided that nothing herein shall prohibit the
Borrower from dissolving any Subsidiary which has no assets on the date of
dissolution or (f) materially alter the character of their respective businesses
from that conducted as of the date of this Agreement; in each case provided that
the Parent shall be permitted to issue (i) Parent Common Stock and
(ii) preferred stock in the Parent which is not deemed Indebtedness under this
Agreement.
Section 6.06    Participating Lessee Ownership. Neither the Parent nor the
Borrower shall, nor shall permit any of their respective Subsidiaries to, own
directly or indirectly such a percentage of the beneficial Equity Interests in
any participating lessee as would cause a potential Event of Default under
Section 8.01(m) of this Agreement.
Section 6.07    Investments, Loans, Future Properties. Neither the Parent nor
the Borrower shall, nor shall permit any of their respective Subsidiaries to,
acquire by purchase, or otherwise, all or substantially all of the business,
property or fixed assets of any Person or any Hotel Property or other real
estate, make or permit to exist any loans, advances or capital contributions to,
or make any Investments in (including without limitation, loans and advances to,
and other Investments in, Subsidiaries), or purchase or commit to purchase any
evidences of Indebtedness of, Equity Interests in any Person, except the
following (provided that after giving effect thereto there shall exist no
Default):
(a)    Liquid Investments;
(b)    trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms, and other assets owned in the ordinary
course of owning the Hotel Properties and operating the business of the Borrower
and its Subsidiaries;
(c)    a Future Property (or a Person that owns a Future Property) which
qualifies as an Unencumbered Property or a Permitted Non‑Unencumbered Property;
provided that no such individual Hotel Property shall exceed 30% of the
Consolidated Total Book Value;
(d)    Investments in (i) unimproved land which do not in the aggregate have an
Investment Amount which exceeds 5% of the Consolidated Total Book Value;
(ii) Development Properties which do not in the aggregate have an Investment
Amount which exceeds 15% of the Consolidated Total Book Value,
(iii) Unconsolidated Entities which do not in the aggregate have an Investment
Amount which exceeds 15% of the Consolidated Total Book Value, and
(iv) mortgages, deeds of trust, deeds to secure debt or similar instruments that
are a lien on real property or mezzanine loans that are secured by pledges of
Equity Interests in entities that directly or indirectly own real property, in
each case where such real property is improved by fully operational hotels and
which instruments and pledges secure Indebtedness evidenced by a note or bond,
which do not in the aggregate have an Investment Amount which exceeds 10% of the
Consolidated Total Book Value; provided that the aggregate Investment Amount for
all Investments made pursuant to this Section 6.07(d) shall not exceed 30% of
the Consolidated Total Book Value;


-68-

--------------------------------------------------------------------------------





(e)    Investments in Subsidiaries that are used by such Subsidiaries to make
Investments permitted under this Section 6.07;
(f)    Capital Expenditures in Hotel Properties; and
(g)    any other Investments not covered by the preceding paragraphs of this
Section 6.07 and not otherwise prohibited by this Agreement, provided that the
aggregate Investment Amount for all Investments made pursuant to this clause (g)
shall not exceed 0.50% of Consolidated Total Book Value.
Notwithstanding the foregoing, neither the Borrower, nor the Parent, nor their
respective Subsidiaries shall acquire a Future Property or otherwise make an
Investment which would (a) cause a Default, (b) cause or result in the Borrower
or the Parent failing to comply with any of the financial covenants contained
herein, (c) cause the aggregate Investment Amount for (i) all Future Properties
located outside the United States and (ii) all Investments made pursuant to
Section 6.07(d) which are either located outside the United States or in an
Unconsolidated Entity which has at least 50% of its assets located outside the
United States to exceed 10% of the Consolidated Total Book Value or (e) cause
the Parent’s or any Subsidiary’s Investment in the Personal Property for any
Hotel Property to cause a potential Event of Default under Section 8.01(m) of
this Agreement.
Section 6.08    Affiliate Transactions. Except as otherwise approved by a
majority of the Board of Trustees of the Parent including a majority of the
independent trustees, the Borrower will not, and will not permit any of its
Subsidiaries to, make, directly or indirectly (a) any transfer, sale, lease,
assignment or other disposal of any assets to any Affiliate of the Borrower
which is not a Guarantor or any purchase or acquisition of assets from any such
Affiliate; or (b) any arrangement or other transaction directly or indirectly
with or for the benefit of any such Affiliate (including without limitation,
guaranties and assumptions of obligations of an Affiliate), other than in the
ordinary course of business and at market rates.
Section 6.09    Sale and Leaseback. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any arrangement with any Person, whereby
in contemporaneous transactions the Borrower or such Subsidiary sells
essentially all of its right, title and interest in a material asset and the
Borrower or such Subsidiary acquires or leases back the right to use such
property.
Section 6.10    Sale or Discount of Receivables. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, sell with
recourse, or discount or otherwise sell for less than the face value thereof,
any of its notes or accounts receivable, other than in the ordinary course of
business and consistent with past and existing business practices.
Section 6.11    Restriction on Negative Pledges. The Borrower will not, and will
not permit any of its Subsidiaries that directly or indirectly own an interest
in any Unencumbered Property to, enter into or suffer to exist any agreement
(other than (i) this Agreement and the Credit Documents, (ii) any agreement that
conditions the ability of the Parent or its Subsidiaries to encumber their
assets upon the maintenance of one or more specified ratios that limit the
ability of such Persons to encumber their assets but that do not generally
prohibit the encumbrance of assets or the encumbrance of specific assets, and
(iii) a provision in any agreement governing Qualified Unsecured Debt generally
prohibiting the encumbrance of assets (exclusive of any outright prohibition on
the encumbrance of particular Unencumbered Properties) so long as such provision
is generally consistent with a comparable provision of the Credit Documents)
prohibiting the creation or assumption of any Lien upon the Unencumbered
Properties, whether now owned or hereafter acquired; provided that, the Borrower
and its Subsidiaries that are Material Subsidiaries may permit a Lien upon a
Hotel Property that was an Unencumbered Property at the end of the immediately
preceding Fiscal Quarter of the Parent, so long as no Default exists at such
time or would be caused thereby and the Borrower has provided to the
Administrative Agent a Compliance Certificate evidencing pro forma compliance
with Article VII following the removal of such Hotel Property as an Unencumbered
Property.
Section 6.12    Material Documents. The Borrower will not, nor will it permit
any of its Subsidiaries (other than Permitted Other Subsidiaries) to, enter into
any termination, modification or amendment of any of the following documents
without the prior written consent of the Administrative Agent:


-69-

--------------------------------------------------------------------------------





(a)    Qualified Ground Lease; and
(b)    Any other material agreement, including without limitation any
participating lease or management agreement.
provided, however, that so long as no Default or Event of Default has occurred
and is continuing, such terminations, modifications or amendments shall be
permitted so long as they could not reasonably be expected to (i) cause a
Material Adverse Change or (ii) impair or otherwise adversely affect in any
material respect the interests or rights of the Administrative Agent or any
Bank, in each case after taking into account the effect of any agreements that
supplement or serve to replace, in whole or in part, such Qualified Ground
Leases or other material agreements. Any termination, modification or amendment
prohibited under this Section 6.12 shall, to the extent permitted by applicable
law, be void and of no force and effect.
Section 6.13    Limitations on Development, Construction, Renovation and
Purchase of Hotel Properties. Neither the Parent nor the Borrower shall or shall
permit any of their respective Subsidiaries to (a) engage in the development,
construction or expansion of any Hotel Properties (except for Development
Properties permitted by the provisions of Section 6.07) or (b) enter into any
binding agreements to purchase Hotel Properties or other assets; provided that
the Parent, the Borrower and their Subsidiaries may enter into binding
agreements to purchase Hotel Properties or other assets if at all times such
Person has available sources of capital equal to the portion of the purchase
price of such Hotel Properties or other assets which constitutes a recourse
obligation of the Parent, the Borrower or its Subsidiary, which available
sources of capital may include Advances to the extent that the Borrower may
borrow the same for the purposes required or other Indebtedness permitted by the
terms of this Agreement.
Section 6.14    OFAC. The Parent will not, and will not permit any of its
Subsidiaries to, knowingly engage in any dealings or transactions with any
Person, or in any country or territory, that at the time of the dealing or
transaction is, or whose government is, the subject of Sanctions.
Section 6.15    Voluntary Prepayments during a Leverage Trigger Period.
Notwithstanding anything contained herein to the contrary, during any Leverage
Trigger Period, the Parent will not, and will not permit any of its Subsidiaries
to:
(a)    make (or give any notice in respect of) any voluntary or optional payment
or prepayment on or voluntary or optional redemption or acquisition for value
of, including, in each case without limitation, by way of depositing with the
trustee with respect thereto money or securities before due for the purpose of
paying when due any Indebtedness that is pari passu with the Revolving Facility
and the TL Facility, any Secured Non-Recourse Indebtedness or any subordinated
Indebtedness other than any payment, prepayment, redemption or acquisition for
value of the LHL Facility or any Refinancing Debt (without limitation of the
obligations of the Borrower and the Guarantors under Section 2.07(c)); or
(b)    amend or modify, or permit the amendment or modification of, any Secured
Non-Recourse Indebtedness, any Indebtedness subordinated to the Revolving
Facility and the TL Facility, or any other Indebtedness pari passu with the
Revolving Facility and the TL Facility or any agreement (including, without
limitation, any purchase agreement, indenture or loan agreement) related
thereto, to the extent such amendment or modification would accelerate or
advance the maturity or other date of required principal payments of any such
Indebtedness or declare it to be due and payable or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or include an offer to prepay, redeem,
purchase or defease such Indebtedness, in each case prior to the then existing
stated maturity thereof, other than in respect of Refinancing Debt (without
limitation of the obligations of the Borrower and the Guarantors under Section
2.07(c)).


-70-

--------------------------------------------------------------------------------





ARTICLE VII

FINANCIAL COVENANTS
So long as any Note or any amount under any Credit Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Bank shall have any
Commitment hereunder, unless the Administrative Agent shall otherwise consent in
writing (subject to the provisions of Section 11.01), the Borrower agrees to
comply and cause the Parent to comply with the following covenants.
Section 7.01    Fixed Charge Coverage Ratio. The Parent shall maintain at the
end of each Rolling Period a Fixed Charge Coverage Ratio of not less than 1.50
to 1.00.
Section 7.02    Maintenance of Net Worth. The Parent shall at all times maintain
an Adjusted Net Worth of not less than the Minimum Tangible Net Worth.
Section 7.03    Limitations on Total Liabilities. The Parent shall not at any
time permit the Leverage Ratio to be greater than 7.25 to 1.00.
Section 7.04    Limitations on Unsecured Indebtedness. The Parent shall not at
any time on a Consolidated basis permit the ratio of (a) the Parent’s Unsecured
Indebtedness to (b) the Total Unencumbered Asset Value to exceed 60%; provided,
however, that such ratio may be increased to 65% one or more times for two
consecutive Fiscal Quarters following a Material Acquisition.
Section 7.05    Limitations on Secured Indebtedness. The Parent shall not at any
time on a Consolidated basis permit the ratio of (a) the Parent’s Secured
Indebtedness to (b) the Consolidated Total Book Value to exceed 45%.
Section 7.06    Limitations on Secured Recourse Indebtedness. The Parent shall
not at any time on a Consolidated basis permit the ratio of (a) the Secured
Recourse Indebtedness of the Parent and its Subsidiaries to (b) the Consolidated
Total Book Value to exceed 10%.
ARTICLE VIII

EVENTS OF DEFAULT; REMEDIES
Section 8.01    Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Credit Document:
(a)    Principal or Letter of Credit Obligation Payment. The Borrower shall fail
to pay any principal of any Note or any Letter of Credit Obligation when the
same becomes due and payable as set forth in this Agreement;
(b)    Interest or Other Obligation Payment. The Borrower shall fail to pay any
interest on any Note or any fee or other amount payable hereunder or under any
other Credit Document when the same becomes due and payable as set forth in this
Agreement, provided however that the Borrower will have a grace period of five
days after the payments covered by this Section 8.01(b) becomes due and payable
for the first two defaults under this Section 8.01(b) in every calendar year;
(c)    Representation and Warranties. Any representation or warranty made or
deemed to be made (i) by the Borrower in this Agreement or in any other Credit
Document, (ii) by the Borrower (or any of its officers) in connection with this
Agreement or any other Credit Document, or (iii) by the Parent or any Subsidiary
in any Credit Document shall prove to have been incorrect in any material
respect when made or deemed to be made;


-71-

--------------------------------------------------------------------------------





(d)    Covenant Breaches. (i) The Borrower shall fail to perform or observe any
covenant contained in Sections 5.02(a)(i), (b)(i) or (f), 5.08, Article VI or
Article VII of this Agreement or the Borrower shall fail to perform or observe,
or shall fail to cause any Subsidiary other than a Permitted Other Subsidiary to
perform or observe any covenant in any Credit Document beyond any notice and/or
cure period for such default expressly provided in such Credit Document or
(ii) the Borrower, the Parent or any Subsidiary other than a Permitted Other
Subsidiary shall fail to perform or observe any term or covenant set forth in
any Credit Document which is not covered by clause (i) above or any other
provision of this Section 8.01, in each case if such failure shall remain
unremedied for 30 days after the earlier of the date written notice of such
default shall have been given to the Borrower, the Parent or such Subsidiary
other than a Permitted Other Subsidiary by the Administrative Agent or any Bank
or the date a Responsible Officer of the Borrower or any Material Subsidiary has
actual knowledge of such default, unless such default in this clause (ii) cannot
be cured in such 30 day period and the Borrower is diligently proceeding to
cure, or caused to be cured, such default, in which event the cure period shall
be extended to 90 days;
(e)    Cross‑Defaults. with respect to (i) any Secured Non‑Recourse Indebtedness
which is outstanding in a principal amount of at least $220,000,000 individually
or when aggregated with all such Secured Non‑Recourse Indebtedness of the
Borrower, the Parent or any of their respective Subsidiaries or (ii) any other
Indebtedness (but excluding Indebtedness evidenced by the Notes) which is
outstanding in a principal amount of at least $75,000,000 individually or when
aggregated with all such Indebtedness of the Borrower, the Parent or any of
their respective Subsidiaries, any of the following:
(A)    any such Indebtedness shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof,
(B)    the Borrower, the Parent or any of their respective Subsidiaries shall
fail to pay any principal of or premium or interest of any of such Indebtedness
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness,
or
(C)    any other event shall occur or condition shall exist under any agreement
or instrument relating to such Indebtedness, and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to permit the holders of such
Indebtedness to accelerate the maturity of such Indebtedness;
(f)    Insolvency. The Borrower, the Parent, any Guarantor, or any of their
respective Material Subsidiaries shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against the Borrower, the Parent, any
Guarantor, or any of their respective Material Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property and, in the case of any such proceeding
instituted against the Borrower, the Parent, any Guarantor, or any of their
respective Material Subsidiaries, either such proceeding shall remain
undismissed for a period of 60 days or any of the actions sought in such
proceeding shall occur; or the Borrower, the Parent, any Guarantor, or any of
their respective Material Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this paragraph (f);
(g)    Judgments. Any judgment or order for the payment of money in excess of
$75,000,000 (reduced for purposes of this paragraph for the amount in respect of
such judgment or order that a reputable insurer has acknowledged being payable
under any valid and enforceable insurance policy) or in the case of a judgment
in respect of any Secured Non-Recourse Indebtedness, in excess of $220,000,000,
individually or


-72-

--------------------------------------------------------------------------------





in the aggregate, shall be rendered against the Borrower, the Parent or any of
their respective Subsidiaries which, within 60 days from the date such final
judgment is entered, shall not have been discharged or execution thereof stayed
pending appeal;
(h)    ERISA. (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is likely to result in the termination of such Plan for
purposes of Title IV of ERISA, unless such Reportable Event, proceedings or
appointment are being contested by the Parent or the Borrower in good faith and
by appropriate proceedings, (iv) any Plan shall terminate for purposes of
Title IV of ERISA, (v) the Parent, the Borrower or any member of a Controlled
Group shall incur any liability in connection with a withdrawal from a
Multiemployer Plan or the insolvency (within the meaning of Section 4245 of
ERISA) or reorganization (within the meaning of Section 4241 of ERISA) of a
Multiemployer Plan, unless such liability is being contested by the Parent or
the Borrower in good faith and by appropriate proceedings, or (vi) any other
event or condition shall occur or exist, with respect to a Plan; and in each
case in clauses (i) through (vi) above, such event or condition, together with
all other such events or conditions, if any, could subject the Borrower, the
Parent or any Material Subsidiary to any tax, penalty or other liabilities in
the aggregate exceeding $75,000,000 at the time of such event or upon occurrence
of such condition;
(i)    Guaranty. Any Guaranty shall for any reason cease to be valid and binding
on any Guarantor or any Guarantor shall so state in writing;
(j)    Environmental Indemnity. Any Environmental Indemnity shall for any reason
cease to be valid and binding on any Person party thereto or any such Person
shall so state in writing;
(k)    LaSalle Leasing. The Borrower shall for any reason cease to own, directly
or indirectly, at least 99.9% of the Equity Interests in LaSalle Leasing;
(l)    Default Under Qualified Ground Lease. Qualified Ground Leases for Hotel
Properties which comprise 25% or more of the Asset Value have in the aggregate
either (i) been terminated because of a default by the lessee under such
Qualified Ground Lease or (ii) are subject to a default by the lessee under such
Qualified Ground Lease which has not been cured or waived 10 days prior to the
date the ground lessors under such Qualified Ground Lease would have the right
to terminate such Qualified Ground Leases;
(m)    Parent’s REIT Status. There shall be a determination from the applicable
Governmental Authority from which no appeal can be taken that the Parent’s tax
status as a REIT has been lost;
(n)    Parent Common Stock. The Parent at any time hereafter fails to cause the
Parent Common Stock to be duly listed on the New York Stock Exchange, Inc. or
another nationally recognized stock exchange; or
(o)    Changes in Ownership and Control. Any of the following occur without the
written consent of the Required Lenders: (A) the Parent (i) amends the
Borrower’s partnership agreement in any material and adverse respect (which
shall not include any customary amendments to reflect transactions permitted by
this Agreement so long as such amendments are not otherwise adverse to the
Administrative Agent, any Issuing Bank or any of the Banks, (ii) admits a new
general partner to the Borrower, (iii) own less than 70% of the Equity Interests
in and beneficial ownership of the Borrower, or (iv) resigns as general partner
of the Borrower, or (B) the failure of individuals who are members of the board
of directors (or similar governing body) of the Parent on the Closing Date
(together with any new or replacement directors whose initial nomination for
election was approved by a majority of the directors who were either directors
on the Closing Date or previously so approved) to constitute a majority of the
board of directors (or similar governing body) of the Parent.


-73-

--------------------------------------------------------------------------------





Section 8.02    Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to Section 8.01(f) with respect to the
Borrower or the Parent) shall have occurred and be continuing, then, and in any
such event,
(a)    the Administrative Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Bank to make Advances and the obligation of each Issuing Bank
to issue, increase, or extend Letters of Credit to be terminated, whereupon the
same shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the Notes,
all interest thereon, the Letter of Credit Obligations, and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Notes, all such interest, all such Letter of Credit Obligations and all such
amounts shall become and be forthwith due and payable in full, without
presentment, demand, protest or further notice of any kind (including, without
limitation, any notice of intent to accelerate or notice of acceleration), all
of which are hereby expressly waived by the Borrower,
(b)    the Borrower shall, on demand of the Administrative Agent at the request
or with the consent of the Required Class Lenders under the Revolving Facility,
deposit into the Cash Collateral Account an amount of cash equal to the Letter
of Credit Exposure as security for the Obligations to the extent the Letter of
Credit Obligations are not otherwise paid at such time, and
(c)    the Administrative Agent shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under the
Credit Documents for the ratable benefit of the Banks by appropriate
proceedings.
Section 8.03    Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 8.01(f) with respect to the Borrower or the Parent shall
occur,
(a)    the obligation of each Bank to make Advances and the obligation of each
Issuing Bank to issue, increase, or extend Letters of Credit shall immediately
and automatically be terminated and the Notes, all interest on the Notes, all
Letter of Credit Obligations, and all other amounts payable under this Agreement
shall immediately and automatically become and be due and payable in full,
without presentment, demand, protest or any notice of any kind (including,
without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by the Borrower; and
(b)    to the extent permitted by law or court order, the Borrower shall deposit
into the Cash Collateral Account an amount of cash equal to the outstanding
Letter of Credit Exposure as security for the Obligations to the extent the
Letter of Credit Obligations are not otherwise paid at such time.
Section 8.04    Cash Collateral Account. (a) Pledge. The Borrower hereby
pledges, and grants to the Administrative Agent for the benefit of the Banks, a
security interest in all funds held in the Cash Collateral Account from time to
time, but under the control of the Administrative Agent, and all proceeds
thereof, as security for the payment of the Obligations, including without
limitation all Letter of Credit Obligations owing to any Issuing Bank or any
other Bank due and to become due from the Borrower to any Issuing Bank or any
other Bank under this Agreement in connection with the Letters of Credit and the
Borrower agrees to execute all cash management or cash collateral agreements and
UCC–1 financing statements requested by the Administrative Agent as needed or
desirable for the Administrative Agent to have a perfected first lien security
interest in the Cash Collateral Account. Promptly upon the expiration or
replacement of any Letter of Credit, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the Borrower such documents as the
Borrower may reasonably request to evidence the release of the funds held in the
Cash Collateral Account in respect of such Letter of Credit from the foregoing
security interest.
(b)    Application against Letter of Credit Obligations. The Administrative
Agent may, at any time or from time to time apply funds then held in the Cash
Collateral Account to the payment of any Letter of Credit Obligations owing to
any Issuing Bank, in such order as the Administrative Agent may elect, as shall
have become or shall become due and payable by the Borrower to any Issuing Bank
under this Agreement in connection with the Letters of Credit.


-74-

--------------------------------------------------------------------------------





(c)    Duty of Care. The Administrative Agent shall cause Citibank to exercise
reasonable care in the custody and preservation of any funds held in the Cash
Collateral Account and Citibank shall be deemed to have exercised such care if
such funds are accorded treatment substantially equivalent to that which
Citibank accords its own property, it being understood that neither Citibank nor
the Administrative Agent shall have any responsibility for taking any necessary
steps to preserve rights against any parties with respect to any such funds.
Section 8.05    Non‑exclusivity of Remedies. No remedy conferred upon the
Administrative Agent or the Banks is intended to be exclusive of any other
remedy, and each remedy shall be cumulative of all other remedies existing by
contract, at law, in equity, by statute or otherwise.
Section 8.06    Right of Set‑off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the granting of the consent, if any,
specified by Section 8.02 to authorize the Administrative Agent to declare the
Notes and any other amount payable hereunder due and payable pursuant to the
provisions of Section 8.02 or the automatic acceleration of the Notes and all
amounts payable under this Agreement pursuant to Section 8.03, each Bank is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Bank to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement, the Note held by such Bank, and the other Credit
Documents, irrespective of whether or not such Bank shall have made any demand
under this Agreement, such Note, or such other Credit Documents, and although
such obligations may be unmatured. Each Bank agrees to promptly notify the
Borrower after any such set‑off and application made by such Bank, provided that
the failure to give such notice shall not affect the validity of such set‑off
and application. The rights of each Bank under this Section are in addition to
any other rights and remedies (including, without limitation, other rights of
set‑off) which such Bank may have; provided, however, that in the event that any
Defaulting Lender exercises such right of set-off hereunder, (x) all amounts so
set off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16(b) and, pending
such payment, will be segregated by such Defaulting Lender form its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Banks and the Banks and (y) the Defaulting Lender will provide promptly
to the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of set-off.
ARTICLE IX

NEW YORK PROPERTIES
Section 9.01    New York Term Notes. In the event the Borrower elects to acquire
(whether through any of its Subsidiaries or otherwise) any Hotel Property
located in the State of New York (any such Hotel Property, a “New York
Property”), subject to the obligations of the relevant borrower under the
related Existing New York Note, the Borrower shall provide to the Administrative
Agent not less than 30 days’ prior written notice of such intent. In such notice
the Borrower shall request a Borrowing (a “New York Advance”) in an amount not
more than the outstanding principal amount of the related Existing New York Note
and shall cause the related Existing New York Note and the related Existing New
York Mortgage to be assigned to the Administrative Agent for the ratable benefit
of the Banks. The obligation of the Administrative Agent and each Bank to make
Advances in connection with such Borrowing shall be subject to compliance with
the following conditions precedent: (i) no Default or Event of Default shall
then exist, (ii) the Borrower shall have executed and delivered to the
Administrative Agent a Notice of Borrowing in the amount of the related New York
Advance in accordance with Section 2.02, and (iii) the Borrower shall have
satisfied the applicable conditions set forth in Article III (including, but not
limited to, any documentation required under Section 3.01(a)(xi) at least 45
days prior to the assignment of such Existing New York Note and Existing New
York Mortgage to the Administrative Agent) and any other applicable conditions
precedent to a Borrowing hereunder in connection with such Borrowing. The
Borrower hereby acknowledges that upon the consummation of such purchase, the
related Existing New York Note and Existing New York Mortgage shall be amended
and restated as a New York Term Note and a New York Mortgage, substantially in
the forms attached hereto as Exhibits H and I. For the avoidance of doubt, the
parties hereby acknowledge that the Existing Park Central Mortgage and the
Existing Park Central Note shall continue to be a New York Mortgage and a New
York Term Note, respectively, under this Agreement, which shall be deemed to be
a New York Mortgage hereunder, and the related note evidencing such Indebtedness
shall be deemed to


-75-

--------------------------------------------------------------------------------





be a New York Term Note hereunder, in each case mutatis mutandis. Such New York
Term Note will be in the amount of, and shall evidence, the related New York
Advance and be made payable to the Administrative Agent and such New York Term
Note and New York Mortgage will be held by the Administrative Agent for the
ratable benefit of the Banks. So long as such New York Term Note remains
outstanding, the following provisions shall apply:
(a)    New York Property as Unencumbered Property. The New York Property shall
not be disqualified as an Unencumbered Property by reason of the related New
York Mortgage so long as such New York Mortgage is held by the Administrative
Agent for the ratable benefit of the Banks. To the extent such New York Property
otherwise qualifies as an Unencumbered Property, then such New York Property
shall constitute an Unencumbered Property hereunder and the Asset Value of such
New York Property shall be included in the calculation of Total Unencumbered
Asset Value.
(b)    Other Notes. Each New York Term Note shall evidence a portion of the same
payment Obligations under the Credit Documents as those evidenced by the Notes.
So long as (but only so long as) any New York Mortgage is held by the
Administrative Agent as the mortgagee thereunder, then for purposes of
Article VII, the indebtedness evidenced by the related New York Term Note shall
be deemed to constitute Unsecured Indebtedness hereunder and shall not
constitute Secured Indebtedness.
(c)    Payments on the New York Term Notes.
(i)    Last Repaid. So long as the total outstanding principal amount of the
payment Obligations under the Credit Documents equals or exceeds the then total
outstanding principal amount of the New York Term Notes, the principal amount of
the payment Obligations evidenced by the New York Term Notes and secured by the
New York Mortgages shall at all times equal only the total principal amount of
the New York Term Notes. The principal amount of the New York Term Notes shall
be reduced only by the last and final sums that the Borrower repays with respect
to the Obligations under the Credit Documents and shall not be reduced by any
intervening repayments of such Obligations. So long as the balance of the
payment Obligations under the Credit Documents exceeds the then total
outstanding principal amount of the New York Term Notes, any payments and
repayments of such Obligations shall not be deemed to be applied against, or to
reduce, the portion of such principal payment Obligations evidenced by the New
York Term Notes and secured by the New York Mortgages. Notwithstanding the
foregoing, the Borrower may direct the Administrative Agent to apply payments
and repayments of payment Obligations under the Credit Documents against the
portion of such Obligations evidenced by any New York Term Note and secured by
any New York Mortgage. No Advances made under this Agreement subsequent to any
particular New York Advance shall be deemed to be an Advance under the related
New York Term Note or secured by the related New York Mortgage.
(ii)    Other Notes. Any amounts applied to reduce the payment Obligations
evidenced by any New York Term Note shall correspondingly reduce the Obligations
of the Borrower evidenced by the other Notes on a dollar-for-dollar basis.
(iii)    Repayments and Transfers. The Borrower may transfer or cause the
transfer of any New York Property to any Person in compliance with Section 6.05.
In such event and upon the request of the Borrower, the Administrative Agent
shall cooperate in all reasonable respects with the Borrower to assign the
related New York Term Note and the related New York Mortgage without
representation, recourse or warranty (other than (A) that the Administrative
Agent is the holder of the Indebtedness evidenced and secured thereby and
(B) the then outstanding principal amount thereof) to any lender to the
transferee of such Hotel Property as requested by the Borrower, at the
Borrower’s sole cost and expense. Such assignment shall not require the approval
of any Bank or be subject to the satisfaction of any conditions precedent other
than the preparation (at the Borrower’s sole cost and expense) of appropriate
assignment documentation in customary form and otherwise satisfactory to the
Administrative Agent. Further, if requested at any time by the Borrower, a
Subsidiary that owns a New York Property, the Administrative Agent or the
Required Class Lenders


-76-

--------------------------------------------------------------------------------





with respect to any of the Collective Facilities, the Administrative Agent shall
cause a New York Mortgage to be released. Such release of such New York Mortgage
shall not require the consent of any Bank or be subject to the satisfaction of
any conditions precedent other than the preparation (at the Borrower’s sole cost
and expense) of appropriate release documentation in customary form and
otherwise satisfactory to the Administrative Agent. Notwithstanding anything to
the contrary contained in this Section 9.01, (1) any sale or other disposition
of any New York Property occurring in connection with any such assignment or
release of a New York Mortgage must comply with the provisions of Section 6.05
hereof and (2) from and after the time of any release or assignment of any New
York Mortgage, any Indebtedness of the Borrower or any of its Subsidiaries
secured by the related New York Property must not result in any Default or Event
of Default under Section 6.02.
(iv)    Costs, Expenses and Indemnification. The provisions regarding costs and
expenses and indemnification Obligations contained in Sections 11.04 and 11.07
of this Agreement shall apply in all respects to any transactions involving any
Existing New York Note, any Existing New York Mortgage, any New York Term Note
or any New York Mortgage and all actions taken or omitted to be taken by the
Administrative Agent and the Banks in connection therewith. Neither the
Administrative Agent nor any of the Banks shall be responsible for any losses,
costs or expenses incurred by the Borrower or any of its Subsidiaries in
connection with the loss of any recording tax credits or savings pertaining to
any Existing New York Mortgage or any New York Mortgage. Further, without
limitation of any other indemnification obligations of the Borrower pursuant to
the Credit Documents, the Borrower will expressly indemnify the Administrative
Agent and the Banks from any and all losses, costs and expenses (including
reasonable legal fees) they may incur as a result of failure by the Borrower or
any of its Subsidiaries to pay any recording or other documentary taxes
associated with any Existing New York Mortgage or any New York Mortgage.
(d)    Borrower as Co-Obligor. The Borrower hereby acknowledges that it shall be
deemed to be a co-obligor in respect of each New York Term Note. The liability
of the Borrower for the obligations evidenced by each New York Term Note shall
be absolute and unconditional irrespective of:
(i)    any lack of validity or enforceability of such New York Term Note, the
related New York Mortgage, any other Credit Document, any participating lease
for a Hotel Property or any other agreement or instrument relating thereto;
(ii)    any change in the time, manner, or place of payment of, or in any other
term of, such New York Term Note or New York Mortgage, or any other amendment or
waiver of or any consent to departure from any other Credit Document or any
participating lease for a Hotel Property;
(iii)    any exchange, release, or nonperfection of any collateral, if
applicable, or any release or amendment or waiver of or consent to departure
from any other agreement or guaranty, relating to such New York Term Note or any
related New York Mortgage; or
(iv)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of the Borrower in respect thereof.
(e)    Certain Waivers. The Borrower makes the waivers set forth below in
respect of each New York Term Note and each New York Mortgage.
(i)    Notice. The Borrower hereby waives promptness, diligence, notice of
acceptance, notice of acceleration, notice of intent to accelerate and any other
notice with respect to any of its obligations under any New York Term Note or
any New York Mortgage.
(ii)    Other Remedies. The Borrower hereby waives any requirement that the
Administrative Agent or any Bank protect, secure, perfect, or insure any Lien or
any Property subject thereto


-77-

--------------------------------------------------------------------------------





or exhaust any right or take any action against the Borrower or any other Person
or any collateral, if any, including any action required pursuant to a Legal
Requirement.
(iii)    Waiver of Subrogation.
(A)    The Borrower hereby irrevocably waives, until satisfaction in full of all
of its obligations under the New York Term Notes and the New York Mortgages and
termination of all Commitments, any claim or other rights which it may acquire
against any Subsidiary that arise from the Borrower’s obligations under any New
York Term Note, New York Mortgage or any other Credit Document, including,
without limitation, any right of subrogation (including, without limitation, any
statutory rights of subrogation under Section 509 of the Bankruptcy Code,
11 U.S.C. §509, or otherwise), reimbursement, exoneration, contribution,
indemnification, or any right to participate in any claim or remedy of the
Administrative Agent or any Bank against such Subsidiary or any collateral which
the Administrative Agent or any Bank now has or acquires. If any amount shall be
paid to the Borrower in violation of the preceding sentence and the obligations
under such New York Term Note or such New York Mortgage shall not have been paid
in full and all of the Commitments terminated, such amount shall be held in
trust by the Administrative Agent for the ratable benefit of the Banks and shall
promptly be paid to the Administrative Agent for the ratable benefit of the
Banks to be applied to the obligations under such New York Term Note or such New
York Mortgage, whether matured or unmatured, as the Administrative Agent may
elect. The Borrower acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by this Agreement and that
the waiver set forth in this clause (A) is knowingly made in contemplation of
such benefits.
(B)    The Borrower further agrees that it will not enter into any agreement
providing, directly or indirectly, for any contribution, reimbursement,
repayment, or indemnity by any Subsidiary or any other Person on account of any
payment by the Borrower to the Administrative Agent or any Bank under any New
York Term Note or any New York Mortgage.
(f)    Rights of Qualified Unsecured Lenders. Notwithstanding any provision
herein to the contrary, the Administrative Agent (i) shall not foreclose or
otherwise enforce the Lien of any New York Mortgage without the prior written
consent of each Qualified Unsecured Lender, acting in its sole discretion, and
(ii) shall release the Lien of any New York Mortgage in accordance with
Section 9.01(c)(iii) promptly upon the Administrative Agent’s receipt of a
written notice from any Qualified Unsecured Lender (x) stating that an event of
default has occurred and is continuing in respect of the related Qualified
Unsecured Debt and (y) requesting, in the sole discretion of such Qualified
Unsecured Lender, that such New York Mortgage be released. This Section 9.01(f)
shall inure to the benefit of each Qualified Unsecured Lender as a third party
beneficiary, provided that by its acknowledgement of this Article IX and
acceptance of the benefits of this Section 9.01(f), each Qualified Unsecured
Lender shall be deemed to have acknowledged (A) that nothing in this Agreement
shall be deemed to create an advisory, fiduciary or agency relationship, or
fiduciary duty between the Administrative Agent and any Qualified Unsecured
Lender or any other holder of Qualified Unsecured Debt, and (B) that the
Administrative Agent shall have no duty whatsoever to protect, secure, perfect,
or insure the Lien of any New York Mortgage or to enforce any New York Mortgage
against any Person or collateral, and (C) that such Qualified Unsecured Lender
shall have no claim or cause of action in connection with any release of any New
York Mortgage contemplated by this Article IX, the nonperfection or lack of
priority of any New York Mortgage, or any action taken or omitted to be taken by
the Administrative Agent in respect of a New York Mortgage in accordance with
this Article IX. Notwithstanding any provision herein (including in
Section 11.01) or in any other Credit Document to the contrary, neither this
Section 9.01(f) nor the defined terms “Qualified Unsecured Lender,” “Qualified
Unsecured Debt” and “New York Mortgage” may be amended or waived (as applicable)
without the written consent of each Qualified Unsecured Lender. For the
avoidance of doubt, nothing in this Section 9.01(f) shall be deemed to limit the
rights of Administrative Agent, the Banks or the Issuing Banks under Article
VIII of this Agreement (except to the extent described in clause (i) of this
Section 9.01(f) above), nor shall this Section 9.01(f) limit or restrict or
affect in any manner whatsoever the rights of the Administrative Agent, the
Banks or the Issuing Bank to


-78-

--------------------------------------------------------------------------------





enforce or otherwise protect their rights and benefits under any Credit Document
other than a New York Mortgage or the right of the Borrower to cause any New
York Mortgage to be released in accordance with Section 9.01(c)(iii).
ARTICLE X

AGENCY AND ISSUING BANK PROVISIONS
Section 10.01    Authorization and Action. Each Bank hereby appoints and
authorizes the Administrative Agent to take such action as the Administrative
Agent on its behalf and to exercise such powers under this Agreement and the
other Credit Documents as are delegated to the Administrative Agent by the terms
hereof and of the other Credit Documents, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement or any other Credit Document (including, without limitation,
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Banks and all holders of Notes; provided,
however, that the Administrative Agent shall not be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, any other Credit Document, or applicable law. The
functions of the Administrative Agent are administerial in nature and in no
event shall the Administrative Agent have a fiduciary or trustee relation in
respect of any Bank by reason of this Agreement or any other Credit Document.
Within 5 Business Days of the Administrative Agent or a Bank receiving actual
notice (without any duty to investigate) of a Default, the Administrative Agent
or such Bank, as applicable, will provide written notice of such Default to the
Banks.
Section 10.02    Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken (including such
Person’s own negligence) by it or them under or in connection with this
Agreement or the other Credit Documents, except for its or their own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, the Administrative Agent: (a) may treat the payee of any Note as the
holder thereof until the Administrative Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form satisfactory to
the Administrative Agent; (b) may consult with legal counsel (including counsel
for the Borrower), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Bank and shall not be
responsible to any Bank for any statements, warranties or representations made
in or in connection with this Agreement or the other Credit Documents; (d) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or any other
Credit Document on the part of the Parent, the Borrower or their Subsidiaries or
to inspect the property (including the books and records) of the Borrower or its
Subsidiaries; (e) shall not be responsible to any Bank for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Credit Document; and (f) shall incur no liability under
or in respect of this Agreement or any other Credit Document by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
telecopier, telegram, cable or telex) believed by it to be genuine and signed or
sent by the proper party or parties.
Section 10.03    Administrative Agent and Its Affiliates. With respect to its
Commitment, the Advances made by it and the Notes issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Bank and may exercise the same as though it were not the
Administrative Agent. The term “Bank” or “Banks” shall, unless otherwise
expressly indicated, include the Administrative Agent in its individual
capacity. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, the Borrower or any of its Subsidiaries, and any Person
who may do business with or own securities of the Borrower or any such
Subsidiary, all as if the Administrative Agent were not the Administrative Agent
hereunder and without any duty to account therefor to the Banks.
Section 10.04    Bank Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank and based on the Parent’s and the Borrower’s financial statements and the
Parent’s filings under the Exchange Act and such other documents and information
as it has deemed


-79-

--------------------------------------------------------------------------------





appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement. Nothing in this Agreement or any other Credit Document shall require
the Administrative Agent or any of its directors, officers, agents or employees
to carry out any “know your customer” or other checks in relation to any Person
on behalf of any Bank and each Bank confirms to the Administrative Agent that it
is solely responsible for any such checks it is required to carry out and that
it may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its directors, officers, agents or employees.
Section 10.05    Indemnification. The Banks severally agree to indemnify the
Administrative Agent and each Issuing Bank (to the extent not reimbursed by the
Borrower), according to their respective Pro Rata Shares from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, litigation, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent (solely in its capacity as such) or such Issuing Bank
(solely in its capacity as such) in any way relating to or arising out of this
Agreement or any action taken or omitted by the Administrative Agent or such
Issuing Bank under this Agreement or any other Credit Document (including the
Administrative Agent’s or such Issuing Bank’s own negligence), provided that no
Bank shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, litigation, costs, expenses or
disbursements resulting from the Administrative Agent’s or such Issuing Bank’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each Bank agrees to reimburse the Administrative Agent promptly upon demand for
its Pro Rata Share of any out‑of‑pocket expenses (including reasonable counsel
fees) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Credit Document, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower. The terms “Administrative Agent”
and “Issuing Bank” shall be deemed to include the employees, directors, officers
and Affiliates of the Administrative Agent and each Issuing Bank for purposes of
this Section 10.05.
Section 10.06    Successor Administrative Agent and Issuing Banks. (a) The
Administrative Agent or any Issuing Bank may resign at any time by giving
written notice thereof to the Banks and the Borrower and may be removed at any
time with cause by the Required Lenders upon receipt of written notice from the
Required Lenders to such effect. Upon receipt of notice of any such resignation
or removal, the Required Lenders shall have the right to appoint a successor
Administrative Agent or Issuing Bank which successor Administrative Agent or
Issuing Bank shall be acceptable to the Borrower, unless an Event of Default
then exists, in which event the Borrower shall have no such approval right. If
no successor Administrative Agent or Issuing Bank shall have been so appointed,
and shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s or Issuing Bank’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Administrative Agent or Issuing Bank,
then the retiring Administrative Agent or Issuing Bank may, on behalf of the
Banks and the Borrower, appoint a successor Administrative Agent or Issuing Bank
acceptable to the Borrower, which shall be a commercial bank meeting the
financial requirements of an Eligible Assignee and, in the case of an Issuing
Bank, a Bank. Upon the acceptance of any appointment as Administrative Agent or
Issuing Bank by a successor Administrative Agent or Issuing Bank, such successor
Administrative Agent or Issuing Bank shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent or Issuing Bank, and the retiring Administrative Agent or
Issuing Bank shall be discharged from its duties and obligations under this
Agreement and the other Credit Documents, except that the retiring Issuing Bank
shall remain an Issuing Bank with respect to any Letters of Credit issued by
such Issuing Bank and outstanding on the effective date of its resignation or
removal and the provisions affecting such Issuing Bank with respect to such
Letters of Credit shall inure to the benefit of the retiring Issuing Bank until
the termination of all such Letters of Credit. After any retiring Administrative
Agent’s or Issuing Bank’s resignation or removal hereunder as Administrative
Agent or Issuing Bank, the provisions of this Article X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was such
Administrative Agent or Issuing Bank under this Agreement and the other Credit
Documents.
(b)    In addition to the foregoing, if a Bank becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, any Issuing Bank
may, upon prior written notice to the Borrower and the Administrative Agent,
resign as an Issuing Bank effective at the close of business New York time on a
date specified


-80-

--------------------------------------------------------------------------------





in such notice (which date may not be less than 30 days after the date of such
notice); provided that such resignation by such Issuing Bank will have no effect
on the validity or enforceability of any Letter of Credit then outstanding or on
the obligations of the Borrower or any Bank under this Agreement with respect to
any such outstanding Letter of Credit or otherwise to the such Issuing Bank.
Section 10.07    Co-Syndication Agents, Joint Lead Arrangers, Joint Bookrunners,
Co-Documentation Agents. Bank of Montreal and Bank of America, N.A. shall be
named Co-Syndication Agents for the Revolving Facility and Bank of Montreal,
Bank of America, N.A., PNC Bank, National Association, TD Bank, N.A., Sumitomo
Mitsui Banking Corporation, and U.S. Bank National Association shall be named
Co-Syndication Agents for the TL Facility, but such Co-Syndication Agents shall
have no right or duty to act as agent on behalf of the Banks in such capacity.
Citigroup Global Markets Inc., BMO Capital Markets, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, PNC Capital Markets LLC, TD Bank, N.A., Sumitomo
Mitsui Banking Corporation, and U.S. Bank National Association shall be named
Joint Lead Arrangers for the Revolving Facility and TL Facility, but such Joint
Lead Arrangers shall have no right or duty to act as agent on behalf of the
Banks in such capacities. Citigroup Global Markets Inc., BMO Capital Markets,
and Merrill Lynch, Pierce, Fenner & Smith Incorporated shall be named Joint
Bookrunners for the Revolving Facility and TL Facility, but such Joint
Bookrunners shall have no right or duty to act as agent on behalf of the Banks
in such capacities. PNC Bank, National Association, TD Bank, N.A., U.S. Bank
National Association, Sumitomo Mitsui Banking Corporation, and Wells Fargo Bank,
National Association, Raymond James Bank, N.A., Royal Bank of Canada, Regions
Bank, and Branch Banking and Trust Company shall be named Co-Documentation
Agents for the Revolving Facility and Wells Fargo Bank, National Association,
Raymond James Bank, N.A., Regions Bank, Branch Banking and Trust Company, and
Crédit Agricole Corporate and Investment Bank shall be named Co-Documentation
Agents for the TL Facility, but the Co-Documentation Agents shall have no right
or duty to act as agent on behalf of the Banks in such capacity.
Section 10.08    Designation of Additional Agents. The Administrative Agent
shall have the continuing right, for purposes hereof, at any time and from time
to time to designate one or more of the Banks (and/or its or their Affiliates)
as “arrangers” or other designations for purposes hereof, but no such
designation shall have any substantive effect, and no such Banks or their
Affiliates shall have any additional powers, duties or responsibilities as a
result thereof.
ARTICLE XI

MISCELLANEOUS
Section 11.01    Amendments, Etc. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Credit Document, nor consent to any
departure by the Borrower or any Guarantor therefrom, nor increase in the
aggregate Commitments of the Banks, shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment shall
increase the Commitment of any Bank without the written consent of such Bank,
and no amendment, waiver or consent shall, unless in writing and signed by all
the Banks, (or, in the event the waiver or consent affects only Banks under the
Revolving Facility or the TL Facility, all of the Banks party to the applicable
Facility), do any of the following: (a)(i) increase the Total Revolving Facility
Commitments to an amount in excess of Seven Hundred Fifty Million Dollars
($750,000,000), except in accordance with the provisions of Section 1.06, which
may permit an additional Five Hundred Million Dollar ($500,000,000) increase in
the Total Revolving Facility Commitments to a maximum of One Billion Two Hundred
Fifty Million Dollars ($1,250,000,000) in Total Revolving Facility Commitments,
or (ii) increase the Total TL Facility Commitments to an amount in excess of
Three Hundred Million Dollars ($300,000,000), except in accordance with the
provisions of Section 1.06, which may permit an additional Two Hundred Million
Dollar ($200,000,000) increase in the Total TL Facility Commitments to a maximum
of Five Hundred Million Dollars ($500,000,000) in Total TL Facility Commitments,
(b) reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder or under any other Credit Document or otherwise
release the Borrower from any Obligations, (c) postpone any date fixed for any
scheduled payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder or extend the termination date of such Bank’s
Commitment beyond the Revolving Facility Maturity Date (except in accordance
with the provisions of Section 1.07) or the TL Facility Maturity Date, as
applicable, (d) change the percentage of the Commitments of the Banks which
shall be required for the Banks or any of them to take any


-81-

--------------------------------------------------------------------------------





action hereunder or under any other Credit Document, (e) amend this
Section 11.01, (f) amend the definitions of “Required Lenders” or “Required
Class Lenders”, (g) amend the definition of “Asset Value”, but not the
definitions that are used in such definition, (h) release any Guarantor from its
obligations under the Guaranty or the Environmental Indemnity or any Pledgor
from its obligations under the Pledge Agreement; provided that the
Administrative Agent can, if no Default then exists, release any Eligible
Subsidiary Guarantor and Pledgor in accordance with the provisions of
Sections 5.09(b), 5.10(c) or 11.23, (i) modify any provisions requiring payment
to be made for the ratable account of the Banks, (j) amend the definition of
“Pro Rata Share” or (k) require the duration of an Interest Period to be more
than six months if such period is not available to all Banks; and provided
further that no amendment, waiver or consent shall, unless in writing and signed
by the Administrative Agent or any Issuing Bank in addition to the Banks
required above to take such action, affect the rights or duties of the
Administrative Agent or such Issuing Bank, as the case may be, under this
Agreement or any other Credit Document. In addition, none of the following
decisions shall be made without the written consent of the Required Lenders, or,
in the event the decision affects only the Banks under the Revolving Facility or
the TL Facility, the applicable Required Class Lenders:
(a)    [Reserved];
(b)    any determination to make a Borrowing after the occurrence and during the
continuance of an Event of Default;
(c)    [Reserved];
(d)    any waiver of or any amendment to the financial covenants contained in
Article VII of this Agreement or any definitions used therein;
(e)    any waiver or modification of the covenants contained in Article V or
Article VI;
(f)    any amendment, supplement or modification to, or waiver of, the
provisions of Section 8.01 of this Agreement;
(g)    any determination to send notice to the Borrower of, or otherwise
declare, an Event of Default pursuant to Section 8.01 of this Agreement;
(h)    any determination to accelerate the Obligations pursuant to Section 8.02
of this Agreement;
(i)    any exercise of remedies under any Credit Document;
(j)    any waiver for more than 45 days of, or any amendment to, the reporting
requirements set forth in clauses (a)-(d) of Section 5.05 of this Agreement;
(k)    any material waiver of the conditions to a Hotel Property qualifying as
either an Unencumbered Property or a Permitted Non‑Unencumbered Property; and
(l)    any other waiver or modification of the Credit Documents unless the
applicable provision of this Agreement expressly permits such waiver or
modification to be made by the Administrative Agent.
Any amendment to this Agreement which extends the expiration date of any Letter
of Credit beyond the Revolving Facility Maturity Date shall require the written
consent of any Bank affected by such amendment. Any amendment to this Agreement
including a covenant of the Parent or any of its Subsidiaries or amendment to a
definition shall require the Borrower’s written consent. Anything herein to the
contrary notwithstanding, during such period as a Bank is a Defaulting Lender,
to the fullest extent permitted by applicable law, such Bank will not be
entitled to vote in respect of amendments and waivers hereunder and the
Commitment and the outstanding Advances or other extensions of credit of such
Bank hereunder will not be taken into account in determining whether the
Required Lenders, Required Class Lenders or all of the Banks, as required, have
approved any such amendment or waiver (and the definitions of “Required Lenders”
and “Required Class Lenders” will automatically be deemed modified accordingly
for the duration of such


-82-

--------------------------------------------------------------------------------





period; provided, that any such amendment or waiver that would increase or
extend the term of the Commitment or Commitments of such Defaulting Lender,
extend the date fixed for the payment of principal or interest owing to such
Defaulting Lender hereunder, reduce the principal amount of any obligation owing
to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder, or alter the terms of this proviso, will
require the consent of such Defaulting Lender.
Section 11.02    Notices, Etc. (a) Except as specifically provided herein, all
notices and other communications shall be in writing (including telecopy or
telex) and mailed, telecopied, telexed, hand delivered or delivered by a
nationally recognized overnight courier, (a) if to the Borrower, at its address
at 7550 Wisconsin Avenue, 10th Floor, Bethesda, Maryland 20814, Attention: Mr.
Kenneth G. Fuller, with a copy to William Diamond at DeCampo Diamond & Ash, 747
Third Avenue, New York, New York 10017 (telephone: (212) 758-1710; telecopy
(212) 758-1728) and a copy to Robert K. Hagan at Hagan & Vidovic, LLP, Suite
611, 101 North Wacker Drive, Chicago, Illinois 60606 (telephone: (312) 525-8132;
telecopy (312) 525-8149); (b) if to any Bank at its Domestic Lending Office;
(c) if to the Administrative Agent, at its address at Citibank, N.A., 1615 Brett
Road OPS III, New Castle, Delaware 19720, Attention: Bank Loan Syndications
Department, (telecopy: (646) 274-5080; telephone: (302) 894-6010; (d) if to
Citibank as Issuing Bank, at its address at 1615 Brett Road OPS III, New Castle,
Delaware 19720, Attention: Bank Loan Syndications Department, (telecopy: (646)
274-5080; telephone: (302) 894-6010), (e) if to the Existing Issuing Bank, at
its Domestic Lending Office, or, (f) as to each party, at such other address or
telecopier number as shall be designated by such party in a written notice to
the other parties. All such notices and communications shall (i) when mailed,
telecopied, telexed or hand delivered or delivered by overnight courier, be
effective 3 days after deposited in the mails, when telecopy transmission is
completed, when confirmed by telex answer-back or when delivered, (ii) when
delivered by posting to an Approved Electronic Platform, an Internet website or
a similar telecommunication device requiring that a user have prior access to
such Approved Electronic Platform, website or other device (to the extent
permitted by Section 11.02(b) to be delivered thereunder), when such notice,
demand, request, consent and other communication shall have been made generally
available on such Approved Electronic Platform, Internet website or similar
device to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform, provided that if requested by any Bank or any
Issuing Bank, the Administrative Agent shall deliver a copy of the
Communications to such Bank or Issuing Bank by e-mail or telecopier and
(iii) when delivered by electronic mail or any other telecommunications device,
upon receipt by the sender of a response from any one recipient, or from an
employee or representative of the Person receiving notice on behalf of such
Person, acknowledging receipt (which response may not be an automatic
computer-generated response) and an identical notice is also sent simultaneously
by mail, overnight courier or personal deliver as otherwise provided in this
Section 11.02; provided, however, that notices and communications to the
Administrative Agent pursuant to Article II or Article X shall not be effective
until received by the Administrative Agent; provided further that any notice or
communication which is delivered after the close of regular business hours of
the recipient shall be deemed received on the next Business Day. Delivery by
telecopier of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Agreement or the Notes or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of an
original executed counterpart thereof. Each Bank and each Issuing Bank agrees
(i) to notify the Administrative Agent in writing of such Bank or such Issuing
Bank’s e-mail address to which a notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Bank and such
Issuing Bank becomes a party to this Agreement (and from time to time thereafter
to ensure that the Administrative Agent has on record an effective e-mail
address for such Bank and such Issuing Bank) and (ii) that any notice may be
sent to such e-mail address.
(b)    Notwithstanding clause (a) (unless the Administrative Agent requests that
the provisions of clause (a) be followed) and any other provision in this
Agreement or any other Credit Document providing for the delivery of any
Approved Electronic Communication by any other means, the Borrower and the
Guarantors shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to global.loans.support@citigroup.com or such other
electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify to the Borrower. Nothing in this clause
(b) shall prejudice the right of the


-83-

--------------------------------------------------------------------------------





Administrative Agent or any Bank or any Issuing Bank to deliver any Approved
Electronic Communication to the Borrower or any Guarantor in any manner
authorized in this Agreement or to request that the Borrower effect delivery in
such manner.
(c)    Each of the Banks and the Borrower and each Guarantor agrees that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Banks by posting such Approved
Electronic Communications on IntraLinks™ or a substantially similar electronic
platform chosen by the Administrative Agent to be its electronic transmission
system (the “Approved Electronic Platform”). Although the Approved Electronic
Platform and its primary web portal are secured with generally-applicable
security procedures and policies implemented or modified by the Administrative
Agent from time to time (including, as of the Closing Date, a dual firewall and
a User ID/Password Authorization System) and the Approved Electronic Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Banks and the Borrower and each Guarantor acknowledges and agrees that
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution. In consideration for the convenience and other benefits afforded
by such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which is hereby acknowledged, each of the Banks and
the Borrower and each Guarantor hereby approves distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
(d)    THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES IN CONNECTION WITH THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
(e)    Each of the Banks and the Borrower and each Guarantor agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
Section 11.03    No Waiver; Remedies. No failure on the part of any Bank, the
Administrative Agent, or any Issuing Bank to exercise, and no delay in
exercising, any right hereunder or under any other Credit Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies provided in this Agreement and the other Credit Documents
are cumulative and not exclusive of any remedies provided by law.
Section 11.04    Costs and Expenses. The Borrower agrees to pay on demand all
reasonable out‑of‑pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, due diligence,
administration, modification and amendment of this Agreement, the Notes and the
other Credit Documents and syndication of the Obligations including, without
limitation, (a) the reasonable fees and out‑of‑pocket expenses of Shearman &
Sterling LLP, counsel for the Administrative Agent (and no other Bank), and
(b) to the extent not included in the foregoing, the costs of any local counsel,
travel expenses of the Administrative Agent and its consultants and
representatives, engineering reports, environmental reports, mortgage and
intangible taxes (if any), and any title or Uniform Commercial Code search
costs, any flood plain search costs, insurance consultant costs and other costs
usual and customary in connection with a credit facility of this type. In
addition, the Borrower agrees to pay on demand all reasonable out-of‑pocket
costs and expenses, if any, of the Administrative Agent, each Issuing Bank, and
each Bank


-84-

--------------------------------------------------------------------------------





(including, without limitation, reasonable counsel fees and expenses of the
Administrative Agent, such Issuing Bank, and each Bank) in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement and the other Credit Documents.
Section 11.05    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent, and when
the Administrative Agent shall have, as to each Bank, either received a
counterpart hereof executed by such Bank or been notified by such Bank that such
Bank has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent, each Issuing Bank, each Bank
and only to the extent specifically set forth in Section 9.01(f), each Qualified
Unsecured Lender, and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights or delegate its duties
under this Agreement or any interest in this Agreement without the prior written
consent of each Bank.
Section 11.06    Bank Assignments and Participations. (a) Assignments. Any Bank
may assign to one or more banks or other entities all or any portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of any Commitment held by such Bank, the Advances owing to it, any
Notes held by it, and the participation interest in the Letter of Credit
Obligations held by it); provided, however, that (i) each such assignment shall
be of a constant, and not a varying, percentage of all of such Bank’s rights and
obligations in respect of such Facility and shall involve a ratable assignment
of such Bank’s Commitment in respect of such Facility, such Bank’s Advances in
respect of such Facility and, in the case of the Revolving Facility, such Bank’s
participation in Letter of Credit Exposure, (ii) the amount of the resulting
Commitment or Commitments and Advances of the assigning Bank (unless it is
assigning all its Commitment or Commitments) and the assignee Bank pursuant to
each such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment) shall in no event be less than $10,000,000 and
shall be an integral multiple of $1,000,000, (iii) each such assignment shall be
to an Eligible Assignee, (iv) the parties to each such assignment shall execute
and deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with the Notes subject to such
assignment, (v) except with respect to assignments to other Banks or an
Affiliate of the assigning Bank, the consent of the Administrative Agent shall
be required, which consent shall not be unreasonably withheld or delayed,
(vi) no such assignments shall be made to any Defaulting Lender, Potential
Defaulting Lender, the Borrower or its Affiliates or any of their respective
subsidiaries, any natural Person, or any Person who, upon becoming a Bank
hereunder, would constitute any of the foregoing Persons described in this
clause, and (vii) each Eligible Assignee (other than an Eligible Assignee which
is an Affiliate of the assigning Bank) shall pay to the Administrative Agent a
$3,500 administrative fee; provided, however, that the Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment; provided further that the parties hereby agree that
Merrill Lynch, Pierce, Fenner & Smith Incorporated may, without notice to the
Borrower, assign its rights and obligations under this Agreement to any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, which effective date shall be at least 3 Business
Days after the execution thereof, (A) the assignee thereunder shall be a party
hereto for all purposes and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, have the
rights and obligations of a Bank hereunder and (B) such Bank thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of such Bank’s
rights and obligations under this Agreement, such Bank shall cease to be a party
hereto). Notwithstanding anything herein to the contrary, any Bank may assign,
as collateral or otherwise, any of its rights under the Credit Documents,
including to any Federal Reserve Bank or other central bank, and this Section
shall not apply to any such assignment. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
will be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment make such additional payments to
the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Administrative Agent and, unless a Default has
occurred and is continuing, the Borrower, which consent shall not be
unreasonably withheld or delayed, the applicable pro rata share of Revolving
Facility Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby


-85-

--------------------------------------------------------------------------------





irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank and each other Bank hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Revolving
Facility Advances and participations in Letters of Credit. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder becomes effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest will be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
(b)    Term of Assignments. By executing and delivering an Assignment and
Acceptance, the Bank thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency of
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Bank makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
Guarantors or the performance or observance by the Borrower or the Guarantors of
any of their obligations under this Agreement or any other instrument or
document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements and filings under the Exchange Act referred to in Sections 4.06 and
5.05, if applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such Bank or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vi) such assignee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of this Agreement are required to be
performed by it as a Bank.
(c)    The Register. The Administrative Agent shall maintain at its address
referred to in Section 11.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Banks and the Commitments of, and principal amount of the
Advances owing to, each Bank from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Banks, and the
Banks may treat each Person whose name is recorded in the Register as a Bank
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Bank at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Procedures. Upon its receipt of an Assignment and Acceptance executed by
a Bank and an Eligible Assignee, together with the Note subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of the attached Exhibit B,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register, and (iii) give prompt notice thereof to the Borrower.
Within 5 Business Days after its receipt of such notice, the Borrower, at its
own expense, shall execute and deliver to the Administrative Agent in exchange
for the surrendered Note, a new Note payable to the order of such Eligible
Assignee in amount equal to, respectively, the Commitment and the outstanding
Advances assumed by it pursuant to such Assignment and Acceptance, and if the
assigning Bank has retained any Commitment hereunder, a new Note payable to the
order of such Bank in an amount equal to, respectively, the Commitment and the
outstanding Advances retained by it hereunder. Such new Note shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of the attached Exhibit A-1 or Exhibit A-2, as
applicable.
(e)    Participations. Each Bank may sell participations to one or more banks or
other entities (excluding natural Persons) in or to all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment, the Advances owing to it, its participation
interest in the Letter of Credit Obligations, and the Notes held by it);
provided, however, that (i) such Bank’s obligations under this Agreement
(including, without limitation, its Commitment to the Borrower hereunder) shall
remain unchanged, (ii) such Bank


-86-

--------------------------------------------------------------------------------





shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Bank shall remain the holder of any such Note
for all purposes of this Agreement, (iv) the Borrower, the Administrative Agent,
and the Issuing Banks and the other Banks shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement, and (v) such Bank shall not require the participant’s
consent to any matter under this Agreement, except for change in the principal
amount of any Note in which the participant has an interest, reductions in fees
or interest, or extending the Revolving Facility Maturity Date or the TL
Facility Maturity Date, as applicable, in each case, except as permitted in this
Agreement. The Borrower hereby agrees that participants shall have the same
rights under Sections 2.08, 2.09, and 2.11(c) hereof as the Bank to the extent
of their respective participations, provided that no participant shall be able
to collect in excess of amounts payable to the Bank selling to such participant
under such Sections in respect of the interest sold to such participant or to
collect any such amounts from the Borrower. Each Bank that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Advances or other obligations under the Credit Documents (the
“Participant Register”); provided that no Bank shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any participant or any information relating to a participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Credit Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(f)    Confidentiality. Each Bank may furnish any information concerning the
Borrower and its Subsidiaries in the possession of such Bank from time to time
to assignees and participants (including prospective assignees and
participants); provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree in writing to
preserve the confidentiality of any confidential information relating to the
Borrower and its Subsidiaries received by it from or on behalf of such Bank in
accordance with Section 11.20.
Section 11.07    Indemnification. (a) The Borrower shall indemnify the
Administrative Agent, the Banks (in any capacity or title and including any
lender which was a Bank hereunder prior to any full assignment of its
Commitment), the Issuing Banks, and each affiliate thereof and their respective
directors, officers, employees, partners and agents (each of the foregoing
Persons, an “Indemnitee”) from, and discharge, release, and hold each of them
harmless against, any and all losses, liabilities, claims or damages (including
reasonable legal fees) to which any of them may become subject, insofar as such
losses, liabilities, claims or damages (including reasonable legal fees) arise
out of or result from (i) any actual or proposed use of the proceeds of any
Advance, (ii) any breach by the Borrower or any Guarantor of any provision of
this Agreement or any other Credit Document, (iii) any investigation, litigation
or other proceeding (including any threatened investigation or
proceeding) relating to the foregoing regardless of the identity of the party
bringing such investigation, litigation or other proceeding, or (iv) any
Environmental Claim or requirement of Environmental Laws concerning or relating
to the present or previously‑owned or operated properties, or the operations or
business, of the Borrower or any of its Subsidiaries, and the Borrower shall
reimburse the Administrative Agent, each Issuing Bank, and each Bank, and each
affiliate thereof and their respective directors, officers, employees and
agents, upon demand for any reasonable out-of-pocket expenses (including legal
fees) incurred in connection with any such investigation, litigation or other
proceeding; and expressly including any such losses, liabilities, claims,
damages, or expense incurred by reason of the Indemnitee’s own negligence, but
excluding any such losses, liabilities, claims, damages or expenses incurred by
reason of such Indemnitee’s gross negligence or willful misconduct or willful
breach in bad faith of a material provision of this Agreement as determined in a
final non-appealable judgment by a court of competent jurisdiction.
(b)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against, any such Indemnitee on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Advance or Letter of Credit, or the use of the proceeds thereof.


-87-

--------------------------------------------------------------------------------





(c)    No Indemnitee referred to in this Section 11.07 shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby.
Section 11.08    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Section 11.09    Survival of Representations, Indemnifications, etc. All
representations, warranties contained in this Agreement or made in writing by or
on behalf of the Borrower in connection herewith shall survive the execution and
delivery of this Agreement and the Credit Documents, the making of the Advances
and any investigation made by or on behalf of the Banks, none of which
investigations shall diminish any Bank’s right to rely on such representations
and warranties. All obligations of the Borrower provided for in Sections 2.08,
2.09, 2.11(c), 11.04 and 11.07 shall survive any termination of this Agreement
and repayment in full of the Obligations.
Section 11.10    Severability. In case one or more provisions of this Agreement
or the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.
Section 11.11    Entire Agreement. This Agreement, the Notes and the other
Credit Documents constitute the entire understanding among the parties hereto
with respect to the subject matter hereof and supersede any prior agreements,
written or oral, with respect thereto.
Section 11.12    Usury Not Intended. Without limitation of any rights under
Section 2.06(c), it is the intent of the Borrower and each Bank in the execution
and performance of this Agreement and the other Credit Documents to contract in
strict compliance with applicable usury laws, including conflicts of law
concepts, governing the Advances of each Bank including such applicable laws of
the State of New York and the United States of America from time to time in
effect. In furtherance thereof, the Banks and the Borrower stipulate and agree
that none of the terms and provisions contained in this Agreement or the other
Credit Documents shall ever be construed to create a contract to pay, as
consideration for the use, forbearance or detention of money, interest at a rate
in excess of the Maximum Rate and that for purposes hereof “interest” shall
include the aggregate of all charges which constitute interest under such laws
that are contracted for, charged or received under this Agreement; and in the
event that, notwithstanding the foregoing, under any circumstances the aggregate
amounts taken, reserved, charged, received or paid on the Advances, include
amounts which by applicable law are deemed interest which would exceed the
Maximum Rate, then such excess shall be deemed to be a mistake and each Bank
receiving same shall credit the same on the principal of its Notes (or if such
Notes shall have been paid in full, refund said excess to the Borrower). In the
event that the maturity of the Notes is accelerated by reason of any election of
the holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest may never include more than the Maximum
Rate and excess interest, if any, provided for in this Agreement or otherwise
shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited on the applicable Notes
(or, if the applicable Notes shall have been paid in full, refunded to the
Borrower). In determining whether or not the interest paid or payable under any
specific contingencies exceeds the Maximum Rate, the Borrower and the Banks
shall to the maximum extent permitted under applicable law amortize, prorate,
allocate and spread in equal parts during the period of the full stated term of
the Notes all amounts considered to be interest under applicable law at any time
contracted for, charged, received or reserved in connection with the
Obligations. The provisions of this Section shall control over all other
provisions of this Agreement or the other Credit Documents which may be in
apparent conflict herewith.
Section 11.13    Governing Law. ANY DISPUTE BETWEEN THE BORROWER, THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK, ANY BANK, OR ANY INDEMNITEE ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS, INCLUDING BUT NOT LIMITED TO THE VALIDITY, INTERPRETATION,


-88-

--------------------------------------------------------------------------------





CONSTRUCTION, BREACH, ENFORCEMENT OR TERMINATION HEREOF AND THEREOF, AND WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS) OF THE STATE OF NEW YORK.
Section 11.14    Consent to Jurisdiction; Service of Process; Jury Trial. (a)
Exclusive Jurisdiction. Except as provided in subsection (b), each of the
parties hereto agrees that all disputes among them arising out of, connected
with, related to, or incidental to the relationship established among them in
connection with, this Agreement or any of the other Credit Documents whether
arising in contract, tort, equity, or otherwise, shall be resolved exclusively
by state or federal courts located in the city, county and state of New York,
but the parties hereto acknowledge that any appeals from those courts may have
to be heard by a court located outside of New York. Each of the parties hereto
waives in all disputes brought pursuant to this subsection (a) any objection
that it may have to the location of the court considering the dispute.
(b)    Other Jurisdictions. The Borrower agrees that the Administrative Agent,
any Bank or any Indemnitee shall have the right to proceed against the Borrower
or its Property in a court in any location to enable such person to (1) obtain
personal jurisdiction over the Borrower or (2) enforce a judgment or other court
order entered in favor of such Person. The Borrower agrees that it will not
assert any permissive counterclaims in any proceeding brought by such Person to
enforce a judgment or other court order in favor of such Person. The Borrower
waives any objection that it may have to the location of the court in which such
Person has commenced a proceeding described in this subsection (b).
(c)    Service of Process. The Borrower waives personal service of any process
upon it and irrevocably consents to the service of process of any writs, process
or summonses in any suit, action or proceeding by the mailing thereof by the
Administrative Agent or the Banks by registered or certified mail, postage
prepaid, to the Borrower addressed as provided herein. Nothing herein shall in
any way be deemed to limit the ability of the Administrative Agent or the Banks
to serve any such writs, process or summonses in any other manner permitted by
applicable law. The Borrower irrevocably waives any objection (including,
without limitation, any objection of the laying of venue or based on the grounds
of forum non conveniens) which it may now or hereafter have to the bringing of
any such action or proceeding with respect to this Agreement or any other
instrument, document or agreement executed or delivered in connection herewith
in any jurisdiction set forth above.
(d)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
(e)    Waiver of Bond. The Borrower waives the posting of any bond otherwise
required of any party hereto in connection with any judicial process or
proceeding to realize on the collateral enforce any judgment or other court
order entered in favor of such party, or to enforce by specific performance,
temporary restraining order, preliminary or permanent injunction, this Agreement
or any other Credit Document.
Section 11.15    Knowledge of Borrower. For purposes of this Agreement,
“knowledge of the Borrower” means the actual knowledge of any of the executive
officers and all other Responsible Officers of the Parent.
Section 11.16    Banks Not in Control. None of the covenants or other provisions
contained in the Credit Documents shall or shall be deemed to, give the Banks
the rights or power to exercise control over the affairs and/or


-89-

--------------------------------------------------------------------------------





management of the Borrower, any of its Subsidiaries, any Material Subsidiary or
any Guarantor, the power of the Banks being limited to the right to exercise the
remedies provided in the Credit Documents.
Section 11.17    Headings Descriptive. The headings of the several Sections and
paragraphs of the Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
Section 11.18    Time is of the Essence. Time is of the essence under the Credit
Documents.
Section 11.19    Scope of Indemnities. The Borrower acknowledges and agrees that
certain of its Obligations and indemnities under this Agreement include any
claims resulting from the negligence or alleged negligence of the Administrative
Agent, the Banks, or any other Indemnitee.
Section 11.20    Confidentiality. (a) The Administrative Agent, each Issuing
Bank and each Bank severally agrees that it will use its commercially reasonable
efforts not to disclose without the prior written consent of the Parent or the
Borrower (other than to an Affiliate or such Person’s or their Affiliate’s
directors, officers, employees, auditors, regulators or counsel) any Information
(as defined below) with respect to the Parent or the Borrower which is furnished
pursuant to this Agreement except that the Administrative Agent, each Issuing
Bank and each Bank may disclose any such Information (i) which is or becomes
generally available to the public other than by a breach of this Section 11.20,
(ii) which is known by or becomes known by such Person from another Person,
(iii) as may be required or appropriate in any report, statement or testimony
submitted to any Governmental Authority, regulatory authority or self-regulatory
authority (whether in the United States or elsewhere), (iv) as may be required
or appropriate in response to any summons or subpoena or any law, order,
regulation, ruling or similar legal process applicable to the Administrative
Agent, such Issuing Bank or such Bank, (v) to any other party hereto, (vi) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder,
(vii) subject to an agreement containing provisions substantially the same as
those of this Section 11.20, to (A) any prospective participant or assignee in
connection with any contemplated transfer pursuant to Section 11.06 in
accordance with the provisions of Section 11.06(f) or (B) any actual or
prospective party to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (viii) on a confidential basis to (A) any
rating agency in connection with rating the Parent or its Subsidiaries or this
Agreement or (B) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to this
Agreement, (ix) with the consent of the Borrower, or (x) to the extent such
Information becomes available to the Administrative Agent, any Bank, any Issuing
Bank or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower. In addition, the Administrative Agent, any Bank,
any Issuing Bank or any of their respective Affiliates may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent, any Bank, any Issuing Bank or any of
their respective Affiliates in connection with the administration of this
Agreement, the other Credit Documents, and the Commitments. For purposes of this
Section, “Information” means all information received from the Parent or any of
its Subsidiaries (including the Fee Letter and any information obtained based on
a review of the books and records of the Parent or any of its Subsidiaries)
relating to the Parent or any of its Subsidiaries or any of their respective
businesses; provided that, in the case of information so received after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
(b)    Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties hereto acknowledge and agree
that (i) any obligations of confidentiality contained herein and therein do not
apply and have not applied from the commencement of discussions between the
parties to the tax treatment and tax structure of the transactions contemplated
by the Credit Documents (and any related transactions or arrangements), and
(ii) each party (and each of its employees, representatives, or other
agents) may disclose to any and all parties as required, without limitation of
any kind, the tax treatment and tax structure of the transactions contemplated
by the Credit Documents


-90-

--------------------------------------------------------------------------------





and all materials of any kind (including opinions or other tax analyses) that
are provided to such party relating to such tax treatment and tax structure, all
within the meaning of Treasury Regulations Section 1.6011-4; provided, however,
that each party recognizes that the privilege each has to maintain, in its sole
discretion, the confidentiality of a communication relating to the transactions
contemplated by the Credit Documents, including a confidential communication
with its attorney or a confidential communication with a federally authorized
tax practitioner under Section 7525 of the Internal Revenue Code, is not
intended to be affected by the foregoing.
Section 11.21    USA Patriot Act Notice. The Patriot Act and federal regulations
issued with respect thereto require all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, the
Administrative Agent (for itself and/or as Administrative Agent for all Banks
hereunder) may from time-to-time request, and the Borrower shall provide the
Administrative Agent, the Borrower’s and each Guarantor’s and Material
Subsidiary’s name, address, tax identification number and/or such other
identification information as shall be necessary for each Bank to comply with
federal law. An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.
Section 11.22    No Fiduciary Duties. The Parent, the Borrower and each
Guarantor agrees that nothing in the Credit Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Administrative Agent, any Arranger, any Issuing
Bank, any Bank or any Affiliate thereof, on the one hand, and the Parent, the
Borrower or such Guarantor, as applicable, its stockholders or its Affiliates,
on the other. The Parent, the Borrower and each Guarantor agrees that the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions. The Parent, the Borrower and each Guarantor agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. The Parent,
the Borrower and each Guarantor acknowledges that the Administrative Agent, the
Arrangers, the Issuing Banks, the Banks and their respective Affiliates may have
interests in, or may be providing or may in the future provide financial or
other services to other parties with interests which the Parent, the Borrower or
such Guarantor may regard as conflicting with its interests and may possess
information (whether or not material to the Parent, the Borrower or such
Guarantor) other than as a result of (x) the Administrative Agent acting as
administrative agent hereunder or (y) the Banks acting as lenders hereunder,
that the Administrative Agent, any Arranger, any Issuing Bank or any Bank may
not be entitled to share with the Parent, the Borrower or any Guarantor. Without
prejudice to the foregoing, each of the Parent, the Borrower and each Guarantor
agrees that the Administrative Agent, the Arrangers, the Issuing Banks, the
Banks and their respective Affiliates may (a) deal (whether for its own or its
customers’ account) in, or advise on, securities of any Person, and (b) accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with other Persons in each case, as if the Administrative Agent were not the
Administrative Agent and as if the Issuing Banks and Banks were not lenders
hereunder, and without any duty to account therefor to the Parent, the Borrower
or any Guarantor. The Parent, the Borrower and each Guarantor hereby irrevocably
waives, in favor of the Administrative Agent, the Issuing Banks and the Banks,
any conflict of interest which may arise by virtue of the Administrative Agent,
the Arrangers, the Issuing Banks and the Banks acting in various capacities
under the Credit Documents or for other customers of the Administrative Agent,
any Arranger, any Issuing Bank or any Bank as described in this Section 11.22.
Section 11.23    Release of Eligible Subsidiary Guarantors. Within 10 Business
Days following the written request by a Responsible Officer of the Parent, the
Administrative Agent, on behalf of the Banks and the Issuing Banks, shall
release, at the Borrower’s sole cost and expense, any Eligible Subsidiary
Guarantor from its obligations under this Agreement and each other Credit
Document so long as: (i) there is no Default or Event of Default existing under
this Agreement either at the time of such request or at the time such Eligible
Subsidiary Guarantor is released; (ii) the Parent shall have received and have
in effect at such time an Investment Grade Rating; (iii) a Responsible Officer
of the Parent delivers to the Administrative Agent a certificate in form and
substance reasonably satisfactory to the Administrative Agent stating that such
Eligible Subsidiary Guarantor requested to be released is either being released
from its obligation under each Senior Financing Transaction or is not required
to provide a guaranty with respect to any Senior Financing Transaction to which
the Parent is a party or to which it is simultaneously (or substantially


-91-

--------------------------------------------------------------------------------





simultaneously) entering into; and (iv) no Leverage Trigger Period then exists
(collectively, clauses (i), (ii), (iii) and (iv) shall be considered an
“Investment Grade Release Event”).
Section 11.24    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[Balance of page intentionally left blank]








-92-

--------------------------------------------------------------------------------






EXECUTED as of the date first referenced above.
BORROWER:
 
 
 
 
LASALLE HOTEL OPERATING
PARTNERSHIP, L.P.,
a Delaware limited partnership
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
Name:
Kenneth G. Fuller
 
 
Title:
Chief Financial Officer
 
 
 
 



PARENT:
 
 
 
 
LASALLE HOTEL PROPERTIES,
a Maryland real estate investment trust
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
Name:
Kenneth G. Fuller
 
Title:
Chief Financial Officer
 
 
 
 





LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------







GUARANTORS:
 
 
 
 
LASALLE HOTEL LESSE, INC.,
an Illinois corporation
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
Name:
Kenneth G. Fuller
 
Title:
Chief Financial Officer
 
 
 
 

GLASS HOUSES,
a Maryland real estate investment trust
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
Name:
Kenneth G. Fuller
 
Title:
Chief Financial Officer
 
 
 
 

DA ENTITY, LLC,
a Delaware limited liability company
 
 
 
 
By:
LaSalle Hotel Properties,
its member
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
Name:
Kenneth G. Fuller
 
 
Title:
Chief Financial Officer
and
 
 
 
 
 
 
 
By:
RDA Entity, Inc.,
its member
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
Name:
Kenneth G. Fuller
 
 
Title:
Chief Financial Officer
 
 
 
 





    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





RDA ENTITY, INC.
LHO GRAFTON HOTEL LESSEE, INC.
LHO LE PARC LESSEE, INC.
LHO SANTA CRUZ ONE LESSEE, INC.
LUCKY TOWN BURBANK LESSEE, INC.
RAMROD LESSEE, INC.
LHO MISSION BAY ROSIE LESSEE, INC.
PARADISE LESSEE, INC.
GEARY DARLING LESSEE, INC.
CHAMBER MAID LESSEE, INC.
SEASIDE HOTEL LESSEE, INC.
LET IT FLHO LESSEE, INC.
LASALLE WASHINGTON ONE LESSEE, INC.
LHO LEESBURG ONE LESSEE, INC.
LHO SAN DIEGO ONE LESSEE, INC.,
LHOBERGE LESSEE, INC.
DIM SUM LESSEE, INC.
FUN TO STAY LESSEE, INC.
SERENITY NOW LESSEE, INC.
SOULDRIVER LESSEE, INC.
SF TREAT LESSEE, INC.
VIVA SOMA LESSEE, INC.
each, a Delaware corporation
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
Name:
Kenneth G. Fuller
 
Title:
Chief Financial Officer

LHO WASHINGTON HOTEL ONE, L.L.C.
LHO WASHINGTON HOTEL TWO, L.L.C.
LHO WASHINGTON HOTEL THREE, LLC
LHO WASHINGTON HOTEL FOUR, L.L.C.
LHO WASHINGTON HOTEL SIX, L.L.C.
I&G CAPITOL, LLC
LHO TOM JOAD CIRCLE DC, L.L.C.
H STREET SHUFFLE, LLC
SILVER P, LLC,
each, a Delaware limited liability company
 
 
 
 
By:
Glass Houses,
its managing member
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
Name:
Kenneth G. Fuller
 
 
Title:
Chief Financial Officer





    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





DC ONE LESSEE, L.L.C.
DC TWO LESSEE, L.L.C.
DC THREE LESSEE, L.L.C.
DC FOUR LESSEE, L.L.C.
DC SIX LESSEE, L.L.C.
DC I&G CAPITAL LESSEE, L.L.C.
LHO TOM JOAD CIRCLE DC LESSEE, L.L.C.
H STREET SHUFFLE LESSEE, LLC
SILVER P LESSEE, LLC,
each, a Delaware limited liability company
 
 
 
 
By:
LaSalle Washington One Lessee, Inc.,
its managing member
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
Name:
Kenneth G. Fuller
 
 
Title:
Chief Financial Officer

NYC SERENADE, L.L.C.
LHO CHICAGO RIVER, L.L.C.
LHO ALEXIS HOTEL, L.L.C.
LHO ONYX HOTEL ONE, L.L.C.
PC FESTIVUS, LLC,
LOOK FORWARD, LLC
SUNSET CITY, LLC
PDX PIONEER, LLC
HARBORSIDE, LLC
LHO BADLANDS, L.L.C.
RW NEW YORK, LLC
LHO MICHIGAN AVENUE FREEZEOUT, L.L.C.
each, a Delaware limited liability company
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
Name:
Kenneth G. Fuller
 
 
 
Title:
Chief Financial Officer





    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





SEASIDE HOTEL, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Seaside Hotel, LLC,
its general partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer

GEARY DARLING, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Geary Darling, LLC,
its general partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties, its
general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer

CHAMBER MAID, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Chamber Maid, LLC,
its general partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties, its
general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer



    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





LET IT FLHO, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Let It FLHO, LLC,
its general partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P., its
managing member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties, its
general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer

LHO GRAFTON HOTEL, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO Grafton Hotel, L.L.C.,
its general partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer

LHO LE PARC, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO Le Parc, L.L.C.,
its general partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer



    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





LHO SANTA CRUZ HOTEL, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO Santa Cruz Hotel One, L.L.C.,
its general partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer

LUCKY TOWN BURBANK, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
Lucky Town Burbank, L.L.C.,
its general partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer

LHO MISSION BAY ROSIE HOTEL, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO Mission Bay Rosie Hotel, L.L.C.,
its general partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer



    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





LHO MISSION BAY HOTEL, L.P.,
a California limited partnership
 
 
 
 
 
 
By:
LHO San Diego Financing, L.L.C.,
its general partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer

LHO SAN DIEGO FINANCING, L.L.C.,
a Delaware limited liability company
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P,
its member
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties, its
general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer

LHO HOLLYWOOD LM, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
 
By:
LHO Hollywood Financing, Inc.,
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer



    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





LHO NEW ORLEANS LM, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
 
By:
LHO New Orleans Financing, Inc.,
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer

WILD INNOCENT I, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Innocent I, LLC,
its general partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer

CHIMES OF FREEDOM, LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
OF Freedom I, LLC,
its managing member
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer



    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





WILD I, LLC
CHIMES I, LLC
OF FREEDOM I, LLC, 
each, a Delaware limited liability company
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer

LHO ONYX ONE LESSEE, L.L.C.
NYC SERENADE LESSEE, L.L.C.
LHO CHICAGO RIVER LESSEE, L.L.C.
LHO ALEXIS LESSEE, L.L.C.
CHIMES OF FREEDOM LESSEE, LLC
WILD INNOCENT I LESSEE, LLC
PC FESTIVUS LESSEE, LLC,
SUNSET CITY LESSEE, LLC
LOOK FORWARD LESSEE, LLC
PDX PIONEER LESSEE, LLC
LHO BADLANDS LESSEE, L.L.C.
HARBORSIDE LESSEE, LLC
RW NEW YORK, LLC
LHO MICHIGAN AVENUE FREEZEOUT LESSEE, L.L.C.
each, a Delaware limited liability company
 
 
 
 
 
 
 
By:
LaSalle Hotel Lessee, Inc.,
its managing member
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer





    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





LHO SAN DIEGO HOTEL ONE, L.P., 
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO San Diego Hotel One, L.L.C.,
its general partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer

LHOBERGE, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
LHOberge, LLC,
its general partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer

DON’T LOOK BACK, LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
Look Forward, LLC,
its manager
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer



    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





DON’T LOOK BACK LESSEE, LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
Look Forward Lessee, LLC,
its managing member
 
 
 
 
 
 
 
By:
LaSalle Hotel Lessee, Inc.,
its managing member
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer





    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





DIM SUM, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Dim Sum, LLC,
its general partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer

FUN TO STAY, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
FUN TO STAY, LLC,
its general partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer

SERENITY NOW, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
SERENITY NOW, LLC,
its general partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer



    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





SOULDRIVER, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
Souldriver, L.L.C.,
its general partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer

VIVA SOMA LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Viva Soma, LLC,
its general partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer

SF TREAT, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
SF Treat, LLC,
its general partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.,
its managing member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Kenneth G. Fuller
 
 
 
 
Name:
Kenneth G. Fuller
 
 
 
 
Title:
Chief Financial Officer



    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT, ISSUING BANK AND BANK:

CITIBANK, N.A., as Administrative Agent, an Issuing Bank, and a Bank
By:    /s/ Christopher J. Albano            
    Name: Christopher J. Albano    
Title: Authorized Signatory


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







BANKS:


BANK OF MONTREAL,
as an Issuing Bank and a Bank


By:    /s/ Gwendolyn Gatz            
    Name: Gwendolyn Gatz    
Title: Vice President




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.,
as an Issuing Bank and a Bank


By:    /s/ Will T. Bowers, Jr.        
    Name:     Will T. Bowers, Jr.    
Title: Senior Vice President


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------









PNC BANK, NATIONAL ASSOCIATION,
as a Bank


By:    /s/ Katie Chowdhry        
    Name:     Katie Chowdhry    
Title: Vice President


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
as a Bank


By:    /s/ Lori Y. Jensen                
    Name:     Lori Y. Jensen    
Title: Senior Vice President


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





SUMITOMO MITSUI BANKING CORPORATION, as a Bank


By:    /s/ William G. Karl            
    Name:     William G. Karl    
Title: Executive Officer




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





TD BANK, N.A.,
as a Bank


By:    /s/ John Howell                
    Name:     John Howell    
Title: Vice President


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





REGIONS BANK,
as a Bank


By:    /s/ T. Barrett Vawter            
    Name:     T. Barrett Vawter
Title: Vice President




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Bank


By:    /s/ Mark F. Monahan            
    Name:     Mark F. Monahan    
Title: Senior Vice President


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY,
as a Bank


By:    /s/ Steve Whitcomb        
    Name: Steve Whitcomb    
Title: Senior Vice President






    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





LAND BANK OF TAIWAN, NEW YORK BRANCH, as a Bank


By:    /s/ Arthur Chen                
    Name:     Arthur Chen    
Title: General Manager


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





RAYMOND JAMES BANK, N.A.,
as a Bank


By:    /s/ Alexander L. Rody        
    Name:     Alexander L. Rody    
Title: Senior Vice President


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





ROYAL BANK OF CANADA,
as a Bank


By:    /s/ Brian Gross                
    Name:     Brian Gross    
Title: Authorized Signatory






    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Bank


By:    /s/ Jason Chreln                     
    Name:     Jason Chreln        
Title: Managing Director


By:    /s/ Joseph A. Asciolla            
    Name:     Joseph A. Asciolla    
Title: Managing Director




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH,
as a Bank


By:    /s/ Joanna Soliman            
    Name: Joanna Soliman    
Title: Vice President


By:    /s/ Perry Forman            
    Name: Perry Forman
Title: Director




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





THE BANK OF NEW YORK MELLON,
as a Bank


By:    /s/ Carol Murray                
    Name:     Carol Murray    
Title: Managing Director


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





BARCLAYS BANK PLC,
as a Bank


By:    /s/ Christopher M. Aitkin        
    Name:     Christopher M. Aitkin    
Title: Assistant Vice President


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





TAIWAN COOPERATIVE BANK, LTD., acting through its Los Angeles branch,
as a Bank


By:    /s/ Ming-Chih Chen            
    Name: Ming-Chih Chen    
Title: VP & General Manager


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





MORGAN STANLEY BANK, N.A.,
as a Bank

By:    /s/ Michael King            
    Name:     Michael King    
Title: Authorized Signatory


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





FIRST COMMERCIAL BANK, LTD. NEW YORK BRANCH,
as a Bank


By:    /s/ Bill Wang                
    Name:     Bill Wang    
Title: SVP & General Manager


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





E.SUN COMMERCIAL BANK LTD., LOS ANGELES BRANCH,
as a Bank


By:    /s/ Edward Chen            
    Name:     Edward Chen    
Title: SVP & General Manager


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., LOS ANGELES BRANCH,
as a Bank


By:    /s/ Yiming Ko            
    Name:     Yiming Ko    
Title: SVP & General Manager








    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






EXHIBIT A-1

FORM OF REVOLVING FACILITY NOTE


$     __________, 20__


For value received, the undersigned LaSalle Hotel Operating Partnership, L.P., a
Delaware limited partnership (the “Borrower”), hereby promises to pay to the
order of ______________________ (the “Bank”) the principal amount of
_________________ and ____/100 Dollars ($ ) or, if less, the aggregate
outstanding principal amount of each Revolving Facility Advance (as defined in
the Credit Agreement referred to below) made by the Bank to the Borrower,
together with interest on the unpaid principal amount of each such Revolving
Facility Advance from the date of such Revolving Facility Advance until such
principal amount is paid in full, at such interest rates, and at such times, as
are specified in the Credit Agreement.


This Note is one of the Notes referred to in, and is entitled to the benefits
of, and is subject to the terms of, the Second Amended & Restated Senior
Unsecured Credit Agreement dated as of January 10, 2017 as the same may be
amended or modified from time to time (the “Credit Agreement”) among the
Borrower, LaSalle Hotel Properties, a Maryland real estate investment trust (the
“Parent”), the Guarantors party thereto, the Banks party thereto, Citibank,
N.A., as the Administrative Agent and the other parties from time to time party
thereto. Capitalized terms used in this Note and not otherwise defined in this
Note have the meanings assigned to such terms in the Credit Agreement. The
Credit Agreement, among other things, (a) provides for the making of Revolving
Facility Advances by the Bank to the Borrower, from time to time, in an
aggregate amount not to exceed at any time outstanding the Dollar amount first
above mentioned, the indebtedness of the Borrower resulting from each such
Revolving Facility Advance being evidenced by this Note and (b) contains
provisions for acceleration of the maturity of this Note upon the happening of
certain events stated in the Credit Agreement and for prepayments of principal
prior to the maturity of this Note upon the terms and conditions specified in
the Credit Agreement.


Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at Citibank, N.A., 1615 Brett Road OPS III,
New Castle, Delaware 19720, Attention: Bank Loan Syndications Department (or at
such other location or address as may be specified by the Administrative Agent
to the Borrower) in same day funds. The Bank shall record all Revolving Facility
Advances and payments of principal made under this Note, but no failure of the
Bank to make such recordings shall affect the Borrower’s repayment obligations
under this Note.


Except as specifically provided in the Credit Agreement, the Borrower hereby
waives presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind. No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this Note
shall operate as a waiver of such rights.


This Note shall be governed by, and construed and enforced in accordance with,
the laws of the state of New York.




[Balance of page intentionally left blank]




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







BORROWER:
 
 
 
 
LASALLE HOTEL OPERATING
PARTNERSHIP, L.P.,
a Delaware limited partnership
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 





    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






EXHIBIT A-2

FORM OF TL FACILITY NOTE


$     __________, 20__


For value received, the undersigned LaSalle Hotel Operating Partnership, L.P., a
Delaware limited partnership (the “Borrower”), hereby promises to pay to the
order of ______________________ (the “Bank”) the principal amount of
_________________ and ____/100 Dollars ($ ) or, if less, the aggregate
outstanding principal amount of each TL Facility Advance (as defined in the
Credit Agreement referred to below) made by the Bank to the Borrower, together
with interest on the unpaid principal amount of each such TL Facility Advance
from the date of such TL Facility Advance until such principal amount is paid in
full, at such interest rates, and at such times, as are specified in the Credit
Agreement.


This Note is one of the Notes referred to in, and is entitled to the benefits
of, and is subject to the terms of, the Second Amended & Restated Senior
Unsecured Credit Agreement dated as of January 10, 2017 as the same may be
amended or modified from time to time (the “Credit Agreement”) among the
Borrower, LaSalle Hotel Properties, a Maryland real estate investment trust (the
“Parent”), the Guarantors party thereto, the Banks party thereto, Citibank,
N.A., as the Administrative Agent and the other parties from time to time party
thereto. Capitalized terms used in this Note and not otherwise defined in this
Note have the meanings assigned to such terms in the Credit Agreement. The
Credit Agreement, among other things, (a) provides for the making of TL Facility
Advances by the Bank to the Borrower, from time to time, in an aggregate amount
not to exceed at any time outstanding the Dollar amount first above mentioned,
the indebtedness of the Borrower resulting from each such TL Facility Advance
being evidenced by this Note and (b) contains provisions for acceleration of the
maturity of this Note upon the happening of certain events stated in the Credit
Agreement and for prepayments of principal prior to the maturity of this Note
upon the terms and conditions specified in the Credit Agreement.


Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at Citibank, N.A., 1615 Brett Road OPS III,
New Castle, Delaware 19720, Attention: Bank Loan Syndication Department (or at
such other location or address as may be specified by the Administrative Agent
to the Borrower) in same day funds. The Bank shall record all TL Facility
Advances and payments of principal made under this Note, but no failure of the
Bank to make such recordings shall affect the Borrower’s repayment obligations
under this Note.


Except as specifically provided in the Credit Agreement, the Borrower hereby
waives presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind. No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this Note
shall operate as a waiver of such rights.


This Note shall be governed by, and construed and enforced in accordance with,
the laws of the state of New York.




[Balance of page intentionally left blank]


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





BORROWER:
 
 
 
 
LASALLE HOTEL OPERATING
PARTNERSHIP, L.P.,
a Delaware limited partnership
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 





    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






EXHIBIT B

FORM OF ASSIGNMENT AND ACCEPTANCE


Dated __________, 20__


Reference is made to the Second Amended & Restated Senior Unsecured Credit
Agreement dated as of January 10, 2017 as the same may be amended or modified
from time to time (the “Credit Agreement”) among LaSalle Hotel Operating
Partnership, L.P., a Delaware limited partnership (the “Borrower”), LaSalle
Hotel Properties, a Maryland real estate investment trust (the “Parent”), the
Guarantors party thereto, the Banks party thereto, Citibank, N.A., as the
Administrative Agent and the other parties from time to time party thereto.
Capitalized terms not otherwise defined in this Assignment and Acceptance shall
have the meanings assigned to them in the Credit Agreement.


Pursuant to the terms of the Credit Agreement, _______________ (“Assignor”)
wishes to assign and delegate ___% of its rights and obligations under the
[Revolving/TL] Facility under the Credit Agreement and _______________
(“Assignee”) desires to assume and accept such rights and obligations.
Therefore, Assignor, Assignee, and the Administrative Agent agree as follows:
    
1.    As of the Effective Date (as defined below), Assignor hereby sells and
assigns and delegates to Assignee, and Assignee hereby purchases and assumes
from Assignor, without recourse to Assignor and without representation or
warranty except for the representations and warranties specifically set forth in
clauses (i), (ii), and (iii) of Section 2 hereof, a ____% interest in and to all
of Assignor’s rights and obligations under the Credit Agreement in connection
with its [Revolving /TL Facility] Commitment, including, without limitation,
such percentage interest in Assignor’s [Revolving/TL Facility] Commitment and
the Advances owing to Assignor and any Note held by Assignor.
    
2.    Assignor (i) represents and warrants that, prior to executing this
Assignment and Acceptance, its [Revolving/TL Facility] Commitment is
$_____________ and the aggregate outstanding principal amount of [Revolving/TL
Facility] Advances owed to it by the Borrower is $_____________, [and its Pro
Rata Share of the Letter of Credit Exposure is $_____________]; (ii) represents
and warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; (iii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties, or representations made in or in
connection with the Credit Agreement or any other Credit Document or the
execution, legality, validity, enforceability, genuineness, sufficiency, or
value of the Credit Agreement or any other Credit Document or any other
instrument or document furnished pursuant thereto; (iv) makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Borrower or any Guarantor or the performance or observance by
the Borrower or any Guarantor of any of its obligations under the Credit
Agreement or any other Credit Document or any other instrument or document
furnished pursuant thereto; and (v) attaches the Note referred to in Section 1
above and requests that the Administrative Agent exchange such Note for a new
Note dated ____________, 20__ in the principal amount of $_____________, payable
to the order of Assignee, [and a new Note dated ___________, 20__ in the
principal amount of $_____________, payable to the order of Assignor].


3.    Assignee (i) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements referred to in Section 4.06
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance; (ii) agrees that it will, independently and without reliance upon
the Administrative Agent, Assignor, or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any other Credit Document; (iii) appoints and authorizes the
Administrative Agent to take such action as administrative agent on its behalf
and to exercise such powers under the Credit Agreement and any other Credit
Document as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement or any other Credit Document are required to
be performed by it as a Bank; (v) specifies as its Domestic Lending Office (and
address for notices) and LIBOR Lending Office the offices set forth beneath its
name on the signature pages hereof; (vi) attaches the forms prescribed by the


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





Internal Revenue Service of the United States certifying as to Assignee’s status
for purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to Assignee under the Credit Agreement and
its Note or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty, and (vii) represents that it is an Eligible Assignee.
    
4.    The effective date for this Assignment and Acceptance shall be
_______________ (the “Effective Date”) and following the execution of this
Assignment and Acceptance, the Administrative Agent will record it in the
Register.
    
5.    Upon such recording, and as of the Effective Date, (i) Assignee shall be a
party to the Credit Agreement for all purposes, and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Bank
thereunder and (ii) Assignor shall, to the extent provided in this Assignment
and Acceptance, relinquish its rights (other than rights against the Borrower
pursuant to Sections 2.09, 2.11(c) and 11.07 of the Credit Agreement, which
shall survive this assignment) and be released from its obligations under the
Credit Agreement.
    
6.    Upon such recording, from and after the Effective Date, the Administrative
Agent shall make all payments under the Credit Agreement and the Notes in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest, and commitment fees) to Assignee. Assignor and
Assignee shall make all appropriate adjustments in payments under the Credit
Agreement and the Notes for periods prior to the Effective Date directly between
themselves.
    
7.    This Assignment and Acceptance shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York.
    
8.    This Assignment and Acceptance may be executed in multiple counterparts,
each of which shall be an original, but all of which shall together constitute
one Assignment and Acceptance.
                                                                                                                                      
[Balance of page intentionally left blank]






    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





The parties hereto have caused this Assignment and Acceptance to be duly
executed as of the date first above written.


[ASSIGNOR]
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 



CITIBANK, N.A., as Administrative Agent
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 



[ASSIGNEE]
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 



Domestic Lending Office:
 
 
 
Address:
Attention:
Telecopy:
Telephone:



LIBOR Lending Office:
 
 
 
Address:
Attention:
Telecopy:
Telephone:









    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






EXHIBIT C


FORM OF COMPLIANCE CERTIFICATE


This Compliance Certificate is executed this ___ day of _________, 20__, for the
period ended _______ and is prepared pursuant to that certain Second Amended &
Restated Senior Unsecured Credit Agreement dated as of January 10, 2017, as the
same may be amended or modified from time to time (the “Agreement”), among
LaSalle Hotel Operating Partnership, L.P., a Delaware limited partnership (the
“Borrower”), LaSalle Hotel Properties, a Maryland real estate investment trust
(the “Parent”), the Guarantors party thereto, the Banks party thereto, Citibank,
N.A., as the Administrative Agent and the other parties from time to time party
thereto. Capitalized terms used herein but not otherwise defined herein shall
have the meanings specified by the Agreement.


1.    Representations, Covenants, Defaults: Borrower hereby certifies to the
Administrative Agent and the Banks, effective as of the date of execution of
this Compliance Certificate, as follows:


1.1.    Covenants. All covenants of Borrower set forth in Articles V and VI of
the Agreement required to be performed as of the date hereof have been performed
and maintained in all material respects, and such Covenants continue to be
performed and maintained as of the execution date of this certificate, except as
follows:
_________________________________ [specify]


1.2.    Representations and Warranties. All representations and warranties of
Borrower set forth in Article IV of the Agreement are true and correct in all
material respects as of the execution date of this certificate, except as
follows:
_________________________________ [specify]


1.3.    Event of Default. There exists no Event of Default except as follows:
_________________________________ [specify]


2.    Operating Covenants. Borrower hereby certifies to the Administrative Agent
and the Banks, effective as of the calendar quarter ending ____________, ___,
that the amounts and calculations made hereunder pursuant to Article VII of the
Agreement are true and correct.


2.1.    Fixed Charge Coverage Ratio (Section 7.01 of the Agreement).
Minimum Requirement – 1.50x


(a)
Corporate EBITDA:    $____________

(b)
Aggregate FF&E Reserves:    $____________

(c)
(a) minus (b) above:    $____________

(d)
Fixed Charges:    $____________

(e)
Ratio of (c) to (d) above:    _____________



2.2.    Maintenance of Net Worth (Section 7.02 of the Agreement).


(a)
Parent’s Net Worth (accordance with GAAP):    $____________

(b)
minority interest of Parent (in accordance with GAAP)    $____________

(c)
Sum of (a) and (b) above:    $____________



    
2.3.
The Minimum Tangible Net Worth for the Parent, as of the Rolling Period ending
on __________, ____, is as set forth in (c) below, based upon the sum of (a) and
(b):

        
(a)
$1,931,251,500     $1,931,251,500



    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





(b)
75% of net proceeds from any offering of Stock

or Stock Equivalents after September 30, 2016:    $____________
(c)
The sum of (a) and (b) above:    $____________





2.4.    Limitations on Total Liabilities of Parent (Section 7.03 of the
Agreement).

Maximum Requirement – 7.25 to 1.00


(a)
the Parent’s Total Liabilities:    $____________



(b)
Adjusted Corporate EBITDA, which is equal to
(i) plus or minus (ii), as appropriate:

(i)
Corporate EBITDA:    $____________

(ii)
Adjustments for Hotel Properties acquired
or disposed of:    $____________

(iii)
Adjusted Corporate EBITDA:    $____________



(c)
Leverage Ratio: total of (a) divided by (b)(iii) above:    $____________



2.5.    Limitations on Unsecured Indebtedness of Parent
(Section 7.04 of the Agreement).
Maximum Requirement – 60 %, provided such ratio may be increased
to 65%


(a)
Parent’s Unsecured Indebtedness:    $____________

(b)
Liquid Investments:    $____________

(c)
Sum of Asset Values of all Unencumbered Properties:    $____________

(d)
Sum of Lines (b) and (c) (Total Unencumbered Asset Value):    $____________

(e)
Ratio of (a) to (d):    _____________



2.6.    Limitations on Secured Indebtedness of Parent
(Section 7.05 of the Agreement).
Maximum Requirement – 45 %


(a)
Parent’s Secured Indebtedness:    $____________

(b)
Consolidated Total Book Value:    $____________

(c)
Ratio of (a) to (b):    _____________









2.7.    Limitations on Secured Recourse Indebtedness of Parent and its
Subsidiaries
(Section 7.06 of the Agreement).
Maximum Requirement – 10 %


(a)    Secured Recourse Indebtedness of Parent and Subsidiaries:     $________
(b)    Consolidated Total Book Value:                 $_______
(c)    Ratio of (a) to (b):                     ____________


3.    Other Covenants. Borrower hereby certifies to the Administrative Agent and
the Banks, effective as of the Rolling Period ending _________, 20___, that the
following amounts and calculations made pursuant to the Agreement are true and
correct:




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





3.1.     Revolving Facility Applicable Margin (Article I of the Agreement)


Pursuant to Article I of the Agreement, [the Status applicable to the Revolving
Facility is ______________, based upon a Leverage Ratio of ____________ (as
calculated above)][the Debt Rating of the Parent is __________]. Based on the
foregoing, the Applicable Margin for each subsequent Revolving Facility Advance
is as follows:


Base Rate Advances:    __________%
LIBOR Advances:    __________%
Unused Commitment Fee:    __________%


3.2.    TL Facility Applicable Margin (Article I of the Agreement)


Pursuant to Article I of the Agreement, [the Status applicable to the TL
Facility is ______________, based upon a Leverage Ratio of ____________ (as
calculated above)][the Debt Rating of the Parent is __________]. Based on the
foregoing, the Applicable Margin for each subsequent TL Facility Advance is as
follows:


Base Rate Advances:    __________%
LIBOR Advances:    __________%


3.3.    Leverage Trigger


As calculated above, the Leverage Ratio is ___________.  As reported in the
Compliance Certificate previously delivered, the Leverage Ratio was
____________.


3.4.    Unencumbered Properties (Article I of the Agreement)

    A list of all Unencumbered Properties and the Asset Values therefor, is set
forth on Schedule 1 to Compliance Certificate attached hereto.
[Balance of page intentionally left blank]




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





EXECUTED as of the date first referenced above.


BORROWER:
LASALLE HOTEL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
 
 
 
 
By:
LaSalle Hotel Properties, its general partner
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 





    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





SCHEDULE 1
TO
COMPLIANCE CERTIFICATE
List of Unencumbered Properties and Their Asset Values


Unencumbered Property                        Asset Value














    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






EXHIBIT D


FORM OF AMENDED & RESTATED ENVIRONMENTAL INDEMNIFICATION AGREEMENT


This Amended & Restated Environmental Indemnification Agreement (this
“Agreement”) is made and entered into effective for all purposes as of January
10, 2017, by the parties signatory hereto or to an Accession Agreement (as
hereinafter defined) (collectively, “Indemnitor”, whether one or more), to and
for the benefit of Citibank, N.A., as the Administrative Agent (the
“Administrative Agent”), for the benefit of the banks and other lenders named in
the Credit Agreement herein described (collectively, the “Banks”).


INTRODUCTION


WHEREAS, LaSalle Hotel Operating Partnership, L.P., a Delaware limited
partnership (the “Borrower”), LaSalle Hotel Properties, a Maryland real estate
investment trust (the “Parent”), the Guarantors party thereto, the
administrative agent (in such capacity, the “CA Administrative Agent”), the
Banks (as such term is defined therein) party thereto and the other parties from
time to time party thereto entered into that certain Amended & Restated Senior
Unsecured Credit Agreement dated as of January 8, 2014 (as amended, the
“Existing Credit Agreement”);


WHEREAS, the Borrower, the Parent, the Guarantors party thereto, the
administrative agent (in such capacity, the “TL Administrative Agent”), the
Banks (as such term is defined therein) party thereto and the other parties from
time to time party thereto entered into that certain Senior Unsecured Term Loan
Agreement dated as of January 8, 2014 (as amended, the “Existing Term Loan
Agreement” and collectively with the Existing Credit Agreement, the “Existing
Agreements”);


WHEREAS, the parties have agreed to amend and restate the Existing Agreements
pursuant to that certain Second Amended and Restated Senior Unsecured Credit
Agreement, dated as of the date hereof, by and between the Borrower, the Parent,
the Guarantors party thereto, the Administrative Agent, the Banks party thereto
and the other parties from time to time party thereto (as the same may be
amended or modified from time to time, being referred to herein as the “Credit
Agreement”);


WHEREAS, the Borrower and Subsidiaries of the Borrower now or hereafter will own
certain Hotel Properties which include without limitation the Existing
Properties, the Future Properties, the Permitted Non-Unencumbered Properties and
the properties owned by the Permitted Other Subsidiaries (said properties
together with all property owned by any participating lessees in connection with
such Hotel Properties, all rights and appurtenances to such Hotel Properties and
all improvements presently located or hereafter constructed on such Hotel
Properties are hereinafter collectively called the “Properties”, and each a
“Property”);


WHEREAS, the Borrower is the principal financing entity for capital requirements
of its Subsidiaries, and from time to time the Borrower has made and will
continue to make capital contributions and advances to its Subsidiaries,
including the Subsidiaries which are parties hereto. Other than the Parent, each
Indemnitor is a direct or indirect subsidiary of the Borrower. Each Indemnitor
will derive substantial direct and indirect benefit from the transactions
contemplated by the Credit Agreement; and


WHEREAS, as a condition to extending credit to the Borrower under the Credit
Agreement, the Banks have required, among other things, that the Indemnitor
execute and deliver this Agreement, which Agreement shall amend, restate and
replace, in its entirety, (i) that certain Environmental Indemnification
Agreement, dated as of January 8, 2014, made by the Indemnitor (as defined
therein) in favor of the CA Administrative Agent and (ii) that certain
Environmental Indemnification Agreement, dated as of January 8, 2014, made by
the Indemnitor (as defined therein) in favor of the TL Administrative Agent (as
the same may have been amended restated or otherwise modified from time to time
prior to the date hereof, collectively the “Original Agreements”).




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





AGREEMENT


NOW, THEREFORE, Indemnitor, as an inducement to the Banks to make the Advances,
hereby covenants and agrees to and for the benefit of the Banks as follows:


1.    Defined Terms. All terms used in this Agreement, but not defined herein,
shall have the meaning given such terms in the Credit Agreement.


2.    Hazardous Material. As used in this Agreement, the term “Hazardous
Materials” shall mean any flammable explosives, radioactive materials, hazardous
wastes, hazardous materials, hazardous or toxic substances, or related materials
as defined in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. 9601 et. seq.), the Hazardous
Materials Transportation Act, as amended (49 U.S.C. 1801 et seq.), the Resource
Conservation and Recovery Act, as amended (42 U.S.C. 6901 et seq.), and in the
regulations adopted and publications promulgated pursuant thereto, and all
friable asbestos, petroleum derivatives, polychlorinated biphenyls, and
materials defined as hazardous materials under any federal, state or local laws,
ordinances, codes, rules, orders, regulations or policies governing the use,
storage, treatment, transportation, manufacture, refinement, handling,
production or disposal thereof (collectively, “Environmental Laws”).


3.    Representation. Except as disclosed in writing to the Administrative
Agent, to the knowledge of Borrower, none of the present or previously owned or
operated Property of the Borrower or of any of its present or former
Subsidiaries, wherever located, (i) has been placed on or proposed to be placed
on the National Priorities List, the Comprehensive Environmental Response
Compensation Liability Information System list, or their state or local analogs,
or have been otherwise investigated, designated, listed, or identified as a
potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws which could
reasonably be expected to cause a Material Adverse Change; (ii) is subject to a
Lien, arising under or in connection with any Environmental Laws, that attaches
to any revenues or to any Property owned or operated by the Borrower or any of
its Subsidiaries, wherever located; (iii) has been the site of any Release, use
or storage of Hazardous Substances or Hazardous Wastes from present or past
operations except for Permitted Hazardous Substances, which Permitted Hazardous
Substances have not caused at the site or at any third‑party site any condition
that has resulted in or could reasonably be expected to result in the need for
Response or (iv) none of the Improvements are constructed on land designated by
any Governmental Authority having land use jurisdiction as wetlands.


4.    Covenant. Indemnitor covenants and agrees not to cause or permit the
presence, use, generation, release, discharge, storage, disposal or
transportation of any Hazardous Materials on, under, in, about, to or from any
of the Properties except for Permitted Hazardous Substances.


5.    Indemnification. Indemnitor shall exonerate, indemnify, pay and protect,
defend (with counsel approved pursuant to the Credit Agreement) and save the
Administrative Agent, the Banks, and their respective directors, trustees,
beneficiaries, officers, shareholders, employees and agents of the Banks
(collectively, the “Indemnified Parties”), harmless from and against any claims
(including, without limitation, third party claims for personal injury or real
or personal property damage), actions, administrative proceedings (including
informal proceedings), judgments, damages, punitive damages, penalties, fines,
costs, taxes, assessments, liabilities (including, without limitation, sums paid
in settlements of claims), interest or losses, including reasonable attorneys’
fees and expenses (including, without limitation, any such reasonable fees and
expenses incurred in enforcing this Agreement or collecting any sums due
hereunder), consultant fees, and expert fees, together with all other reasonable
costs and expenses of any kind or nature (collectively, “Costs”) that arise
directly or indirectly in connection with the presence, suspected presence,
release or suspected release of any Hazardous Materials in or into the air,
soil, ground water, surface water or improvements at, on, about, under or within
any of the Properties, or any portion thereof, or elsewhere in connection with
the transportation of Hazardous Materials to or from any of the Properties (any
such release being referred to herein as a “Release”); provided, however, that
Indemnitor shall not be so liable for any Costs arising because of the gross
negligence or willful misconduct of an Indemnified Party or Costs arising
because of a Release from or


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





on a Property after the Administrative Agent or the Administrative Agent’s
nominee acquires title to such Property. INDEMNITOR’S OBLIGATION TO SO INDEMNIFY
THE INDEMNIFIED PARTIES SHALL INCLUDE INDEMNIFICATION FOR ANY OF SUCH MATTERS
CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE OF ANY OF THE INDEMNIFIED PARTIES.
The indemnification provided in this Section 5 shall specifically apply to and
include claims or actions brought by or on behalf of tenants or employees of
Indemnitor; Indemnitor hereby expressly waives (with respect to any claims of
the Indemnified Parties arising under this Agreement) any immunity to which
Indemnitor may otherwise be entitled under any industrial or worker’s
compensation laws. In the event any of the Indemnified Parties shall suffer or
incur any such Costs, Indemnitor shall pay to the Administrative Agent for the
benefit of the Indemnified Party the total of all such Costs suffered or
incurred by such Indemnified Party within ten (10) days after demand therefor,
such payment to be disbursed by the Administrative Agent in accordance with the
Credit Agreement. Without limiting the generality of the foregoing, the
indemnification provided by this Section 5 shall specifically cover Costs,
including, without limitation, capital, operating and maintenance costs,
incurred in connection with any investigation or monitoring of site conditions,
any clean-up, containment, remedial, removal or restoration work required or
performed by any federal, state or local governmental agency or political
subdivision (“Governmental Agency”) or performed by any non-governmental entity
or person as required or requested, by any Governmental Agency because of the
presence, suspected presence, release or suspected release of any Hazardous
Materials in or into the air, soil, groundwater, surface water or improvements
at, on, under or within any of the Properties (or any portion thereof), or
elsewhere in connection with the transportation of Hazardous Materials to or
from any of the Properties, and any claims of third parties for loss or damage
due to such Hazardous Materials.


6.    Remedial Work. In the event any investigation or monitoring of site
conditions or any clean-up, containment, restoration, removal or other remedial
work (“Remedial Work”) is required (a) under any Environmental Law, (b) by any
judicial, arbitral or administrative order, (c) in order to comply with any
agreements affecting any of the Properties, or (d) to maintain any of the
Properties in a standard of environmental condition which prevents the release
or generation of any Hazardous Materials except for Permitted Hazardous
Substances, Indemnitor shall perform or cause to be performed such Remedial
Work; provided, however, that Indemnitor may withhold commencement of such
Remedial Work pending resolution of any good faith contest regarding the
application, interpretation or validity of any law, regulation, order or
agreement, subject to the requirements of Section 7 below. All Remedial Work
shall be conducted (i) in a diligent and timely fashion by a licensed
environmental engineer, (ii) pursuant to a detailed written plan for the
Remedial Work approved by any Governmental Agency with a legal or contractual
right to such approval, (iii) with such insurance coverage pertaining to
liabilities arising out of the Remedial Work as is then customarily maintained
with respect to such activities and (iv) only following receipt of all required
permits, licenses or approvals. In addition, Indemnitor shall submit to the
Banks promptly upon receipt or preparation, copies of any and all reports,
studies, analyses, correspondence, governmental comments or approvals, proposed
removal or other Remedial Work contracts and similar information prepared or
received by Indemnitor in connection with any Remedial Work or Hazardous
Materials relating to any of the Properties. All costs and expenses of such
Remedial Work shall be paid by Indemnitor, including, without limitation, the
charges of the Remedial Work contractors and the consulting environmental
engineer, any taxes or penalties assessed in connection with the Remedial Work
and the Banks’ reasonable fees and costs incurred in connection with monitoring
or review of such Remedial Work. In the event Indemnitor should fail to commence
or cause to be commenced such Remedial Work, in a timely fashion, or fail
diligently to prosecute to completion, such Remedial Work, the Administrative
Agent following consent of the Required Lenders (following thirty (30) days
written notice to Indemnitor) may, but shall not be required to, cause such
Remedial Work to be performed, and all costs and expenses thereof, or incurred
in connection therewith shall be Costs within the meaning of Section 5 above.
All such Costs shall be due and payable to the Administrative Agent by
Indemnitor upon thirty (30) days after demand therefor, such payments to be
disbursed by the Administrative Agent in accordance with the Credit Agreement.


7.    Permitted Contests. Notwithstanding any provision of this Agreement to the
contrary, Indemnitor may contest by appropriate action any Remedial Work
requirement imposed by any Governmental Agency or similar agency provided that
(a) Indemnitor has given the Banks written notice that Indemnitor is


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





contesting or shall contest and Indemnitor does in fact contest the application,
interpretation or validity of the law, regulation, order or agreement pertaining
to the Remedial Work by appropriate legal or administrative proceedings
conducted in good faith and with due diligence and dispatch, (b) such contest
shall not subject any of the Indemnified Parties nor any assignee of all or any
portion of the Banks’ interest in the Advances nor any of the Properties to
civil or criminal liability and does not jeopardize any such party’s lien upon
or interest in any of the Properties and (c) if the estimated cost of the
Remedial Work is greater than $1,000,000, Indemnitor shall give such security or
assurances as may be reasonably required by the Banks as determined pursuant to
the Credit Agreement to ensure ultimate compliance with all legal or contractual
requirements pertaining to the Remedial Work (and payment of all costs,
expenses, interest and penalties in connection therewith) and to prevent any
sale, forfeiture or loss by reason of nonpayment or non-compliance.


8.    Reports and Claims. Indemnitor shall deliver to the Banks copies of any
reports, analyses, correspondence, notices, licenses, approvals, orders or other
written materials relating to the environmental condition of any of the
Properties promptly upon receipt, completion or delivery thereof. Indemnitor
shall give notice to the Banks of any claim, action, administrative proceeding
(including, without limitation, informal proceedings) or other demand by any
governmental agency or other third party involving Costs or Remedial Action at
the time such claim or other demand first becomes known to Indemnitor. Receipt
of any such notice shall not be deemed to create any obligation on the Banks to
defend or otherwise respond to any claim or demand. All notices, approvals,
consents, requests and demands upon the respective parties hereto shall be in
writing, including telegraphic communication and delivered or teletransmitted to
the Administrative Agent, as set forth in the Credit Agreement and to each
Indemnitor, at the address set forth beneath such Indemnitor’s signature or in
the Accession Agreement executed by such Indemnitor, or to such other address as
shall be designated by any Indemnitor or the Administrative Agent in written
notice to the other parties. All such notices and other communications shall be
effective when delivered or teletransmitted to the above addresses.


9.    Banks as Owner. If for any reason, the Administrative Agent or any of the
Banks (or any successor or assign of such parties) becomes the fee owner of any
of the Properties and any claim, action, notice, administrative proceeding
(including, without limitation, informal proceedings) or other demand is made by
any governmental agency or other third party which implicate Costs or Remedial
Work, Indemnitor shall cooperate with such party in any defense or other
appropriate response to any such claim or other demand; provided, however, that
Indemnitor shall not be so liable for any Costs arising because of the gross
negligence or willful misconduct of an Indemnified Party. Indemnitor’s duty to
cooperate and right to participate in the defense or response to any such claim
or demand shall not be deemed to limit or otherwise modify Indemnitor’s
obligations under this Agreement. Any party subject to a claim or other
proceeding referenced in the first sentence of this Section 9 shall give notice
to Indemnitor of any claim or demand governed by this Section 9 at the time such
claim or other demand first becomes known to such party.


10.    Subrogation of Indemnity Rights. If Indemnitor fails to fully perform its
obligations under Sections 5 and 6 above, the Indemnified Parties shall be
subrogated to any rights or claims Indemnitor may have against any present,
future or former owners, tenants or other occupants or users of any of the
Properties, any portion thereof or any adjacent or proximate properties,
relating to the recovery of Costs or the performance of Remedial Work.


11.    Assignment by Administrative Agent and Banks. No consent by Indemnitor
shall be required for any assignment or reassignment of the rights of the
Administrative Agent or the Banks under this Agreement to any successor of such
party or a purchaser of the Advances or any interest in or portion of the
Advances including participation interests in accordance with the terms of the
Credit Agreement.


12.    Merger, Consolidation or Sale of Assets. In the event Indemnitor is
dissolved, liquidated or terminated or all or substantially all the assets of
Indemnitor are sold or otherwise transferred to one or more persons or other
entities, the surviving entity or transferee of assets, as the case may be,
(i) shall be formed and existing under the laws of a state, (ii) shall deliver
to the Banks an acknowledged instrument in recordable form assuming all
obligations, covenants and responsibilities of Indemnitor under this Agreement.




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





13.    Independent Obligations; Survival. The obligations of Indemnitor under
this Agreement shall survive the consummation of the credit transaction
described above and the repayment of the Advances. The obligations of Indemnitor
under this Agreement are separate and distinct from the obligations of
Indemnitor under the Credit Documents. This Agreement may be enforced by the
Administrative Agent and/or the Banks without regard to or affecting any rights
and remedies the Administrative Agent and/or the Banks may have against
Indemnitor under the Credit Documents and without regard to any limitations on
the Administrative Agent’s or the Banks’ recourse for recovery of the Advances
as may be provided in the Credit Documents. Enforcement of this Agreement is not
and shall not be deemed to constitute an action for recovery of the indebtedness
of the Advances.


14.    Default Interest. In addition to all other rights and remedies of the
Administrative Agent and/or the Banks against Indemnitor as provided herein, or
under applicable law, Indemnitor shall pay to the Administrative Agent,
immediately upon demand therefor, Default Interest (as defined below) on any
Costs and other payments required to be paid by Indemnitor to the Banks under
this Agreement which are not paid within ten (10) days after demand therefor,
such payments to be disbursed by the Administrative Agent in accordance with the
Credit Agreement. Default Interest shall be paid by Indemnitor from the date
such payment becomes delinquent through and including the date of payment of
such delinquent sums. “Default Interest” shall mean a per annum interest rate
equal to three percent (3%) above the Adjusted Base Rate or reference rate for
the then current calendar month, as of the first day of such calendar month,
which is publicly announced from time to time by the Administrative Agent.


15.    Contribution. As a result of the transactions contemplated by the Credit
Agreement, each of the Indemnitors will benefit, directly and indirectly, from
the Obligations and in consideration thereof desire to enter into a contribution
agreement among themselves as set forth in this Section 15 to allocate such
benefits among themselves and to provide a fair and equitable arrangement to
make contributions in the event any payment is made by any Indemnitor hereunder
to the Administrative Agent or the Banks (such payment being referred to herein
as a “Contribution,” and for purposes of this Agreement, includes any exercise
of recourse by the Administrative Agent against any Property of a Contributor
and application of proceeds of the sale of such Property in satisfaction of such
Indemnitor’s obligations under this Agreement). The Indemnitors hereby agree as
follows:


15.1.    Calculation of Contribution. In order to provide for just and equitable
contribution among the Indemnitors in the event any Contribution is made by an
Indemnitor (a “Funding Indemnitor”), such Funding Indemnitor shall be entitled
to a contribution from certain other Indemnitors for all payments, damages and
expenses incurred by that Funding Indemnitor in discharging any of the
obligations under this Agreement (the “Obligations”), in the manner and to the
extent set forth in this Section 15. The amount of any Contribution under this
Agreement shall be equal to the payment made by the Funding Indemnitor to the
Administrative Agent or any other beneficiary pursuant to this Agreement and
shall be determined as of the date on which such payment is made.


15.2.    Benefit Amount Defined. For purposes of this Agreement, the “Benefit
Amount” of any Indemnitor as of any date of determination shall be the net value
of the benefits to such Indemnitor and all of its Subsidiaries (including any
Subsidiaries which may be Indemnitors) from extensions of credit made by the
Banks to the Borrower under the Credit Agreement; provided, however, that in
determining the contribution liability of any Indemnitor which is a Subsidiary
to its direct or indirect parent corporation or of any Indemnitor to its direct
or indirect Subsidiary, the Benefit Amount of such Subsidiary and its
Subsidiaries, if any, shall be subtracted in determining the Benefit Amount of
the parent corporation. Such benefits shall include benefits of funds
constituting proceeds of Advances made to the Borrower by the Banks which are in
turn advanced or contributed by the Borrower to such Indemnitor or its
Subsidiaries and benefits of Letters of Credit issued pursuant to the Credit
Agreement on behalf of, or the proceeds of which are advanced or contributed or
otherwise benefit, directly or indirectly, such Indemnitor and its Subsidiaries
(collectively, the “Benefits”). In the case of any proceeds of Advances or
Benefits advanced or


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





contributed to a Person (an “Owned Entity”) any of the equity interests of which
are owned directly or indirectly by an Indemnitor, the Benefit Amount of an
Indemnitor with respect thereto shall be that portion of the net value of the
benefits attributable to Advances or Benefits equal to the direct or indirect
percentage ownership of such Indemnitor in its Owned Entity.


15.3.    Contribution Obligation. Each Indemnitor shall be liable to a Funding
Indemnitor in an amount equal to the greater of (A) the (i) ratio of the Benefit
Amount of such Indemnitor to the total amount of Obligations, multiplied by (ii)
the amount of Obligations paid by such Funding Indemnitor and (B) 95% of the
excess of the fair saleable value of the property of such Indemnitor over the
total liabilities of such Indemnitor (including the maximum amount reasonably
expected to become due in respect of contingent liabilities) determined as of
the date on which the payment made by a Funding Indemnitor is deemed made for
purposes of this Agreement (giving effect to all payments made by other Funding
Indemnitors as of such date in a manner to maximize the amount of such
contributions).


15.4.    Allocation. In the event that at any time there exists more than one
Funding Indemnitor with respect to any Contribution (in any such case, the
“Applicable Contribution”), then payment from other Indemnitors pursuant to this
Agreement shall be allocated among such Funding Indemnitors in proportion to the
total amount of the Contribution made for or on account of the Borrower by each
such Funding Indemnitor pursuant to the Applicable Contribution. In the event
that at any time any Indemnitor pays an amount under this Agreement in excess of
the amount calculated pursuant to clause (A) of Subsection 15.3 above, that
Indemnitor shall be deemed to be a Funding Indemnitor to the extent of such
excess and shall be entitled to contribution from the other Indemnitors in
accordance with the provisions of this Subsection 15.4.


15.5.    Subsidiary Payment. The amount of contribution payable under this
Section 15 by any Indemnitor shall be reduced by the amount of any contribution
paid hereunder by a Subsidiary of such Indemnitor.


15.6.    Equitable Allocation. If as a result of any reorganization,
recapitalization, or other corporate change in the Borrower or any of its
Subsidiaries, or as a result of any amendment, waiver or modification of the
terms and conditions of other Sections of this Agreement or the Obligations, or
for any other reason, the contributions under this Section 15 become inequitable
as among the Indemnitors, the Indemnitors shall promptly modify and amend this
Section 15 to provide for an equitable allocation of contributions. Any of the
foregoing modifications and amendments shall be in writing and signed by all
Indemnitors.


15.7.    Asset of Party to Which Contribution is Owing. The Indemnitors
acknowledge that the right to contribution hereunder shall constitute an asset
in favor of the Indemnitor to which such contribution is owing.


15.8.    Subordination. No payments payable by an Indemnitor pursuant to the
terms of this Section 15 shall be paid until all amounts then due and payable by
the Borrower to the Administrative Agent or any Bank, pursuant to the terms of
the Credit Documents, are paid in full in cash. Nothing contained in this
Section 15 shall affect the obligations of any Indemnitor to the Administrative
Agent or any Bank under the Credit Agreement or any other Credit Documents.
    
16.    Miscellaneous. If there shall be more than one Indemnitor hereunder, or
pursuant to any other indemnification of Banks relating to Hazardous Materials
arising out of or in connection with the Advances (“Other Indemnitor”), each
Indemnitor and Other Indemnitor agrees that (a) the obligations of the
Indemnitor hereunder, and each Other Indemnitor, are joint and several, (b) a
release of any one or more Indemnitors or Other Indemnitors or any limitation of
this Agreement in favor of or for the benefit of one or more Indemnitors or
Other Indemnitors shall not in any way be deemed a release of or limitation in
favor of or for the benefit of any other Indemnitor or Other Indemnitor and
(c) a separate action hereunder may be


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





brought and prosecuted against any or all Indemnitors or Other Indemnitors. If
any term of this Agreement or any application thereof shall be invalid, illegal
or unenforceable, the remainder of this Agreement and any other application of
such term shall not be affected thereby. No delay or omission in exercising any
right hereunder shall operate as a waiver of such right or any other right. This
Agreement shall be binding upon, inure to the benefit of and be enforceable by
Indemnitor, the Administrative Agent and the Banks, and their respective
successors and assigns, including (without limitation) any assignee or purchaser
of all or any portion of any of the Banks’ interest in (i) the Advances,
(ii) the Credit Documents, or (iii) any of the Properties.
    
17.    GOVERNING LAW. ANY DISPUTE BETWEEN THE INDEMNITOR OR ANY INDEMNIFIED
PARTY ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY
OF THE OTHER CREDIT DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING,
WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE
WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF NEW YORK.
    
18.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL. (A) EXCLUSIVE
JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION (B) OF THIS SECTION 18, EACH OF
THE PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY
BY STATE OR FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK, BUT THE PARTIES HERETO
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF NEW YORK, NEW YORK. EACH OF THE PARTIES HERETO WAIVES IN ALL
DISPUTES BROUGHT PURSUANT TO THIS SUBSECTION (A) ANY OBJECTION THAT IT MAY HAVE
TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.
    
(B)    OTHER JURISDICTIONS. THE INDEMNITOR AGREES THAT ANY INDEMNIFIED PARTY
SHALL HAVE THE RIGHT TO PROCEED AGAINST THE INDEMNITOR OR ANY OF THE PROPERTIES
IN A COURT IN ANY LOCATION TO ENABLE SUCH PERSON TO (1) OBTAIN PERSONAL
JURISDICTION OVER THE INDEMNITOR OR (2) ENFORCE A JUDGMENT OR OTHER COURT ORDER
ENTERED IN FAVOR OF SUCH PERSON. THE INDEMNITOR AGREES THAT IT WILL NOT ASSERT
ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY SUCH PERSON TO ENFORCE
A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PERSON. THE INDEMNITOR WAIVES
ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH SUCH PERSON
HAS COMMENCED A PROCEEDING DESCRIBED IN THIS SUBSECTION (B).
    
(C)    SERVICE OF PROCESS. THE INDEMNITOR WAIVES PERSONAL SERVICE OF ANY PROCESS
UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY WRITS, PROCESS
OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY ANY
INDEMNIFIED PARTY BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE
INDEMNITOR ADDRESSED AS PROVIDED HEREIN. NOTHING HEREIN SHALL IN ANY WAY BE
DEEMED TO LIMIT THE ABILITY OF ANY INDEMNIFIED PARTY TO SERVE ANY SUCH WRITS,
PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. THE
INDEMNITOR IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH IN ANY JURISDICTION
SET FORTH ABOVE.


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





    
(D)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
    
(E)    ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
THIS SECTION 18, WITH ITS COUNSEL.
    
19.    Amendments/Accession Agreement. No amendment or waiver of any provision
of this Agreement nor consent to any departure by any Indemnitor therefrom shall
be effective unless the same shall be in writing and signed by the
Administrative Agent; provided, however, that any amendment or waiver releasing
any Indemnitor from any liability hereunder shall be signed by the Required
Lenders; and provided further that any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.
Notwithstanding the foregoing, in the event that any Subsidiary or Affiliate of
the Borrower hereafter is required in accordance with the terms of the Credit
Agreement or otherwise agrees to become an Indemnitor under this Agreement, then
such Subsidiary or Affiliate may become a party to this Agreement by executing
an Accession Agreement (“Accession Agreement”) in the form attached hereto as
Annex 1, and each Indemnitor and the Administrative Agent hereby agrees that
upon such Subsidiary’s or Affiliate’s execution of such Accession Agreement,
this Agreement shall be deemed to have been amended to make such Person an
Indemnitor hereunder for all purposes and a party hereto and no signature is
required on behalf of the other Indemnitors or the Administrative Agent to make
such an amendment to this Agreement effective.


20.    This Agreement amends, restates and supersedes the Original Agreements in
their entirety.


[Balance of page intentionally left blank]






    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Indemnitor has caused this Agreement to be executed as of
the day and year first written above.


INDEMNITORS:
 
 
 
 
LASALLE HOTEL OPERATING
PARTNERSHIP, L.P.,
a Delaware limited partnership
 
 
 
 
By:
LaSalle Hotel Properties,
its general partner
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 



LASALLE HOTEL PROPERTIES,
a Maryland real estate investment trust
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 

[SIGNATURE BLOCKS TO BE INSERTED]




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





ANNEX 1
TO ENVIRONMENTAL INDEMNIFICATION AGREEMENT


ACCESSION AGREEMENT


_______________________ [Name of Entity], a [limited partnership/corporation]
(the “Company”), hereby agrees with (i) Citibank, N.A., as the Administrative
Agent (the “Administrative Agent”) under the Second Amended & Restated Senior
Unsecured Credit Agreement dated as of January 10, 2017 as the same may be
amended or modified from time to time (the “Credit Agreement”) among LaSalle
Hotel Operating Partnership, L.P., a Delaware limited partnership (the
“Borrower”), LaSalle Hotel Properties, a Maryland real estate investment trust
(the “Parent”), the Guarantors party thereto, the Banks (as defined in the
Credit Agreement), the Administrative Agent and the other parties from time to
time party thereto; (ii) the parties to the Amended & Restated Environmental
Indemnity and Agreement (the “Environmental Indemnity”) dated as of January 10,
2017 executed in connection with the Credit Agreement, (iii) the parties to the
Amended & Restated Guaranty and Contribution Agreement (the “Guaranty”) dated as
of January 10, 2017 executed in connection with the Credit Agreement, as
follows:


The Company hereby agrees and confirms that, as of the date hereof, it
(a) intends to be a party to the Environmental Indemnity, the Guaranty and the
Credit Agreement and undertakes to perform all the obligations expressed
therein, respectively, of an Indemnitor and a Guarantor (as defined in the
Environmental Indemnity and the Guaranty, respectively), (b) agrees to be bound
by all of the provisions of the Environmental Indemnity, the Guaranty and the
Credit Agreement as if it had been an original party to such agreements,
(c) confirms that the representations and warranties set forth in the
Environmental Indemnity, the Guaranty and the Credit Agreement, respectively,
with respect to the Company, a party thereto, are true and correct in all
material respects as of the date of this Accession Agreement and (d) has
received and reviewed copies of each of the Environmental Indemnity, the
Guaranty and the Credit Agreement.


For purposes of notices under the Environmental Indemnity, the Guaranty and the
Credit Agreement the address for the Company is as follows:


Attention:_______________________________
Telephone:______________________________
Telecopy:_______________________________


This Accession Agreement shall be governed by and construed in accordance with
the laws of the State of New York.


IN WITNESS WHEREOF this Accession Agreement was executed and delivered as of the
___ day of ___________________, 20___.


[Name of Entity]
By:    
Title:    




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






EXHIBIT E


FORM OF AMENDED & RESTATED GUARANTY AND CONTRIBUTION AGREEMENT


This Amended & Restated Guaranty and Contribution Agreement (this “Agreement”)
is made and entered into effective for all purposes as of the January 10, 2017,
by the parties signatory hereto or to an Accession Agreement (as hereinafter
defined) (collectively, the “Guarantor”, whether one or more) to and for the
benefit of Citibank, N.A., as the Administrative Agent (the “Administrative
Agent”), and the banks and other lenders named in the Credit Agreement herein
described (collectively, including the Swap Banks, the “Banks”).


INTRODUCTION


WHEREAS, LaSalle Hotel Operating Partnership, L.P., a Delaware limited
partnership (the “Borrower”), LaSalle Hotel Properties, a Maryland real estate
investment trust (the “Parent”), the Guarantors party thereto, the
administrative agent (in such capacity, the “CA Administrative Agent”), the
Banks (as such term is defined therein) party thereto and the other parties from
time to time party thereto entered into that certain Amended and Restated Senior
Unsecured Credit Agreement dated as of January 8, 2014 (as amended, the
“Existing Credit Agreement”);


WHEREAS, the Borrower, the Parent, the Guarantors party thereto, the
administrative agent (in such capacity, the “TL Administrative Agent”), the
Banks (as such term is defined therein) party thereto and the other parties from
time to time party thereto entered into that certain Senior Unsecured Term Loan
Agreement dated as of January 8, 2014 (as amended, the “Existing Term Loan
Agreement” and collectively with the Existing Credit Agreement, the “Existing
Agreements”);


WHEREAS, the parties have agreed to amend and restate the Existing Agreements
pursuant to that certain Second Amended and Restated Senior Unsecured Credit
Agreement, dated as of the date hereof, by and between the Borrower, the Parent,
the Guarantors party thereto, the Administrative Agent, the Banks party thereto
and the other parties from time to time party thereto (as the same may be
amended or modified from time to time, being referred to herein as the “Credit
Agreement”);


WHEREAS, pursuant to the Credit Agreement, the Banks have agreed to extend
credit to Borrower as more specifically described therein;


WHEREAS, certain Swap Banks have either entered into or may in the future enter
into one or more Swap Contracts with the Borrower to swap floating rate of
interest payable on the Advances to a fixed rate of interest, on terms and
conditions set forth in such Swap Contracts (each such Swap Contract, a “Subject
Swap Contract”);


WHEREAS, the Borrower is the principal financing entity for capital requirements
of its Subsidiaries, and from time to time the Borrower has made and will
continue to make capital contributions and advances to its Subsidiaries,
including the Subsidiaries which are or will become parties hereto. Other than
the Parent, each Guarantor is a direct or indirect subsidiary of the Borrower.
Each Guarantor will derive substantial direct and indirect benefit from the
transactions contemplated by the Credit Agreement and the Subject Swap
Contracts; and


WHEREAS, as a condition to extending credit to the Borrower under the Credit
Agreement and to providing the financial accommodations under the Subject Swap
Contracts, the Banks (including the Swap Banks) have required, among other
things, that the Guarantor execute and deliver this Agreement, which Agreement
shall amend, restate and replace, in its entirety, (i) that certain Guaranty and
Contribution Agreement, dated as of January 8, 2014, made by the Guarantor (as
defined therein) in favor of the CA Administrative Agent and (ii) that certain
Guaranty and Contribution Agreement, dated January 8, 2014, made by the
Guarantor (as defined therein) in favor of the TL Administrative Agent (as the
same may have been amended restated or otherwise modified from time to time
prior to the date hereof, collectively the “Original Agreements”).




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





AGREEMENT


NOW, THEREFORE, in order to induce the Banks to make the Advances, the Issuing
Banks to issue the Letters of Credit and the Swap Banks to enter into the
Subject Swap Contracts, each Guarantor hereby agrees as follows:


SECTION 1.
DEFINED TERMS.



All terms used in this Agreement, but not defined herein, shall have the meaning
given such terms in the Credit Agreement.


SECTION 2.
GUARANTY.



Each Guarantor hereby unconditionally and irrevocably guarantees the punctual
payment when due, whether at stated maturity, by acceleration or otherwise, of
all obligations of the Borrower now or hereafter existing under (i) the Credit
Agreement, the Notes and any other Credit Document, whether for principal,
interest, fees, expenses, or otherwise, or (ii) each Subject Swap Contract,
whether for fees, premiums, scheduled periodic payments, breakage, termination
payments, expenses, or otherwise, but excluding in each case of (i) and (ii)
above all Excluded Swap Obligations (such non-excluded Obligations being the
“Guaranteed Obligations”) and any and all expenses (including reasonable counsel
fees and expenses) incurred by the Administrative Agent or any Bank (including
any Swap Bank) in enforcing any rights under this Agreement. Each Guarantor
agrees that its guaranty obligation under this Agreement is a guarantee of
payment, not of collection and that such Guarantor is primarily liable for the
payment of the Guaranteed Obligations.


SECTION 3.
LIMIT OF LIABILITY.



Each Guarantor that is a Subsidiary of the Borrower shall be liable under this
Agreement with respect to the Guaranteed Obligations only for amounts
aggregating up to the largest amount that would not render its guaranty
obligation hereunder subject to avoidance under Section 548 of the United States
Bankruptcy Code or any comparable provisions of any state law.


SECTION 4.
GUARANTY ABSOLUTE.



Each Guarantor guarantees that the Guaranteed Obligations will be paid and
performed strictly in accordance with the terms of the Credit Agreement, the
other Credit Documents, and each Subject Swap Contract, as applicable,
regardless of any law, regulation, or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Administrative
Agent or any Bank (including any Swap Bank). The liability of each Guarantor
under this Agreement shall be absolute and unconditional irrespective of:


(a)    any lack of validity or enforceability of the Credit Agreement, any other
Credit Document, any Subject Swap Contract or any other agreement or instrument
relating thereto;


(b)    any change in the time, manner, or place of payment of, or in any other
term of, any of the Guaranteed Obligations, or any other amendment or waiver of
or any consent to departure from the Credit Agreement or any other Credit
Document or any Subject Swap Contract;


(c)    any exchange, release, or nonperfection of any collateral, if applicable,
or any release or amendment or waiver of or consent to departure from any other
agreement or guaranty, for any of the Guaranteed Obligations; or


(d)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of the Borrower or a Guarantor.


SECTION 5.
CONTINUATION AND REINSTATEMENT, ETC.





    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





Each Guarantor agrees that, to the extent that (i) the Borrower makes payments
to the Administrative Agent or any Bank (including any Swap Bank) or (ii) the
Administrative Agent or any Bank (including any Swap Bank) receives any proceeds
of any property of Borrower or any Guarantor, and in either such case such
payments or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside, or otherwise required to be repaid,
then to the extent of such repayment the Guaranteed Obligations shall be
reinstated and continued in full force and effect as of the date such initial
payment or collection of proceeds occurred. The Guarantor shall defend and
indemnify the Administrative Agent and each Bank (including each Swap Bank) from
and against any claim or loss under this Section 5 (including reasonable
attorneys’ fees and expenses) in the defense of any such action or suit.


SECTION 6.
CERTAIN WAIVERS.



Section 6.01.    Notice. Each Guarantor hereby waives promptness, diligence,
notice of acceptance, notice of acceleration, notice of intent to accelerate and
any other notice with respect to any of the Guaranteed Obligations and this
Agreement.


Section 6.02.    Other Remedies. Each Guarantor hereby waives any requirement
that the Administrative Agent or any Bank (including any Swap Bank) protect,
secure, perfect, or insure any Lien or any Property subject thereto or exhaust
any right or take any action against the Borrower or any other Person or any
collateral, if any, including any action required pursuant to a Legal
Requirement.


Section 6.03.    Waiver of Subrogation.


(a)    Each Guarantor hereby irrevocably waives, until payment in full of all
Guaranteed Obligations and termination of all Commitments, any claim or other
rights which it may acquire against the Borrower that arise from such
Guarantor’s obligations under this Agreement or any other Credit Document or any
Subject Swap Contract, including, without limitation, any right of subrogation
(including, without limitation, any statutory rights of subrogation under
Section 509 of the Bankruptcy Code, 11 U.S.C. §509, or otherwise),
reimbursement, exoneration, contribution, indemnification, or any right to
participate in any claim or remedy of the Administrative Agent or any Bank
(including any Swap Bank) against the Borrower or any collateral which the
Administrative Agent or any Bank (including any Swap Bank) now has or acquires.
If any amount shall be paid to any Guarantor in violation of the preceding
sentence and the Guaranteed Obligations shall not have been paid in full and all
of the Commitments terminated, such amount shall be held in trust for the
benefit of the Administrative Agent or any Bank (including any Swap Bank) and
shall promptly be paid to the Administrative Agent for the benefit of the
Administrative Agent or any Bank (including any Swap Bank) to be applied to the
Guaranteed Obligations, whether matured or unmatured, as the Administrative
Agent may elect. Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by the Credit
Agreement and the Subject Swap Contracts and that the waiver set forth in this
Section 6.03(a) is knowingly made in contemplation of such benefits.


(b)    Each Guarantor further agrees that it will not enter into any agreement
providing, directly or indirectly, for any contribution, reimbursement,
repayment, or indemnity by the Borrower or any other Person on account of any
payment by such Guarantor to the Administrative Agent or any Bank (including any
Swap Bank) under this Agreement.


SECTION 7.
REPRESENTATIONS AND WARRANTIES.



Each Guarantor hereby represents and warrants as follows:
    
Section 7.01.    Corporate Authority. Such Guarantor is either a corporation,
limited liability company, limited partnership or trust duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. The execution, delivery and performance by such Guarantor of this
Agreement are within such Guarantor’s organizational powers, have been duly
authorized by all necessary organizational action and do not contravene (a) such
Guarantor’s organizational authority or (b) any law or material contractual
restriction affecting such Guarantor or its Property.




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





Section 7.02.    Government Approval. No authorization or approval or other
action by and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by such Guarantor of
this Agreement.


Section 7.03.    Binding Obligations. This Agreement is the legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar law affecting creditors’
rights (whether considered in a proceeding at law or in equity).


SECTION 8.
COVENANTS.



Each Guarantor will comply with all covenant provisions of Article V and
Article VI of the Credit Agreement to the extent such provisions are applicable.


SECTION 9.
CONTRIBUTION.



As a result of the transactions contemplated by the Credit Agreement and the
Subject Swap Contracts, each of the Guarantors will benefit, directly and
indirectly, from the Guaranteed Obligations and in consideration thereof desire
to enter into a contribution agreement among themselves as set forth in this
Section 9 to allocate such benefits among themselves and to provide a fair and
equitable arrangement to make contributions in the event any payment is made by
any Guarantor hereunder to the Administrative Agent or any Bank (including any
Swap Bank) (such payment being referred to herein as a “Contribution,” and for
purposes of this Agreement, includes any exercise of recourse by the
Administrative Agent against any Property of a Guarantor and application of
proceeds of such Property in satisfaction of such Guarantor’s obligations under
this Agreement). The Guarantors hereby agree as follows:


Section 9.01.    Calculation of Contribution. In order to provide for just and
equitable contribution among the Guarantors in the event any Contribution is
made by a Guarantor (a “Funding Guarantor”), such Funding Guarantor shall be
entitled to a contribution from certain other Guarantors for all payments,
damages and expenses incurred by that Funding Guarantor in discharging any of
the Guaranteed Obligations, in the manner and to the extent set forth in this
Section 9. The amount of any Contribution under this Agreement shall be equal to
the payment made by the Funding Guarantor to the Administrative Agent or any
other beneficiary pursuant to this Agreement and shall be determined as of the
date on which such payment is made.


Section 9.02.    Benefit Amount Defined. For purposes of this Agreement, the
“Benefit Amount” of any Guarantor as of any date of determination shall be the
net value of the benefits to such Guarantor and all of its Subsidiaries
(including any Subsidiaries which may be Guarantors) from extensions of credit
made by the Banks to the Borrower under the Credit Agreement or from the
provision of financial accommodations to the Borrower under the Subject Swap
Contracts, as the case may be; provided, however, that in determining the
contribution liability of any Guarantor which is a Subsidiary to its direct or
indirect parent corporation or of any Guarantor to its direct or indirect
Subsidiary, the Benefit Amount of such Subsidiary and its Subsidiaries, if any,
shall be subtracted in determining the Benefit Amount of the parent corporation.
Such benefits shall include benefits of funds constituting proceeds of Advances
made to the Borrower by the Banks which are in turn advanced or contributed by
the Borrower to such Guarantor or its Subsidiaries and benefits of financial
accommodations provided to the Borrower by the Swap Banks pursuant to the
Subject Swap Contracts or Letters of Credit issued pursuant to the Credit
Agreement on behalf of, or the proceeds of which are advanced or contributed or
otherwise which benefit, directly or indirectly, such Guarantor and its
Subsidiaries (collectively, the “Benefits”). In the case of any proceeds of
Advances or Benefits advanced or contributed to a Person (an “Owned Entity”) any
of the equity interests of which are owned directly or indirectly by a
Guarantor, the Benefit Amount of a Guarantor with respect thereto shall be that
portion of the net value of the benefits attributable to Advances or Benefits
equal to the direct or indirect percentage ownership of such Guarantor in its
Owned Entity.


Section 9.03.    Contribution Obligation. Each Guarantor shall be liable to a
Funding Guarantor in an amount equal to the greater of (A) the (i) ratio of the
Benefit Amount of such Guarantor to the total amount of Guaranteed Obligations,
multiplied by (ii) the amount of Guaranteed Obligations paid by such Funding
Guarantor and (B) 95% of the excess of the fair saleable value of the property
of such Guarantor over the total liabilities of such Guarantor


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





(including the maximum amount reasonably expected to become due in respect of
contingent liabilities) determined as of the date on which the payment made by a
Funding Guarantor is deemed made for purposes of this Agreement (giving effect
to all payments made by other Funding Guarantors as of such date in a manner to
maximize the amount of such contributions).


Section 9.04.    Allocation. In the event that at any time there exists more
than one Funding Guarantor with respect to any Contribution (in any such case,
the “Applicable Contribution”), then payment from other Guarantors pursuant to
this Agreement shall be allocated among such Funding Guarantors in proportion to
the total amount of the Contribution made for or on account of the Borrower by
each such Funding Guarantor pursuant to the Applicable Contribution. In the
event that at any time any Guarantor pays an amount under this Agreement in
excess of the amount calculated pursuant to clause (A) of Section 9.03 above,
that Guarantor shall be deemed to be a Funding Guarantor to the extent of such
excess and shall be entitled to contribution from the other Guarantors in
accordance with the provisions of this Section 9.04.


Section 9.05.    Subsidiary Payment. The amount of contribution payable under
this Section 9 by any Guarantor shall be reduced by the amount of any
contribution paid hereunder by a Subsidiary of such Guarantor.


Section 9.06.    Equitable Allocation. If as a result of any reorganization,
recapitalization, or other corporate change in the Borrower or any of its
Subsidiaries, or as a result of any amendment, waiver or modification of the
terms and conditions of other Sections of this Agreement or the Guaranteed
Obligations, or for any other reason, the contributions under this Section 9
become inequitable as among the Guarantors, the Guarantors shall promptly modify
and amend this Section 9 to provide for an equitable allocation of
contributions. Any of the foregoing modifications and amendments shall be in
writing and signed by all Guarantors.


Section 9.07.    Asset of Party to Which Contribution is Owing. The Guarantors
acknowledge that the right to contribution hereunder shall constitute an asset
in favor of the Guarantor to which such contribution is owing.


Section 9.08.    Subordination. No payments payable by a Guarantor pursuant to
the terms of this Section 9 shall be paid until all amounts then due and payable
by the Borrower to any Bank (including any Swap Bank), pursuant to the terms of
the Credit Documents or any Subject Swap Contract, are indefeasibly paid in full
in cash. Nothing contained in this Section 9 shall affect the obligations of any
Guarantor to any Bank (including any Swap Bank) under the Credit Agreement or
any other Credit Documents or any Subject Swap Contract.


SECTION 10.
MISCELLANEOUS.



Section 10.01.    Addresses for Notices. All notices and other communications
provided for hereunder shall be in writing, including telegraphic communication
and delivered or teletransmitted to the Administrative Agent, as set forth in
the Credit Agreement, to any Swap Bank, as set forth in the applicable Subject
Swap Contract, and to each Guarantor, at the address set forth under such
Guarantor’s signature hereto or in the Accession Agreement executed by such
Guarantor, or to such other address as shall be designated by any Guarantor, any
Swap Bank or the Administrative Agent in written notice to the other parties.
All such notices and other communications shall be effective when delivered or
teletransmitted to the above addresses.


Section 10.02.    Amendments, Etc. No amendment or waiver of any provision of
this Agreement nor consent to any departure by any Guarantor therefrom shall be
effective unless the same shall be in writing and signed by each Guarantor and
the Administrative Agent; provided, however, that any amendment or waiver
releasing any Guarantor from any liability hereunder shall be signed by all the
Banks (including the Swap Banks) (provided that the Administrative Agent can, if
no Default then exists, release any Subsidiary of the Borrower which no longer
is a Property Owner of an Unencumbered Property); and provided further that any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. Notwithstanding the foregoing, in the event
that any Subsidiary or Affiliate of the Borrower hereafter is required in
accordance with the terms of the Credit Agreement or otherwise agrees to become
a guarantor of the Borrower’s obligations under the Credit Documents and the
Subject Swap Contracts, then such Subsidiary or Affiliate may become a party to
this Agreement by executing an Accession Agreement (“Accession Agreement”) in
the form attached hereto as Annex 1 and each Guarantor and the Administrative


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





Agent hereby agrees that upon such Subsidiary’s or Affiliate’s execution of such
Accession Agreement, this Agreement shall be deemed to have been amended to make
such Person a Guarantor hereunder for all purposes and a party hereto and no
signature is required on behalf of the other Guarantors or the Administrative
Agent to make such an amendment to this Agreement effective.


Section 10.03.    No Waiver; Remedies. No failure on the part of the
Administrative Agent or any Bank (including any Swap Bank) to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.


Section 10.04.    Right of Set‑Off. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent and the Banks
(including the Swap Banks) are hereby authorized at any time, to the fullest
extent permitted by law, to set off and apply any deposits (general or special,
time or demand, provisional or final) and other indebtedness owing by the
Administrative Agent or any Bank (including any Swap Bank) to the account of any
Guarantor against any and all of the obligations of such Guarantor under this
Agreement, irrespective of whether or not the Administrative Agent or any Bank
(including any Swap Bank) shall have made any demand under this Agreement and
although such obligations may be contingent and unmatured. The Administrative
Agent and the Banks (including the Swap Banks) agree promptly to notify each
Guarantor affected by any such set-off after any such set-off and application
made by the Administrative Agent or any Bank (including any Swap Bank);
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative Agent
and any Bank (including any Swap Bank) under this Section 10.04 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) which the Administrative Agent or any Bank (including any Swap Bank)
may otherwise have.


Section 10.05.    Continuing Guaranty; Transfer of Interest. This Agreement
shall create a continuing guaranty and shall (a) remain in full force and effect
until indefeasible payment in full and termination of the Guaranteed
Obligations, (b) be binding upon each Guarantor, its successors and assigns, and
(c) inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Administrative Agent and the Banks (including
the Swap Banks) and their respective successors, transferees and assigns.
Without limiting the generality of the foregoing clause, when any Bank
(including any Swap Bank) assigns or otherwise transfers any interest held by it
under the Credit Agreement or other Credit Document or any Subject Swap Contract
to any other Person pursuant to the terms of the Credit Agreement or other
Credit Document or Subject Swap Contract, that other Person shall thereupon
become vested with all the benefits held by such Bank (or Swap Bank) under this
Agreement. Upon the indefeasible payment in full and termination of the
Guaranteed Obligations, the guaranties granted hereby shall terminate and all
rights hereunder shall revert to each Guarantor to the extent such rights have
not been applied pursuant to the terms hereof. Upon any such termination, the
Administrative Agent will, at each Guarantor’s expense, execute and deliver to
such Guarantor such documents as such Guarantor shall reasonably request and
take any other actions reasonably requested to evidence or effect such
termination.


Section 10.06.    GOVERNING LAW. ANY DISPUTE BETWEEN THE GUARANTOR, THE
ADMINISTRATIVE AGENT, ANY BANK (INCLUDING ANY SWAP BANK), OR ANY INDEMNITEE
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER
CREDIT DOCUMENTS OR ANY SUBJECT SWAP CONTRACT, AND WHETHER ARISING IN CONTRACT,
TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL
LAWS (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE
STATE OF NEW YORK.


SECTION 10.07.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.


(A)    EXCLUSIVE JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION (B) OF THIS
SECTION 10.07, EACH OF THE PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM
ARISING OUT OF,


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY SUBJECT SWAP CONTRACT WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY BY STATE OR FEDERAL COURTS LOCATED IN
NEW YORK, NEW YORK, BUT THE PARTIES HERETO ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK, NEW
YORK. EACH OF THE PARTIES HERETO WAIVES IN ALL DISPUTES BROUGHT PURSUANT TO THIS
SUBSECTION (A) ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT
CONSIDERING THE DISPUTE.


(B)    OTHER JURISDICTIONS. THE GUARANTOR AGREES THAT THE ADMINISTRATIVE AGENT,
ANY BANK (INCLUDING ANY SWAP BANK) OR ANY INDEMNITEE SHALL HAVE THE RIGHT TO
PROCEED AGAINST THE GUARANTOR OR ITS PROPERTY IN A COURT IN ANY LOCATION TO
ENABLE SUCH PERSON TO (1) OBTAIN PERSONAL JURISDICTION OVER THE GUARANTOR OR (2)
ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF SUCH PERSON. THE
GUARANTOR AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY
PROCEEDING BROUGHT BY SUCH PERSON TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF SUCH PERSON. THE GUARANTOR WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE
LOCATION OF THE COURT IN WHICH SUCH PERSON HAS COMMENCED A PROCEEDING DESCRIBED
IN THIS SUBSECTION (B).


(C)    SERVICE OF PROCESS. THE GUARANTOR WAIVES PERSONAL SERVICE OF ANY PROCESS
UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY WRITS, PROCESS
OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY ANY
AGENT OR THE BANKS BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE
GUARANTOR ADDRESSED AS PROVIDED HEREIN. NOTHING HEREIN SHALL IN ANY WAY BE
DEEMED TO LIMIT THE ABILITY OF ANY AGENT OR THE BANKS (INCLUDING THE SWAP BANKS)
TO SERVE ANY SUCH WRITS, PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW. THE GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, ANY OTHER CREDIT
DOCUMENT, ANY SUBJECT SWAP CONTRACT OR ANY AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH IN ANY JURISDICTION SET FORTH ABOVE.


(D)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT, ANY OTHER CREDIT DOCUMENT, ANY SUBJECT SWAP CONTRACT OR ANY OTHER
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH. EACH OF THE PARTIES
HERETO AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.


(E)    ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
THIS SECTION 10.07, WITH ITS COUNSEL.


Section 10.08.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its Guaranteed Obligations in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.08 for the maximum amount of such


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





liability that can be hereby incurred without rendering its obligations under
this Section 10.08, or otherwise in respect of the Guaranteed Obligations, as it
relates to such other Guarantor, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until a discharge of the Guaranteed Obligations. Each
Qualified ECP Guarantor intends that this Section 10.08 constitute, and this
Section 10.08 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


Section 10.09    This Agreement amends, restates and supersedes the Original
Agreements in their entirety.
[Balance of page intentionally left blank]


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





Each Guarantor has caused this Agreement to be duly executed as of the date
first above written.


GUARANTORS:

LASALLE HOTEL PROPERTIES,
a Maryland real estate investment trust
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 

[SIGNATURE BLOCKS TO BE INSERTED]


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





ANNEX 1
GUARANTY AND CONTRIBUTION AGREEMENT


ACCESSION AGREEMENT


_______________________ [Name of Entity], a [limited partnership/corporation]
(the “Company”), hereby agrees with (i) Citibank, N.A., as the Administrative
Agent (the “Administrative Agent”) under the Second Amended & Restated Senior
Unsecured Credit Agreement dated as of January 10, 2017 as the same may be
amended or modified from time to time (the “Credit Agreement”) among LaSalle
Hotel Operating Partnership, L.P., a Delaware limited partnership (the
“Borrower”), LaSalle Hotel Properties, a Maryland real estate investment trust
(the “Parent”), the Guarantors party thereto, the Banks (as defined in the
Credit Agreement), the Administrative Agent and the other parties from time to
time party thereto; (ii) the parties to the Amended & Restated Environmental
Indemnity and Agreement (the “Environmental Indemnity”) dated as of January 10,
2017 executed in connection with the Credit Agreement, (iii) the parties to the
Amended & Restated Guaranty and Contribution Agreement (the “Guaranty”) dated as
of January 10, 2017 executed in connection with the Credit Agreement, as
follows:


The Company hereby agrees and confirms that, as of the date hereof, it (a)
intends to be a party to the Environmental Indemnity, the Guaranty and the
Credit Agreement and undertakes to perform all the obligations expressed
therein, respectively, of an Indemnitor and a Guarantor (as defined in the
Environmental Indemnity and the Guaranty, respectively), (b) agrees to be bound
by all of the provisions of the Environmental Indemnity, the Guaranty and the
Credit Agreement as if it had been an original party to such agreements, (c)
confirms that the representations and warranties set forth in the Environmental
Indemnity, the Guaranty and the Credit Agreement, respectively, with respect to
the Company, a party thereto, are true and correct in all material respects as
of the date of this Accession Agreement and (d) has received and reviewed copies
of each of the Environmental Indemnity, the Guaranty and the Credit Agreement.


For purposes of notices under the Environmental Indemnity, the Guaranty and the
Credit Agreement the address for the Company is as follows:


Attention:    
Telephone:    
Telecopy:    


This Accession Agreement shall be governed by and construed in accordance with
the laws of the State of New York.


IN WITNESS WHEREOF this Accession Agreement was executed and delivered as of the
___ day of ___________________, 20____.
[Name of Entity]


By:    
Title:    




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






EXHIBIT F


FORM OF NOTICE OF BORROWING


______________, 20___
Citibank, N.A.
as Administrative Agent under the Credit Agreement herein described
c/o Citibank, N.A.
1615 Brett Road OPS III
New Castle, Delaware 19720
Attention: Bank Loan Syndications Department
Ladies and Gentlemen:


The undersigned, LaSalle Hotel Operating Partnership, L.P., a Delaware limited
partnership (the “Borrower”), refers to the Second Amended & Restated Senior
Unsecured Credit Agreement dated as of January 10, 2017 as the same may be
amended or modified from time to time (the “Credit Agreement,” the defined terms
of which are used in this Notice of Borrowing unless otherwise defined in this
Notice of Borrowing) among the Borrower, LaSalle Hotel Properties, a Maryland
real estate investment trust (the “Parent”), the Guarantors party thereto, the
Banks party thereto, Citibank, N.A., as the Administrative Agent and the other
parties from time to time party thereto, and hereby gives you irrevocable notice
pursuant to Section 2.02(a) of the Credit Agreement that the undersigned hereby
requests a Borrowing, and in connection with that request sets forth below the
information relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:


(a)    Business Day of the Proposed Borrowing is _____________, 20_____.


(b)    The Facility under which the Proposed Borrowing is requested is the
[Revolving]/[TL] Facility.    


(c)    The Proposed Borrowing will be a Borrowing composed of [Base Rate
Advances][LIBOR Advances].


(d)    The aggregate amount of the Proposed Borrowing is $____________.


(e)    [The Proposed Borrowing is subject to a Swap Contract between the
Borrower and a Swap Bank.]


(f)    The Interest Period for each LIBOR Advance made as part of the Proposed
Borrowing is [_____ month[s]].


The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:


(a)    the representations and warranties contained in the Credit Agreement and
the other Credit Documents are correct in all material respects, before and
after giving effect to the Proposed Borrowing and the application of the
proceeds therefrom, as though made on the date of the Proposed Borrowing; and


(b)    no Default has occurred and remains uncured, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom.




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





Very truly yours,
LASALLE HOTEL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
 
 
 
 
By:
LaSalle Hotel Properties, its general partner
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 





    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






EXHIBIT G
FORM OF NOTICE OF CONVERSION OR CONTINUATION


_________, 20__
Citibank, N.A.
as Administrative Agent under the Credit Agreement herein described
c/o Citibank, N.A.
1615 Brett Road OPS III
New Castle, Delaware 19720
Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
The undersigned, LaSalle Hotel Operating Partnership, L.P., a Delaware limited
partnership (the “Borrower”), refers to the Second Amended & Restated Senior
Unsecured Credit Agreement dated as of January 10, 2017 as the same may be
amended or modified from time to time (the “Credit Agreement,” the defined terms
of which are used in this Notice of Conversion or Continuation unless otherwise
defined in this Notice of Conversion or Continuation) among the Borrower,
LaSalle Hotel Properties, a Maryland real estate investment trust (the
“Parent”), the Guarantors party thereto, the Banks party thereto, Citibank,
N.A., as the Administrative Agent and the other parties from time to time party
thereto, and hereby gives you irrevocable notice pursuant to Section 2.02(b) of
the Credit Agreement that the undersigned hereby requests a Conversion or
continuation of an outstanding Borrowing, and in connection with that request
sets forth below the information relating to such Conversion or continuation
(the “Proposed Borrowing”) as required by Section 2.02(b) of the Credit
Agreement:
(a)    The Business Day of the Proposed Borrowing is _____________, 20__.
(b)    The Proposed Borrowing will be composed of [Base Rate Advances][LIBOR
Advances].
(c)    The aggregate amount of the Borrowing to be Converted or continued is
$_____________ and consists of [Base Rate Advances][LIBOR Advances] under the
[Revolving/TL Facility].
(d)    [The Proposed Borrowing is subject to a Swap Contract between the
Borrower and a Swap Bank.]
(e)    The Proposed Borrowing consists of [a Conversion to [Base Rate Advances]
[LIBOR Advances]] [a continuation of [Base Rate Advances][LIBOR Advances]].
(f)    The Interest Period for each LIBOR Advance made as part of the Proposed
Borrowing is [____ month[s]].


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







Very truly yours,
LASALLE HOTEL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
 
 
 
 
By:
LaSalle Hotel Properties, its general partner
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 





    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






EXHIBIT H


FORM OF NEW YORK MORTGAGE


[See attached pages.]




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







CONSOLIDATED, AMENDED AND RESTATED MORTGAGE


by and from
[__________________], “Mortgagor”
to
CITIBANK, N.A., in its capacity as Agent, “Mortgagee”
Dated as of [__________, 20___]
Location:        [_____________]
    Municipality:    [_____________]
    County:        [_____________]
    State:        New York
THE MAXIMUM PRINCIPAL INDEBTEDNESS WHICH IS SECURED BY OR WHICH BY ANY
CONTINGENCY MAY BE SECURED BY THIS MORTGAGE IS $_______________.
THIS MORTGAGE DOES NOT ENCUMBER REAL PROPERTY PRINCIPALLY IMPROVED OR TO BE
IMPROVED BY ONE OR MORE STRUCTURES CONTAINING IN THE AGGREGATE NOT MORE THAN SIX
RESIDENTIAL DWELLING UNITS, EACH HAVING ITS OWN SEPARATE COOKING FACILITIES.


PREPARED BY, RECORDING REQUESTED BY,
AND WHEN RECORDED MAIL TO:
Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022-6069
Attention: Malcolm K. Montgomery, Esq.
File #31900/395






    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





CONSOLIDATED, AMENDED AND RESTATED MORTGAGE


THIS CONSOLIDATED, AMENDED AND RESTATED MORTGAGE (this “Mortgage”) is dated as
of [__________], 20[__] by and from [________________], a [______________]
[_______________] (“Mortgagor”), whose address is [________________________] to
CITIBANK, N.A., a national association, as administrative Agent (in such
capacity, “Agent”) for the Banks (as defined in the Credit Agreement (defined
below)), having an address at [1615 Brett Road OPS III, New Castle, Delaware
19720, Attention: Bank Loan Syndications Department] (Agent, together with its
successors and assigns, “Mortgagee”).
W I T N E S S E T H:
WHEREAS, Mortgagee is the assignee, present owner and holder of the mortgages
described on Exhibit B attached hereto (the “Existing Mortgages”) securing
certain indebtedness evidenced by the promissory notes described on Exhibit C
attached hereto (the “Existing Notes”). The Existing Mortgages are liens on,
among other things, the interest of Mortgagor in the **[Land][Unit]** (defined
below) described in Exhibit A attached hereto. Mortgagee is now the owner and
holder of the Existing Notes evidencing the indebtedness secured by the Existing
Mortgages;
WHEREAS, simultaneously herewith Mortgagee and Mortgagor have consolidated,
amended and restated all the terms, covenants and conditions of the Existing
Notes, with such amendment and restatement evidenced by the execution and
delivery of the Term Note (defined below); and
WHEREAS, Mortgagor and Mortgagee have agreed to modify the terms, covenants and
provisions of the Existing Mortgages so that such terms and provisions shall be
as hereinafter set forth,
Mortgagor and Mortgagee by these presents do hereby agree as follows:
MODIFICATION OF EXISTING NOTES
The terms, covenants and conditions of the Existing Notes have been amended,
modified and restated in their entirety so that (x) such terms, covenants and
conditions are now as set forth in the Term Note executed and delivered by
Mortgagor simultaneously herewith in substitution for the Existing Notes but not
in payment, satisfaction or cancellation of the outstanding indebtedness
evidenced by the Existing Notes, (y) the Term Note constitutes evidence of but
one debt in the aggregate principal amount of $[_________________] and (z) the
terms, covenants, agreements, rights, obligations and conditions contained in
the Term Note supersede and control the terms, covenants, agreements, rights,
obligations and conditions of the Existing Notes (it being agreed, however, that
the consolidation of the Existing Notes does not impair the indebtedness
evidenced by each of the Existing Notes).
CONSOLIDATION AND MODIFICATION OF EXISTING MORTGAGES
The Existing Mortgages and this instrument (collectively, the “Consolidated
Mortgage”) are consolidated and coordinated hereby so that the Consolidated
Mortgage shall hereafter constitute in law but one consolidated first mortgage,
a single first lien securing the payment of the aggregate principal amount of
[dollar amount] ($__________) (the “Secured Amount”), together with interest
thereon at the rate or rates specified in the Term Note. The terms of the
Existing Mortgages as consolidated are hereby amended and restated in their
entity by the terms hereof.
ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, THE MAXIMUM AMOUNT OF
PRINCIPAL DEBT OR PRINCIPAL OBLIGATION WHICH IS OR UNDER ANY


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





CONTINGENCY MAY BE SECURED BY THIS MORTGAGE AT THE DATE OF EXECUTION HEREOF OR
AT ANY TIME THEREAFTER IS [dollar amount] ($__________).
ARTICLE 1
DEFINITIONS
Section 1.1    Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in that certain Second
Amended & Restated Senior Unsecured Credit Agreement dated as of [___________],
2017, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time (the “Credit Agreement”), among LaSalle
Hotel Operating Partnership, L.P. (collectively, “Borrower”) LaSalle Hotel
Properties, the Banks, Citibank, N.A., as Administrative Agent and the other
parties from time to time party thereto. As used herein, the following terms
shall have the following meanings:
(a)    “Event of Default”: The default by Mortgagor in the observance or
performance of any covenant, condition or agreement expressly set forth in this
Mortgage and the continuance of such default unremedied for a period of: (x) in
the case of a default that is susceptible to cure by the payment of money, five
(5) Business Days after receipt of written notice thereof from Mortgagee, or (y)
in the case of all other such defaults, thirty (30) days after receipt of
written notice thereof from Mortgagee.
(b)    “Indebtedness”: (1) All indebtedness of Mortgagor to Mortgagee under that
certain Term Note from Borrower to Agent, as agent for the Banks, dated as of
[_____________], 20[__] (the “Term Note”), including, without limitation, the
sum of all (a) principal, interest and other amounts owing under or evidenced or
secured by the Term Note. The Indebtedness secured hereby includes, without
limitation, all interest and expenses accruing after the commencement by or
against Mortgagor or any of its affiliates of a proceeding under the Bankruptcy
Code (defined below) or any similar law for the relief of debtors.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THIS MORTGAGE SHALL
SECURE ONLY PRINCIPAL OBLIGATIONS COMPRISED OF TERM BORROWINGS UNDER THE TERM
NOTE. THIS MORTGAGE SHALL NOT SECURE REVOLVING CREDIT BORROWINGS OR SWING LINE
BORROWINGS OR ANY NOTES EVIDENCING SUCH BORROWINGS OR ANY PAYMENT OF OBLIGATIONS
IN RESPECT OF LETTERS OF CREDIT. FURTHER, NO ADVANCE MADE UNDER THE CREDIT
AGREEMENT SUBSEQUENT TO ISSUANCE OF THE TERM NOTE SHALL BE SECURED BY THIS
MORTGAGE.
(c)    “Mortgaged Property”: **[The fee interest in the real property described
in Exhibit A attached hereto and incorporated herein by this reference, together
with any greater estate in such real property as hereafter may be acquired by
Mortgagor (the “Land”)][That certain condominium unit known as [_____________],
together with the undivided interest in the common elements appurtenant to such
unit (hereinafter referred to as the “Unit”) comprising part of the building
(the “Building”) and premises known as [__________________] (the “Condominium”)
and by the street address [__________________], and situate on the land (the
“Land”) more particularly described in Exhibit A annexed hereto, said Unit being
described in that certain declaration more particularly described in Exhibit E
annexed hereto (which declaration, as it may from time to time be amended, being
hereinafter referred to as the “Declaration”; the Declaration, together with the
By-Laws of [______________] annexed as Exhibit [___] to the Declaration, as they
may from time to time be amended (the “By-Laws”), collectively, the “Condominium
Documents”) establishing a plan for condominium ownership of said premises under
Article 9-B of the Real Property Law of the State of New York (the “Condominium
Act”)]**, and all Mortgagor’s right, title and interest now or hereafter
acquired in and all of Mortgagor’s right, title and interest now or hereafter
acquired in and to (1) all improvements now owned or hereafter acquired by
Mortgagor, now or at any time situated, placed or constructed upon the
**[Land][Unit]


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





** (the “Improvements”; the **[Land][Unit]** and Improvements are collectively
referred to as the “Premises”), (2) all materials, supplies, equipment,
apparatus and other items of personal property now owned or hereafter acquired
by Mortgagor and now or hereafter attached to, installed in or used in
connection with any of the Improvements or the **[Land][Unit]**, and water, gas,
electrical, telephone, storm and sanitary sewer facilities and all other
utilities whether or not situated in easements, and all equipment, inventory and
other goods in which Mortgagor now has or hereafter acquires any rights or any
power to transfer rights and that are or are to become fixtures (as defined in
the UCC, defined below) related to the **[Land][Unit]** (the “Fixtures”), (3)
all leases, licenses, concessions, occupancy agreements or other agreements
(written or oral, now or at any time in effect) which grant to any Person a
possessory interest in, or the right to use, all or any part of the Mortgaged
Property, together with all related security and other deposits (the “Leases”),
(4) all of the rents, revenues, royalties, income, proceeds, profits, accounts
receivable, security and other types of deposits, and other benefits paid or
payable by parties to the Leases for using, leasing, licensing possessing,
operating from, residing in, selling or otherwise enjoying the Mortgaged
Property (the “Rents”), (5) all rights, privileges, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances appertaining to the
foregoing, and (6) all accessions, replacements and substitutions for any of the
foregoing and all proceeds thereof (the “Proceeds”). As used in this Mortgage,
the term “Mortgaged Property” shall mean all or, where the context permits or
requires, any portion of the above or any interest therein.
(d)    “Obligations”: All of the agreements, covenants, conditions, warranties,
representations and other obligations of Mortgagor under the Term Note.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THIS MORTGAGE SHALL
SECURE ONLY PRINCIPAL OBLIGATIONS COMPRISED OF TERM BORROWINGS UNDER THE TERM
NOTE. THIS MORTGAGE SHALL NOT SECURE REVOLVING CREDIT BORROWINGS OR SWING LINE
BORROWINGS OR ANY NOTES EVIDENCING SUCH BORROWINGS OR ANY PAYMENT OF OBLIGATIONS
IN RESPECT OF LETTERS OF CREDIT. FURTHER, NO ADVANCE MADE UNDER THE CREDIT
AGREEMENT SUBSEQUENT TO ISSUANCE OF THE TERM NOTE SHALL BE SECURED BY THIS
MORTGAGE.
(e)    “Permitted Liens”: Liens described in Sections 6.01(a) through (f) of the
Credit Agreement.
(f)    “UCC”: The Uniform Commercial Code of the State of New York or, if the
creation, perfection and enforcement of any security interest herein granted is
governed by the laws of a state other than the State of New York, then, as to
the matter in question, the Uniform Commercial Code in effect in that state.
ARTICLE 2
GRANT; REDUCTION OF SECURED AMOUNT
Section 2.1    Grant. To secure the full and timely payment of the Indebtedness
and the full and timely performance of the Obligations, Mortgagor MORTGAGES,
GRANTS, BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to Mortgagee the
Mortgaged Property, subject, however, only to the matters that are set forth on
Exhibit D attached hereto (the “Permitted Encumbrances”) and to Permitted Liens,
TO HAVE AND TO HOLD the Mortgaged Property to Mortgagee, WITH POWER OF SALE (to
the extent permitted by applicable law), and Mortgagor does hereby bind itself,
its successors and assigns to WARRANT AND FOREVER DEFEND the lien of this
Mortgage unto Mortgagee.
Section 2.2    Reduction of Secured Amount. So long as the balance of the
Indebtedness equals or exceeds the Secured Amount, the amount of the
Indebtedness secured by this Mortgage shall at all times equal only


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





the Secured Amount. The Secured Amount shall be reduced only by the last and
final sums that Borrower repays with respect to the Indebtedness and shall not
be reduced by any intervening repayments of the Indebtedness. So long as the
balance of the Indebtedness exceeds the Secured Amount, any payments and
repayments of the Indebtedness shall not be deemed to be applied against, or to
reduce, the portion of the Indebtedness secured by this Mortgage. Such payments
shall instead be deemed to reduce only such portions of the Indebtedness as are
either unsecured or secured by real property located outside of the State of New
York.
ARTICLE 3
WARRANTIES, REPRESENTATIONS AND COVENANTS
Mortgagor warrants, represents and covenants to Mortgagee as follows:
Section 3.1    Title to Mortgaged Property and Lien of this Instrument.
Mortgagor owns the Mortgaged Property free and clear of any liens, claims or
interests, except the Permitted Encumbrances and the Permitted Liens. This
Mortgage creates valid, enforceable first priority liens and security interests
against the Mortgaged Property.
Section 3.2    First Lien Status. Mortgagor shall preserve and protect the first
lien and security interest status of this Mortgage.
Section 3.3    Payment and Performance. Mortgagor shall pay the Indebtedness
when due under the Term Note and shall perform the Obligations in full when they
are required to be performed.
ARTICLE 4
DEFAULT AND FORECLOSURE
Section 4.1    Remedies. Upon the occurrence and during the continuance of an
Event of Default, Mortgagee may, at Mortgagee’s election, exercise any or all of
the following rights, remedies and recourses:
(a)    Acceleration. Subject to the provisions of the Term Note providing for
the automatic acceleration of the Indebtedness upon the occurrence of certain
Events of Default, declare the Indebtedness to be immediately due and payable,
without further notice, presentment, protest, notice of intent to accelerate,
notice of acceleration, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Mortgagor), whereupon the same shall become
immediately due and payable.
(b)    Foreclosure and Sale. Institute proceedings for the complete foreclosure
of this Mortgage by judicial action or, to the extent permitted by applicable
law, by power of sale, in which case the Mortgaged Property may be sold for cash
or credit in one or more parcels as Mortgagee may determine. With respect to any
notices required or permitted under the UCC, Mortgagor agrees that ten (10)
days’ prior written notice shall be deemed commercially reasonable. At any such
sale by virtue of any judicial proceedings, power of sale, or any other legal
right, remedy or recourse, the title to and right of possession of any such
property shall pass to the purchaser thereof, and to the fullest extent
permitted by law, Mortgagor shall be completely and irrevocably divested of all
of its right, title, interest, claim, equity, equity of redemption, and demand
whatsoever, either at law or in equity, in and to the property sold and such
sale shall be a perpetual bar both at law and in equity against Mortgagor, and
against all other Persons claiming or to claim the property sold or any part
thereof, by, through or under Mortgagor. Mortgagee or any of the Banks may be a
purchaser at such sale. If Mortgagee or a Bank is the highest bidder, Mortgagee
or such Bank may credit the portion of the purchase price that would be
distributed to Mortgagee or such Bank against the Indebtedness in lieu of paying
cash. In the event this Mortgage is foreclosed by judicial action, appraisement
of the Mortgaged Property is waived.


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





(c)    Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Indebtedness, the appointment of a receiver of the Mortgaged Property,
and Mortgagor irrevocably consents to such appointment. Any such receiver shall
have all the usual powers and duties of receivers in similar cases, including
the full power to rent, maintain and otherwise operate the Mortgaged Property
upon such terms as may be approved by the court, and shall apply such Rents in
accordance with the provisions of Section 4.6.
(d)    Other. Exercise all other rights, remedies and recourses granted under
the Term Note or otherwise available at law or in equity.
Section 4.2    Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Mortgagee in its sole discretion may
elect. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.
Section 4.3    Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee shall
have all rights, remedies and recourses granted in the Term Note and available
at law or equity (including the UCC), which rights (a) shall be cumulative and
concurrent, (b) may be pursued separately, successively or concurrently against
Mortgagor, or against the Mortgaged Property, or against any one or more of
them, at the sole discretion of Mortgagee, as the case may be, (c) may be
exercised as often as occasion therefor shall arise, and the exercise or failure
to exercise any of them shall not be construed as a waiver or release thereof or
of any other right, remedy or recourse, and (d) are intended to be, and shall
be, nonexclusive. No action by Mortgagee in the enforcement of any rights,
remedies or recourses under the Term Note or otherwise at law or equity shall be
deemed to cure any Event of Default.
Section 4.4    Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Term Note or their status as a first and prior
lien and security interest in and to the Mortgaged Property. For payment of the
Indebtedness, Mortgagee may resort to any other security in such order and
manner as Mortgagee may elect.
Section 4.5    Discontinuance of Proceedings. If Mortgagee shall have proceeded
to invoke any right, remedy or recourse permitted under the this Mortgage or the
Term Note and shall thereafter elect to discontinue or abandon it for any
reason, Mortgagee, as the case may be, shall have the unqualified right to do so
and, in such an event, Mortgagor, Mortgagee shall be restored to their former
positions with respect to the Indebtedness, the Obligations, the Term Note, this
Mortgage, the Mortgaged Property and otherwise, and the rights, remedies,
recourses and powers of Mortgagee shall continue as if the right, remedy or
recourse had never been invoked, but no such discontinuance or abandonment shall
waive any Event of Default which may then exist or the right of Mortgagee
thereafter to exercise any right, remedy or recourse under this Mortgage or the
Term Note for such Event of Default.
Section 4.6    Application of Proceeds. The proceeds of any sale of, and the
Rents and other amounts generated by the holding, leasing, management, operation
or other use of the Mortgaged Property, shall be applied by Mortgagee (or the
receiver, if one is appointed) in the following order unless otherwise required
by applicable law:
(a)    to the payment of the costs and expenses of taking possession of the
Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, including, without limitation (1) receiver’s


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





fees and expenses, including the repayment of the amounts evidenced by any
receiver’s certificates, (2) court costs, (3) attorneys’ and accountants’ fees
and expenses, and (4) costs of advertisement;
(b)    to the payment of the Indebtedness and performance of the Obligations in
such manner and order of preference as Mortgagee in its sole discretion may
determine; and
(c)    the balance, if any, to the Persons legally entitled thereto.
Section 4.7    Occupancy After Foreclosure. Any sale of the Mortgaged Property
or any part thereof in accordance with Section 4.1(b) will divest all right,
title and interest of Mortgagor in and to the property sold. Subject to
applicable law, any purchaser at a foreclosure sale will receive immediate
possession of the property purchased. If Mortgagor retains possession of such
property or any part thereof subsequent to such sale, Mortgagor will be
considered a tenant at sufferance of the purchaser, and will, if Mortgagor
remains in possession after demand to remove, be subject to eviction and
removal, forcible or otherwise, with or without process of law.
Section 4.8    Costs of Enforcement. Mortgagor shall pay all expenses (including
reasonable attorneys’ fees and expenses) of or incidental to the perfection and
enforcement of this Mortgage or the Term Note, or the enforcement, compromise or
settlement of the Indebtedness or any claim under this Mortgage, and for the
curing thereof, or for defending or asserting the rights and claims of Mortgagee
in respect thereof, by litigation or otherwise.
Section 4.9    No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article 4, the security interests under Article 6, nor any
other remedies afforded to Mortgagee under the Term Note, at law or in equity
shall cause Mortgagee to be deemed or construed to be a mortgagee in possession
of the Mortgaged Property, to obligate Mortgagee to lease the Mortgaged Property
or attempt to do so, or to take any action, incur any expense, or perform or
discharge any obligation, duty or liability whatsoever under any of the Leases
or otherwise.
ARTICLE 5
MISCELLANEOUS
Section 5.1    Notices. Any notice required or permitted to be given under this
Mortgage shall be given in accordance with Section 11.02 of the Credit
Agreement.
Section 5.2    Covenants Running with the Land. All Obligations contained in
this Mortgage are intended by Mortgagor and Mortgagee to be, and shall be
construed as, covenants running with the Land. As used herein, “Mortgagor” shall
refer to the party named in the first paragraph of this Mortgage and to any
subsequent owner of all or any portion of the Mortgaged Property.
Section 5.3    Successors and Assigns. This Mortgage shall be binding upon and
inure to the benefit of Mortgagee and Mortgagor and their respective successors
and assigns. Mortgagor shall not, without the prior written consent of
Mortgagee, assign any rights, duties or obligations hereunder.
Section 5.4    Release or Reconveyance. Upon payment in full of the Indebtedness
and performance in full of the Obligations or upon a sale or other disposition
of the Mortgaged Property permitted by the Credit Agreement, Mortgagee, at
Mortgagor’s request and expense, shall release the liens and security interests
created by this Mortgage or reconvey the Mortgaged Property to Mortgagor.


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





Section 5.5    Applicable Law. The provisions of this Mortgage regarding the
creation, perfection and enforcement of the liens and security interests herein
granted shall be governed by and construed under the laws of the state in which
the Mortgaged Property is located. All other provisions of this Mortgage shall
be governed by the laws of the State of New York (including, without limitation,
Section 5-1401 of the General Obligations Law of the State of New York).
Section 5.6    Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.
Section 5.7    Severability. If any provision of this Mortgage shall be held by
any court of competent jurisdiction to be unlawful, void or unenforceable for
any reason, such provision shall be deemed severable from and shall in no way
affect the enforceability and validity of the remaining provisions of this
Mortgage.
Section 5.8    Entire Agreement. This Mortgage, the Credit Agreement and the
Term Note embody the entire agreement and understanding between Mortgagee and
Mortgagor relating to the subject matter hereof and thereof and supersede all
prior agreements and understandings between such parties relating to the subject
matter hereof and thereof. There are no unwritten oral agreements between the
parties.
Section 5.9    Mortgagee as Agent; Successor Agents.
(a)    Agent has been appointed to act as Agent hereunder by the Banks. Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including, without limitation, the release or substitution of the
Mortgaged Property) in accordance with the terms of the Credit Agreement, any
related agency agreement among Agent and the Banks (collectively, as amended,
amended and restated, supplemented or otherwise modified or replaced from time
to time, the “Agency Documents”) and this Mortgage. Mortgagor and all other
Persons shall be entitled to rely on releases, waivers, consents, approvals,
notifications and other acts of Agent, without inquiry into the existence of
required consents or approvals of the Banks thereof.
(b)    Mortgagee shall at all times be the same Person that is Agent under the
Agency Documents. Written notice of resignation by Agent pursuant to the Agency
Documents shall also constitute notice of resignation as Agent under this
Mortgage. Removal of Agent pursuant to any provision of the Agency Documents
shall also constitute removal as Agent under this Mortgage. Appointment of a
successor Agent pursuant to the Agency Documents shall also constitute
appointment of a successor Agent under this Mortgage. Upon the acceptance of any
appointment as Agent by a successor Agent under the Agency Documents, that
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent as the
Mortgagee under this Mortgage, and the retiring or removed Agent shall promptly
(i) assign and transfer to such successor Agent all of its right, title and
interest in and to this Mortgage and the Mortgaged Property, and (ii) execute
and deliver to such successor Agent such assignments and amendments and take
such other actions, as may be necessary or appropriate in connection with the
assignment to such successor Agent of the liens and security interests created
hereunder, whereupon such retiring or removed Agent shall be discharged from its
duties and obligations under this Mortgage. After any retiring or removed
Agent’s resignation or removal hereunder as Agent, the provisions of this
Mortgage and the Agency Documents shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Mortgage while it was Agent
hereunder.


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





ARTICLE 6
LOCAL LAW PROVISIONS
Section 6.1.    Inconsistencies. In the event of any inconsistencies between the
terms and conditions of this Article 6 and the other provisions of this
Mortgage, the terms and conditions of this Article 6 shall control and be
binding.
Section 6.2.    Trust Fund. Pursuant to Section 13 of the New York Lien Law,
Mortgagor shall receive the advances secured hereby and shall hold the right to
receive the advances as a trust fund to be applied first for the purpose of
paying the cost of any improvement and shall apply the advances first to the
payment of the cost of any such improvement on the Mortgaged Property before
using any part of the total of the same for any other purpose.
Section 6.3.    Commercial Property. Mortgagor represents that this Mortgage
does not encumber real property principally improved or to be improved by one or
more structures containing in the aggregate not more than six residential
dwelling units, each having its own separate cooking facilities.
Section 6.4.    Insurance. The provisions of subsection 4 of Section 254 of the
New York Real Property Law covering the insurance of buildings against loss by
fire shall not apply to this Mortgage. In the event of any conflict,
inconsistency or ambiguity between the provisions of the Credit Agreement and
the provisions of subsection 4 of Section 254 of the New York Real Property Law
covering the insurance of buildings against loss by fire, the provisions of the
Credit Agreement shall control.
Section 6.5.    Leases. Mortgagee shall have all of the rights against lessees
of the Mortgaged Property set forth in Section 291-f of the Real Property Law of
New York.
Section 6.6.    Statutory Construction. The clauses and covenants contained in
this Mortgage that are construed by Section 254 of the New York Real Property
Law shall be construed as provided in those sections (except as provided in
Section 6.4). The additional clauses and covenants contained in this Mortgage
shall afford rights supplemental to and not exclusive of the rights conferred by
the clauses and covenants construed by Section 254 and shall not impair, modify,
alter or defeat such rights (except as provided in Section 6.4), notwithstanding
that such additional clauses and covenants may relate to the same subject matter
or provide for different or additional rights in the same or similar
contingencies as the clauses and covenants construed by Section 254. The rights
of Mortgagee arising under the clauses and covenants contained in this Mortgage
shall be separate, distinct and cumulative and none of them shall be in
exclusion of the others. No act of Mortgagee shall be construed as an election
to proceed under any one provision herein to the exclusion of any other
provision, anything herein or otherwise to the contrary notwithstanding. In the
event of any inconsistencies between the provisions of Section 254 and the
provisions of this Mortgage, the provisions of this Mortgage shall prevail.
Section 6.7.    Maximum Principal Amount Secured. Notwithstanding anything to
the contrary contained in this Mortgage, the maximum amount of principal
indebtedness secured by this Mortgage or which under any contingency may be
secured by this Mortgage is the Secured Amount as set forth in the Recitals
above.
Section 6.8.    Power of Sale. Upon the occurrence of an Event of Default,
Mortgagee shall have the right to sell the Mortgaged Property by exercise of any
right of power of sale then available under applicable law.
[The remainder of this page has been intentionally left blank]




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.
MORTGAGOR:    [______________________],
a [_________________] [____________]



By:     
Name:
Title:
STATE OF ___________________    )
                    ) SS.:
COUNTY OF _________________    )
ON THE ____ DAY OF __________ IN THE YEAR 20___ BEFORE ME, THE UNDERSIGNED, A
NOTARY PUBLIC IN AND FOR SAID STATE, PERSONALLY APPEARED _______________,
PERSONALLY KNOWN TO ME OR PROVED TO ME ON THE BASIS OF SATISFACTORY EVIDENCE TO
BE THE INDIVIDUAL(S) WHOSE NAME(S) IS (ARE) SUBSCRIBED TO THE WITHIN INSTRUMENT
AND ACKNOWLEDGED TO ME THAT HE/SHE/THEY EXECUTED THE SAME IN HIS/HER/THEIR
CAPACITY(IES), AND THAT BY HIS/HER/THEIR SIGNATURE(S) ON THE INSTRUMENT, THE
INDIVIDUAL(S), OR THE PERSON UPON BEHALF OF WHICH THE INDIVIDUAL(S) ACTED,
EXECUTED THE INSTRUMENT.
__________________________________________________
    (SIGNATURE AND OFFICE OF INDIVIDUAL TAKING ACKNOWLEDGEMENT)




































    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





EXHIBIT A
LEGAL DESCRIPTION
Legal Description of premises located at [_______________________], New York,
[__________]:


[To be inserted.]






    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





EXHIBIT B
EXISTING MORTGAGES


[To be inserted.]




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





EXHIBIT C
EXISTING NOTES


[To be inserted.]


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





EXHIBIT D
PERMITTED ENCUMBRANCES
Those exceptions set forth in Schedule B of that certain title commitment number
[_________] issued by [______________] on or about [_____________], 20[__].








    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





[EXHIBIT E
(Description of the Declaration)]


[To be inserted.]










    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






EXHIBIT I
FORM OF NEW YORK TERM NOTE
AMENDED AND RESTATED CONSOLIDATED PROMISSORY NOTE
$_______________    ___________, 20__


This AMENDED AND RESTATED CONSOLIDATED PROMISSORY NOTE (this “Note”) is made
this ___ day of ____________, 20__ by and between [_____________________], a
[_________________] as maker, having its principal place of business at
[___________________] (the “Maker”) and Citibank, N.A., a national association,
having an address at Citibank, N.A. Agency Department, 1615 Brett Road OPS III,
New Castle, Delaware 19720, Attention: Bank Loan Syndications Department, as the
Administrative Agent (together with its successors and/or assigns, “Agent”), for
the benefit of the Banks named in the Credit Agreement herein described.
RECITALS
WHEREAS, the Maker is the mortgagor under certain mortgages as more particularly
described in Exhibit A attached hereto (hereinafter referred to as the “Existing
Security Instruments”) and the maker under certain notes, bonds or other
obligations, as consolidated by [INSERT DESCRIPTION OF CONSOLIDATED NOTE],
secured thereby (hereinafter referred to as the “Existing Notes”);
WHEREAS, there is now owing on the Existing Notes and the Existing Security
Instruments the unpaid principal sum of [INSERT AMOUNT IN WORDS]
($[__________]), together with interest;
WHEREAS, in connection with the making of an Advance or Advances in the
aggregate principal amount of [INSERT AMOUNT IN WORDS] ($[__________]) by the
Banks under that certain Second Amended & Restated Senior Unsecured Credit
Agreement dated as of [___________], 2017 as the same may be amended or modified
from time to time (the “Credit Agreement”) among LaSalle Hotel Operating
Partnership, L.P., a Delaware limited partnership (the “Borrower”), LaSalle
Hotel Properties, a Maryland real estate investment trust (the “Parent”), the
Guarantors party thereto, the Banks party thereto, Agent and the other parties
from time to time party thereto, to the Maker, the Maker has agreed to (i)
continue its obligations under the Existing Notes and has requested that Agent
consolidate the Existing Notes and amend and restate the terms and provisions of
the Existing Notes into this Note, and (ii) continue its obligations under the
Existing Security Instruments into that certain Amended and Restated
Consolidated Mortgage of even date herewith (the “Mortgage”).
NOW, THEREFORE, in consideration of the premises, the agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby covenant and agree as
follows, effective as of the date first above written:
A. The Existing Notes are hereby combined and consolidated so that together they
shall hereafter constitute in law but one indebtedness evidenced by this Note in
the aggregate principal amount of [INSERT AMOUNT IN WORDS] ($[__________])
together with interest thereon as hereinafter provided.
B. The Existing Notes are hereby amended and restated in their entirety to read
as follows:


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





PROMISSORY NOTE
$     __________, 20__
For value received, the undersigned [____________________] (the “Maker”), hereby
promises to pay to the order of Citibank, N.A., as the administrative agent (the
“Administrative Agent”) the principal amount of _________________ and ____/100
Dollars ($ ) advanced by the Administrative Agent to the Maker, together with
interest on such unpaid principal amount, at such interest rates, and at such
times, as are specified in the Credit Agreement.
This Note is a “New York Term Note” referred to in, and is entitled to the
benefits of, and is subject to the terms of, Section 9.01 of the Second Amended
& Restated Senior Unsecured Credit Agreement dated as of [___________], 2017 as
the same may be amended or modified from time to time (the “Credit Agreement”)
among LaSalle Hotel Operating Partnership, L.P., a Delaware limited partnership
(the “Borrower”), LaSalle Hotel Properties, a Maryland real estate investment
trust (the “Parent”), the Guarantors party thereto, the Banks party thereto (the
“Banks”), the Administrative Agent and the other parties from time to time party
thereto. Capitalized terms used in this Note and not otherwise defined in this
Note have the meanings assigned to such terms in the Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at Citibank, N.A. Agency Department, 1615
Brett Road OPS III, New Castle, Delaware 19720, Attention: Bank Loan
Syndications Department (or at such other location or address as may be
specified by the Administrative Agent to the Borrower) in same day funds. The
Administrative Agent shall record all payments of principal made under this
Note, but no failure of the Administrative Agent to make such recordings shall
affect the Maker’s repayment obligations under this Note.
The principal amount of this Note shall be reduced only by the last and final
sums that the Borrower repays with respect to the Obligations under the Credit
Documents and shall not be reduced by any intervening repayments of such
Obligations. So long as the balance of the payment Obligations under the Credit
Documents exceeds the then outstanding principal amount of this Note, any
payments and repayments of such Obligations shall not be deemed to be applied
against, or to reduce, the portion of such principal payment Obligations
evidenced by this Note. Notwithstanding the foregoing, the Borrower may direct
the Administrative Agent to apply payments and repayments of payment Obligations
under the Credit Documents against the portion of such Obligations evidenced by
this Note and secured by that certain Consolidated, Amended and Restated
Mortgage, dated as of the date hereof, by and from [______], as mortgagor, to
Agent, as mortgagee. Any amounts applied to reduce the payment Obligations
evidenced by this Note shall correspondingly reduce the Obligations of the
Borrower evidenced by the other Notes (as such term is defined in the Credit
Agreement) on a dollar-for-dollar basis.
The Maker hereby waives presentment, demand, protest, notice of intent to
accelerate, notice of acceleration, and any other notice of any kind. No failure
to exercise, and no delay in exercising, any rights hereunder on the part of the
holder of this Note shall operate as a waiver of such rights.
This Note shall be governed by, and construed and enforced in accordance with,
the laws of the state of New York.
[Balance of page intentionally left blank]










    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Maker has duly executed this Note as of the day and year
first above written.


MAKER:
[_________________________],
a [________________________]


By:________________________________
Name:
Title:








    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





EXHIBIT A
EXISTING SECURITY INSTRUMENTS
[To be inserted]




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






EXHIBIT J
FORM OF PLEDGE AND SECURITY AGREEMENT
PLEDGE AND SECURITY AGREEMENT, dated as of ________, ____, as amended, modified
or supplemented from time to time, this “Agreement”), made by each of the
undersigned pledgors (each a “Pledgor”, and together with any entity that
becomes a party hereto pursuant to Section 22 hereof, the “Pledgors”), in favor
of CITIBANK, N.A., in its capacities as the CA Administrative Agent (as
hereinafter defined), as the TL Administrative Agent (as hereinafter defined)
and as the Pledgee pursuant to Annex G hereto for the benefit of the Secured
Creditors (as hereinafter defined) (in such capacities collectively, the
“Pledgee”). Except as otherwise defined herein, terms used herein and defined in
the Credit Agreement (as hereinafter defined) shall be used herein as therein
defined.
W I T N E S S E T H :
WHEREAS, LASALLE HOTEL OPERATING PARTNERSHIP, L.P. (the “Borrower”), the Banks
from time to time party thereto, and Citibank, N.A., as administrative agent
thereunder (in such capacity, the “CA Administrative Agent”) and Issuing Bank
(the Pledgee, the Banks, the CA Administrative Agent, the Issuing Banks and
their respective successors and assigns being herein referred to as the “CA
Creditors”), have entered into that certain Second Amended & Restated Senior
Unsecured Credit Agreement dated as of January 10, 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), providing for the making of certain loans and extensions of
credit to the Borrower as contemplated therein;
WHEREAS, the Borrower, the Banks (as such term is defined in the Term Loan
Agreement (as hereinafter defined)) from time to time party thereto, and
Citibank, N.A., as administrative agent thereunder (in such capacity, the “TL
Administrative Agent”) (the Pledgee, the Banks (as such term is defined in the
Term Loan Agreement), the TL Administrative Agent and their respective
successors and assigns being herein referred to as the “TL Lender Creditors” and
collectively with the CA Creditors, the “Lender Creditors”), have entered into
that certain Amended & Restated Senior Unsecured Term Loan Agreement dated as of
January 10, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Term Loan Agreement” and
collectively with the Credit Agreement, the “Bank Facility Agreements”),
providing for the making of certain loans to the Borrower as contemplated
therein;
WHEREAS, the Borrower may from time to time be party to (or guaranty the
obligations of one or more of its Subsidiaries under) one or more Swap Contracts
with a Person that at the time such Swap Contract is entered into is a CA
Creditor or an affiliate of a CA Creditor (each such CA Creditor or affiliate,
even if the respective CA Creditor subsequently ceases to be a Bank under the
Credit Agreement for any reason, together with such CA Creditor’s or affiliate’s
successors and assigns, the “Other Creditors”);
WHEREAS, pursuant to the Guaranty, each Guarantor that is a party thereto has
jointly and severally guaranteed to the Lender Creditors and the Other Creditors
the payment when due of all obligations and liabilities of the Borrower under or
with respect to (x) the Credit Documents (the term “Credit Documents” shall
include any documentation executed and delivered in connection with any
replacement or refinancing of the either of the Bank Facility Agreements) and
(y) each Swap Contract (each document referred to in this clause (y), an “Other
Secured Document”) with one or more of the Other Creditors;
[Insert Recital(s) describing any Indebtedness permitted under Section 6.02(a)
or (e) of the Bank Facility Agreements which is pari passu with the Obligations
(as hereinafter defined) secured hereby and the obligees thereunder] (the
“Existing Pari Passu Creditors”).
WHEREAS, pursuant to Section 5.10 of each of the Bank Facility Agreements, each
Pledgor is required to execute and deliver this Agreement in favor of the
Pledgee;


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the benefits accruing to each Pledgor, the
receipt and sufficiency of which are hereby acknowledged, each Pledgor hereby
agrees as follows:
1.SECURITY FOR OBLIGATIONS. (a) This Agreement is made by each Pledgor in favor
of the Pledgee for the benefit of the Lender Creditors, the Other Creditors, the
Existing Pari Passu Creditors, and the Additional Pari Passu Creditors (as
hereinafter defined), if any (collectively, together with the Pledgee, the
“Secured Creditors”), to secure on an equal and ratable basis:
(i)    the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities (including, without limitation, indemnities, fees and
interest thereon) of such Pledgor (as obligor or guarantor, as the case may be)
and each Borrower to the Lender Creditors, whether now existing or hereafter
incurred under, arising out of or in connection with the Bank Facility
Agreements and all other Credit Documents to which it or any Borrower is at any
time a party (including, without limitation, all such obligations and
liabilities of such Pledgor under the Bank Facility Agreements (if a party
thereto) and under any guaranty by it of the obligations under the Bank Facility
Agreements) and the due performance and compliance by such Pledgor and any
Borrower with the terms of each such Credit Document (all such obligations and
liabilities under this clause (i) being herein collectively called the “Bank
Facility Obligations”);
(ii)    the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities of such Pledgor (as obligor or guarantor, as the case may
be) and the Borrower to the Other Creditors, whether now existing or hereafter
incurred under, arising out of or in connection with any Other Secured Document
(including, without limitation, all such obligations and liabilities of such
Pledgor under any guaranty by it of the obligations under any Other Secured
Document) and the due performance and compliance by such Pledgor and the
Borrower with the terms of each such Other Secured Document (all such
obligations and liabilities under this clause (ii) being herein collectively
called the “Other Secured Obligations”);
(iii)    the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due) and liabilities of such Pledgor (as obligor or guarantor, as the
case may be) and the Borrower to the Existing Pari Passu Creditors, whether now
existing or hereafter incurred under, arising out of or in connection with any
documentation relating to the Existing Pari Passu Obligations (collectively, the
“Existing Pari Passu Documents”) (including, without limitation, all such
obligations and liabilities of such Pledgor under any guaranty by it of the
obligations under the Existing Pari Passu Documents) and the due performance and
compliance by such Pledgor and the Borrower with the terms of the Existing Pari
Passu Documents (all such obligations and liabilities under this clause (iii)
being herein collectively called the “Existing Pari Passu Obligations”);
(iv)    the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities of such Pledgor (as obligor or guarantor, as the case may
be) and the Borrower to the obligees under the Additional Pari Passu Documents
(as hereinafter defined) (the “Additional Pari Passu Creditors”), whether now
existing or hereafter incurred under, arising out of or in connection with any
documentation relating to the Additional Pari Passu Obligations (as hereinafter
defined) (collectively, the “Additional Pari Passu Documents”) (including,
without limitation, all such obligations and liabilities of such Pledgor under
any guaranty by it of the obligations under the Additional Pari Passu Documents)
and the due performance and compliance by such Pledgor and the Borrower with the
terms of the Additional Pari Passu Documents (all such obligations and
liabilities under this clause (iv) being herein collectively called the
“Additional Pari Passu Obligations”);
(v)    any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





(vi)    in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities referred to in clauses (a) through (c)
above after an Event of Default (such term, as used in this Agreement, shall
mean any “Event of Default” at any time under, and as defined in, any of the
Bank Facility Agreements, the Existing Pari Passu Documents and the Additional
Pari Passu Documents shall have occurred and be continuing, the reasonable and
documented out-of-pocket expenses of the Pledgee in connection with the
retaking, holding, preparing for sale or lease, selling or otherwise disposing
or realizing on the Collateral, or of any exercise by the Pledgee of its rights
hereunder, together with reasonable and documented out-of-pocket attorneys’ fees
and court costs of the Pledgee; and
(vii)    all amounts paid by any Secured Creditor as to which such Secured
Creditor has the right to reimbursement under Section 11 of this Agreement;
all such obligations, liabilities, sums and expenses set forth in clauses (i)
through (vii) of this Section 1(a), subject to the provisions of following
clause (b), being herein collectively called the “Obligations,” it being
acknowledged and agreed that the “Obligations” shall include extensions of
credit of the type described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.
(b)    The Borrower will give written notice to the Pledgee (each, a “Notice of
Pledge Agreement Entitlement”) prior to the incurrence of Additional Pari Passu
Obligations incurred after the date hereof as follows:
Such written notice from the Borrower (i) shall state that it is a “Notice of
Pledge Agreement Entitlement”, (ii) shall be delivered to the Pledgee, (iii)
shall describe the Additional Pari Passu Obligations to be secured hereby, (iv)
shall state that it is delivered pursuant to Section 1(b) of this Agreement, (v)
shall reference the aggregate principal amount of such new Indebtedness, and
(vi) shall state that such new Indebtedness and the incurrence thereof does not
violate, and may be incurred and secured hereunder in accordance with, the
applicable provisions of Section 6.02(a) or (e) of the Bank Facility Agreements
or the corresponding provisions of the Existing Pari Passu Documents.
2.    DEFINITION OF STOCK, LIMITED LIABILITY COMPANY INTERESTS, PARTNERSHIP
INTERESTS, SECURITIES, ETC. (a) As used herein: (i) the term “Stock” means all
of the issued and outstanding shares of capital stock in any corporation to the
extent an interest therein is required to be pledged pursuant to Section 5.10 of
the Bank Facility Agreements (each such corporation, a “Pledged Corporation”);
(ii) the term “Limited Liability Company Interest” shall mean the entire limited
liability company interests or membership interests in any limited liability
company to the extent an interest therein is required to be pledged pursuant to
Section 5.10 of the Bank Facility Agreements (each such entity, a “Pledged
Limited Liability Company”); (iii) the term “Partnership Interest” shall mean
the entire partnership interests (whether general and/or limited partnership
interests) in any partnership to the extent an interest therein is required to
be pledged pursuant to Section 5.10 of the Bank Facility Agreements (each such
entity, a “Pledged Partnership”, and together with each Pledged Corporation and
each Pledged Limited Liability Company, each, a “Pledged Entity”); (iv) the term
“Securities” shall mean all of the Stock, Limited Liability Company Interests
and Partnership Interests, which, for the avoidance of doubt, shall not include
any Equity Interests not required to be pledged hereunder by Section 5.10 of the
Bank Facility Agreements; and (v) the term “UCC” shall mean the Uniform
Commercial Code as in effect from time to time in the State of New York.
(b)    All Stock at any time pledged or required to be pledged hereunder and
under the Bank Facility Agreements is hereinafter called the “Pledged Stock,”
all Limited Liability Company Interests at any time pledged or required to be
pledged hereunder and under the Bank Facility Agreements are hereinafter called
the “Pledged Limited Liability Company Interests,” all Partnership Interests at
any time pledged or required to be pledged hereunder and under the Bank Facility
Agreements are hereinafter called the “Pledged Partnership Interests,” and all
of the Pledged Stock, Pledged Limited Liability Company Interests and Pledged
Partnership Interests together are hereinafter called the “Pledged Securities,”
which together with the following (collectively, the “Ancillary Collateral”):
(i) all proceeds thereof, including any securities and moneys received and at
the time held by the Pledgee hereunder, (ii) the entries on the books of any
securities intermediary pertaining to the Pledged Stock, Pledged Limited
Liability Company Interests and Pledged Partnership Interests, (iii) all
dividends, cash,


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





warrants, rights, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed or distributable in respect of or
in exchange for any or all of the Pledged Stock, Pledged Limited Liability
Company Interests and Pledged Partnership Interests and (iv) all rights under
Sections 3.1(a)(i) and (iii) hereof, are hereinafter called the “Collateral”.
3.    PLEDGE OF SECURITIES, ETC.
3.1 Pledge. (a) To secure all Obligations of such Pledgor and for the purposes
set forth in Section 1 hereof, each Pledgor hereby: (i) grants to the Pledgee
for the benefit of the Secured Creditors a first priority security interest in
all of the Collateral owned by such Pledgor; (ii) collaterally assigns to the
Pledgee for the benefit of the Secured Creditors all of such Pledgor’s Pledged
Securities and all of such Pledgor’s right, title and interest in each Pledged
Entity, whether now existing or hereafter acquired, including, without
limitation:
(A)    all the capital thereof and all of the interest of such Pledgor in all
profits, losses thereof, and all rights of such Pledgor to receive distributions
whether of cash or Assets (as hereinafter defined) to which such Pledgor shall
at any time be entitled in respect of such Pledged Securities;
(B)    all other payments due or to become due such Pledgor in respect of
Pledged Securities, whether under any constitutive document or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;
(C)    all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any constitutive document,
or at law or otherwise in respect of such Pledged Securities (except any rights
as managing member of a limited liability company or as general partner of a
limited partnership, which in either case is not a Wholly-Owned Subsidiary of
the Parent, to the extent the applicable constitutive document contains an
enforceable prohibition against the creation of a security interest in such
rights);
(D)    all present and future claims, if any, of such Pledgor against any
Pledged Securities for moneys loaned or advanced, for services rendered or
otherwise;
(E)    subject to Section 5 hereof, all of such Pledgor’s rights under any
constitutive document or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to any Pledged
Security (except any rights as managing member of a limited liability company or
as general partner of a limited partnership, which in either case is not a
Wholly-Owned Subsidiary of the Parent, to the extent the applicable constitutive
document contains an enforceable prohibition against the creation of a security
interest in such rights), including any power to terminate, cancel or modify any
constitutive document, to execute any instruments and to take any and all other
action on behalf of and in the name of such Pledgor in respect of such Pledged
Securities and any Pledged Entity, to make determinations, to exercise any
election (including, but not limited to, election of remedies) or option or to
give or receive any notice, consent, amendment, waiver or approval, together
with full power and authority to demand, receive, enforce, collect or receipt
for any of the foregoing or for any Assets, to enforce or execute any checks, or
other instruments or orders, to file any claims and to take any action in
connection with any of the foregoing;
(F)    all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates (if any) and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of the
foregoing; and
(G)    to the extent not otherwise included, all proceeds of any or all of the
foregoing.
(b)    As used herein, the term “Corporation Assets” shall mean all assets,
whether tangible or intangible and whether real, personal or mixed (including,
without limitation, all Equity Interests in other Persons), at any time owned by
any Pledged Corporation.


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





(c)    As used herein, the term “Limited Liability Company Assets” shall mean
all assets, whether tangible or intangible and whether real, personal or mixed
(including, without limitation, all Equity Interests in other Persons), at any
time owned by any Pledged Limited Liability Company.
(d)    As used herein, the term “Partnership Assets” shall mean all assets,
whether tangible or intangible and whether real, personal or mixed (including,
without limitation, all Equity Interests in other Persons), at any time owned by
any Pledged Partnership.
(e)    As used herein, the term “Assets” shall mean all Corporation Assets,
Limited Liability Company Assets and Partnership Assets. Nothing contained in
this Agreement shall be deemed to create a security interest in any Assets
unless any applicable Pledgor shall receive, or become entitled to receive,
distributions of such Asset.
3.2 Subsequently Acquired Securities. Subject to Section 2(c) hereof, if any
Pledgor shall acquire (by purchase, stock dividend or otherwise) any additional
Pledged Securities at any time or from time to time after the date hereof, such
Securities shall automatically (and without any further action being required to
be taken) be subject to the pledge and security interests created pursuant to
Section 3.1(a) hereof.
4.    VOTING, ETC., WHILE NO EVENT OF DEFAULT. For greater certainty, unless and
until an Event of Default shall have occurred and be continuing, each Pledgor
shall be entitled to (i) exercise any and all voting and other consensual rights
pertaining to the Pledged Stock and to give all consents, waivers or
ratifications in respect thereof and (ii) exercise any and all voting, consent,
administration, management and other rights and remedies under (x) any
constitutive document or otherwise with respect to the Pledged Limited Liability
Company Interests of such Pledgor and (y) any constitutive document or otherwise
with respect to the Pledged Partnership Interests of such Pledgor, in each case
together with all other rights assigned pursuant to Sections 3.1(a)(ii)(E) and
3.1(a)(iii)(E) hereof; provided that no vote shall be cast or any consent,
waiver or ratification given or any other action taken which would violate or be
inconsistent with any of the terms of this Agreement or any other Secured Debt
Document (as defined in Section 6 hereof). All such rights of such Pledgor to
vote and to give consents, waivers and ratifications shall cease in case an
Event of Default shall occur and be continuing, and Section 6 hereof shall
become applicable.
5.    DIVIDENDS AND OTHER DISTRIBUTIONS. For greater certainty, unless an Event
of Default shall have occurred and be continuing and subject to the terms of the
Secured Debt Documents, all cash dividends and other cash distributions payable
in respect of the Pledged Securities shall be paid to the respective Pledgor.
All dividends, distributions or other payments which are received by the Pledgor
contrary to the provisions of this Section 5 and Section 6 below shall be
received in trust for the benefit of the Pledgee for the benefit of the Secured
Creditors, shall be segregated from other property or funds of the Pledgor and
shall be promptly paid over to the Pledgee as Collateral in the same form as so
received (with any necessary endorsement).
6.    REMEDIES IN CASE OF EVENT OF DEFAULT. In case an Event of Default shall
have occurred and be continuing, the Pledgee shall be entitled upon written
notice to the Borrower to exercise all of its rights, powers and remedies
(whether vested in it by this Agreement, by any other Credit Document, any
Existing Pari Passu Document, any Additional Pari Passu Document or, to the
extent then in effect and secured hereby, any Other Secured Document (with all
of the documents listed above being herein collectively called the “Secured Debt
Documents”) or by law) for the protection and enforcement of its rights in
respect of the Collateral, and the Pledgee shall be entitled to exercise all the
rights and remedies of a secured party under the UCC and also shall be entitled,
without limitation, to exercise the following rights, which each Pledgor hereby
agrees to be commercially reasonable:
(i)    following written request by the Pledgee, to receive all amounts payable
in respect of the Collateral otherwise payable to such Pledgor under Section 5
hereof;


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





(ii)    to transfer all or any part of the Pledged Securities into the Pledgee’s
name or the name of its nominee or nominees;
(iii)    to vote all or any part of the Pledged Stock, Pledged Limited Liability
Company Interests or Pledged Partnership Interests (whether or not transferred
into the name of the Pledgee) and give all consents, waivers and ratifications
in respect of the Collateral and otherwise act with respect thereto as though it
were the outright owner thereof; and
(iv)    at any time or from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise (all of which are hereby waived by each
Pledgor), for cash, on credit or for other property, for immediate or future
delivery without any assumption by any Secured Creditor of any credit risk, and
for such price or prices and on such terms as the Pledgee in its absolute
discretion may determine; provided, that at least 10 Business Days’ notice of
the time and place of any such sale shall be given to such Pledgor. Every aspect
of the disposition of the Collateral, including the method, manner, time, place
and other terms must be commercially reasonable, it being agreed that to the
extent such matters are addressed by provisions of this Agreement such
provisions are commercially reasonable. Each Pledgor hereby waives and releases
to the fullest extent permitted by law any right or equity of redemption with
respect to the Collateral, whether before or after sale hereunder, and all
rights, if any, of marshalling the Collateral and any other security for the
Obligations or otherwise. At any such sale, unless prohibited by applicable law,
the Pledgee on behalf of the Secured Creditors may bid for and purchase all or
any part of the Collateral so sold free from any such right or equity of
redemption. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any Pledgor, and each
Pledgor hereby waives (to the extent permitted by law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. The Pledgee
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Each Pledgor hereby
waives any claims against the Pledgee arising by reason of the fact that the
price at which any Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Pledgee accepts the first offer received and does not offer such Collateral to
more than one offeree. If the proceeds of any sale or other disposition of the
Collateral are insufficient to pay all the Obligations, the Pledgors shall be
liable for the deficiency and the fees of any attorneys employed by the Pledgee
to collect such deficiency. Neither the Pledgee nor any other Secured Creditor
shall be liable for failure to collect or realize upon any or all of the
Collateral or for any delay in so doing nor shall any of them be under any
obligation to take any action whatsoever with regard thereto.
7.    REMEDIES, ETC., CUMULATIVE. Each right, power and remedy of the Pledgee
provided for in this Agreement or in any other Secured Debt Document or now or
hereafter existing at law or in equity or by statute shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise by the Pledgee or any other Secured
Creditor of any one or more of the rights, powers or remedies provided for in
this Agreement or in any other Secured Debt Document or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Pledgee or any other Secured Creditor of
all such other rights, powers or remedies, and no failure or delay on the part
of the Pledgee or any other Secured Creditor to exercise any such right, power
or remedy shall operate as a waiver thereof. The Secured Creditors agree that
this Agreement may be enforced only by the Pledgee acting upon the instructions
of the Required Secured Creditors (as defined in Section 4 of Annex G hereto)
and that no other Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Pledgee for the benefit of the Secured Creditors upon the
terms of this Agreement.


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





8.    APPLICATION OF PROCEEDS. (a) All moneys collected by the Pledgee upon any
sale or other disposition of the Collateral of each Pledgor, together with all
other moneys received by the Pledgee hereunder, shall be applied as follows:
(i)    first, to the payment of all Obligations owing to the Pledgee and the
other Secured Creditors of the type provided in clauses (v) and (vi) of the
definition of Obligations in Section 1 hereof;
(ii)    second, to the extent proceeds remain after the application pursuant to
the preceding clause (i), an amount equal to the outstanding Primary Obligations
(as defined in Section 9(b) below) shall be paid to the Secured Creditors as
provided in Section 9(e) hereof, with each Secured Creditor receiving an amount
equal to its outstanding Primary Obligations of such Pledgor or, if the proceeds
are insufficient to pay in full all such Primary Obligations, its Pro Rata Share
(as hereinafter defined) of the amount remaining to be distributed;
(iii)    third, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) and (ii), an amount equal to the outstanding Secondary
Obligations (as defined in Section 9(b) below) shall be paid to the Secured
Creditors as provided in Section 9(e) hereof, with each Secured Creditor
receiving an amount equal to its outstanding Secondary Obligations of such
Pledgor or, if the proceeds are insufficient to pay in full all such Secondary
Obligations, its Pro Rata Share of the amount remaining to be distributed; and
(iv)    fourth, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) through (iii), inclusive, and following the
termination of this Agreement pursuant to Section 18 hereof, to the relevant
Pledgor or to whomever may be lawfully entitled to receive such surplus.
(b)     For purposes of this Agreement (x) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary Obligations or
Secondary Obligations, as the case may be, and the denominator of which is the
then aggregate outstanding amount of all Primary Obligations or Secondary
Obligations, as the case may be, (y) “Primary Obligations” shall mean (i) in the
case of the Bank Facility Obligations, all Obligations arising out of or in
connection with (including, without limitation, as obligor or guarantor, as the
case may be) the principal of, and interest on, all Loans, all unreimbursed
drawings or payments in respect of any letters of credit (together with all
interest accrued thereon), and the aggregate stated amounts of all letters of
credit issued under the Credit Agreement, and all regularly accruing fees, and
(ii) in the case of the Other Secured Obligations, all Obligations arising out
of or in connection with (including, without limitation, as a direct obligor or
a guarantor, as the case may be) Other Secured Documents secured hereby (in each
case as set forth in clause (i) above, other than indemnities, fees (including,
without limitation, attorneys’ fees) and similar obligations and liabilities),
(iii) in the case of the Existing Pari Passu Obligations, all Obligations
arising out of or in connection with (including, without limitation, as a direct
obligor or a guarantor, as the case may be) the Existing Pari Passu Documents
(in each case as set forth in clause (i) above, other than indemnities, fees
(including, without limitation, attorneys’ fees) and similar obligations and
liabilities), and (iv) in the case of the Additional Pari Passu Obligations, all
Obligations arising out of or in connection with (including, without limitation,
as a direct obligor or a guarantor, as the case may be) the Additional Pari
Passu Documents (in each case as set forth in clause (i) above, other than
indemnities, fees (including, without limitation, attorneys’ fees) and similar
obligations and liabilities), and (z) “Secondary Obligations” shall mean all
Obligations of such Pledgor secured hereby other than Primary Obligations.
(c)    When payments to Secured Creditors are based upon their respective Pro
Rata Shares, the amounts received by such Secured Creditors hereunder shall be
deemed to be applied (for purposes of making determinations under this Section 8
only) (i) first, to the Primary Obligations and (ii) second, to the Secondary
Obligations.
(d)    If the CA Creditors are to receive a distribution in accordance with the
procedures set forth above in this Section 8 on account of undrawn amounts with
respect to letters of credit issued under the Credit Agreement, such amounts
shall be paid to the CA Administrative Agent and held by it, for the equal and


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





ratable benefit of the CA Creditors as such. If any amounts are held as cash
security pursuant to the immediately preceding sentence, then upon the
termination of any outstanding letter of credit, and after the application of
all such cash security to the repayment of all Obligations owing to the CA
Creditors after giving effect to the termination of such letter of credit, if
there remains any excess cash, such excess cash shall be returned by the CA
Administrative Agent to the Pledgee for distribution in accordance with Section
8(a) hereof.
(e)    Except as set forth in Section 8(d) hereof, all payments required to be
made hereunder shall be made (i) if to the CA Creditors, to the CA
Administrative Agent for the account of the CA Creditors, (ii) if to the TL
Creditors, to the TL Administrative Agent for the account of the TL Creditors,
and (iii) if to any other Secured Creditors (other than the Pledgee), to the
trustee, paying agent or other similar representative (each a “Representative”)
for such other Secured Creditors or, in the absence of such a Representative,
directly to such other Secured Creditors.
(f)    For purposes of applying payments received in accordance with this
Section 9, the Pledgee shall be entitled to rely upon (i) the CA Administrative
Agent, (ii) the TL Administrative Agent, and (iii) the Representative for any
other Secured Creditors or, in the absence of such a Representative, upon the
respective Secured Creditors for a determination (which the CA Administrative
Agent, the TL Administrative Agent, each Representative for any other Secured
Creditors and the Secured Creditors each agree (or shall agree) to provide upon
request of the Pledgee) of the outstanding Primary Obligations and Secondary
Obligations owed to the Secured Creditors. Unless it has actual knowledge
(including by way of written notice from a Representative for any Secured
Creditor or directly from a Secured Creditor) to the contrary, the Pledgee, in
acting hereunder, shall be entitled to assume that no Other Secured Agreements
are in existence.
(g)    It is understood and agreed that each Pledgor shall remain liable to the
extent of any deficiency between the amount of the proceeds of the Collateral
pledged by it hereunder and the aggregate amount of the Obligations of such
Pledgor.
9.    PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
such sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.
10.    FURTHER ASSURANCES; POWER OF ATTORNEY; DELIVERY AND CONTROL. (a) Each
Pledgor agrees that it will join with the Pledgee in executing and, at such
Pledgor’s own expense, file and refile under the applicable UCC or such other
law such financing statements, continuation statements and other similar
documents in such offices as the Pledgee may reasonably deem necessary and
wherever required or permitted by law in order to perfect and preserve the
Pledgee’s security interest hereunder in the Collateral and hereby authorizes
the Pledgee to file financing statements and amendments thereto relative to all
or any part of the Collateral without the signature of such Pledgor where
permitted by law (it being understood that the only perfection obligations of
the Pledgors hereunder with respect to the Collateral shall be the filing of UCC
financing statements as described in this Section 10(a)).
(b)    Each Pledgor hereby appoints the Pledgee such Pledgor’s attorney-in-fact,
with full authority in the place and stead of such Pledgor and in the name of
such Pledgor or otherwise, to act from time to time after the occurrence and
during the continuance of an Event of Default in the Pledgee’s reasonable
discretion to take any action and to execute any instrument which the Pledgee
may deem necessary or advisable to accomplish the purposes of this Section 10.
Such appointment is coupled with an interest and is irrevocable.
(c)    On the date hereof, all then-existing certificates or instruments
representing or evidencing the Collateral shall be delivered to and held by or
on behalf of the Pledgee and shall be in suitable form for transfer by delivery,
or shall be accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance reasonably satisfactory to the Pledgee.
Thereafter, all other certificates or instruments representing or evidencing the
Collateral shall, no later than 10 Business Days after certificates or
instruments representing or


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





evidencing Security Collateral are acquired by any Pledgor (or such date that is
no more than 30 days later as may be agreed by the Pledgee, in its discretion),
be delivered to and held by or on behalf of the Pledgee and shall be in suitable
form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Pledgee. In addition, upon the occurrence and
during the continuance of an Event of Default and the exercise of remedies
pursuant to Section 6 hereof, the Pledgee shall have the right at any time to
exchange certificates or instruments representing or evidencing the Collateral
for certificates or instruments of smaller or larger denominations.
(d)    With respect to any Collateral in which any Pledgor has any right, title
or interest and that constitutes an uncertificated security, such Pledgor will
either: (1) cause the issuer thereof to register the Pledgee as the registered
owner of such security and provide evidence of same to the Pledgee that is
satisfactory to the Pledgee in its reasonable discretion, or (2) (A) send to the
issuer thereof an Authorization Statement substantially in the form of Annex D
hereto and (B) cause the issuer thereof to deliver to the Pledgee (I) an
Acknowledgement and Consent substantially in the form of Annex E hereto and (II)
a Transaction Statement substantially in the form of Annex I hereto, confirming
that such issuer will comply with instructions with respect to such security
originated by the Pledgee without further consent or approval of such Pledgor.
11.    THE PLEDGEE AS AGENT. The Pledgee will hold in accordance with this
Agreement all items of the Collateral at any time received under this Agreement.
It is expressly understood and agreed that the obligations of the Pledgee as
holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in this Agreement. The Pledgee shall act hereunder on the
terms and conditions set forth herein and in Annex G hereto, the terms of which
shall be deemed incorporated herein by reference as fully as if same were set
forth herein in their entirety.
12.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF PLEDGORS. (a) From and after
the date determined under Section 5.10 of each of the Bank Facility Agreements
that this Agreement is required to be delivered, each Pledgor represents,
warrants as of the date hereof, and, from and after such date, covenants that:
(i)    it is the legal, record and beneficial owner of, and has good title to,
all Pledged Securities purported to be owned by such Pledgor (including as shown
on Annexes A, B and C hereto), subject to no Lien, except the Liens created by
this Agreement or permitted under the Bank Facility Agreements;
(ii)    it has full power, authority and legal right to pledge all the Pledged
Securities;
(iii)    this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes the legal, valid and binding obligation of such Pledgor
enforceable in accordance with its terms, except to the extent that the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by equitable principles (regardless of whether enforcement is
sought in equity or at law);
(iv)    no consent of any other party (including, without limitation, any
stockholder or creditor of such Pledgor or any of its Subsidiaries and any other
partners or members of such Pledgor’s partnerships or limited liability
companies) and no consent, license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing (except any filings
required under the UCC) or declaration with, any governmental authority is
required to be obtained by such Pledgor in connection with the execution,
delivery or performance of this Agreement, in each case except (w) those which
have been obtained or made, (x) as may be required by laws affecting the offer
and sale of securities generally in connection with the exercise by the Pledgee
of certain of its remedies hereunder, (y) as may be required to be obtained or
made in order to comply with the terms of or avoid defaults under any contract
of the Borrower or a Subsidiary of the Borrower otherwise permitted under the
Bank Facility Agreements that imposes restrictions upon the sale of, or
foreclosure of liens upon, any Securities of a Subsidiary pledged hereunder in
connection with the exercise by the Pledgee of its remedies hereunder, and (z)
where the failure to do so could not reasonably be expected to result in a
Material Adverse Change;


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





(v)    the execution, delivery and performance of this Agreement by such Pledgor
does not violate any provision of any applicable law or regulation or of any
order, judgment, writ, award or decree of any court, arbitrator or governmental
authority, domestic or foreign, or of the certificate of incorporation or
by-laws (or analogous constitution or organizational documents) of such Pledgor
or of any securities issued by such Pledgor or any of its Subsidiaries, or of
any mortgage, indenture, lease, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument to which such
Pledgor or any of its Subsidiaries is a party or which purports to be binding
upon such Pledgor or any of its Subsidiaries or upon any of their respective
assets and will not result in the creation or imposition (or the obligation to
create or impose) of any Lien on any of the assets of such Pledgor or any of its
Subsidiaries; in each case except (x) as contemplated in this Agreement, (y) for
violations and defaults that may arise under contracts of the Borrower or a
Subsidiary thereof otherwise permitted under the Bank Facility Agreements as a
result of the sale of, or foreclosure of a Lien upon, the Securities of
Subsidiaries pledged hereunder to the extent that the prior consent of other
parties to such contracts have not been obtained or other actions specified in
such contracts have not been taken in connection with any such sale or
foreclosure, and (z) for such violations, liens or encumbrances, the occurrence
of which could not reasonably be expected to result in a Material Adverse
Change; and
(vi)    this Agreement creates a valid security interest in favor of the
Pledgee, for the benefit of the Secured Creditors, in the Collateral of such
Pledgor and, when properly perfected by filing in the appropriate offices
against such Pledgor, shall constitute a valid and perfected security interest
in such Collateral, to the extent such security interest can be perfected by
filing under the UCC.
Each Pledgor further represents and warrants that, on the date hereof, (i) the
Pledged Stock held by such Pledgor consists of the number and type of shares of
the stock of the corporations as described in Annex A hereto; (ii) such Pledged
Stock constitutes that percentage of the issued and outstanding capital stock of
the issuing corporation as is set forth in Annex A hereto; (iii) the Pledged
Limited Liability Company Interests held by such Pledgor constitute that
percentage of the issued and outstanding equity interests of the respective
issuing Pledged Limited Liability Company as is set forth in Annex B hereto; and
(iv) the Pledged Partnership Interests held by such Pledgor constitute that
percentage of the entire Partnership Interests of the respective Pledged
Partnership as is set forth in Annex C hereto.
Each Pledgor covenants and agrees that it will defend the Pledgee’s and the
other Secured Creditors’ right, title and security interest in and to the
Collateral and the proceeds thereof against the claims and demands of all
Persons whomsoever; and such Pledgor covenants and agrees that it will have like
title to and right to pledge any other property at any time hereafter pledged to
the Pledgee as Collateral hereunder and will likewise defend the right thereto
and security interest therein of the Pledgee and the other Secured Creditors.
(b)    Each Pledgor hereby further represents and warrants as of the date
hereof, and covenants from and after the date hereof, that the jurisdiction of
formation of such Pledgor and its organizational ID number (as contemplated for
use under Article 9 of the UCC) is as indicated on Annex F hereto for such
Pledgor. Such Pledgor will not change its jurisdiction of organization (by
merger or otherwise) except to such new location as such Pledgor may establish
in accordance with the last sentence of this Section 12(b). No Pledgor shall
change its jurisdiction of organization until with respect to such new location,
it shall have taken all action necessary to maintain all security interests of
the Pledgee in the Collateral intended to be granted hereby at all times fully
perfected on a first priority basis and in full force and effect.
(c)    Without in any way limiting Section 3.2 hereof, at any time and from time
to time that any Pledgor acquires any additional Securities which have not
already been pledged hereunder and reflected on Annexes A through C, as
appropriate, such Pledgor shall, no later than the time of required delivery of
the Compliance Certificate pursuant to Section 5.05(a) of each of the Bank
Facility Agreements relating to the fiscal quarter during which such acquisition
occurred, deliver a supplement to this Agreement, substantially in the form of
Annex H-1 hereto (each a “New Collateral Supplement”) adding such Securities to
Annexes A through C hereto, as appropriate. The execution and delivery of any
such supplement shall not require the consent of any Pledgor hereunder. It is
understood and agreed that the pledge and security interests granted hereunder
shall apply to all


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





Collateral as provided in Section 3.1 hereof regardless of the failure of any
Pledgor to deliver, or any inaccurate information stated in, any New Collateral
Supplement as otherwise provided above.
13.    PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. Except as otherwise provided in
Section 18 hereof, the obligations of each Pledgor under this Agreement shall be
absolute and unconditional and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including,
without limitation: (a) any renewal, extension, amendment or modification of or
addition or supplement to or deletion from any Secured Debt Document or any
other instrument or agreement referred to therein, or any assignment or transfer
of any thereof; (b) any waiver, consent, extension, indulgence or other action
or inaction under or in respect of any such agreement or instrument or this
Agreement; (c) any furnishing of any additional security to the Pledgee or its
assignee or any acceptance thereof or any release of any security by the Pledgee
or its assignee; (d) any limitation on any party’s liability or obligations
under any such instrument or agreement or any invalidity or unenforceability, in
whole or in part, of any such instrument or agreement or any term thereof; (e)
any limitation on any other Pledgor’s liability or obligations under this
Agreement or under any other Secured Debt Document or any invalidity or
unenforceability, in whole or in part, of this Agreement or any other Secured
Debt Document or any term thereof; or (f) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to such Pledgor or any Subsidiary of such Pledgor, or any
action taken with respect to this Agreement by any trustee or receiver, or by
any court, in any such proceeding, whether or not such Pledgor shall have notice
or knowledge of any of the foregoing.
14.    REGISTRATION, ETC. If at any time when the Pledgee shall determine to
exercise its right to sell all or any part of the Pledged Securities pursuant to
Section 6 hereof, such Pledged Securities or the part thereof to be sold shall
not, for any reason whatsoever, be effectively registered under the Securities
Act, as then in effect, the Pledgee may, in its sole and absolute discretion,
sell such Pledged Securities or part thereof by private sale in such manner and
under such circumstances as the Pledgee may deem necessary or advisable in order
that such sale may legally be effected without such registration; provided that
at least 10 Business Days’ notice of the time and place of any such sale shall
be given to such Pledgor. Without limiting the generality of the foregoing, in
any such event the Pledgee, in its sole and absolute discretion: (a) may proceed
to make such private sale notwithstanding that a registration statement for the
purpose of registering such Pledged Securities or part thereof shall have been
filed under such Securities Act; (b) may approach and negotiate with a single
possible purchaser to effect such sale; and (c) may restrict such sale to a
purchaser who will represent and agree that such purchaser is purchasing for its
own account, for investment, and not with a view to the distribution or sale of
such Pledged Securities or part thereof. In the event of any such sale, the
Pledgee shall incur no responsibility or liability for selling all or any part
of the Pledged Securities at a price which the Pledgee, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might be
realized if the sale were deferred until after registration as aforesaid so long
as such disposition is otherwise commercially reasonable.
15.    TERMINATION, RELEASE. (a) On the Termination Date, this Agreement shall
automatically terminate (provided that all indemnities set forth herein shall
survive any such termination) and the Lien of the Pledgee granted hereunder
shall automatically be released, and the Pledgee, at the request and expense of
the respective Pledgor, will promptly execute and deliver to such Pledgor a
proper instrument or instruments acknowledging the satisfaction and termination
of this Agreement, and will duly assign, transfer and deliver to such Pledgor
(without recourse and without any representation or warranty) such of the
Collateral as may be in the possession of the Pledgee, if any. As used in this
Agreement, “Termination Date” shall mean the earliest of (i) the date upon which
the Total Commitments (as defined in the Credit Agreement) and the Commitments
(as defined in the Term Loan Agreement) have been terminated, and all
Obligations (excluding (x) normal continuing indemnity obligations which survive
in accordance with their terms, so long as no amounts are then due and payable
in respect thereof, and (y) Letters of Credit that have been Cash
Collateralized) have been indefeasibly paid in full, and (ii) the Leverage
Release Date as defined in Section 5.10(c) of the Bank Facility Agreements.
(b) In the event that any part of the Collateral (i) is sold in connection with
a sale permitted by the Secured Debt Documents, (ii) is otherwise released in
accordance with the terms of the Secured Debt Documents


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





or at the direction of the Required Secured Creditors or (iii) ceases to be
Pledged Securities (including, without limitation, as a result of the enactment
of any law that has the effect of prohibiting or restricting such Collateral
from being pledged, assigned, transferred or otherwise subject to a Lien in
favor of another Person), such Collateral shall automatically be released from
the Lien of the Pledgee granted hereunder, and the Pledgee, at the request and
expense of such Pledgor will promptly execute and deliver to such Pledgor (or
authorize such Pledgor to file, as applicable) a proper instrument or
instruments acknowledging such release (including any UCC termination statements
and any New Collateral Supplement that may be appropriate to evidence such
release), and will duly assign, transfer and deliver to such Pledgor (without
recourse to and without any representation or warranty by, any Secured Creditor)
such of the Collateral as is then being (or has been) so sold, distributed or
released and as may be in possession of the Pledgee, if any, and has not
theretofore been released pursuant to this Agreement. Any proceeds of Collateral
sold as contemplated by the immediately preceding sentence shall be applied in
accordance with, and to the extent required by, the requirements of the
applicable Secured Debt Documents.
(c)    At any time that a Pledgor desires that Collateral be released as
provided in the foregoing Section 15(a) or (b), it shall deliver to the Pledgee
a certificate signed by an authorized officer of such Pledgor stating that the
release of the respective Collateral is permitted pursuant to Section 15(a) or
(b) hereof and does not violate the terms of any Secured Debt Document then in
effect, and the Pledgee shall be entitled (but not required) to conclusively
rely thereon.
16.    NOTICES, ETC. Except as otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be deemed to have been given or made when delivered to the party to
which such notice, request, demand or other communication is required or
permitted to be given or made under this Agreement, addressed as follows:
(a)    if to any Pledgor c/o the Borrower at the address of the Borrower
specified under Section 11.02 of each of the Bank Facility Agreements;
(b)    if to the Pledgee, at the address of the administrative agent determined
under Section 11.02 of each of the Bank Facility Agreements;
(c)    if to any CA Creditor (other than the Pledgee), (x) to the CA
Administrative Agent, at the address of the CA Administrative Agent specified in
the Credit Agreement or (y) at such address as such CA Creditor shall have
specified in the Credit Agreement;
(d)    if to any TL Creditor (other than the Pledgee), (x) to the TL
Administrative Agent, at the address of the TL Administrative Agent specified in
the Term Loan Agreement or (y) at such address as such TL Creditor shall have
specified in the Term Loan Agreement;
(e)    if to any other Secured Creditor, (x) to the Representative for such
Secured Creditor or (y) if there is no such Representative, at such address as
such Secured Creditor shall have specified in writing to each Pledgor and the
Pledgee;
or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.
17.    WAIVER; AMENDMENT. None of the terms and conditions of this Agreement may
be changed, waived, modified or varied in any manner whatsoever unless in
writing duly signed by each Pledgor directly affected thereby (it being
understood that additional Pledgors may be added as parties hereto from time to
time in accordance with Section 19 hereof, the Collateral may be modified as
contemplated by the Bank Facility Agreements and this Agreement, and Pledgors
may be released as parties hereto in accordance with Sections 15 and 18 hereof
and that no consent of any other Pledgor or of the Secured Creditors shall be
required in connection therewith) and the Pledgee (with the written consent of
the Required Lenders (or all the Banks if required by Section 11.01 of each of
the Bank Facility Agreements) at all times prior to the Leverage Release Date;
provided that the Borrower certifies that any such change, waiver, modification
or variance is otherwise permitted by the terms of the respective Secured Debt
Documents or, if not so permitted, that the requisite consents therefor have
been obtained.


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





Notwithstanding anything to the contrary contained above, it is understood and
agreed that the Required Lenders may agree to modifications to this Agreement
for the purpose, among other things, of securing additional extensions of credit
(including, without limitation, pursuant to the Bank Facility Agreements or any
refinancing or extension thereof) and that the Pledgors and the Pledgee may take
any actions necessary to implement the recreation of this Agreement and the
pledge hereunder without the consent of the Required Lenders or any other
Secured Creditor under the circumstances contemplated by Section 5.10 of each of
the Bank Facility Agreements, with such changes and recreation not being subject
to the proviso to the immediately preceding sentence. Furthermore, the proviso
to the first sentence of this Section 17 shall not apply to any release of
Collateral effected in accordance with the requirements of Section 15 of this
Agreement, or any other release of Collateral or termination of this Agreement
so long as the Borrower certifies that such actions will not violate the terms
of any Secured Debt Document then in effect.
18.    RELEASE OF PLEDGORS. In the event that at any time after a Person becomes
a Pledgor hereunder (a) such Pledgor does not own any Pledged Securities
(including, without limitation, as a result of the enactment of any law that has
the effect of prohibiting or restricting such Collateral from being pledged,
assigned, transferred or otherwise subject to a Lien in favor of another
Person), (b) the Leverage Release Date described in Section 5.10(c) of each of
the Bank Facility Agreements occurs, or (c) such Pledgor is otherwise permitted
to be released pursuant to the Bank Facility Agreements, such Pledgor shall be
automatically released from this Agreement and this Agreement shall, as to such
Pledgor only, automatically have no further force or effect. At the request of
the Borrower or such Pledgor, the Pledgee will promptly execute and deliver to
such Pledgor a proper instrument or instruments acknowledging such release, and
will duly assign, transfer and deliver to such Pledgor (without recourse and
without any representation or warranty) the Collateral of such Pledgor that is
in the Pledgee’s possession, if any.
19.    ADDITIONAL PLEDGORS. Certain Subsidiaries of the Borrower may after the
date hereof be required to enter into this Agreement as a Pledgor. Upon
execution and delivery, after the date hereof, by the Pledgee and such
Subsidiary of a New Pledgor Supplement in the form of Annex H-2 hereto (a “New
Pledgor Supplement”), such Subsidiary shall become a Pledgor hereunder with the
same force and effect as if originally named as a Pledgor hereunder. Each
Subsidiary which is required to become a party to this Agreement shall so
execute and deliver a copy of the New Pledgor Supplement to the Pledgee and, at
such time, shall execute a Supplement to the Pledge and Security Agreement in
the form of Annex H-1 hereto with respect to all Collateral of such Pledgor
required to be pledged hereunder. The execution and delivery of any such
instrument shall not require the consent of any other Pledgor hereunder. Upon
the execution and delivery by the Pledgee and such Subsidiary of a New Pledgor
Supplement, it is understood and agreed that the pledge and security interests
hereunder shall apply to all Collateral of such additional Pledgor as provided
in Section 3.1 hereof regardless of any failure of any additional Pledgor to
deliver, or any inaccurate information stated in, the New Collateral Supplement.
20.    RECOURSE. This Agreement is made with full recourse to the Pledgors and
pursuant to and upon all representations, warranties, covenants and agreements
on the part of the Pledgors contained herein and otherwise in writing in
connection herewith.
21.    SECURED CREDITORS NOT BOUND. (a) Nothing herein shall be construed to
make the Pledgee or any other Secured Creditor liable as a member of any limited
liability company or a partner of any partnership and the Pledgee or any other
Secured Creditor by virtue of this Agreement or otherwise (except as referred to
in the following sentence) shall not have any of the duties, obligations or
liabilities of a member of any limited liability company or partner of any
partnership. The parties hereto expressly agree that, unless the Pledgee shall
become the absolute owner of the respective Pledged Limited Liability Company
Interest or Pledged Partnership Interest pursuant hereto, this Agreement shall
not be construed as creating a partnership or joint venture among the Pledgee,
any other Secured Creditor and/or any Pledgor.
(b)    Except as provided in the last sentence of paragraph (a) of this Section
21, the Pledgee, by accepting this Agreement, and the other Secured Creditors
did not intend to become a member of any limited liability company or partner of
any partnership or otherwise be deemed to be a co-venturer with respect to any
Pledgor or any limited liability company or partnership either before or after
an Event of Default shall have


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





occurred. The Pledgee shall have only those powers set forth herein and the
Secured Creditors shall assume none of the duties, obligations or liabilities of
a member of any limited liability company or partnership or any Pledgor.
(c)    The Pledgee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the collateral
assignment hereby effected.
(d)    The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Collateral to which it is not a party,
or to take any action hereunder or thereunder, or to expend any money or incur
any expenses or perform or discharge any obligation, duty or liability in
respect of the Collateral.
22.    CONTINUING PLEDGORS. The rights and obligations of each Pledgor (other
than the respective released Pledgor in the case of following clause (b))
hereunder shall remain in full force and effect notwithstanding (a) the addition
of any new Pledgor as a party to this Agreement as contemplated by Section 19
hereof or otherwise and/or (b) the release of any Pledgor under this Agreement
as contemplated by Section 18 hereof or otherwise.
23.    NO FRAUDULENT CONVEYANCE. Each Pledgor hereby confirms that it is its
intention that this Agreement not constitute a fraudulent transfer or conveyance
for purposes of any bankruptcy, insolvency or similar law, the Uniform
Fraudulent Conveyance Act or any similar Federal, state or foreign law. To
effectuate the foregoing intention, each Pledgor hereby irrevocably agrees that
its obligations and liabilities hereunder shall be limited to the maximum amount
as will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Pledgor that are relevant under such laws, result
in the obligations and liabilities of such Pledgor hereunder in respect of such
maximum amount not constituting a fraudulent transfer or conveyance.
24.    MISCELLANEOUS. (a) This Agreement shall be binding upon the successors
and assigns of each Pledgor and shall inure to the benefit of the Secured
Creditors and their respective successors and assigns and be enforceable by the
Pledgee and its successors and assigns; provided that no Pledgor may assign any
of its rights or obligations hereunder without the prior written consent of the
Pledgee (with the consent of the Required Lenders and, if required by Section
11.01 of either of the Bank Facility Agreements, all Banks) and any such
assignment without such consent shall be null and void.
(b) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK. ANY DISPUTE BETWEEN THE BORROWER, ANY PLEDGOR, THE
PLEDGEE, OR ANY SECURED PARTY ARISING OUT OF, CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS
AGREEMENT AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE
RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO
THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF NEW YORK.
(c) Except as provided in subsection (d), each of the parties hereto agrees that
all disputes among them arising out of, connected with, related to, or
incidental to the relationship established among them in connection with, this
Agreement whether arising in contract, tort, equity, or otherwise, shall be
resolved exclusively by state or federal courts located in the city, county and
state of New York, but the parties hereto acknowledge that any appeals from
those courts may have to be heard by a court located outside of New York. Each
of the parties hereto waives in all disputes brought pursuant to this subsection
(a) any objection that it may have to the location of the court considering the
dispute.
(d) Each of the Borrower and each Pledgor agrees that the Pledgee or any Secured
Party shall have the right to proceed against the Borrower, any Pledgor or their
respective Property in a court in any location to enable such person to
(1) obtain personal jurisdiction over the Borrower or such Pledgor or
(2) enforce a judgment


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





or other court order entered in favor of such Person. Each of the Borrower and
each Pledgor agrees that it will not assert any permissive counterclaims in any
proceeding brought by such Person to enforce a judgment or other court order in
favor of such Person. Each of the Borrower and each Pledgor waives any objection
that it may have to the location of the court in which such Person has commenced
a proceeding described in this paragraph.
(e) The headings in this Agreement are for purposes of reference only and shall
not limit or define the meaning hereof. This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.
25.    WAIVER OF TRIAL BY JURY. EACH PLEDGOR AND EACH SECURED CREDITOR (BY ITS
ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT) HEREBY IRREVOCABLY WAIVES ALL
RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS TO WHICH SUCH
PLEDGOR IS A PARTY OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
26.    SEVERABILITY. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
* * *








    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Pledgor has caused this Agreement to be duly executed
and delivered by its duly authorized officer on the date first above written.
THE PLEDGORS SET FORTH ON SCHEDULE 1 HERETO
    
By:
Title:
[Signature Page to Pledge and Security Agreement]


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







Accepted and Agreed to:
CITIBANK, N.A.,
as CA Administrative Agent, TL Administrative Agent, and Pledgee


By:     
Name:
Title:
[Signature Page to Pledge and Security Agreement]


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







SCHEDULE 1
TO
PLEDGE AND SECURITY AGREEMENT
PLEDGORS:


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







ANNEX A
to
PLEDGE AND SECURITY AGREEMENT
LIST OF PLEDGED STOCK OF CORPORATIONS
All of the following Pledged Stock constitutes Collateral under this Agreement.
Pledgor
 
Pledged Stock
 
Percentage Owned





    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







ANNEX B
to
PLEDGE AND SECURITY AGREEMENT
LIST OF PLEDGED LIMITED LIABILITY COMPANY INTERESTS
All of the following Pledged Limited Liability Company Interests constitute
Collateral under this Agreement.
Pledgor
 
Pledged Limited Liability Company Interests
 
Percentage Owned





    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







ANNEX C
to
PLEDGE AND SECURITY AGREEMENT
LIST OF PLEDGED PARTNERSHIP INTERESTS
All of the following Pledged Partnership Interests constitute Collateral under
this Agreement.
Pledged Partnership Interest
 
Pledgor
 
Pledged Partnership Percentage





    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







Annex C
Page 2
Pledged Partnership Interest
 
Pledgor
 
Pledged Partnership Percentage





    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







ANNEX D
to
PLEDGE AND SECURITY AGREEMENT
FORM OF AUTHORIZATION STATEMENT


______________, 20[__]


To:    [Name and Address of Issuer]




Reference is made to the Pledge and Security Agreement, dated __________, ____
(the “Pledge Agreement”; capitalized terms used herein without definition shall
have the respective meanings ascribed to them in the Pledge Agreement), made by
the undersigned and certain other parties to Citibank, N.A., as CA
Administrative Agent, TL Administrative Agent and Pledgee, a copy of which is
attached hereto. Pursuant to the Pledge Agreement, the undersigned hereby
notifies [Name of Issuer] that the undersigned has granted to the Pledgee, for
the ratable benefit of the Secured Parties, a security interest (the “Security
Interest”) in all of the undersigned’s right, title and interest in and to all
of the Collateral (including all of the interests of the undersigned in [Name of
Issuer]), and hereby instructs [Name of Issuer] to register the Security
Interest in favor of:
CITIBANK, N.A.,
    as CA Administrative Agent, TL Administrative Agent and Pledgee
    1615 Brett Road OPS III
New Castle, Delaware 19720
Attention: Bank Loan Syndications Department


Very truly yours,
                            
[NAME OF PLEDGOR]




By: ___________________________________
Name:
Title:


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







ANNEX E
to
PLEDGE AND SECURITY AGREEMENT
FORM OF ACKNOWLEDGEMENT AND CONSENT


The undersigned hereby acknowledges receipt of a copy of the Authorization
Statement, dated as of ________________, ____ and the Pledge Agreement referred
to therein.
[NAME OF PLEDGOR]




By: ___________________________________
Name:
Title:


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







ANNEX F
to
PLEDGE AND SECURITY AGREEMENT
JURISDICTION OF FORMATION AND ORGANIZATIONAL ID NUMBER
Entity
 
Jurisdiction of Organization (Organized in Delaware unless indicated)
 
ID Numbers













    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





ANNEX G
to
PLEDGE AND SECURITY AGREEMENT
THE PLEDGEE
1. Appointment. The Secured Creditors, by their acceptance of the benefits of
the Pledge and Security Agreement to which this Annex G is attached (the “Pledge
Agreement”) hereby irrevocably designate CITIBANK, N.A., in its capacities as CA
Administrative Agent and TL Administrative Agent (and any successor Pledgee), to
act as specified therein and to be bound by the terms of this Annex G. Unless
otherwise defined herein, all capitalized terms used herein (a) and defined in
the Pledge Agreement, are used herein as therein defined and (b) not defined in
the Pledge Agreement, are used herein as defined in the Credit Agreement
referenced in the Pledge Agreement. Each Secured Creditor hereby irrevocably
authorizes, and each holder of any Obligation by the acceptance of such
Obligation and by the acceptance of the benefits of the Pledge Agreement shall
be deemed irrevocably to authorize, the Pledgee to take such action on its
behalf under the provisions of the Pledge Agreement and any instruments and
agreements referred to therein and to exercise such powers and to perform such
duties thereunder as are specifically delegated to or required of the Pledge
Agreement by the terms thereof and such other powers as are reasonably
incidental thereto. The Pledgee may perform any of its duties thereunder by or
through its authorized agents, subagents or employees.
2. Nature of Duties. (a) The Pledgee shall have no duties or responsibilities
except those expressly set forth herein or in the Pledge Agreement. The duties
of the Pledgee shall be mechanical and administrative in nature; the Pledgee
shall not have by reason of the Pledge Agreement or any other Secured Debt
Document a fiduciary relationship in respect of any Secured Creditor; and
nothing in the Pledge Agreement or any other Secured Debt Document, expressed or
implied, is intended to or shall be so construed as to impose upon the Pledgee
any obligations in respect of the Pledge Agreement except as expressly set forth
herein and therein.
(b) The Pledgee shall not be responsible for insuring the Collateral or for the
payment of taxes, charges or assessments or discharging of Liens upon the
Collateral or otherwise as to the maintenance of the Collateral.
(c) The Pledgee shall not be required to ascertain or inquire as to the
performance by any Pledgor of any of the covenants or agreements contained in
the Pledge Agreement or any other Secured Debt Document.
(d) The Pledgee shall be under no obligation or duty to take any action under,
or with respect to, the Pledge Agreement if taking such action (i) would subject
the Pledgee to a tax in any jurisdiction where it is not then subject to a tax
or (ii) would require the Pledgee to qualify to do business, or obtain any
license, in any jurisdiction where it is not then so qualified or licensed or
(iii) would subject the Pledgee to in personam jurisdiction in any locations
where it is not then so subject.
(e) Notwithstanding any other provision of this Annex G, neither the Pledgee nor
any of its officers, directors, employees, affiliates or agents shall, in its
individual capacity, be personally liable for any action taken or omitted to be
taken by it in accordance with, or pursuant to this Annex G or the Pledge
Agreement except for its own gross negligence or willful misconduct.
3. Lack of Reliance on the Pledgee. Independently and without reliance upon the
Pledgee, each Secured Creditor, to the extent it deems appropriate, has made and
shall continue to make (a) its own independent investigation of the financial
condition and affairs of each Pledgor and its Subsidiaries in connection with
the making and the continuance of the Obligations and the taking or not taking
of any action in connection therewith, and (b) its own appraisal of the
creditworthiness of each Pledgor and its Subsidiaries, and the Pledgee shall
have no duty or responsibility, either initially or on a continuing basis, to
provide any Secured Creditor with any credit or other information with respect
thereto, whether coming into its possession before the extension of any
Obligations or the purchase of any notes or at any time or times thereafter. The
Pledgee shall not be responsible in any manner whatsoever to any Secured
Creditor for the correctness of any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectability, priority or
sufficiency of the


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





Pledge Agreement or the security interests granted hereunder or the financial
condition of any Pledgor or any Subsidiary of any Pledgor or be required to make
any inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Pledge Agreement, or the financial condition of
any Pledgor or any Subsidiary of any Pledgor, or the existence or possible
existence of any Default or Event of Default. The Pledgee makes no
representations as to the value or condition of the Collateral or any part
thereof, or as to the title of any Pledgor thereto or as to the security
afforded by the Pledge Agreement.
4. Certain Rights of the Pledgee. (a) No Secured Creditor shall have the right
to cause the Pledgee to take any action with respect to the Collateral, with
only the Required Secured Creditors (or all of the Secured Creditors in the case
of the release of all or substantially all of the Collateral) having the right
to direct the Pledgee to take any such action. If the Pledgee shall request
instructions from the Required Secured Creditors, with respect to any act or
action (including failure to act) in connection with the Pledge Agreement, the
Pledgee shall be entitled to refrain from such act or taking such action unless
and until it shall have received instructions from the Required Secured
Creditors and to the extent requested, appropriate indemnification in respect of
actions to be taken, and the Pledgee shall not incur liability to any Person by
reason of so refraining. Without limiting the foregoing, no Secured Creditor
shall have any right of action whatsoever against the Pledgee as a result of the
Pledgee acting or refraining from acting hereunder in accordance with the
instructions of the Required Secured Creditors. As used herein, the term
“Required Secured Creditors” shall mean, the holders of at least a majority of
the then outstanding Bank Facility Obligations.
(b) Notwithstanding anything to the contrary contained herein, the Pledgee is
authorized, but not obligated, (i) to take any action reasonably required to
perfect or continue the perfection of the liens on the Collateral for the
benefit of the Secured Creditors and (ii) when instructions from the Required
Secured Creditors have been requested by the Pledgee but have not yet been
received, to take any action which the Pledgee, in good faith, believes to be
reasonably required to promote and protect the interests of the Secured
Creditors in the Collateral; provided that once instructions have been received,
the actions of the Pledgee shall be governed thereby and the Pledgee shall not
take any further action which would be contrary thereto.
(c) Notwithstanding anything to the contrary contained herein or in the Pledge
Agreement, the Pledgee shall not be required to take any action that exposes or,
in the good faith judgment of the Pledgee may expose, the Pledgee or its
officers, directors, agents or employees to personal liability, unless the
Pledgee shall be adequately indemnified as provided herein, or that is, or in
the good faith judgment of the Pledgee may be, contrary to the Pledge Agreement,
any Secured Debt Document or applicable law.
5. Reliance. The Pledgee shall be entitled to rely, and shall be fully protected
in relying, upon, any note, writing, resolution, notice, statement, certificate,
telex, teletype or telescopes message, cablegram, radiogram, order or other
document or telephone message signed, sent or made by the proper Person or
entity, and, with respect to all legal matters pertaining hereto or to the
Pledge Agreement and its duties thereunder and hereunder, upon advice of counsel
selected by it.
6. Indemnification. To the extent the Pledgee is not reimbursed and indemnified
by the Pledgors under the Pledge Agreement, the Secured Creditors will reimburse
and indemnify the Pledgee, in proportion to their respective outstanding
principal amounts (including, for this purpose, any unpaid Primary Obligations
in respect of Other Secured Documents, as outstanding principal) of Obligations,
for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Pledgee in performing its duties hereunder, or in any way relating
to or arising out of its actions as Pledgee in respect of the Pledge Agreement
except for those resulting solely from the Pledgee’s own gross negligence or
willful misconduct. The indemnities set forth in this Section 6 shall survive
the repayment of all Obligations, with the respective indemnification at such
time to be based upon the outstanding principal amounts (determined as described
above) of Obligations at the time of the respective occurrence upon which the
claim against the Pledgee is based or, if the same is not reasonably
determinable, based upon the outstanding principal amounts (determined as
described above) of Obligations as in effect immediately prior to the
termination of the Pledge Agreement. The indemnities set forth in this Section 6
are in addition to any indemnities provided by the Lenders to the Pledgee
pursuant to the Bank Facility Agreements, with the effect being that the Lenders
shall be responsible for indemnifying the Pledgee to the extent the Pledgee


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





does not receive payments pursuant to this Section 6 from the Secured Creditors
(although in such event, and upon the payment in full of all such amounts owing
to the Pledgee by the Lenders, the Lenders shall be subrogated to the rights of
the Pledgee to receive payment from the Secured Creditors).
7. The Pledgee in its Individual Capacity. With respect to its obligations as a
lender under the Bank Facility Agreements and any other Credit Documents to
which the Pledgee is a party, and to act as agent under one or more of such
Credit Documents, the Person serving as Pledgee shall have the rights and powers
specified therein and herein for a “Bank”, or the “Administrative Agent”, as the
case may be, and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the terms “Banks,” “Required
Lenders,” “holders of Notes,” or any similar terms shall, unless the context
clearly otherwise indicates, include the Person serving as Pledgee in its
individual capacity. The Person serving as Pledgee and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking,
investment banking, trust or other business with, any Pledgor or any Affiliate
or Subsidiary of any Pledgor as if it were not performing the duties specified
herein or in the other Credit Documents, and may accept fees and other
consideration from the Pledgors for services in connection with the Bank
Facility Agreements, the other Credit Documents and otherwise without having to
account for the same to the Secured Creditors.
8. Holders. The Pledgee may deem and treat the payee of any note as the owner
thereof for all purposes hereof unless and until written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been
filed with the Pledgee. Any request, authority or consent of any person or
entity who, at the time of making such request or giving such authority or
consent, is the holder of any note, shall be final and conclusive and binding on
any subsequent holder, transferee, assignee or endorsee, as the case may be, of
such note or of any note or notes issued in exchange therefor.
9. Resignation by the Pledgee. (a) The Pledgee may resign from the performance
of all of its functions and duties hereunder and under the Pledge Agreement at
any time by giving 30 days’ prior written notice to the Borrower, the Banks and
the Representatives for the other Secured Creditors or, if there is no such
Representative, directly to such Secured Creditors. Such resignation shall take
effect upon the appointment of a successor Pledgee pursuant to clause (b) or (c)
below.
(b) Upon any notice of resignation by the Pledgee, the Required Secured
Creditors shall appoint a successor Pledgee in accordance with Section 10.06 of
the Credit Agreement, with the consent of the Borrower, which consent shall not
be unreasonably withheld or delayed. If a successor Pledgee shall not have been
appointed within said 30 day period by the Required Secured Creditors, the
Pledgee, with the consent of the Borrower, which consent shall not be
unreasonably withheld or delayed, shall then appoint a successor Pledgee who
shall serve as Pledgee hereunder or thereunder until such time, if any, as the
Required Secured Creditors appoint a successor Pledgee as provided above.
(c) If no successor Pledgee has been appointed pursuant to clause (b) above by
the 45th day after the date of such notice of resignation was given by the
Pledgee, as a result of a failure by the Borrower to consent to the appointment
of such a successor Pledgee, the Required Secured Creditors shall then appoint a
successor Pledgee who shall serve as Pledgee hereunder or thereunder (provided
that all determinations to be made by such Pledgee shall instead be made by the
Required Secured Creditors) until such time, if any, as the Required Secured
Creditors appoint a successor Pledgee as provided in clause (b) above.








    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





ANNEX H-1
to
PLEDGE AND SECURITY AGREEMENT
FORM OF
NEW COLLATERAL SUPPLEMENT
to
PLEDGE AND SECURITY AGREEMENT
SUPPLEMENT No. ____ to PLEDGE AND SECURITY AGREEMENT, dated as of __________,
____ (this “Supplement”), made by _____________________ , a
_____________________ _____________________ (the “Pledgor”), in favor of
CITIBANK, N.A., as CA Administrative Agent, TL Administrative Agent and Pledgee
(in such capacities, the “Pledgee”) for the Secured Creditors (such term and
each other capitalized term used but not defined having the meaning given in the
Pledge Agreement (as hereinafter defined)).
1. Reference is hereby made to that certain Pledge and Security Agreement, dated
as of ______, ____ (as amended, supplemented or otherwise modified as of the
date hereof, the “Pledge Agreement”), made by the Pledgors party thereto in
favor of the Pledgee for the benefit of the Secured Creditors described therein.
2. The Pledgor hereby confirms and reaffirms the security interest in the
Collateral granted to the Pledgee for the benefit of the Secured Creditors under
the Pledge Agreement, and, as additional collateral security for the prompt and
complete payment when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations and in order to induce the Secured Creditors to
make and continue or maintain loans and other extensions of credit constituting
Obligations, the Pledgor hereby grants to the Pledgee, for the benefit of the
Secured Creditors, a first priority security interest in [(a) all of the issued
and outstanding shares of capital stock listed in Schedule I hereto, together
with all stock certificates, options, or rights of any nature whatsoever which
may be issued or granted in respect of such stock while the Pledge Agreement, as
supplemented hereby, is in force (the “Additional Pledged Stock”; as used in the
Pledge Agreement as supplemented by this Supplement, “Pledged Stock” shall be
deemed to include the Additional Pledged Stock)], [and][(b) all limited
liability company interests listed on Schedule II hereto (the “Additional
Pledged Limited Liability Company Interests”; as used in the Pledge Agreement as
supplemented by this Supplement, “Pledged Limited Liability Company Interests”
shall be deemed to include the Additional Pledged Limited Liability Company
Interests)], [and][(c) all partnership interests listed on Schedule III hereto
(the “Additional Pledged Partnership Interests”; as used in the Pledge Agreement
as supplemented by this Supplement, “Pledged Partnership Interests” shall be
deemed to include Additional Pledged Partnership Interests)], as the case may
be, and all proceeds thereof.
3. The Pledgor hereby represents and warrants that the representations and
warranties contained in Section 15 of the Pledge Agreement are true and correct
on the date of this Supplement [with references therein to the “Pledged Stock”
to include the Additional Pledged Stock,] [with references therein to the
“Pledged Partnership Interests” to include the Additional Pledged Partnership
Interests,] [with references therein to the “Pledged Limited Liability Company
Interests” to include the Additional Pledged Limited Liability Company
Interests,] and with references therein to the “Pledge Agreement” to mean the
Pledge Agreement as supplemented by this Supplement.
4. The Pledgor hereby represents and warrants that, as of the date hereof, the
jurisdiction of formation of the Pledgor is as indicated on Schedule IV hereto.
5. This Supplement is supplemental to the Pledge Agreement, forms a part thereof
and is subject to the terms thereof and the Pledge Agreement is hereby
supplemented as provided herein. Without limiting the foregoing, (a) Annex A to
the Pledge Agreement shall hereby be deemed to include each item listed on
Schedule I to this Supplement, (b) Annex B to the Pledge Agreement shall hereby
be deemed to include each item listed on Schedule II to this Supplement, (c)
Annex C to the Pledge Agreement shall hereby be deemed to include each term
listed on Schedule III to this Supplement, and (d) Annex F to the Pledge
Agreement shall be deemed to include the jurisdiction of formation listed on
Schedule IV to this Supplement.


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
*    *    *


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Pledgor and the Pledgee have caused this Supplement to
be duly executed and delivered on the date first set forth above.
[PLEDGOR]


By:    
Name:
Title:




CITIBANK, N.A.,
as CA Administrative Agent, TL Administrative Agent and Pledgee


By:    
Name:
Title:










    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





SCHEDULE I
to
SUPPLEMENT to PLEDGE AND SECURITY AGREEMENT
PLEDGED STOCK
All of the following Pledged Stock constitutes Collateral under this Agreement.
Pledgor
 
Pledged Stock
 
Percentage Owned





    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







SCHEDULE II
to
SUPPLEMENT to PLEDGE AND SECURITY AGREEMENT
PLEDGED LIMITED LIABILITY COMPANY INTERESTS
All of the following Pledged Limited Liability Interests constitute Collateral
under this Agreement.
Pledgor
 
Pledged Limited Liability Company Interests
 
Percentage Owned





    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







SCHEDULE III
to
SUPPLEMENT to PLEDGE AND SECURITY AGREEMENT
PLEDGED PARTNERSHIP INTERESTS
All of the following Pledged Partnership Interests constitute Collateral under
this Agreement.
Pledged Partnership Interest
 
Pledgor
 
Percentage Owned





    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







SCHEDULE IV
to
SUPPLEMENT to PLEDGE AND SECURITY AGREEMENT
JURISDICTION OF FORMATION AND ORGANIZATIONAL ID NUMBER












    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





ANNEX H-2
to
PLEDGE AND SECURITY AGREEMENT
FORM OF
NEW PLEDGOR SUPPLEMENT
SUPPLEMENT NO. ____ dated as of __________, ____ to the Pledge and Security
Agreement dated as of __________, ____ (as amended, supplemented or otherwise
modified as of the date hereof, the “Pledge Agreement”), among the Pledgors
party thereto (immediately before giving effect to this Supplement) and
CITIBANK, N.A., as CA Administrative Agent, TL Administrative Agent and Pledgee
(in such capacities, the “Pledgee”) for the Secured Creditors (such term and
each other capitalized term used but not defined having the meaning given it in
the Pledge Agreement or the Credit Agreement).
A. The Pledgors have entered into the Pledge Agreement in order to induce the
Secured Creditors to make loans and other extensions of credit constituting
Obligations as defined in the Pledge Agreement. Pursuant to Section 5.10 of each
of the Bank Facility Agreements, certain Subsidiaries of the Borrower are, after
the date of the Pledge Agreement, required to enter into the Pledge Agreement as
a Pledgor. Section 19 of the Pledge Agreement provides that additional
Subsidiaries may become Pledgors under the Pledge Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned (the
“New Pledgor”) is a Subsidiary of the Borrower and is executing this Supplement
in accordance with the requirements of the Bank Facility Agreements and/or the
Pledge Agreement to become a Pledgor under the Pledge Agreement in order to
induce the Secured Creditors to extend, or maintain, Obligations.
Accordingly, the Pledgee and the New Pledgor agree as follows:
SECTION 1. The New Pledgor by its signature below becomes a Pledgor under the
Pledge Agreement with the same force and effect as if originally named therein
as a Pledgor and the New Pledgor hereby agrees to all the terms and provisions
of the Pledge Agreement applicable to it as a Pledgor thereunder. Each reference
to a “Pledgor” in the Pledge Agreement shall be deemed to include the New
Pledgor. The Pledge Agreement is hereby incorporated herein by reference.
SECTION 2. The New Pledgor represents and warrants to the Secured Creditors that
this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to the effects of applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and equitable
principles of general applicability and that the representations and warranties
in the Pledge Agreement applicable to each Pledgor are true and correct as to
the New Pledgor on the date hereof.
SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument. This Supplement shall become effective when the
Pledgee shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Pledgor and the Pledgee.
SECTION 4. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.
SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in the Pledge Agreement. All communications and notices
hereunder to the New Pledgor shall be given to it at the address set forth under
its signature, with a copy to the Borrower.
*    *    *






    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Pledgor and the Pledgee have duly executed this
Supplement to the Pledge Agreement as of the day and year first above written.
[NAME OF NEW PLEDGOR]


By:    
Name:
Title:
Address:


CITIBANK, N.A.,
as CA Administrative Agent, TL Administrative Agent and Pledgee


By:    
Name:
Title:






    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





ANNEX I
to
PLEDGE AND SECURITY AGREEMENT
FORM OF TRANSACTION STATEMENT


___________________, ____


To:     [NAME OF PLEDGOR]
and
CITIBANK, N.A.,
    as CA Administrative Agent, TL Administrative Agent and Pledgee
    1615 Brett Road OPS III
New Castle, Delaware 19720
Attention: Bank Loan Syndications Department




This Transaction Statement is to advise you that the pledge of [describe
Collateral] (“Pledged Equity”) has been registered in favor of Citibank, N.A.,
as CA Administrative Agent, TL Administrative Agent and Pledgee (the
“Lienholder”), as follows:


CITIBANK, N.A.,
    as CA Administrative Agent, TL Administrative Agent and Pledgee
    1615 Brett Road OPS III
New Castle, Delaware 19720
Attention: Bank Loan Syndications Department


Taxpayer identification number: 13-5266470.


The pledge was registered on [INSERT DATE OF REGISTRATION].


To the extent the Pledged Equity shall at any time be deemed “uncertificated
securities” under Article 8 of the Uniform Commercial Code as in effect from
time to time in the jurisdiction of the undersigned, the undersigned agrees that
it will comply with instructions originated by the Lienholder with respect to
the Pledged Equity without further consent by [Name of Pledgor].


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







This Transaction Statement is merely a record of the rights of the addressees as
of the time of its issuance. Delivery of this Transaction Statement, of itself,
confers no rights on the recipients. This Transaction Statement is neither a
negotiable instrument nor a security.




Very truly yours,


[NAME OF ISSUER]


By:    
Name:
Title:








    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






SCHEDULE 1.01(A)
COMMITMENTS
Revolving Facility Total Allocation


Name of Lender/Issuing Bank
Revolving Facility
Letter of Credit
Citibank, N.A.
$96,000,000
$33,333,333.34
Bank of Montreal
$60,000,000
$33,333,333.33
Bank of America, N.A.
$80,000,000
$33,333,333.33
U.S. Bank National Association
$52,000,000
 
PNC Bank, National Association
$45,000,000
 
Sumitomo Mitsui Banking Corporation
$52,500,000
 
TD Bank, N.A.
$50,000,000
 
Regions Bank
$35,000,000
 
Wells Fargo Bank, National Association
$44,250,000
 
Branch Banking and Trust Company
$27,000,000
 
Raymond James Bank, N.A.
$34,250,000
 
RBC Capital Markets
$75,000,000
 
Deutsche Bank AG New York Branch
$50,000,000
 
The Bank of New York Mellon
$15,000,000
 
Barclays Bank PLC
$17,000,000
 
Morgan Stanley Bank, N.A.
$17,000,000
 
Totals
$750,000,000
$100,000,000





    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





TL Facility Total Allocation


Name of Lender
TL Facility
Citibank, N.A.
$250,000
Bank of Montreal
$2,250,000
Bank of America, N.A.
$30,000,000
U.S. Bank National Association
$22,000,000
PNC Bank, National Association
$20,000,000
Sumitomo Mitsui Banking Corporation
$22,500,000
TD Bank, N.A.
$20,000,000
Regions Bank
$10,000,000
Wells Fargo Bank, National Association
$17,750,000
Branch Banking and Trust Company
$13,000,000
Raymond James Bank, N.A.
$15,750,000
Credit Agricole Corporate and Investment Bank
$35,000,000
The Bank of New York Mellon
$35,000,000
Land Bank of Taiwan, New York Branch
$10,000,000
Taiwan Cooperative Bank, Los Angeles Branch
$10,000,000
First Commercial Bank, Ltd. New York Branch
$16,500,000
E.Sun Commercial Bank Limited, Los Angeles Branch
$10,000,000
Mega International Commercial Bank Co., Ltd. Los Angeles Branch
$10,000,000
Total
$300,000,000





    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






SCHEDULE 1.01(b)
EXISTING PROPERTIES
($’s below denote Investment Amount as of September 30, 2016)
1.
Westin Copley Place     10 Huntington Avenue, Boston, MA 02116        
$353,575,519

2.
Hyatt Boston Harbor     101 Harborside Drive, Boston, MA 02128        
$77,832,920

Unencumbered Properties – The following properties are Unencumbered, pursuant to
the definition of “Unencumbered Properties” and are noted below pursuant to
Section 4.21 of the Credit Agreement
3.
Le Montrose Suite Hotel     900 Hammond St, West Hollywood, CA 90069    
$23,058,248

4.
Topaz Hotel     1733 N Street, NW, Washington, DC 20036        
$17,277,507

5.
Hotel Madera     1310 New Hampshire Ave, NW, Washington, DC 20036
$15,379,197

6.
Hotel Rouge     1315 16th Street, NW, Washington, DC 20036     
$18,701,867

7.
The Mason and Rook Hotel     1430 Rhode Island Ave, NW, Washington, DC 20005
$47,666,169

8.
The Liaison Capitol Hill     415 New Jersey Avenue, NW, Washington, DC 20001    
$65,948,178

9.
Hotel George     15 E Street, NW, Washington, DC 20001    
$28,373,421

10.
Lansdowne Resort     44050 Woodridge Parkway, Leesburg, VA 20176
$172,146,931

11.
Chaminade     One Chaminade Lane, Santa Cruz, CA 95065
$36,123,611

12.
Grafton on Sunset     8462 West Sunset Boulevard, West Hollywood, CA 90069
$35,281,542

13.
Onyx Hotel     155 Portland Street, Boston, MA 02114
$29,934,828

14.
Hilton San Diego Resort     1775 East Mission Bay Drive, San Diego, CA 92109
$115,230,891

15.
The Donovan    1155 14th Street, NW, Washington, DC 20005        
$82,520,529

16.
Hotel Chicago     333 North Dearborn Street, Chicago, IL 60610        
$159,181,867



    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





17.
Westin Michigan Avenue     909 North Michigan Avenue, Chicago, IL 60611    
$246,011,639

18.
Alexis Hotel     1007 First Avenue, Seattle, WA 98104        
$50,525,796

19.
Hotel Amarano     322 North Pass Avenue, Burbank, CA 91505    
$46,510,896

20.
Le Parc Suite Hotel     733 North West Knoll Drive, West Hollywood, CA 90069
$54,622,678

21.
San Diego Paradise Point Resort     1404 West Vacation Road, San Diego, CA 92109
$119,644,264

22.
Gild Hall     15 Gold Street, New York, NY 10038
$62,174,108

23.
Sofitel Washington, DC Lafayette Square     806 15th Street, NW, Washington, DC
20005
$101,507,998

24.
The Marker Hotel San Francisco     501 Geary Street, San Francisco, CA
94102             $74,196,380

25.
Westin Philadelphia     99 South 17th Street, Philadelphia, PA 19103        
$147,966,195

26.
Embassy Suites Philadelphia - Center City     1776 Benjamin Franklin Pkwy,
Philadelphia, PA 19103
$85,232,416

27.
The Roger     131 Madison Avenue, New York, NY 10016
$96,960,147

28.
Chamberlain West Hollywood     1000 Westmount Drive, West Hollywood, CA 90069
$40,841,846

29.
Viceroy Santa Monica     1819 Ocean Avenue, Santa Monica, CA 90401        
$79,752,087

30.
Villa Florence     225 Powell Street, San Francisco, CA 94102 $72,367,623

31.
Park Central NY & WestHouse NY        870 7th Avenue, New York, NY 10019
$476,365,300

32.
Hotel Palomar    2121 P Street, NW, Washington, DC 20037 $143,345,233

33.
Hilton Gaslamp Quarter    401 K Street, San Diego, CA 92101        
$89,329,396

34.
Hotel Solamar     435 6th Avenue, San Diego, CA 92101        
$92,471,396

35.
L’Auberge Del Mar    1540 Camino Del Mar, Del Mar, CA 92014
$75,390,747



    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





36.
The Liberty Hotel    215 Charles Street, Boston, MA 02114
$175,452,787

37.
Hotel Triton    342 Grant Avenue, San Francisco, CA 94108
$11,630,928

38.
Harbor Court    165 Steuart Street, San Francisco, CA 94105
$37,174,440

39.
Serrano Hotel    405 Taylor Street, San Francisco, CA 94102
$70,442,202

40.
Southernmost Hotel Collection    1319 Duval Street, Key West, FL 33040
$183,131,594

41.
Hotel Deca     4507 Brooklyn Avenue, NE, Seattle, WA 98105    
$30,284,731

42.
Hotel Vitale    8 Mission Street, San Francisco, CA 94105

$126,740,804
43.
The Heathman Hotel    1001 SW Broadway, Portland, OR 97205

$64,575,379
44.
The Marker Waterfront Resort    200 William Street, Key West, FL 33040

$92,863,380
45.
Park Central San Francisco    50 Third Street, San Francisco, CA 94103

$348,732,334




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






SCHEDULE 1.01(C)
GUARANTORS


GUARANTORS
Name
Federal Tax
Id Number
DA Entity, LLC, a Delaware limited liability company
27-1510334
RDA Entity, Inc., a Delaware corporation
27-1507213
I&G Capitol, LLC, a Delaware limited liability company
52-2363632
LaSalle Hotel Lessee, Inc., an Illinois corporation
36-4220546
LaSalle Hotel Properties, a Maryland real estate investment trust
36-4219376
LHO Grafton Hotel Lessee, Inc., a Delaware corporation
20-2140342
LHO Grafton Hotel, L.P., a Delaware limited partnership
20-2138667
LHO Hollywood LM, L.P., a Delaware limited partnership
52-2248273
LHO Le Parc Lessee, Inc., a Delaware corporation
20-3870017
LHO Le Parc, LP, a Delaware limited partnership
20-3868653
LHO Mission Bay Hotel, L.P., a California limited partnership
36-4232561
LHO Mission Bay Rosie Hotel, L.P., a Delaware limited partnership
20-3819466
LHO Mission Bay Rosie Lessee, Inc., a Delaware corporation
20-3819286
LHO San Diego Financing, L.L.C., a Delaware limited liability company
36-4217399
LHO Santa Cruz Hotel One, L.P. a Delaware limited partnership
20-2494600
LHO Santa Cruz One Lessee, Inc., a Delaware corporation
20-1812234
Lucky Town Burbank Lessee, Inc., a Delaware corporation
20-8668065
Lucky Town Burbank, L.P. a Delaware limited partnership
20-8669197
Ramrod Lessee, Inc., a Delaware corporation
26-2644161
Paradise Lessee, Inc., a Delaware corporation
26-2555404



    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





GUARANTORS
Geary Darling Lessee, Inc., a Delaware corporation
27-3093379
Geary Darling, LP a Delaware limited partnership
27-3313990
Chamber Maid, LP a Delaware limited partnership
27-3602665
Chamber Maid Lessee, Inc., a Delaware corporation
27-3602695
Seaside Hotel, LP a Delaware limited partnership
27-4510347
Seaside Hotel Lessee, Inc., a Delaware corporation
27-4484507
Let IT FLHO, LP a Delaware limited partnership
45-3323336
Let It FLHO Lessee, Inc., a Delaware corporation
45-3180571
Glass Houses, a Maryland real estate investment trust
26-2526042
LaSalle Washington One Lessee, Inc., a Delaware corporation
36-4412231
LHO Washington Hotel Four, L.L.C., a Delaware limited liability company
52-2361130
LHO Washington Hotel One, L.L.C., a Delaware limited liability company
52-2361142
LHO Washington Hotel Six, L.L.C., a Delaware limited liability company
81-0622154
LHO Washington Hotel Three, LLC, a Delaware limited liability company
52-2361124
LHO Washington Hotel Two, L.L.C., a Delaware limited liability company
52-2361117
DC One Lessee, L.L.C., a Delaware limited liability company
26-2563826
DC Two Lessee, L.L.C., a Delaware limited liability company
26-2564209
DC Three Lessee, L.L.C., a Delaware limited liability company
26-2564466
DC Four Lessee, L.L.C., a Delaware limited liability company
26-2564627
DC Six Lessee, L.L.C., a Delaware limited liability company
26-2564789
DC I&G Capital Lessee, L.L.C., a Delaware limited liability company
26-2564700
LHO Tom Joad Circle DC Lessee, L.L.C., a Delaware limited liability company
36-4220546
LHO Tom Joad Circle DC, L.L.C., a Delaware limited liability company
20-3868735
H Street Shuffle, LLC, a Delaware limited liability company
27-1869414



    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





GUARANTORS
H Street Shuffle Lessee, LLC, a Delaware limited liability company
27-1869550
LHO Chicago River Lessee, L.L.C., a Delaware limited liability company
36-4220546
LHO Chicago River, L.L.C., a Delaware limited liability company
36-4217399
LHO Onyx Hotel One, L.L.C., a Delaware limited liability company
36-4217399
LHO Onyx One Lessee, L.L.C., a Delaware limited liability company
36-4220546
NYC Serenade, L.L.C., a Delaware limited liability company
36-4217399
NYC Serenade Lessee, L.L.C., a Delaware limited liability company
27-0900157
Chimes of Freedom Lessee, LLC, a Delaware limited liability company
27-3168127
Chimes I, LLC, a Delaware limited liability company
27-3254069
Of Freedom I, LLC, a Delaware limited liability company
27-3254204
Chimes of Freedom, LLC, a Delaware limited liability company
27-3375998
Wild I, LLC, a Delaware limited liability company
27-3168357
Wild Innocent I, LP a Delaware limited partnership
20-5780150
Wild Innocent I Lessee, LLC, a Delaware limited liability company
30-0642182
LHO Leesburg One Lessee, Inc., a Delaware corporation
58-2671994
LHO New Orleans LM, L.P. a Delaware limited partnership
52-2248283
PC Festivus, LLC, a Delaware limited liability company
45-2474693
PC Festivus Lessee, LLC, a Delaware limited liability company
45-2474584
Silver P, LLC, a Delaware limited liability company
37-1664342
Silver P Lessee, LLC, a Delaware limited liability company
30-0719100
LHO San Diego Hotel One, LP a Delaware limited partnership
20-1852780
LHO San Diego One Lessee, Inc. a Delaware corporation
20-1812234
LHO Alexis Hotel, L.L.C., a Delaware limited liability company
36-4217399
LHO Alexis Lessee, L.L.C., a Delaware limited liability company
36-4220546



    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





GUARANTORS
Souldriver, LP a Delaware limited partnership
20-5279665
Souldriver Lessee, Inc. a Delaware corporation
20-5851118
Serenity Now, LP a Delaware limited partnership
30-0790854
Serenity Now, Lessee, Inc. a Delaware corporation
30-0790438
LHOBerge, LP a Delaware limited partnership
36-4746317
LHOBerge Lessee, Inc. a Delaware corporation
38-3889858
Dim Sum, L.P. a Delaware limited partnership
30-0766573
Dim Sum Lessee, Inc. a Delaware corporation
61-1706154
Fun to Stay, L.P. a Delaware limited partnership
30-0766575
Fun to Stay Lessee, Inc. a Delaware corporation
35-2469547
Sunset City, LLC, a Delaware limited liability company
61-1719737
Sunset City Lessee, LLC, a Delaware limited liability company
90-1010467
Look Forward, LLC, a Delaware limited liability company
35-2463192
Don't Look Back, LLC, a Delaware limited liability company
37-1708831
Look Forward Lessee, LLC, a Delaware limited liability company
38-3893577
Don't Look Back Lessee, LLC, a Delaware limited liability company
30-0758106
Viva Soma LP, a Delaware limited partnership
36-4800761
Viva Soma Lessee, Inc., a Delaware corporation
61-1751660
PDX Pioneer, LLC, a Delaware limited liability company
35-2519649
PDX Pioneer Lessee, LLC, a Delaware limited liability company
32-0452377
SF Treat, LP, a Delaware limited partnership
35-2493956
SF Treat Lessee, Inc., a Delaware corporation
37-1748280
Harborside, LLC, a Florida limited liability company
46-0744417
Harborside Lessee, LLC, a Delaware limited liability company
32-0458399



    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





GUARANTORS
LHO Badlands, Lessee, LLC, a Delaware limited liability company
36-4220546
LHO Badlands, LLC a Delaware limited liability company
36-4217399
RW New York, LLC, a Delaware limited liability company
27-3168738
RW New York Lessee, LLC, a Delaware limited liability company
27-3168663
LHO Michigan Avenue Freezeout, L.L.C., a Delaware limited liability company
36-4217399
LHO Michigan Avenue Freezeout Lessee, L.L.C., a Delaware limited liability
company
36-4220546





    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






SCHEDULE 1.01(D)

QUALIFIED GROUND LEASES
San Diego Paradise Point (San Diego, California)
That certain Percentage Lease dated as of May 15, 2000, by and among the City of
San Diego as Lessor and LHO Mission Bay Hotel, L.P., as Lessee.
Hyatt Harborside (Boston, Massachusetts)
Amended and Restated Ground Lease for Phase C of The Bird Island Flats
Development by and between Massachusetts Port Authority and LHO Harborside
Hotel, L.L.C., dated as of March 1, 2001.
Hilton San Diego Resort (San Diego, California)
Lease Agreement dated as of September 12, 2000, executed between the City of San
Diego, and Hilton San Diego Corporation as assigned to LHO Mission Bay Rosie
Hotel, L.P., by the Assignment and Assumption of Ground Lease dated December 1,
2005.
The Roger (New York, NY)
Lease dated December 29, 1995 between Madison Avenue Baptist Church and Roger
Williams Associates, LLC as amended by a First Amendment of Lease, dated August
26, 1997 and a Second Amendment to Lease dated October 6, 2010 entered into by
Madison Avenue Baptist Church as Lessor and RW New York, L.L.C. as Lessee.
Viceroy Santa Monica (Santa Monica, CA)
Ground Lease dated September 25, 2000, by and between the City of Santa Monica
and Roscoe Real Estate Limited Partnership as assigned to Seaside Hotel, LP by
the Assignment and Assumption of Ground Lease and Grant of Improvements dated
March 16, 2011.
Hotel Solamar (San Diego, CA)
Ground Lease dated as of August 1, 2006 entered into by and between 6th and J
Street Landowner, L.L.C. as Lessor, and Souldriver, L.P., as Lessee.
The Liberty Hotel (Boston, MA)
Lease Agreement dated as of May 23, 2005, executed between the Massachusetts
General Hospital, and CS Owner LLC, as amended and as assigned to Don’t Look
Back, LLC, by the Assignment and Assumption of Ground Lease dated December 28,
2012


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





Harbor Court (San Francisco, CA)
Hotel Lease by and between The Young Men’s Christian Association of San
Francisco and Steuart Street Hotel Associates, dated as of August 1, 1989, as
amended, and as assigned to Fun to Stay, LP by Assignment and Assumption
Agreement dated as of August 1, 2013
Hotel Triton (San Francisco, CA)
Hotel Lease by and between Roy Chen, et. al. and Grant Street Ventures, L.P.,
dated November 22, 1989, as amended, and as assigned to Dim Sum, LP by Lease
Assignment, Assumption and Consent, dated as of August 1, 2013
Westin Copley Place (Boston, MA)
Air Rights Lease dated December 22, 1978 by and among Massachusetts Turnpike
Authority and Urban Investment and Development Co., as amended and assigned to
LHO Backstreets, LLC on August 30, 2005.
Hotel Vitale (San Francisco, CA)
Ground Lease dated September 30, 2003 by and between the City and County of San
Francisco and Mission & Steuart Hotel Partners, LLC, as amended and assigned to
SF Treat, LP on April 2, 2014.




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






SCHEDULE 1.01(E)
EXISTING LETTERS OF CREDIT


Beneficiary    Expiration Date    Amount    Instrument ID
1.
Comerica Bank    February 1, 2017    $592,226    63659990

2.
Chubb and Son    February 1, 2017    $50,000    63659823

3.
National Union Fire Insurance Company    January 30, 2017    $79,279    63659862

4.
Liberty Mutual Insurance Company    February 1, 2017    $642,000    63659570

5.
City of Key West    September 1, 2017    $150,000    63669015

6.
City and County of San Francisco    March 31, 2017    $1,000,000    69600426







    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






SCHEDULE 4.01

SUBSIDIARIES


LaSalle Hotel Lessee, Inc., an Illinois corporation
LHO Grafton Hotel Lessee, Inc., a Delaware corporation
LHO Grafton Hotel, L.L.C., a Delaware limited liability company
LHO Grafton Hotel, L.P., a Delaware limited partnership
LHO Hollywood Financing, Inc., a Delaware corporation
LHO Hollywood LM, L.P. a Delaware limited partnership
LHO Le Parc Lessee, Inc., a Delaware corporation
LHO Le Parc, L.L.C., a Delaware limited liability company
LHO Le Parc, L.P., a Delaware limited partnership
LHO Mission Bay Hotel, L.P., a California limited partnership
LHO Mission Bay Rosie Hotel, L.P., a Delaware limited partnership
LHO Mission Bay Rosie Hotel, L.L.C., a Delaware limited liability company
LHO Mission Bay Rosie Lessee, Inc., a Delaware corporation
LHO San Diego Financing, L.L.C., a Delaware limited liability company
LHO San Diego One, L.P., a Delaware limited partnership
LHO San Diego Hotel One, L.L.C., a Delaware limited liability company
LHO San Diego One Lessee, Inc., a Delaware corporation
LHO Santa Cruz Hotel One, L.P., a Delaware limited partnership
LHO Santa Cruz Hotel One, L.L.C., a Delaware limited liability company
LHO Santa Cruz One Lessee, Inc., a Delaware corporation
Souldriver, L.L.C., a Delaware limited liability company
Souldriver, L.P., a Delaware limited partnership
Souldriver Lessee, Inc., a Delaware corporation
Lucky Town Burbank Lessee, Inc., a Delaware company
Lucky Town Burbank, L.L.C., a Delaware limited liability company
Lucky Town Burbank, L.P., a Delaware limited partnership
Ramrod Lessee, Inc., a Delaware corporation
Paradise Lessee, Inc., a Delaware corporation
Geary Darling Lessee, Inc., a Delaware corporation
Geary Darling, LP, a Delaware limited partnership
Geary Darling, LLC, a Delaware limited liability company
Chamber Maid, LLC, a Delaware limited liability company
Chamber Maid, LP, a Delaware limited partnership
Chamber Maid Lessee, Inc., a Delaware corporation
Seaside Hotel, LP, a Delaware limited partnership
Seaside Hotel Lessee, Inc., a Delaware corporation
Seaside Hotel, LLC, a Delaware limited liability company
Let It FLHO, LLC., a Delaware limited liability company
Let It FLHO, LP, a Delaware limited partnership
Let It FLHO Lessee, Inc., a Delaware corporation
LaSalle Washington One Lessee, Inc., a Delaware corporation
LHO Washington Hotel One, L.L.C., a Delaware limited liability company
LHO Washington Hotel Two, L.L.C., a Delaware limited liability company
LHO Washington Hotel Three, L.L.C., a Delaware limited liability company
LHO Washington Hotel Four, L.L.C., a Delaware limited liability company
LHO Washington Hotel Six, L.L.C., a Delaware limited liability company
DC One Lessee, L.L.C., a Delaware limited liability company
DC Two Lessee, L.L.C., a Delaware limited liability company


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





DC Three Lessee, L.L.C., a Delaware limited liability company
DC Four Lessee, L.L.C., a Delaware limited liability company
DC Six Lessee, L.L.C., a Delaware limited liability company
DC I&G Capital Lessee, L.L.C., a Delaware limited liability company
I&G Capitol, LLC, a Delaware limited liability company
LHO Tom Joad Circle DC Lessee, L.L.C., a Delaware limited liability company
LHO Tom Joad Circle DC, L.L.C., a Delaware limited liability company
H Street Shuffle, LLC, a Delaware limited liability company
H Street Shuffle Lessee, LLC, a Delaware limited liability company
LHO Chicago River Lessee, L.L.C., a Delaware limited liability company
LHO Chicago River L.L.C., a Delaware limited liability company
LHO Michigan Avenue Freezeout Lessee, L.L.C., a Delaware limited liability
company
LHO Michigan Avenue Freezeout, L.L.C., a Delaware limited liability company
LHO Indianapolis One Lessee, L.L.C., an Indiana limited liability corporation
LHO Indianapolis Hotel One MM, L.L.C., a Delaware limited liability company
LHO Indianapolis Hotel One CMM, Inc., a Delaware corporation
LHO Indianapolis Hotel One L.L.C, a Delaware limited liability company
LHO Backstreets Lessee, L.L.C., a Delaware limited liability company
LHO Backstreets, L.L.C., a Delaware limited liability company
Westban Hotel Investors, L.L.C., a Delaware limited liability company
LHO Harborside Hotel, L.L.C., a Delaware limited liability company
LHO Onyx Hotel One, L.L.C., a Delaware limited liability company
LHO Onyx One Lessee, L.L.C., a Delaware limited liability company
NYC Serenade, L.L.C., a Delaware limited liability company
NYC Serenade Lessee, L.L.C., a Delaware limited liability company
RW New York, L.L.C., a Delaware limited liability company
RW New York Lessee, L.L.C., a Delaware limited liability company
PC Festivus, L.L.C., a Delaware limited liability company
PC Festivus Lessee, L.L.C., a Delaware limited liability company
Chimes of Freedom Lessee, LLC, a Delaware limited liability company
Chimes I, LLC, a Delaware limited liability company
Of Freedom I, LLC, a Delaware limited liability company
Chimes of Freedom, LLC, a Delaware limited liability company
Wild I, LLC, a Delaware limited liability company
Innocent I, LLC, a Delaware limited liability company
Wild Innocent I, LP, a Delaware limited partnership
Wild Innocent I Lessee, LLC, a Delaware limited liability company
LHO Leesburg One Lessee, Inc., a Delaware corporation
LHO New Orleans LM, L.P., a Delaware limited partnership
LHO New Orleans Financing, Inc., a Delaware corporation
LHO Alexis Hotel, L.L.C., a Delaware limited liability company
LHO Alexis Lessee, L.L.C., a Delaware limited liability company
LHO Badlands Lessee, L.L.C., a Delaware limited liability company
LHO Badlands, L.L.C., a Delaware limited liability company
Silver P, LLC, a Delaware limited liability company
Silver P Lessee, LLC, a Delaware limited liability company
Serenity Now, LP a Delaware limited partnership
Serenity Now, Lessee, Inc. a Delaware corporation
Serenity Now, LLC, a Delaware limited liability company
LHOBerge, LP a Delaware limited partnership
LHOBerge Lessee, Inc. a Delaware corporation
LHOBerge, LLC, a Delaware limited liability company
Dim Sum, L.P. a Delaware limited partnership
Dim Sum Lessee, Inc. a Delaware corporation


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





Dim Sum, LLC, a Delaware limited liability company
Fun to Stay, L.P. a Delaware limited partnership
Fun to Stay Lessee, Inc. a Delaware corporation
Fun to Stay, LLC, a Delaware limited liability company
Sunset City, LLC, a Delaware limited liability company
Sunset City Lessee, LLC, a Delaware limited liability company
Look Forward, LLC, a Delaware limited liability company
Don't Look Back, LLC, a Delaware limited liability company
Look Forward Lessee, LLC, a Delaware limited liability company
Don't Look Back Lessee, LLC, a Delaware limited liability company
DA Entity, LLC, a Delaware limited liability company
RDA Entity, Inc., a Delaware corporation
Glass Houses, a Maryland real estate investment trust
Viva Soma LP, a Delaware limited partnership
Viva Soma Lessee, Inc., a Delaware corporation
Viva Soma, LLC, a Delaware limited liability company
PDX Pioneer, LLC, a Delaware limited liability company
PDX Pioneer Lessee, LLC, a Delaware limited liability company
SF Treat, LP, a Delaware limited partnership
SF Treat Lessee, Inc., a Delaware corporation
SF Treat, LLC, a Delaware limited liability company
Beach Charm, LLC, a Delaware limited liability company
Harborside, LLC, a Florida limited liability company
Harborside Lessee, LLC, a Delaware limited liability company
The address of the principal office of each subsidiary is 7550 Wisconsin Avenue,
10th Floor, Bethesda, Maryland 20814.




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






SCHEDULE 4.08


LITIGATION


None


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





SCHEDULE 4.17


LEGAL REQUIREMENTS; ZONING; UTILITIES; ACCESS


None




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






SCHEDULE 4.18

EXISTING INDEBTEDNESS*


1.
Unsecured Recourse Indebtedness in the amount of $0.0 million outstanding on the
$25.0 million LHL Facility. Matures January 8, 2018, with two 6-month extension
options subject to certain conditions. The lender is U.S. Bank, National
Association;

2.
Unsecured Recourse Indebtedness in the amount of $555 million related to the
Amended and Restated Senior Unsecured Term Loan. Matures January 29, 2021. The
administrative agent is Citibank, N.A.;

3.
Westin Copley Place, Boston, MA – Secured Non-Recourse Indebtedness in the
amount of $225.0 million related to LHO Backstreets, L.L.C. Matures August 14,
2018 with two 1-year extension options and a third extension option from August
15, 2020 through January 5, 2021. The administrative agent is Citibank, N.A.;
and

4.
Hyatt Harborside, Boston, MA – Secured Non-Recourse Indebtedness in the amount
of $42.5 million related to LHO Harborside Hotel, L.L.C. Matures March, 2018.
Bonds are weekly floaters, secured by Letters of Credit issued by U.S. Bank,
National Association.

*All outstanding amounts as of December 8, 2016




    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






SCHEDULE 5.07

INSURANCE
(a)    Insurance Policies Required. While any obligation of the Borrower or any
Guarantor under any Credit Document remains outstanding, the Borrower shall
procure and maintain or shall cause to be procured and maintained continuously
in effect policies of insurance in form and amounts and issued by companies,
associations or organizations licensed to do business in the states the Hotel
Properties are located, with a Best’s Rating of no less than A-, VIII and
otherwise satisfactory to the Administrative Agent covering such casualties,
risks, perils, liabilities and other hazards, which insurance shall be in such
amounts and covering such risks as is usually carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which such Hotel Properties are located. All original policies (to the extent
reasonably available to Borrower), or certificates thereof, and related
endorsements and renewals thereof shall be delivered to and retained by the
Administrative Agent unless the Administrative Agent waives this requirement in
writing. Without limiting the generality of the foregoing, the Borrower shall
provide or cause to be provided (whether by a manager of a Hotel Property or
otherwise) the following types of insurance coverage:
i.    until repayment of the Notes and satisfaction of all obligations under the
Credit Documents: (i) property insurance on an "all risks" full replacement cost
basis without deduction for depreciation (or fire, extended coverage and
difference in conditions basis), including flood, earthquake (for any Hotel
Property located in the State of California, or in any other location that,
according to determination by the appropriate agency of the United States
Government, has an above average risk of seismic activity) and sinkhole
coverages in an amount equal to the replacement cost of the Improvements (except
for earthquake insurance which for each required Hotel Property shall, to the
extent available, be in an amount which is equal to or greater than the maximum
probable loss determined pursuant to a written report by a seismic engineer,
which report and engineer are acceptable to the Administrative Agent); (ii)
Comprehensive General Liability Insurance (including contractual liability,
owners and contractors protective coverages, products and completed operations,
personal and advertising injury liability and fire damage legal liability) and
Comprehensive Auto Liability Insurance in a minimum amount of $50,000,000 each
occurrence and in the aggregate; (iii) Statutory Workers' Compensation and
Employer's Liability Insurance in the minimum amounts of $1,000,000 each
accident, $1,000,000 each employee - disease, $1,000,000 policy limit - disease;
and (iv) Rent loss insurance against loss of income by reason of any hazard
covered under the insurance required under this subparagraph (a) in an amount
sufficient to avoid any co-insurance penalty, but in any event for not less than
twelve (12) months gross receipts from all sources of income from the Hotel
Property. Each such policy of property insurance shall contain a replacement
cost endorsement and such other endorsements as are sufficient to prevent the
Borrower, the Administrative Agent and/or the Borrower’s Subsidiaries from
becoming a co-insurer with respect to such buildings and improvements.
ii.    During the renovation or expansion of any Hotel Property the Borrower
will additionally provide: (i) Builder's Risk Insurance on an "all risks" basis
including flood, earthquake (if required pursuant to the provisions of and in
the amount stated in clause (a)) and sinkhole coverages, and also including
Stored Materials and materials while in transit, and (ii) Statutory Workers'
Compensation and Employer's Liability Insurance in the minimum amounts of
$1,000,000 each accident, $1,000,000 each employee - disease, $1,000,000 policy
limit - disease, covering each contractor and all other contractors or
subcontractors who may have occasion to be at the job site.
iii.    Such additional insurance as may be reasonably required by the
Administrative Agent from time to time in the event that any Hotel Property is
exposed to hazards and risks with respect to which the Administrative Agent
deems the existing insurance inadequate to properly protect its interests.


    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





All policies of liability insurance shall name the Administrative Agent, the
Banks and their respective directors, officers, representatives, agents and
employees (the "Banks’ Parties") as additional insureds. The Borrower shall
furnish the Administrative Agent with a certified copy of an original policy, to
the extent reasonably available to the Borrower, and a certificate of insurance
of all policies of insurance required. All policies or certificates, as the case
may be, of insurance shall set forth the coverage, the limits of liability, the
name of the carrier, the policy number, the Best's Rating of the carrier and the
period of coverage. In addition, all policies of property insurance required
under the terms hereof shall contain an endorsement or agreement by the insurer
that any loss shall be payable in accordance with the terms of such policy
notwithstanding any act or negligence of the Borrower, the Participating Lessee,
the Manager or any party holding under any such Person which might otherwise
result in a forfeiture of said insurance and the further agreement of the
insurer waiving all rights of setoff, counterclaim or deductions against the
Borrower. At least 30 days prior to the expiration of each required policy, the
Borrower shall deliver to the Administrative Agent evidence of the renewal or
replacement of such policy, continuing such insurance in the form as required by
this Agreement. All such policies shall contain a provision that notwithstanding
any contrary agreement between the Borrower and the applicable insurance
company, such policies will not be canceled, allowed to lapse without renewal,
surrendered or amended (which provision shall include any reduction in the scope
or limits of coverage) without at least 30 days' prior written notice to the
Administrative Agent.
In the event the Borrower intends to acquire any New York Property and enter
into a New York Mortgage with respect to such New York Property, the
Administrative Agent shall have received, prior to or concurrently with the
execution of such New York Mortgage, (i) evidence as to whether such New York
Property is in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards (a “Flood Hazard Property”) pursuant
to a standard flood hazard determination form ordered and received by the
Administrative Agent, and (ii) if such New York Property is a Flood Hazard
Property, (A) evidence as to whether the community in which such New York
Property is located is participating in the National Flood Insurance Program,
(B) the written acknowledgment of the Borrower or the Subsidiary of the Borrower
which will own such New York Property of receipt of written notification from
the Administrative Agent as to the fact that such New York Property is a Flood
Hazard Property and as to whether the community in which each such Flood Hazard
Property is located is participating in the National Flood Insurance Program and
(C) copies of the application for a flood insurance policy plus proof of premium
payment, a declaration page confirming that flood insurance has been issued, or
such other evidence of flood insurance satisfactory to the Administrative Agent
and naming the Administrative Agent as sole loss payee on behalf of the Banks.






    
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
SECOND AMENDED & RESTATED CREDIT AGREEMENT

